Exhibit 10.1

 

 

PURCHASE AGREEMENT

 

by and among

 

SCIENTIFIC GAMES CORPORATION

 

SCIENTIFIC GAMES INTERNATIONAL, INC.

 

SCIENTIFIC GAMES RACING, INC.

 

SCIENTIFIC GAMES RACING, LLC

 

SCIENTIFIC GAMES GERMANY GMBH

 

SCIENTIFIC GAMES LUXEMBOURG HOLDINGS SARL

 

SCIENTIFIC GAMES HOLDINGS LIMITED

 

and

 

SPORTECH PLC

 

SPORTECH HOLDCO 1 LIMITED

 

SPORTECH HOLDCO 2 LIMITED

 

Dated as of January 27, 2010

 

 

--------------------------------------------------------------------------------


 

PURCHASE AGREEMENT

 

THIS PURCHASE AGREEMENT is made and entered into as of the 27th day of January,
2010 (this “Agreement”), by and among Scientific Games Corporation, a Delaware
corporation (“SGC”), Scientific Games International, Inc., a Delaware
corporation (“SGI”), Scientific Games Racing, Inc., a Delaware corporation (“SG
Racing”), Scientific Games Germany GmbH, a German company (“SGG”), Scientific
Games Luxembourg Holdings SARL, a Luxembourg company (“SGL”) and Scientific
Games Holdings Limited, an Irish private company limited by shares (“SGH” and,
together with SGC, SGI, SG Racing, SGG and SGL, “Sellers” and each, a “Seller”),
Scientific Games Racing, LLC, a Delaware limited liability company (“SGR”), and
Sportech Plc, a public limited company incorporated in Scotland (“Sportech”),
Sportech Holdco 1 Limited, an English limited company (“Newco 1”), and Sportech
Holdco 2 Limited, an English limited company (“Newco 2” and together with
Sportech and Newco 1, “Purchasers” and each, a “Purchaser”).

 

RECITALS

 

WHEREAS, (i)  SGC is the owner of (A) all of the outstanding common stock (the
“AEI Shares”) of Autotote Enterprises, Inc., a Connecticut corporation (“AEI”),
and (B) all of the outstanding common stock (the “API Shares”) of Autotote
Panama, Inc., a Panama corporation (“API”), (ii) SGR is the owner of all but one
of the shares (the “SG Turkey Shares”) in Scientific Games Racing Electronic &
Computer Services Industry and Trade Limited Company, a Turkish company (“SG
Turkey”); (iii) SGI is the owner of all of the outstanding limited liability
company interests (the “SGR Interests”) of SGR; (iv) SG Racing is the owner of
all the outstanding common stock (the “ATC Shares”) of Autotote Canada, Inc., a
Canadian corporation (“ATC”); (v) SGG is the owner of one share in the nominal
amount of DM (Deutsche mark) 50,000 (the “AE Share”) of Autotote Europe GmbH, a
German company (“AE”); (vi) SGL is the owner of (A) all of the issued and
outstanding shares (the “SGR BV Interests”) in the share capital of Scientific
Games Racing B.V., a Dutch private company with limited liability (“SGR BV”),
and (B) all of the outstanding equity interests (the “SGR SAS Interests”) of SG
Racing S.A.S., a French company (“SGR SAS”); and (vii) SGH is the legal and
beneficial owner of (A) the entire issued share capital (the “SGRL Interests”)
of Scientific Games Racing Limited, an Irish private company limited by shares
(“SGRL”), and (B) all of the issued and outstanding shares (the “SGWS Interests”
and, together with the AEI Shares, the API Shares, the SG Turkey Shares, the SGR
Interests, the ATC Shares, the AE Share, the SGR BV Interests, the SGR SAS
Interests and the SGRL Interests, the “Interests”) of Scientific Games Worldwide
Sports Limited, a British Virgin Islands company (“SGWS” and, together with AEI,
API, SG Turkey, SGR, ATC, AE, SGR BV, SGR SAS and SGRL, the “Companies” and
each, a “Company”);

 

WHEREAS, Purchasers desire to purchase, and Sellers desire to sell to
Purchasers, the applicable Interests and certain assets owned by the Companies
or their Subsidiaries, upon the terms and subject to the conditions set forth
herein;

 

--------------------------------------------------------------------------------


 

WHEREAS, concurrently with the execution of this Agreement, Purchasers have
delivered to Sellers copies of certain agreements, dated as of the date hereof,
between Sportech and certain shareholders of Sportech (the “Sportech Voting
Agreements”), pursuant to which such shareholders have irrevocably agreed to
vote their respective shares in favor of the Sportech Voting Proposal (as
hereinafter defined); and

 

WHEREAS, concurrently with the execution of this Agreement, Purchasers have
delivered to Sellers a copy of the Placing Agreement (as hereinafter defined)
concerning the allotment and issuance of the Placing Shares (as hereinafter
defined) as a source of funds for Purchasers’ payment of a portion of the
Purchase Price (as hereinafter defined) with respect to the transactions
contemplated by this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing, the representations,
warranties, covenants and agreements set forth in this Agreement, and other good
and valuable consideration, the adequacy and receipt of which are hereby
acknowledged, the parties hereby agree as follows:

 


ARTICLE I.

DEFINITIONS

 


SECTION 1.1            DEFINITIONS.  CAPITALIZED TERMS USED IN THIS AGREEMENT
SHALL HAVE THE MEANINGS SET FORTH IN THIS AGREEMENT.  IN ADDITION, FOR PURPOSES
OF THIS AGREEMENT, THE FOLLOWING TERMS, WHEN USED IN THIS AGREEMENT, SHALL HAVE
THE MEANINGS ASSIGNED TO THEM IN THIS SECTION 1.1.


 

“Accelerated Right” has the meaning set forth in Section 5.12(f).

 

“Acquired Business” shall have the meaning set forth in Section 2.6(b).

 

“Acquisition Target Contingent Consideration” means $8,000,000.

 

“Acquisition Target Contingent Consideration Condition” shall have the meaning
set forth in Section 2.6(c).

 

“Action” means any action, claim, complaint, suit, arbitration, formal
investigation, litigation, or other proceeding, of any nature (whether civil,
criminal, administrative or formal investigative), at Law or in equity, by or
before any Governmental Entity or arbitrator.

 

“Additional Deferred Amount” means the sum of $10,000,000 multiplied by the
quotient obtained by dividing the Average Daily Bank Rate plus 1% by 365, for
each day from and including the Closing Date to but excluding the Payment Date. 
For this purpose, Average Daily Bank Rate shall be calculated on the Payment
Date and shall equal the weighted average Bank Rate in effect for such period,
announced by the Bank of England’s Monetary Policy Committee.

 

2

--------------------------------------------------------------------------------


 

“Admission” means the admission of the Sportech Shares to be issued pursuant to
Section 2.1(b) and the Placing Shares (i) to the Official List of the FSA and
(ii) to trading on the LSE’s market for listed securities.

 

“Admission Condition” has the meaning set forth in Section 6.1(b).

 

“AE” shall have the meaning set forth in the recitals to this Agreement.

 

“AE Share” shall have the meaning set forth in the recitals to this Agreement.

 

“AE Share Notarial Deed” means the notarial deed to be notarized by a German
notary public with regard to the transfer of the AE Share in accordance with the
terms of this Agreement.

 

“AEI” shall have the meaning set forth in the recitals to this Agreement.

 

“AEI Shares” shall have the meaning set forth in the recitals to this Agreement.

 

“Affected Employees” shall have the meaning set forth in Section 5.12(a).

 

“Affiliate” means a Person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
a specified Person.  A Person shall be deemed to control another Person if such
first Person possesses, directly or indirectly, the power to direct, or cause
the direction of, the management and policies of such other Person, whether
through the ownership of voting securities, by contract or otherwise.

 

“Agreement” shall have the meaning set forth in the first paragraph of this
Agreement.

 

“Ancillary Agreements” means, collectively, the Transition Services Agreement,
the Right of First Offer Agreement, the Supply Agreement, the Software License
Agreement, the Patent License Agreement, the SGR Assignment of Interest
Agreement, the Irish Withholding Tax Letter and the Investors’ Agreement.

 

“Ancillary Rights” means all rights attached to the Interests of any Company
or,  the Sportech Shares, as the case may be, after the Closing Date, including
all rights to dividends declared or paid after the Closing Date.

 

“API” shall have the meaning set forth in the recitals to this Agreement.

 

“API Shares” shall have the meaning set forth in the recitals to this Agreement.

 

“Asserted Liability” shall have the meaning set forth in Section 8.4(a).

 

“Asset Purchase Price” shall have the meaning set forth in Section 2.2.

 

“Asset Sale Closing” shall have the meaning set forth in Section 2.2.

 

3

--------------------------------------------------------------------------------


 

“Asset Sale Closing Bill of Sale” shall have the meaning set forth in
Section 2.2.

 

 “ATC” shall have the meaning set forth in the recitals to this Agreement.

 

“ATC Shares” shall have the meaning set forth in the recitals to this Agreement.

 

“Balance Sheet” means the unaudited combined balance sheet of the Companies and
their Subsidiaries as of the Balance Sheet Date attached as Exhibit A.

 

“Balance Sheet Date” means September 30, 2009.

 

“Basket” shall have the meaning set forth in Section 8.2(b).

 

“BM Defect” means the alleged defect described in Section 1.1(a) of the Seller
Disclosure Schedule.

 

“BM Liability” means any Liability to the extent resulting from or attributable
to any BM Defect, including all private party litigation, which includes the
case captioned as the “Tri-State Racetrack Matter” in Section 3.8 of the Seller
Disclosure Schedule, and all other regulatory action, proceedings, inquiries or
investigations by any Governmental Entities to the extent resulting from or
attributable to such defect.

 

“Business” means the business of the Companies and their Subsidiaries, including
the business of (i) supplying, operating, maintaining and developing
computerized systems for pari-mutuel wagering on horse races, greyhound races
and jai alai matches to horse and greyhound racetracks, off-track betting
facilities, bookmakers, casinos, jai alai frontons, telephone and Internet
account wagering operators and other establishments where such pari-mutuel
wagering is permitted; and (ii) managing venues at which such pari-mutuel
wagering takes place, in each case as such business is conducted by the
Companies and their Subsidiaries at the date of this Agreement.

 

“Business Average EBITDA” shall have the meaning set forth in Section 2.6(a).

 

“Business Day” means any day other than a Saturday, a Sunday or a day on which
banks are required to be closed in New York, New York.

 

“Cash Closing Consideration” shall have the meaning set forth in Section 2.1(b).

 

“Ceiling” shall have the meaning set forth in Section 8.2(b).

 

“Circular” shall have the meaning set forth in Section 5.11(a).

 

“Circular Liability” shall have the meaning set forth in Section 5.11(a).

 

“Claim Notice” shall have the meaning set forth in Section 8.4(a).

 

“Closing” shall have the meaning set forth in Section 2.3(a).

 

4

--------------------------------------------------------------------------------


 

“Closing Date” shall have the meaning set forth in Section 2.3(a).

 

“Closing Share Consideration” shall have the meaning set forth in
Section 2.1(b).

 

“Code” means the United States Internal Revenue Code of 1986, as amended.

 

“Companies Material Adverse Effect” means any change, event, occurrence, effect
or circumstance that has a material adverse effect on the Business, assets,
liabilities or results of operations or condition (financial or otherwise) of
the Companies and their Subsidiaries, taken as a whole; provided, however, that
in no event shall any of the following, alone or in combination, be deemed to
constitute in and of itself a Companies Material Adverse Effect, nor shall any
of the following be taken into account in determining whether a Companies
Material Adverse Effect has occurred or would result: (i) general economic
conditions (including financial, banking, currency, commodity and capital
markets) in any of the countries in which any of the Companies and their
Subsidiaries operate, except to the extent such changes or developments affect
the Business or the Companies and their Subsidiaries taken as a whole in a
materially disproportionate manner compared to other industry participants that
supply computerized systems or manage venues for pari mutuel wagering on horse
races; (ii) conditions or trends generally affecting the industries in which any
of the Companies or their Subsidiaries operate, including changes, developments
or trends in the international, national, regional, state or local gaming or
pari-mutuel wagering industries, except to the extent such changes, developments
or trends affect the Business or the Companies and their Subsidiaries, taken as
a whole, in a materially disproportionate manner compared to other industry
participants that supply computerized systems or manage venues for pari mutuel
wagering on horse races; (iii) changes in Law; (iv) changes in GAAP (or
applicable international accounting principles); (v) any actions taken by
Purchasers, breaches of this Agreement by Purchasers, or actions taken or not
taken at the written request of or with the express written consent of
Purchasers; (vi) the commencement or material worsening of a war or armed
hostilities or other national or international calamity involving the U.S. or
any other country in which the Business operates, whether or not pursuant to the
declaration of a national emergency or war, or the occurrence of any military or
terrorist attack upon the U.S. (or such other country), or any of its
territories, possessions, or diplomatic or consular offices or upon any military
installation, equipment or personnel of the U.S. (or such other country);
(vii) acts of God, natural disasters, hurricanes or other weather conditions;
(viii) any announcement of this Agreement and the transactions contemplated
hereby, including by reason of the identity of Purchasers or announcement or
other communication of plans or intentions of Purchasers regarding any change in
the conduct of the Business; or (ix) any matter disclosed in the Seller
Disclosure Schedule.

 

“Company” or “Companies” shall have the meaning set forth in the recitals to
this Agreement.

 

5

--------------------------------------------------------------------------------


 

“Company Contracts” means any Contract to which any of the Companies or their
Subsidiaries is a party or by which any of the assets or properties of any of
the Companies or their Subsidiaries is bound.

 

“Company Guarantees” means, collectively, the Guarantees to which any of the
Companies or their Subsidiaries is a party or by which any of them are bound in
favor of, or for the benefit of, any of the Sellers or their Affiliates (other
than any of the Companies or their Subsidiaries), including Guarantees of any of
the Companies or their Subsidiaries with respect to the indebtedness of SGC or
SGI under the Credit Agreement or any indenture governing debt securities issued
by SGC or SGI, including those identified at Section 5.8(c) of the Seller
Disclosure Schedule.

 

“Company Leases” shall have the meaning set forth in Section 3.16(b).

 

“Company Marks” means (i) all names, Trademarks and service marks as each of the
foregoing may arise anywhere in the world that, as of the Closing, are owned by
any of the Companies and their Subsidiaries; (ii) any names, Trademarks, or
service marks related thereto or containing or comprising the foregoing,
including any names, Trademarks, or service marks legally held to be confusingly
similar thereto or dilutive thereof; and (iii) all goodwill associated with any
of the foregoing.

 

“Company Plans” shall have the meaning set forth in Section 3.13(a).

 

“Confidentiality Agreement” shall have the meaning set forth in Section 5.3.

 

“Contingent Consideration” means either (i) the Organic Target Contingent
Consideration; or (ii) the Acquisition Target Contingent Consideration.

 

“Contingent Consideration Period” shall have the meaning set forth in
Section 2.6(a).

 

“Contract” means any contract, commitment, indenture, bond, lease, license or
other agreement or instrument, whether written or oral, that purports to be
legally binding on any Person under applicable Law.

 

“Copyrights” means all copyrights, mask works and moral rights (including
copyrighted computer software, if any), regardless of whether registered and
including all registrations and applications to register copyrights as each of
the foregoing may exist anywhere in the world.

 

“Credit Agreement” means, collectively, the credit agreement, dated as of
June 9, 2008, by and among SGI, as borrower, SGC, as a guarantor, the financial
institutions or other entities from time to time parties thereto, and JPMorgan
Chase Bank, N.A., as administrative agent, and the related Guarantee and
Collateral Agreement, dated as of June 9, 2008, by and among SGI, SGC and each
of the subsidiaries of SGC party thereto, as subsidiary guarantors, in favor of
JPMorgan Chase Bank, N.A., as administrative agent, each as may be amended from
time to time.

 

6

--------------------------------------------------------------------------------


 

“Credit Agreement Amendment” shall have the meaning set forth in Section 5.21.

 

“CS Liability” means any Liability to the extent resulting from or attributable
to the litigation identified in Section 1.1(d) of the Seller Disclosure Schedule
(the “Specified Litigation”), and any Liability to the extent resulting from or
attributable to any other litigation to the extent that Relevant Losses to one
or more plaintiffs therein result from Relevant Injuries caused by any CS Defect
in any Relevant Terminal.  For purposes of this definition, “Relevant Injuries”
means any physical injury that is the same or substantially the same as the
physical injuries alleged in the Specified Litigation; “Relevant Losses” means
any loss that is of the same or substantially the same type as any loss claimed
in the Specified Litigation; “CS Defect” means any design, manufacturing or
installation flaw that is the same or substantially the same as those flaws
alleged in the Specified Litigation (in each case as such injury, loss or flaw
is most particularly articulated by plaintiffs in the course of the Specified
Litigation); and “Relevant Terminals” means any BetJet terminal which is either
the version of the BetJet terminal at issue in the Specified Litigation or
another version of such BetJet terminal to the extent such terminal has a CS
Defect in each case sold or supplied by (and, in the case of any installation
flaw, installed by or under the control of) SGR or any of its Affiliates prior
to Closing.

 

“Current Assets” with respect to the Companies and their Subsidiaries, means, as
of the applicable date, without duplication, the sum of the items described as
“current assets” in Part B of Section 2.4(a) of the Seller Disclosure Schedule,
in each case calculated in a manner consistent with the calculation of such
items set forth in Part B of Section 2.4(a) of the Seller Disclosure Schedule
(but subject to the explanatory footnotes thereto).  For the avoidance of doubt,
“Current Assets” shall exclude cash and cash equivalents, any short-term
investments, any intercompany assets between or among the Companies and their
Subsidiaries and any refund, credit or asset in respect of any income Tax.

 

“Current Liabilities” with respect to the Companies and their Subsidiaries,
means, as of the applicable date, without duplication, the sum of the items
described as “current liabilities” in Part B of Section 2.4(a) of the Seller
Disclosure Schedule, in each case calculated in a manner consistent with the
calculation of such items set forth in Part B of Section 2.4(a) of the Seller
Disclosure Schedule (but subject to the explanatory footnotes thereto).  For the
avoidance of doubt, “Current Liabilities” shall exclude any intercompany
liabilities between or among the Companies and their Subsidiaries and any
Liability in respect of any income Tax.

 

“Deferred Consideration Amount” shall have the meaning set forth in
Section 2.1(d).

 

“Designated Purchaser” shall have the meaning set forth in Section 2.5(a).

 

“Designation” shall have the meaning set forth in Section 2.5(a).

 

7

--------------------------------------------------------------------------------


 

“Direct Transfer Liability” means any Liability to the extent resulting from or
attributable to (i) the transfer of the SG Turkey Shares directly to a Purchaser
as contemplated by Section 2.1(a)(ii) that would not have arisen had the SG
Turkey Shares been transferred indirectly as a consequence of the transfer of
the SGR Interests hereunder, (ii) the transfer of the ATC Shares directly to a
Purchaser as contemplated by Section 2.1(a)(iv) that would not have arisen had
the ATC Shares been transferred indirectly as a consequence of the transfer of
the SGR Interests hereunder, (iii) the transfer of any Interest(s) and/or
Software Assets to a Designated Purchaser as contemplated by Section 2.5 that
would not have arisen had such Interest(s) or the Software Assets been
transferred to the Purchaser to which such Interest(s) and/or Software Assets
were originally provided to be transferred hereunder or (iv) the transfer of SG
Racing to an Affiliate of SGC as contemplated by Section 5.19 that would not
have arisen had SGR Racing not been so transferred.

 

“Disclosure Schedules” means the Purchaser Disclosure Schedule and the Seller
Disclosure Schedule.

 

“Disposed-Of Business” shall have the meaning set forth in Section 2.6(e).

 

“Dispute Notice” shall have the meaning set forth in Section 2.4(f).

 

“Domain Names” means all internet domain name registrations as each may exist
anywhere in the world.

 

“EBITDA” means, for any period, combined net income for such period determined
in accordance with GAAP, but before provision for interest, tax, depreciation
and amortization.

 

“EBITDA Business Statement” shall have the meaning set forth in Section 2.6(g).

 

“Electronic Data Room” means the electronic data room established by SGC in
connection with the transactions contemplated hereby.

 

“Encumbrance” means any lien, charge, easement, lease, sublease, right of way,
option, claim, encumbrance, security interest, pledge, mortgage, hypothecation
or other similar encumbrance or any interest of title of any vendor, lessor,
lender or other secured party under any conditional sale or other title
retention agreement including in the case of stock, stockholder agreements or
voting trusts, except for any restrictions on transfer arising under any
applicable securities Law.

 

“Environmental Claim” shall have the meaning set forth in Section 3.10(d).

 

“Environmental Law” shall have the meaning set forth in Section 3.10(f).

 

“Equity Offering Liability” shall have the meaning set forth in Section 5.11(d).

 

“ERISA” shall have the meaning set forth in Section 3.13(a).

 

8

--------------------------------------------------------------------------------


 

“ERISA Affiliate” shall have the meaning set forth in Section 3.13(a).

 

“Estimated Cash Amount” shall have the meaning set forth in Section 2.4(a).

 

“Estimated Closing Adjustment” shall have the meaning set forth in
Section 2.4(b).

 

“Estimated Relevant Capital Expenditure” shall have the meaning set forth in
Section 2.4(a).

 

“Estimated Net Working Capital” shall have the meaning set forth in
Section 2.4(a).

 

“Final Cash Amount” shall have the meaning set forth in Section 2.4(h).

 

“Final Closing Adjustment” shall have the meaning set forth in Section 2.4(i).

 

“Final Relevant Capital Expenditure” shall have the meaning set forth in
Section 2.4(h).

 

“Final Net Working Capital” shall have the meaning set forth in Section 2.4(h).

 

“Financial Statements” means (i) the audited carve out balance sheets of the
Companies and their Subsidiaries as of each of December 31, 2008, 2007 and 2006,
and the Balance Sheet; (ii) the audited carve out statements of operations of
the Companies and their Subsidiaries for the years ended on each of December 31,
2008, 2007 and 2006, and the unaudited combined statement of operations of the
Companies and their Subsidiaries for the nine (9) months ended September 30,
2009; (iii) the audited carve out statements of cash flows of the Companies and
their Subsidiaries for the years ended on each of December 31, 2008, 2007 and
2006; and (iv) the audited carve out statements of invested equity of the
Companies and their Subsidiaries for the years ended on each of December 31,
2008, 2007 and 2006, in each case attached as Exhibit B.

 

“FSA” means the United Kingdom Financial Services Authority.

 

“GAAP” means United States generally accepted accounting principles, as in
effect from time to time.

 

“German Pension Cash” shall have the meaning set forth in Section 5.12(h)(i).

 

“German Pension Liability” shall mean any Liability of the Companies or their
Subsidiaries to the extent resulting from or attributable to any company pension
promise granted by Sellers or any of their Affiliates (including the Companies
or their Subsidiaries) to Mr. Frank Keldenich, his wife, Doris Keldenich and/or
their heirs as of the Closing Date, including the direct pension commitment from
SGR Germany to Frank Keldenich and his wife, Doris Keldenich, set forth in the
letter dated September 9, 1991 as amended on December 7, 1993.

 

9

--------------------------------------------------------------------------------


 

“German Pension Liability Insurance Product” shall have the meaning set forth in
Section 5.12(h)(i).

 

“Global Policies” shall have the meaning set forth in Section 3.15(a).

 

“Governing Documents” means the charter or other fundamental organizational
documents by which any Person (other than an individual) establishes its legal
existence or which by applicable Law govern its internal affairs, and:  (i) in
respect of a corporation or company, shall mean its certificate or articles of
incorporation or association and/or its memorandum and articles of association
or by-laws; (ii) in respect of a partnership, shall mean its certificate of
partnership and its partnership agreement; (iii) in respect of a limited
liability company, shall mean its certificate of formation and operating or
limited liability company agreement; and (iv) in respect of any other legal
entity, shall mean such entity’s fundamental organizational documents,
substantially equivalent to the foregoing, under applicable Law.

 

“Government-Sponsored Entity” means (i) any Person (or any Affiliate thereof)
that owns, offers or operates any gaming or wagering business or activity
(x) where such Person (or Affiliate) is owned, controlled, sponsored or operated
by a Governmental Entity or (y) pursuant to an exclusive franchise or similar
authority from a Governmental Entity; (ii) any Person (or any Affiliate thereof)
of the type described in (i) (x) or (y) which is after the date of this
Agreement privatized, sub-divided or spun off in whole or in part.

 

“Governmental Approvals” shall mean filings or registrations with, notifications
to, or authorizations, licenses, permits, consents or approvals of, a
Governmental Entity.

 

“Governmental Entity” means any European Union, foreign, federal, national,
state, county, local, municipal or other government, regulatory or
administrative authority, or any agency, board, commission, court, tribunal,
arbitral body with competent jurisdiction, instrumentality, ministry or
department thereof, or any national securities exchange.

 

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, decision, ruling, verdict or award entered, issued, made or
rendered by or with any Governmental Entity.

 

“Guarantees” means, collectively, indemnities, performance bonds, surety bonds,
performance guaranties, payment guaranties, other guaranty obligations,
keep-wells, net worth maintenance agreements, reimbursement obligations, letters
of comfort and any other similar arrangements.

 

“Hazardous Substance” shall have the meaning set forth in Section 3.10(f).

 

“Identified Employees” means all individuals listed, with their respective
employers, in Section 1.1(b) of the Seller Disclosure Schedule, together with
individuals

 

10

--------------------------------------------------------------------------------


 

who are hired by any of the Companies or their Subsidiaries after the date
hereof and prior to the Closing in accordance with Section 5.1.

 

“Incidents Schedule” shall have the meaning set forth in Section 5.6(B).

 

“Indebtedness” means (i) any indebtedness of any of the Companies or their
Subsidiaries for borrowed money, including any such indebtedness evidenced by
any note, bond, letter of credit (to the extent of any amounts drawn thereunder
by the beneficiary thereof as of Closing or any finance or reimbursement charges
that are payable with respect to such drawn amounts), debenture, mortgage or
similar debt instrument; (ii) any bank overdraft, bankers’ acceptance note,
purchase facility or other similar facility, to the extent of any amounts drawn
thereunder; and (iii) all Guarantees of any of the Companies or their
Subsidiaries with respect to any indebtedness for borrowed money; provided that,
for the avoidance of doubt, accounts payable and trade payables (so long as such
payables have not, by reason of default or late payment, ceased to be treated as
Current Liabilities for purposes of Section 2.4), capital leases, surety or
performance bonds, undrawn letters of credit, Letters of Credit, Company
Guarantees (other than Guarantees of any of the Companies or their Subsidiaries
with respect to the indebtedness for borrowed money of any other Person) and
Seller Guarantees shall not be deemed to be “Indebtedness” hereunder.  The term
“Indebtedness” shall include the amount required to retire such “Indebtedness”
on the date in question and includes all principal, interest or VAT accrued but
unpaid, fees, expenses, prepayment penalties and other similar obligations owed
in respect of any outstanding “Indebtedness”.

 

“Indemnified Party” shall have the meaning set forth in Section 8.4(a).

 

“Indemnifying Party” shall have the meaning set forth in Section 8.4(a).

 

“Independent Accounting Firm” means KPMG, or if such firm is not available or is
unwilling to serve, then a mutually acceptable expert in public accounting upon
which Purchasers and SGC mutually agree.

 

“Initial Cash Purchase Price” shall have the meaning set forth in
Section 2.1(b).

 

“Insurance Policies” shall have the meaning set forth in Section 3.15(a).

 

“Intellectual Property” means all (i) Patents; (ii) Trademarks;
(iii) Copyrights; (iv) Trade Secrets; (v) Software; and (vi) Domain Names.

 

“Interests” shall have the meaning set forth in the recitals to this Agreement.

 

“Investors’ Agreement” means the investors agreement by and between SGC and
Sportech, the agreed form of which is attached as Exhibit C.

 

“Irish Asset Transfer” means the transfer of certain assets and liabilities of
Scientific Games Worldwide Limited to SGRL pursuant to the Irish Asset Transfer
Agreement.

 

11

--------------------------------------------------------------------------------


 

“Irish Asset Transfer Agreement” means the Agreement for the purchase of the
racing business and related assets of Scientific Games Worldwide Limited, dated
as of July 10, 2009, between Scientific Games Worldwide Limited and SGRL.

 

“Irish Asset Transfer Liability” means any Liability to the extent resulting
from or attributable to effecting the Irish Asset Transfer.

 

“Irish Withholding Tax Letter” means either a certificate of the kind described
in Section 980 of the Irish Taxes Consolidation Act 1997 or a letter from the
auditors of SGRL (prior to the resignation referred to in Section 2.3(b)(ix))
confirming that none is required.

 

“Knowledge of Sellers” (or similar phrases) means the actual knowledge of Lorne
Weil, and the actual knowledge, following reasonable inquiry of their direct
reports (if any) who would reasonably be expected to have actual knowledge of
the relevant matters, of Brooks Pierce, Andrew Gaughan, David Haslett, Mark
Goldberg, James Birney, Jeffrey Lipkin, Ira Raphaelson, Jack Sarno, Greg Cline
and Louis Skelton.

 

“Knowledge of Sportech” (or similar phrases) means the actual knowledge,
following reasonable inquiry of their direct reports (if any) who would
reasonably be expected to have actual knowledge of the relevant matters, of Ian
Penrose, Steve Cunliffe, Mickey Kalifa and Richard Boardley.

 

“Labor Laws” shall have the meaning set forth in Section 3.12(a).

 

“Law” means any European Union, federal, national, state, municipal or local
statute, law, code, rule, regulation, ordinance, constitution, treaty, order
(whether executive, legislative, judicial or otherwise) or other requirement or
rule of law (including common law) or other pronouncement of any Governmental
Entity having the effect of law.

 

“Leased Real Property” shall have the meaning set forth in Section 3.16(b).

 

“Letters of Credit” means, collectively, all letters of credit issued in
connection with the Business for which any of Sellers or their Affiliates (other
than any of the Companies or their Subsidiaries) is an applicant and which are
indentified at Section 5.8(a) of the Seller Disclosure Schedule.

 

“Liabilities” means liabilities or obligations of any kind whatsoever, whether
accrued, contingent, absolute, determinable or otherwise.

 

“Losses” shall have the meaning set forth in Section 8.2(a).

 

“Lottery” means any Person (or Affiliate thereof) that owns, sponsors, licenses
or operates a lottery of any nature (including any lottery owned, sponsored,
licensed or operated by a Governmental Entity or by a private or charitable
Person).

 

12

--------------------------------------------------------------------------------


 

“Lottery / Government Sponsored Entity” means a Lottery or Government Sponsored
Entity other than a Person that operates any (i) venues primarily for wagering
on horse racing, greyhound racing or jai alai matches, or (ii) off track betting
facilities primarily for horse racing, greyhound racing or jai alai matches or
(iii) dedicated bookmaking shops (but, in the case of (iii), any such Person
that is licensed to operate and operates a lottery (and not merely lottery
games) or which has been granted or has a government monopoly for sports
wagering in any country (other than UK Tote) shall be a “Lottery / Government
Sponsored Entity” for purposes hereof).

 

“Lottery System Business” means the business of (A) offering, developing,
selling, providing and/or licensing of physical instant win lottery tickets
and/or systems for validation of physical instant win lottery tickets and/or
(B) operating, offering, developing, selling, providing, licensing, maintaining
and/or supporting networks of computerized systems for venue-based operation of
(i) lotteries, (ii) lotto and other lottery draw games (excluding for the
avoidance of doubt bingo), (iii) instant lottery games (i.e.,
pre-determined/drawn winning combinations) and (iv) rapid-draw monitor games
including keno (but in the case of (iv) only to the extent provided to a Lottery
/ Government Sponsored Entity), including with respect to the foregoing,
functions of substantially the following type:  (a) calculation of the pool;
(b) registration of tickets and wagers; (c) identification and validation of
winning tickets; (d) calculation of amounts payable to winning participants;
(e) tracking and recordation of winning tickets and redemptions, (f) accepting
and recording of wagers through point of sale devices; and (g) the posting of
the winning combinations and amounts payable to winning participants to various
media such as television; provided, however, that Lottery System Business shall
not include:  (i) any business for charity-based or society-based lotteries in
the UK or Mauritius; (ii) any business in any of India, Pakistan, Bangladesh or
Sri Lanka; and/or (iii) any business of the Companies and their Subsidiaries for
Loteria Electronica Internacional Dominica S.A. or any of its controlled
Affiliates (subject to the restrictions in the Software License Agreement) or,
for rapid draw monitor games, Corporacion Interamericana de Entreteminiento
Administradora Mexicana de Hipodromo, SA de CV or any of its controlled
Affiliates.

 

“LSE” means the London Stock Exchange plc.

 

“Maine Approval” shall have the meaning set forth in Section 5.5(e).

 

“Maine Notice” shall have the meaning set forth in Section 5.5(e).

 

“Material Company Contracts” shall have the meaning set forth in
Section 3.14(a).

 

“Measurement Period” shall have the meaning set forth in Section 2.6(c).

 

“Multiemployer Pension Plan” shall have the meaning set forth in
Section 3.13(b).

 

13

--------------------------------------------------------------------------------


 

“Netherlands License” means the license dated June 19, 2008 granted by the
Ministry of Justice of the Netherlands to SGR BV to operate as the exclusive
licensed operator for all pari-mutuel wagering in the Netherlands.

 

“Net Working Capital” means (i) Current Assets minus (ii) Current Liabilities.

 

“New 401(k) Plan” shall have the meaning set forth in Section 5.12(a).

 

“Newco 1” shall have the meaning set forth in the first paragraph of this
Agreement.

 

“Newco 2” shall have the meaning set forth in the first paragraph of this
Agreement.

 

“NY Liability” means any Liability to the extent resulting from or attributable
to the events forming the basis of the claims in the litigation identified in
Section 1.1(e) of the Seller Disclosure Schedule.

 

“Organic Target Contingent Consideration” shall have the meaning set forth in
Section 2.6(a).

 

“Organic Target Contingent Consideration Condition” shall have the meaning set
forth in Section 2.6(a).

 

“Outside Date” shall have the meaning set forth in Section 7.1(b).

 

“Owned Real Property” shall have the meaning set forth in Section 3.16(a).

 

“Patents” means all patents and patent applications, including divisions,
continuations, continuations-in-part, reissues, reexaminations, and any
extensions thereof as well as registrations and certificates as each of the
foregoing may exist anywhere in the world.

 

“Patent License Agreement” means the patent license agreement by and among SGI,
SGH and SGR, the agreed form of which is attached as Exhibit K.

 

“PZ Liability” means any Liability to the extent resulting from or attributable
to the litigation identified in Section 1.1(f) of the Seller Disclosure
Schedule.

 

“Payment Date” shall have the meaning set forth in Section 2.1(d).

 

“Permits” shall have the meaning set forth in Section 3.9(b).

 

“Permitted Encumbrances” means: (i) mechanics’, carriers’, workers’, repairers’,
materialmen’s, warehousemen’s, construction and similar statutory liens arising
or incurred in the ordinary course of business for amounts not yet due and
payable and that arose in the ordinary course of business; (ii) Encumbrances for
Taxes or other similar governmental charges that either (A) are not yet due and
payable; or (B) are being

 

14

--------------------------------------------------------------------------------


 

contested in good faith by appropriate proceedings; (iii) in the case of Real
Property, matters referenced in abstracts of title or policies of title
insurance with respect to such Real Property made available to Purchasers prior
to the date hereof, or matters of record or registered Encumbrances that would
be identified in customary record searches through and including January 4,
2010; (iv) requirements and restrictions of zoning, building and land use and
similar applicable Laws, Governmental Orders or restrictions imposed by
Governmental Entities having jurisdiction over the Real Property which are not
violated in any material respect by the current use and operation thereof;
(v) statutory Encumbrances of landlords with respect to Leased Real Property for
amounts not yet due and payable, are being contested in good faith by
appropriate proceedings or may thereafter be paid without penalty;
(vi) Encumbrances arising under conditional sales contracts and equipment leases
with third parties entered into in the ordinary course of business provided that
there is no default under the sale or lease document that would enable the
seller or lessor to retain the property or assets which are the subject of the
sale or lease, and (vii) defects irregularities or imperfections of title and
other Encumbrances, but only to the extent that with respect to each of clauses
(i) through (vii) above, such Encumbrances do not or would not reasonably be
expected to, individually or in aggregate, materially detract from or impair the
continued use and operation of the asset or property to which they relate in the
conduct of the Business in the ordinary course consistent with past practice or,
with respect to (vii), materially impair the marketability of such asset or
property.

 

“Person” means an association, a corporation, an individual, a partnership, a
limited liability company, an unlimited liability company, a trust or any other
entity or organization of any kind, including a Governmental Entity.

 

“Placing Agreement” shall have the meaning set forth in Section 4.6.

 

“Placing Shares” means 58,415,520 ordinary shares, par value £0.50 per share, of
Sportech to be issued pursuant to the Placing Agreement.

 

“Plans” shall have the meaning set forth in Section 3.13(a).

 

“Pools” means wagering involving participants making a pari-mutuel wager based
on the outcome of a soccer or cricket event, the outcome of which entitles
certain participants to be paid a proportion of the wagers.

 

“Pools Business” means the business of (i) operating, offering, selling,
providing or supplying Pools games to consumers and/or (ii) offering,
developing, selling, providing, licensing, maintaining, supporting or supplying
pari-mutuel wagering technology or software for the operation of Pools games.

 

“Post-Closing Tax Period” means a taxable period beginning after the Closing
Date and the portion of a Straddle Period that begins after the Closing Date.

 

“Pre-Closing Statement” shall have the meaning set forth in Section 2.4(a).

 

15

--------------------------------------------------------------------------------


 

“Pre-Closing Tax Period” means a taxable period ending on or before the Closing
Date and the portion of a Straddle Period that ends on the Closing Date.

 

“Preliminary Cash Amount” shall have the meaning set forth in Section 2.4(c)(i).

 

“Preliminary Net Working Capital” shall have the meaning set forth in
Section 2.4(c)(ii).

 

“Preliminary Relevant Capital Expenditure” shall have the meaning set forth in
Section 2.4(c)(iii).

 

“Preliminary Statement” shall have the meaning set forth in Section 2.4(c).

 

“Primary Policies” shall have the meaning set forth in Section 3.15(a).

 

“Pro Forma Business” shall have the meaning set forth in Section 2.6(c).

 

“Pro Forma LTM EBITDA” shall have the meaning set forth in Section 2.6(c).

 

“Publicly Available Software” means any Software that requires as a condition of
use, modification and/or distribution of such Software that such Software or
other Software incorporated into, derived from or distributed with such Software
(a) be disclosed or distributed in source code form, (b) be licensed for the
purpose of making derivative works, or (c) be redistributable at no charge. 
“Publicly Available Software” includes software licensed or distributed under
GNU’s General Public License (GPL) or Lesser/Library GPL (LGPL).

 

“Purchase Price” shall have the meaning set forth in Section 2.1(b).

 

“Purchaser” or “Purchasers” shall have the meaning set forth in the first
paragraph of this Agreement.

 

“Purchaser Base Claim” shall have the meaning set forth in Section 8.2(b).

 

“Purchaser Claim” shall have the meaning set forth in Section 8.2(b).

 

“Purchaser Contract” means any Contract to which any Purchaser is a party or by
which any of the assets or properties of any Purchaser is bound.

 

“Purchaser Disclosure Schedule” shall mean the disclosure schedule of the
Purchasers referred to in, and delivered pursuant to, this Agreement.

 

“Purchaser Employee Liability” means any Liability solely to the extent
attributable to or resulting from the termination of any employees, including
any Identified Employee’s, employment with the Companies or their Subsidiaries
from and after the Closing.

 

16

--------------------------------------------------------------------------------


 

“Purchaser Governmental Approvals” shall mean all Governmental Approvals
required to be obtained or made by any of the Purchasers or their Affiliates (or
any of their Representatives) in connection with the execution, delivery or
performance of this Agreement or the Ancillary Agreements by Purchasers or the
consummation by Purchasers of the transactions contemplated hereby or thereby,
other than Required Governmental Approvals.

 

“Purchaser Indemnified Party” or “Purchaser Indemnified Parties” shall have the
meaning set forth in Section 8.2(a).

 

“Purchasers Fundamental Representations” shall have the meaning set forth in
Section 8.1(a).

 

“Purchasers Material Adverse Effect” means any change, event, occurrence, effect
or circumstance that has a material adverse effect on the business, assets,
liabilities, or results of operations or condition (financial or otherwise) of
Sportech and its Subsidiaries, taken as a whole; provided, however, that in no
event shall any of the following, alone or in combination, be deemed to
constitute a Purchasers Material Adverse Effect, nor shall any of the following
be taken into account in determining whether a Purchasers Material Adverse
Effect has occurred or would result:  (i) general economic conditions (including
financial, banking, currency, commodity and capital markets) in any of the
countries in which any of Sportech and its Subsidiaries operate, except to the
extent such changes or developments affect Sportech and its Subsidiaries taken
as a whole in a materially disproportionate manner compared to other industry
participants that engage in pari-mutuel betting and gaming, football pools,
retail football gaming, online football gaming or outsourcing of online gaming
software and supply; (ii) conditions or trends generally affecting the
industries in which any of Sportech or its Subsidiaries operate, including
changes, developments or trends in the international, national, state or local
gaming or pari-mutuel wagering industries, except to the extent such changes,
developments or trends affect Sportech or its Subsidiaries, taken as a whole, in
a materially disproportionate manner compared to other industry participants
that engage in pari-mutuel betting and gaming, football pools, retail football
gaming, online football gaming or outsourcing of online gaming software and
supply; (iii) changes in Law; (iv) changes in GAAP (or applicable international
accounting principles); (v) any actions taken or not taken by Sellers, breaches
of this Agreement by Sellers, or actions taken or not taken at the written
request of or with the express written consent of SGC; (vi) the commencement or
material worsening of a war or armed hostilities or other national or
international calamity involving the U.K. or any other country in which Sportech
or its Subsidiaries operate, whether or not pursuant to the declaration of a
national emergency or war, or the occurrence of any military or terrorist attack
upon the U.K. (or such other country), or any of its territories, possessions,
or diplomatic or consular offices or upon any military installation, equipment
or personnel of the U.K. (or such other country); (vii) acts of God, natural
disasters, hurricanes or other weather conditions; (viii) any announcement of
this Agreement and the transactions contemplated hereby; or (ix) any matter
disclosed in the Purchaser Disclosure Schedule.

 

“Purchasers Permits” shall have the meaning set forth in Section 4.12(b).

 

17

--------------------------------------------------------------------------------


 

“QP Liability” means any Liability to the extent resulting from or attributable
to any defect identified in Part A of Section 1.1(c) of the Seller Disclosure
Schedule, including all private party litigation, which includes the case
identified in Part B of Section 1.1(c) of the Seller Disclosure Schedule, and
all regulatory action, proceedings, inquiries or investigations by any
Governmental Entities, to the extent resulting from or attributable to any such
defect.

 

“Quarter” shall mean the three-month period ending on any Quarter End Date;

 

“Quarter End Date” means the last day of each fiscal quarter ending on or around
March 31, June 30, September 30 and December 31 in each calendar year.

 

“Real Property” shall have the meaning set forth in Section 3.16(d).

 

“Reference Net Working Capital” means $3,775,000.00.

 

“Reference Capital Expenditure” means an amount in dollars equal to
(a) $4,695,000, multiplied by (b) X/365, where X is the number of calendar days
from (but excluding) the date hereof until (and including) the Closing Date.

 

“Refund” shall have the meaning set forth in Section 5.10(i).

 

“Regulations” means the treasury regulations (including temporary regulations)
promulgated by the United States Department of Treasury with respect to the Code
or other federal tax statutes.

 

“Relevant Business” shall have the meaning set forth in Section 5.17(a).

 

“Relevant US Business Acquisition” shall have the meaning set forth in
Section 2.6(b).

 

“Relevant Capital Expenditure” means such amounts expended by or on behalf of
the Companies and their Subsidiaries prior to the Closing Date in respect of
capital expenditure for the exclusive benefit of the Companies and their
Subsidiaries which are either (i) contemplated by the most recent annual capital
expenditure budget of the Companies and their Subsidiaries provided to the
Purchasers prior to the date hereof; or (ii) expressly approved in writing by
Sportech.

 

“Relevant Letter of Credit” means a Letter of Credit which (i) is listed in
Section 5.8(a) of the Seller Disclosure Schedule; (ii) is not material; or
(iii) is in support of any obligation pursuant to any Contract or Permit
contained in the Electronic Data Room.

 

“Relevant Seller Guarantee” means a Seller Guarantee which (i) is listed in
Section 5.8(b) of the Seller Disclosure Schedule; (ii) is not material; or
(iii) is in support of any obligation pursuant to any Contract or Permit
contained in the Electronic Data Room.

 

18

--------------------------------------------------------------------------------


 

“Representatives” means, with respect to a Person, such Person’s Affiliates and
any of such Person’s or such Person’s Affiliates’ respective stockholders,
members, managers, partners, officers, directors, employees, agents, attorneys,
accountants, consultants, financial advisors or other representatives.

 

“Required Governmental Approvals” shall have the meaning set forth in
Section 5.5(a).

 

“Restricted Period” shall have the meaning set forth in Section 5.12(b).

 

“Right of First Offer Agreement” means the agreement by and between SGC and
Sportech, the agreed form of which is attached as Exhibit D.

 

“Roberts” means Roberts Communications Network LLC.

 

“Roberts Agreement” means the Amended and Restated Limited Liability Company
Agreement of Roberts Communications Network, LLC made, entered into and
effective as of February 28, 2007 by and between SGR and Roberts Investment
Company, Inc.

 

“Roberts Liability” means any Liability to the extent resulting from or
attributable to (i) the ownership by SGR of any interest in Roberts; (ii) the
transfer by SGR of any interest in Roberts and any agreement with respect to the
same; and (iii) any Company or any Subsidiary of any Company having been a party
to the Roberts Agreement or any other agreement entered into in connection with
the Roberts Agreement (except, in each case, to the extent that it might agree
to acquire and acquire an interest in Roberts after the Closing).

 

“SEC” shall have the meaning set forth in Section 5.4(b).

 

“Section 409A” shall have the meaning set forth in Section 3.13(n).

 

“Seller” or “Sellers” shall have the meaning set forth in the first paragraph of
this Agreement.

 

“Seller Base Claim” shall have the meaning set forth in Section 8.3(b).

 

“Seller Bonus” or “Seller Bonuses” shall have the meaning set forth in
Section 5.12(f).

 

“Seller Claim” shall have the meaning set forth in Section 8.3(b).

 

“Seller Disclosure Schedule” shall mean the disclosure schedule of Sellers
referred to in, and delivered pursuant to, this Agreement.

 

“Seller Governmental Approvals” shall mean all Governmental Approvals required
to be obtained or made by any of Sellers, the Companies or the Subsidiaries of
the Companies (or any of their Affiliates or Representatives) in connection with
the

 

19

--------------------------------------------------------------------------------


 

execution, delivery or performance of this Agreement or the Ancillary Agreements
by the applicable Sellers or the consummation by the applicable Sellers of the
transactions contemplated hereby or thereby, other than Required Governmental
Approvals or Purchaser Governmental Approvals.

 

“Seller Guarantee” means, collectively, the Guarantees to which any of Sellers
or their Affiliates (other than any of the Companies or their Subsidiaries) is a
party or by which any of them are bound in favor of, or for the benefit of, any
of the Companies or any of their Subsidiaries or the Business (other than the
Letters of Credit), including those identified at Section 5.8(b) of the Seller
Disclosure Schedule.

 

“Seller Indemnified Party” or “Seller Indemnified Parties” shall have the
meaning set forth in Section 8.3(a).

 

“Seller Marks” shall have the meaning set forth in Section 5.9(b).

 

“Seller Provided Information” shall have the meaning set forth in Section 3.27.

 

“Sellers Fundamental Representations” shall have the meaning set forth in
Section 8.1(a).

 

“SG Racing” shall have the meaning set forth in the first paragraph of this
Agreement.

 

“SG Racing Transfer” shall have the meaning set forth in Section 5.19.

 

“SG Turkey” shall have the meaning set forth in the recitals to this Agreement.

 

“SG Turkey Minority Interest” shall mean one share in SG Turkey.

 

“SG Turkey Shares” shall have the meaning set forth in the recitals to this
Agreement.

 

“SGC” shall have the meaning set forth in the first paragraph of this Agreement.

 

“SGC 401(k) Plan” shall have the meaning set forth in Section 5.12(a).

 

“SGC Financial Disclosure” shall have the meaning set forth in Section 5.4(b).

 

“SGG” shall have the meaning set forth in the first paragraph of this Agreement.

 

“SGH” shall have the meaning set forth in the first paragraph of this Agreement.

 

“SGI” shall have the meaning set forth in the first paragraph of this Agreement.

 

“SGL” shall have the meaning set forth in the first paragraph of this Agreement.

 

“SGR” shall have the meaning set forth in the first paragraph of this Agreement.

 

20

--------------------------------------------------------------------------------


 

“SGR Assignment of Interest Agreement” means the agreement by and between SGI
and a Purchaser assigning SGI’s ownership of the SGR Interests to such
Purchaser, the substantially agreed form of which is attached as Exhibit E.

 

“SGR BV” shall have the meaning set forth in the recitals to this Agreement.

 

“SGR BV Interests” shall have the meaning set forth in the recitals to this
Agreement.

 

“SGR BV Notarial Deed” means the notarial deed to be notarized by a Dutch notary
public with regard to the transfer of the SGR BV Interests in accordance with
the terms of this Agreement.

 

“SGR Competing Business” shall have the meaning set forth in Section 5.16(a).

 

“SGR Germany” means a German Subsidiary of AE of which AE holds 100% of the
shares.

 

“SGR Interests” shall have the meaning set forth in the recitals to this
Agreement.

 

“SGR Interests Allocation Schedule” shall have the meaning set forth in
Section 5.10(e).

 

“SGRL” shall have the meaning set forth in the recitals to this Agreement.

 

“SGRL Interests” shall have the meaning set forth in the recitals to this
Agreement.

 

“SGR SAS” shall have the meaning set forth in the recitals to this Agreement.

 

“SGR SAS Interests” shall have the meaning set forth in the recitals to this
Agreement.

 

“SGWS” shall have the meaning set forth in the recitals to this Agreement.

 

“SGWS Interests” shall have the meaning set forth in the recitals to this
Agreement.

 

“Shoreline Earnout Liability” means any obligation for payment, if, as and when
due, of deferred consideration payments under the Asset Purchase Agreement by
and between AEI and Shoreline Star Greyhound Park and Entertainment Complex, LLC
(dba Shoreline Star) dated April 5, 2006 pursuant to either
(i) Section 2.3(b) or (ii) Section 2.3(c) (but only to the extent such payments
are based on Handle levels (as applied for purposes of such Section 2.3(c))
which are not in excess of Handle levels for 2009, as adjusted in accordance
with such Agreement) of such Agreement, and excluding, for the avoidance of
doubt, payments pursuant to any other section of such Agreement.

 

21

--------------------------------------------------------------------------------


 

“Software” means computer code, programs, software, firmware, programming tools,
subroutines, libraries, emulators, objects, databases, modules, algorithms, and
utilities, in each case, in all forms whether in source code, interpreted code
or object code form (including system and terminal software programs), and any
documentation or manuals related to the same as each of the foregoing may exist
anywhere in the world other than “off-the-shelf” computer software programs that
are commercially available.

 

“Software Assets” shall have the meaning set forth in Section 2.2.

 

“Software License Agreement” means the software license agreement by and among
Sportech, SGC and SGR, the agreed form of which is attached as Exhibit L.

 

“Special Indemnification Claim” means any claim by any Purchaser Indemnified
Party under either of Sections 8.2(a)(vii) or (ix).

 

“Sportech” shall have the meaning set forth in the first paragraph of this
Agreement.

 

“Sportech Audited Financial Statements” shall have the meaning set forth in
Section 4.10(b).

 

“Sportech Equity Offering” shall mean the placing and open offer commenced by
Sportech on January 27, 2010.

 

“Sportech Financial Statements” shall have the meaning set forth in
Section 4.10(b).

 


“SPORTECH REPORTS” SHALL HAVE THE MEANING SET FORTH IN SECTION 4.10(A).


 

“Sportech Shareholders Meeting” shall have the meaning set forth in
Section 5.11(b).

 

“Sportech Shares” means the ordinary shares, par value £0.50 per share, of
Sportech to be issued to SGC pursuant to Section 2.1.

 

“Sportech Unaudited Financial Statements” shall have the meaning set forth in
Section 4.10(b).

 

“Sportech Voting Agreements” shall have the meaning set forth in the recitals to
this Agreement.

 

“Sportech Voting Proposal” shall have the meaning set forth in Section 5.11(b).

 

“Straddle Period” means a taxable period that begins before and ends after the
Closing Date.

 

“Subsidiary” of any Person means, on any date, any Person (i) the accounts of
which would be consolidated with and into those of the applicable Person in such

 

22

--------------------------------------------------------------------------------


 

Person’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date; or (ii) of which securities or
other ownership interests representing more than fifty (50) percent of the
equity or more than fifty (50) percent of the ordinary voting power or, in the
case of a partnership, more than fifty (50) percent of the general partnership
interests or more than fifty (50) percent of the profits or losses of which are,
as of such date, owned, controlled or held by the applicable Person or one or
more subsidiaries of such Person, provided, however that for the purposes of
this Agreement SG Racing shall not be deemed to be a Subsidiary of SGR.

 

“Supply Agreement” means the supply agreement by and between SGC and Sportech,
the agreed form of which is attached as Exhibit F.

 

“Support Services” shall have the meaning set forth in Section 5.9(a).

 

“Survival Period” shall have the meaning set forth in Section 8.1(d).

 

“Surviving Policies” shall have the meaning set forth in Section 5.6.

 

“Tangible Personal Property” shall have the meaning set forth in
Section 3.18(a).

 

“Tax” means any foreign, federal, provincial, state, county or local income,
sales and use, value added, goods and services, excise, franchise, real and
personal property, gross receipt, capital stock, production, business and
occupation, disability, employment, payroll, severance, wagering or withholding
tax or other tax, duty, fee, assessment or charge, and any statutorily imposed
pension plan contributions, employment insurance and unemployment insurance
payments, imposed by any taxing authority or Governmental Entity, and any
interest, penalties or fines related thereto.

 

“Tax Group” means any group of companies that files or has filed a combined,
consolidated, joint or similar Tax Return in any relevant jurisdiction.

 

“Tax Return” means any return, report, declaration, information return or other
document required to be filed with any taxing authority or Governmental Entity
with respect to Taxes, including any amendments thereof.

 

“Terminating Contracts” shall have the meaning set forth in Section 5.7(b).

 

“Third Contingent Consideration Year” shall have the meaning set forth in
Section 2.6(c).

 

“Third Party Consents” shall have the meaning set forth in Section 3.3.

 

“Title IV Plan” shall have the meaning set forth in Section 3.13(a).

 

“Tote System Business” means the business of operating, offering, developing,
selling, providing, licensing, maintaining and/or supporting computerized
totalisator systems that perform the host function for pari-mutuel account and
cash based wagering

 

23

--------------------------------------------------------------------------------


 

on horse racing, greyhound racing or jai alai matches, including with respect to
the foregoing, functions of substantially the following type: (a) calculation of
the betting pool; (b) calculation of the odds; (c) identification of winning
participants; (d) calculation of the amounts payable to winning participants;
(e) accepting and recording of wagers through point of sale devices; and (f) the
posting of the odds and the amounts payable to winning participants to various
media such as field boards and televisions.

 

“Trade Secrets” means all confidential or proprietary trade secrets, formulas,
methods, processes, techniques, know-how and compilations of information used in
a business that confer a competitive advantage over those in similar businesses
who or which do not possess such confidential or proprietary trade secrets,
formulas, methods, processes, techniques, know-how and compilations of
information as each of the foregoing may exist anywhere in the world.

 

“Trademarks” means all trademarks (including service marks), whether or not
registered, trade names, logos, business names and Internet domain names, as
each of the foregoing may exist anywhere in the world, together with the
goodwill associated with any of the foregoing, and all registrations and
applications for registration of the foregoing.

 

“Transfer Document” means the AE Share Notarial Deed and the SGR BV Notarial
Deed and such other written assignment, agreement, written instrument of
transfer, stock transfer form, stock power, notarial deed or endorsement as
required under the Laws of the relevant jurisdiction in which each Company is
incorporated, formed, registered or otherwise exists to validly transfer the
Interests to the Purchasers in accordance with the terms of this Agreement.

 

“Transfer Taxes” means any sales, use, goods and services, harmonized sales,
stock transfer, real property transfer, real property gains, transfer, stamp,
registration, documentary, recording or similar duties or taxes together with
any interest thereon, penalties, fines, costs, fees, additions to tax or
additional amounts with respect thereto incurred in connection with the
transactions contemplated hereby.

 

“Transition Services Agreement” means the transition services agreement by and
between SGC (or an Affiliate thereof, as the case may be) and Sportech, the
agreed form of which is attached as Exhibit G.

 

“UKLA” shall have the meaning set forth in Section 4.10(a).

 

“VAT” means any value added tax or any similar sales or turnover tax.

 

“WARN Act” shall have the meaning set forth in Section 3.12(d).

 

24

--------------------------------------------------------------------------------


 


ARTICLE II.

 


PURCHASE AND SALE OF INTERESTS AND SOFTWARE ASSETS

 


SECTION 2.1            PURCHASE AND SALE OF INTERESTS.

 


(A)           UPON THE TERMS AND SUBJECT TO THE SATISFACTION OR WAIVER, IF
PERMISSIBLE, OF THE CONDITIONS SET FORTH IN ARTICLE VI, AT THE CLOSING AND IN
THE SEQUENTIAL ORDER SET OUT BELOW:


 

(I)            NEWCO 2, OR A PURCHASER DULY DESIGNATED IN ACCORDANCE WITH
SECTION 2.5, SHALL PURCHASE, ACQUIRE AND ACCEPT FROM SGC, AND SGC SHALL SELL,
TRANSFER, ASSIGN AND DELIVER TO SUCH PURCHASER, THE AEI SHARES AND THE API
SHARES, FREE AND CLEAR OF ALL ENCUMBRANCES AND TOGETHER WITH ALL ANCILLARY
RIGHTS RELATED THERETO;

 

(II)           NEWCO 1, OR A PURCHASER DULY DESIGNATED IN ACCORDANCE WITH
SECTION 2.5, SHALL PURCHASE, ACQUIRE AND ACCEPT FROM SGR, AND SGR SHALL SELL,
TRANSFER, ASSIGN AND DELIVER TO SUCH PURCHASER, THE SG TURKEY SHARES, FREE AND
CLEAR OF ALL ENCUMBRANCES AND TOGETHER WITH ALL ANCILLARY RIGHTS RELATED
THERETO;

 

(III)          NEWCO 2, OR A PURCHASER DULY DESIGNATED IN ACCORDANCE WITH
SECTION 2.5, SHALL PURCHASE, ACQUIRE AND ACCEPT FROM SGI, AND SGI SHALL SELL,
TRANSFER, ASSIGN AND DELIVER TO SUCH PURCHASER, THE SGR INTERESTS, FREE AND
CLEAR OF ALL ENCUMBRANCES AND TOGETHER WITH ALL ANCILLARY RIGHTS RELATED
THERETO;

 

(IV)          NEWCO 2, OR A PURCHASER DULY DESIGNATED IN ACCORDANCE WITH
SECTION 2.5, SHALL PURCHASE, ACQUIRE AND ACCEPT FROM SG RACING, AND SG RACING
SHALL SELL, TRANSFER, ASSIGN AND DELIVER TO SUCH PURCHASER, THE ATC SHARES, FREE
AND CLEAR OF ALL ENCUMBRANCES AND TOGETHER WITH ALL ANCILLARY RIGHTS RELATED
THERETO;

 

(V)           NEWCO 1, OR A PURCHASER DULY DESIGNATED IN ACCORDANCE WITH
SECTION 2.5, SHALL ACQUIRE AND ACCEPT FROM SGG, AND SGG SHALL TRANSFER AND
ASSIGN TO SUCH PURCHASER, THE AE SHARE, FREE AND CLEAR OF ALL ENCUMBRANCES AND
TOGETHER WITH ALL ANCILLARY RIGHTS RELATED THERETO;

 

(VI)          NEWCO 1, OR A PURCHASER DULY DESIGNATED IN ACCORDANCE WITH
SECTION 2.5, SHALL PURCHASE, ACQUIRE AND ACCEPT FROM SGL, AND SGL SHALL SELL,
TRANSFER, ASSIGN AND DELIVER TO SUCH PURCHASER, THE SGR SAS INTERESTS, WITH FULL
TITLE (“EN PLEINE PROPRIÉTÉ”), FREE AND CLEAR OF ALL ENCUMBRANCES AND TOGETHER
WITH ALL ANCILLARY RIGHTS RELATED THERETO;

 

(VII)         NEWCO 1, OR A PURCHASER DULY DESIGNATED IN ACCORDANCE WITH
SECTION 2.5, SHALL PURCHASE, ACQUIRE AND ACCEPT FROM SGL, AND

 

25

--------------------------------------------------------------------------------


 

SGL SHALL SELL, TRANSFER, ASSIGN AND DELIVER TO SUCH PURCHASER, THE SGR BV
INTERESTS, FREE AND CLEAR OF ALL ENCUMBRANCES AND TOGETHER WITH ALL ANCILLARY
RIGHTS RELATED THERETO;

 

(VIII)        NEWCO 1, OR A PURCHASER DULY DESIGNATED IN ACCORDANCE WITH
SECTION 2.5, SHALL PURCHASE, ACQUIRE AND ACCEPT FROM SGH, AND SGH SHALL SELL,
TRANSFER, ASSIGN AND DELIVER TO SUCH PURCHASER, THE SGRL INTERESTS, FREE AND
CLEAR OF ALL ENCUMBRANCES AND TOGETHER WITH ALL ANCILLARY RIGHTS RELATED
THERETO; AND

 

(IX)           NEWCO 2, OR A PURCHASER DULY DESIGNATED IN ACCORDANCE WITH
SECTION 2.5, SHALL PURCHASE, ACQUIRE AND ACCEPT FROM SGH, AND SGH SHALL SELL,
TRANSFER, ASSIGN AND DELIVER TO SUCH PURCHASER THE SGWS INTERESTS, FREE AND
CLEAR OF ALL ENCUMBRANCES AND TOGETHER WITH ALL ANCILLARY RIGHTS RELATED
THERETO.

 


(B)           AT THE CLOSING, IN CONSIDERATION FOR THE PURCHASE OF THE INTERESTS
PURSUANT TO SECTION 2.1(A), SPORTECH (ON BEHALF OF PURCHASERS) SHALL (I) PAY TO
SGC (ON BEHALF OF SELLERS) IN CASH THE SUM OF (X) $32,888,319; AND (Y) THE
ESTIMATED CASH AMOUNT (TOGETHER, THE “INITIAL CASH PURCHASE PRICE”), PLUS OR
MINUS, AS THE CASE MAY BE, THE AMOUNT OF THE ESTIMATED CLOSING ADJUSTMENT
PURSUANT TO SECTION 2.4(B) (THE “CASH CLOSING CONSIDERATION”); AND (II) ALLOT
AND ISSUE TO SGC (ON BEHALF OF SELLERS) FREE AND CLEAR OF ALL ENCUMBRANCES AND
TOGETHER WITH ALL ANCILLARY RIGHTS RELATED THERETO 39,742,179 SPORTECH SHARES
(THE “CLOSING SHARE CONSIDERATION”), SUCH SPORTECH SHARES TO BE EVIDENCED BY ONE
OR MORE CERTIFICATES REGISTERED IN THE NAME OF SGC (OR, SUBJECT TO SGC’S
COMPLIANCE WITH APPLICABLE LAW IN CONNECTION THEREWITH, UPON NOTICE FROM SGC NO
LESS THAN (5) BUSINESS DAYS PRIOR TO CLOSING, TO BE CREDITED TO A CREST ACCOUNT
DESIGNATED BY SGC).  THE CASH CLOSING CONSIDERATION IS SUBJECT TO ADJUSTMENT
FOLLOWING THE CLOSING BY THE FINAL CLOSING ADJUSTMENT AND, AS SO ADJUSTED AND
TOGETHER WITH SUCH SPORTECH SHARES, IS REFERRED TO HEREIN AS THE “PURCHASE
PRICE.”  THE PURCHASE PRICE SHALL BE ALLOCATED AMONG SELLERS AS AGREED BY
SELLERS AND PURCHASERS AS SHOWN IN SECTION 2.1(B) OF THE SELLER DISCLOSURE
SCHEDULE.  FOR U.S. FEDERAL INCOME TAX PURPOSES, HOWEVER, THE PARTIES AGREE TO
TREAT $697,878.44 OF THE CASH CLOSING CONSIDERATION AS A LOAN FROM SPORTECH TO
SGC TO BE REPAID WITH INTEREST AT A RATE OF 2.45% (THE MID-TERM APPLICABLE
FEDERAL RATE FOR JANUARY 2010, ASSUMING ANNUAL COMPOUNDING) IN FIVE EQUAL
INSTALLMENTS, AS PROVIDED UNDER SECTION 2.7 AND TO TREAT THE AMOUNTS ALLOCATED
TO THE AEI SHARES IN SECTION 2.1(B) OF THE SELLER DISCLOSURE SCHEDULE AS REDUCED
BY THE SAME AMOUNT.


 


(C)           IN ADDITION TO THE PURCHASE PRICE PAYABLE TO SELLERS PURSUANT TO
SECTION 2.1(B):


 

(I)            SUBJECT TO SECTION 2.6(B), IF AND WHEN THE ORGANIC TARGET
CONTINGENT CONSIDERATION CONDITION SET FORTH IN SECTION 2.6(A) IS SATISFIED,
SPORTECH (ON BEHALF OF PURCHASERS), AS ADDITIONAL CONSIDERATION FOR THE PURCHASE
OF THE INTERESTS, SHALL PAY TO SGC (ON BEHALF OF SELLERS) IN CASH THE AMOUNT OF
THE ORGANIC TARGET CONTINGENT CONSIDERATION CALCULATED IN ACCORDANCE

 

26

--------------------------------------------------------------------------------


 

WITH SECTION 2.6, SUCH PAYMENT TO BE MADE WITHIN 45 DAYS OF SUCH SATISFACTION;
AND

 

(II)           IF AND WHEN THE ACQUISITION TARGET CONTINGENT CONSIDERATION
CONDITION SET FORTH IN SECTION 2.6(C) IS SATISFIED, SPORTECH (ON BEHALF OF
PURCHASERS), AS ADDITIONAL CONSIDERATION FOR THE PURCHASE OF THE INTERESTS,
SHALL PAY TO SGC (ON BEHALF OF SELLERS) IN CASH THE ACQUISITION TARGET
CONTINGENT CONSIDERATION CALCULATED IN ACCORDANCE WITH SECTION 2.6, SUCH PAYMENT
TO BE MADE WITHIN 45 DAYS OF SUCH SATISFACTION, EXCEPT IN THE EVENT THAT A
RELEVANT US BUSINESS ACQUISITION IS CONSUMMATED DURING THE THIRD CONTINGENT
CONSIDERATION YEAR, IN WHICH CASE SUCH PAYMENT TO BE MADE WITHIN 45 DAYS OF THE
END OF THE TWELVE MONTH PERIOD BEGINNING ON THE FIRST QUARTER END DATE FOLLOWING
THE DATE OF THE CONSUMMATION OF SUCH RELEVANT US BUSINESS ACQUISITION.

 

In no event shall both the Organic Target Contingent Consideration and the
Acquisition Target Contingent Consideration be payable, and either shall be
treated as an adjustment to the Purchase Price for Tax purposes.

 

(d)           In addition to the Purchase Price payable to Sellers at Closing
pursuant to Section 2.1(b) and thereafter to the extent provided therein
pursuant to Section 2.1(c), as additional consideration for the purchase of the
Interests, on September 30, 2013 (the “Payment Date”), Sportech (on behalf of
Purchasers) shall pay to SGC (on behalf of Sellers) an amount in cash equal to
the sum of (i) $10,000,000 plus (ii) the Additional Deferred Amount ((i) and
(ii) together, being the “Deferred Consideration Amount”).  Payment of the
Deferred Consideration Amount shall be made by wire transfer in immediately
available funds to an account or accounts designated by SGC.  The Deferred
Consideration Amount shall be treated as an adjustment to the Purchase Price for
Tax purposes.  Sportech, each Purchaser and SGR shall be jointly and severally
liable for timely payment in full of the Deferred Consideration Amount
hereunder.

 


SECTION 2.2            PRE-CLOSING.


 

On the Closing Date, immediately prior to the Closing (the “Asset Sale
Closing”), Sportech shall purchase, acquire and accept, and SGR shall sell,
transfer and assign to Sportech, all of SGR’s right, title and interest in, to
and under the Software listed on Annex I to Exhibit H (the “Software Assets”),
and all the rights, remedies and claims of SGR arising after the Asset Sale
Closing in respect of the Software Assets.  At the Asset Sale Closing (i) in
consideration for the Software Assets, Sportech shall pay to SGR the amount as
set out in Section 2.1(b) of the Seller Disclosure Schedule in respect of the
Software Assets (the “Asset Purchase Price”), which shall be left outstanding as
a debt payable on demand by Sportech to SGR; (ii) SGR shall deliver to Sportech
a bill of sale substantially in the form set forth in Exhibit H in respect of
the Software Assets duly executed by SGR (the “Asset Sale Closing Bill of
Sale”); and (iii) Sportech shall deliver to SGR a counterpart of the Asset Sale
Closing Bill of Sale. 

 

27

--------------------------------------------------------------------------------


 

Sportech and SGR hereby acknowledge and agree that SGR shall not demand payment
of such debt until after Closing.  If the Closing shall not have occurred on the
date of the Asset Sale Closing, Sportech shall sell, transfer and assign back to
SGR the Software Assets, and all the rights, remedies and claims of Sportech
arising after the Asset Sale Closing in respect of the Software Assets, in full
satisfaction of the amount left outstanding between Sportech and SGR in respect
thereof.  To ensure such timely sale, transfer and assignment back to SGR, at
the Asset Sale Closing Sportech shall no later than three (3) Business Days
prior to Closing deliver to SGR, in escrow, a bill of sale, in substantially the
form of the Asset Sale Closing Bill of Sale, duly executed by Sportech,
evidencing such potential sale back to SGR which shall be released from escrow
if Closing shall not have occurred on the date of the Asset Sale Closing and
which shall be returned to Sportech if Closing shall have so occurred, upon
Closing.  Sportech shall grant to SGR an irrevocable, worldwide royalty-free
license to make full use of the Software Assets (and Sportech shall not
otherwise license or make use of such Software Assets) from the Asset Sale
Closing which shall be perpetual until the Closing or, if the Closing shall not
have occurred, until the Software Assets have been fully and effectively sold,
transferred and assigned back to SGR.  Sportech shall indemnify and hold
harmless Sellers and their Affiliates from and against any Loss suffered or
incurred by Sellers or their Affiliates and resulting from or attributable to
this Section 2.2 (including any failure to sell, transfer and assign the
Software Assets back to SGR if the Closing shall not have occurred on the date
of the Asset Sale Closing, or otherwise resulting from or attributable to the
transfer of the Software Assets at the Asset Sale Closing (without regard to any
Basket or Ceiling applicable to indemnification pursuant Article VIII)) but only
to the extent such Loss is greater than any Loss that would have been suffered
or incurred had such Software Assets been acquired by Purchasers indirectly as a
consequence of the transfer of SGR Interests as contemplated hereunder.

 


SECTION 2.3            CLOSING.


 


(A)           THE CLOSING OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
(THE “CLOSING”) SHALL BE HELD AT THE OFFICES OF KRAMER LEVIN NAFTALIS & FRANKEL
LLP, LOCATED AT 1177 AVENUE OF THE AMERICAS, NEW YORK, NEW YORK 10036 ON THE
DATE FALLING THREE (3) BUSINESS DAYS AFTER THE SATISFACTION, OR TO THE EXTENT
PERMITTED, WAIVER OF THE CONDITIONS SET FORTH IN ARTICLE VI (OTHER THAN
CONDITIONS WHICH BY THEIR NATURE ARE TO BE SATISFIED AT CLOSING) (THE “CLOSING
DATE”), UNLESS ANOTHER DATE AND TIME IS AGREED TO IN WRITING BY PURCHASERS AND
SGC.


 


(B)           AT THE CLOSING, SGC SHALL DELIVER, OR CAUSE TO BE DELIVERED, TO
PURCHASERS (OR, IN THE CASE OF (VI), SHALL HAVE HAD MADE AVAILABLE TO
PURCHASERS):


 

(I)            ALL CERTIFICATES, IF ANY, EVIDENCING THE INTERESTS, DULY ENDORSED
FOR TRANSFER AND EACH TRANSFER DOCUMENT SUFFICIENT OR NECESSARY TO TRANSFER THE
INTERESTS TO PURCHASERS FREE AND CLEAR OF ALL ENCUMBRANCES WITH EFFECT FROM THE
TIME OF THE CLOSING, THE PARTIES TO THIS AGREEMENT ACKNOWLEDGING AND AGREEING
THAT THIS AGREEMENT CONSTITUTES AN

 

28

--------------------------------------------------------------------------------


 

AGREEMENT TO SELL AND PURCHASE THE INTERESTS DESCRIBED HEREIN, BUT THAT THE
ACTUAL TRANSFER OF THE INTERESTS SHALL BE EFFECTED BY THE RELEVANT TRANSFER
DOCUMENT;

 

(II)           THE CERTIFICATE REFERRED TO IN SECTION 6.2(E);

 

(III)          EVIDENCE, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
PURCHASERS, OF THE THIRD PARTY CONSENTS LISTED IN SECTION 6.2(H) OF THE SELLER
DISCLOSURE SCHEDULE;

 

(IV)          THE EVIDENCE OF PAYMENT, DISCHARGE AND SETTLEMENT REFERRED TO IN
SECTION 6.2(I);

 

(V)           THE CERTIFICATES REFERRED TO IN SECTION 6.2(J);

 

(VI)          IN RESPECT OF THE COMPANIES AND THEIR SUBSIDIARIES, ALL GOVERNING
DOCUMENTS, ANY CORPORATE SEAL, SHARE REGISTER OR LEDGER AND SHARE CERTIFICATE
BOOK (WITH ANY UNISSUED SHARE CERTIFICATES) AND ALL MINUTE BOOKS AND OTHER
STATUTORY BOOKS OR SUCH EQUIVALENT ITEMS IN THE RELEVANT JURISDICTION AS ARE
KEPT BY THE COMPANIES AND THEIR SUBSIDIARIES;

 

(VII)         EACH OF THE ANCILLARY AGREEMENTS, DULY EXECUTED BY SGC (OR AN
AFFILIATE THEREOF, AS THE CASE MAY BE);

 

(VIII)        DULY SIGNED RESIGNATIONS FROM THOSE MEMBERS OF THE BOARD OF
DIRECTORS, BOARD OF MANAGERS OR SIMILAR GOVERNING BODIES OF EACH OF THE
COMPANIES AND THEIR SUBSIDIARIES WHO HAVE BEEN IDENTIFIED BY PURCHASERS TO
SELLERS IN WRITING AS OF THE DATE HEREOF FOR SUCH PURPOSE, EFFECTIVE IMMEDIATELY
UPON THE CLOSING;

 

(IX)           DULY SIGNED RESIGNATIONS FROM SUCH AUDITORS OF EACH OF THE
COMPANIES AND THEIR SUBSIDIARIES WHO HAVE BEEN IDENTIFIED BY PURCHASERS TO
SELLERS IN WRITING AS OF THE DATE HEREOF FOR SUCH PURPOSE, EFFECTIVE IMMEDIATELY
UPON THE CLOSING, OR EVIDENCE OF NOTICE OF TERMINATION OF SUCH AUDITORS
EFFECTIVE IMMEDIATELY UPON THE CLOSING;

 

(X)            A CERTIFICATION, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
PURCHASERS, ON BEHALF OF EACH SELLER EVIDENCING (A) THE DUE AUTHORITY OF EACH
PERSON WHO HAS EXECUTED THIS AGREEMENT ON BEHALF OF SUCH SELLER; (B) THE
RESOLUTIONS OF THE APPLICABLE GOVERNING BODY OF SUCH SELLER AUTHORIZING THE
PERFORMANCE BY SUCH SELLER OF ITS OBLIGATIONS UNDER THIS AGREEMENT; AND
(C) WHERE THE SALE AND TRANSFER OF ANY INTEREST IN ANY COMPANY IS REQUIRED TO BE
AUTHORIZED BY THE SHAREHOLDERS, DIRECTORS, MEMBERS OR MANAGERS OF SUCH COMPANY,
THE RESOLUTIONS SO AUTHORIZING SUCH SALE AND TRANSFER; AND

 

(XI)           THE INCIDENTS SCHEDULE.

 


(C)           AT THE CLOSING, SPORTECH SHALL DELIVER, OR CAUSE TO BE DELIVERED,
TO SGC (ON BEHALF OF ITSELF AND THE OTHER SELLERS):

 

29

--------------------------------------------------------------------------------


 

(I)            THE CASH CLOSING CONSIDERATION, BY WIRE TRANSFER OF IMMEDIATELY
AVAILABLE FUNDS TO AN ACCOUNT OR ACCOUNTS DESIGNATED BY SGC PRIOR TO CLOSING;

 

(II)           CERTIFICATES EVIDENCING THE SPORTECH SHARES TO BE ISSUED PURSUANT
TO SECTION 2.1 (OR CONFIRMATION OF CREDIT THEREOF TO A CREST ACCOUNT DESIGNATED
BY SGC IN ACCORDANCE WITH SUCH SECTION 2.1);

 

(III)          THE CERTIFICATE REFERRED TO IN SECTION 6.3(D);

 

(IV)          EACH OF THE ANCILLARY AGREEMENTS (WHERE RELEVANT) DULY EXECUTED BY
SPORTECH (OR AN AFFILIATE THEREOF, AS THE CASE MAY BE);

 

(V)           WHERE RELEVANT, A COUNTERPART OF EACH TRANSFER DOCUMENT;

 

(VI)          A CERTIFICATION, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
SGC, ON BEHALF OF EACH PURCHASER EVIDENCING (A) THE DUE AUTHORITY OF EACH PERSON
WHO HAS EXECUTED THIS AGREEMENT ON BEHALF SUCH PURCHASER; (B) THE RESOLUTIONS OF
THE APPLICABLE GOVERNING BODY OF SUCH PURCHASER AUTHORIZING THE PERFORMANCE BY
SUCH PURCHASER OF ITS OBLIGATIONS UNDER THIS AGREEMENT; AND (C) THE RESOLUTION
OF SHAREHOLDERS OF SPORTECH AUTHORIZING THE ISSUANCE OF SPORTECH SHARES TO SGC
AS PROVIDED HEREIN; AND

 

(VII)         A VALID INTERNAL REVENUE SERVICE FORM W-8BEN (WITH PART II
COMPLETED), EXECUTED BY SPORTECH.

 


(D)           AFTER THE CLOSING AND PRIOR TO THE REGISTRATION OF THE TRANSFER OF
THE SGRL INTERESTS FROM SGH IN THE NAME OF A PURCHASER, SGH SHALL CO-OPERATE IN
ANY MANNER REASONABLY REQUIRED BY SPORTECH FOR THE CONVENING AND CONDUCT OF
GENERAL MEETINGS OF SGRL, SHALL EXECUTE ON A TIMELY BASIS ALL PROXY FORMS,
APPOINTMENT OF REPRESENTATIVES, DOCUMENTS OF CONSENT TO SHORT NOTICE AND OTHER
SIMILAR DOCUMENTS THAT SPORTECH MAY REASONABLY REQUIRE (INCLUDING EXECUTING AT
CLOSING ANY POWER OF ATTORNEY THAT MAY BE REASONABLY REQUIRED) AND SHALL ACT IN
ALL RESPECTS AS THE NOMINEE AND AT THE REASONABLE DIRECTION OF SPORTECH IN
RESPECT OF THE ENTIRE ISSUED SHARE CAPITAL OF SGRL AND ALL ATTACHED RIGHTS AND
INTERESTS.  PURCHASERS SHALL EFFECT THE REGISTRATION OF TRANSFER OF THE SGRL
INTERESTS AS PROMPTLY AS PRACTICABLE AFTER THE CLOSING.


 


SECTION 2.4            INITIAL CASH PURCHASE PRICE ADJUSTMENT.


 


(A)           NO LATER THAN THREE (3) BUSINESS DAYS PRIOR TO THE CLOSING DATE,
SGC SHALL PREPARE AND DELIVER, OR CAUSE TO BE PREPARED AND DELIVERED, TO
SPORTECH A CERTIFICATE OF AN OFFICER OF SGC (THE “PRE-CLOSING STATEMENT”)
SETTING FORTH ITS GOOD FAITH ESTIMATE OF (I) THE AMOUNT OF CASH AND CASH
EQUIVALENTS AND SHORT-TERM INVESTMENTS OF THE COMPANIES AND THEIR SUBSIDIARIES
AS OF THE CLOSING DATE (BEFORE GIVING EFFECT TO THE CLOSING, AND EXCLUDING ANY
CASH AMOUNTS IN THE CATEGORIES DESCRIBED IN PART A OF SECTION 2.4(A) OF THE
SELLER DISCLOSURE SCHEDULE) (THE “ESTIMATED CASH

 

30

--------------------------------------------------------------------------------



 


AMOUNT”); (II) THE NET WORKING CAPITAL AS OF THE CLOSING DATE (BEFORE GIVING
EFFECT TO THE CLOSING) (THE “ESTIMATED NET WORKING CAPITAL”); (III) THE COMBINED
BALANCE SHEET OF THE COMPANIES AND THEIR SUBSIDIARIES AS OF THE CLOSING DATE;
AND (IV) THE RELEVANT CAPITAL EXPENDITURE FROM THE DATE HEREOF THROUGH THE
CLOSING DATE (THE “ESTIMATED RELEVANT CAPITAL EXPENDITURE”).  SUCH PRE-CLOSING
STATEMENT SHALL BE PREPARED, AS APPLICABLE, IN A MANNER CONSISTENT WITH THE
CALCULATION OF THE ITEMS SET FORTH IN PART B OF SECTION 2.4(A) OF THE SELLER
DISCLOSURE SCHEDULE (BUT SUBJECT TO THE EXPLANATORY FOOTNOTES THERETO).


 


(B)           THE INITIAL CASH PURCHASE PRICE SHALL BE (I) (A) INCREASED, IF THE
ESTIMATED NET WORKING CAPITAL EXCEEDS THE REFERENCE NET WORKING CAPITAL, BY AN
AMOUNT EQUAL TO THE AMOUNT OF SUCH EXCESS; OR (B) DECREASED, IF THE REFERENCE
NET WORKING CAPITAL EXCEEDS THE ESTIMATED NET WORKING CAPITAL, BY AN AMOUNT
EQUAL TO SUCH EXCESS, AND (II) (A) INCREASED, IF THE ESTIMATED RELEVANT CAPITAL
EXPENDITURE EXCEEDS THE REFERENCE CAPITAL EXPENDITURE; OR (B) DECREASED, IF THE
REFERENCE CAPITAL EXPENDITURE EXCEEDS THE ESTIMATED RELEVANT CAPITAL
EXPENDITURE, BY AN AMOUNT EQUAL TO SUCH EXCESS (SUCH AGGREGATE NET INCREASE OR
DECREASE, AS THE CASE MAY BE, BEING THE “ESTIMATED CLOSING ADJUSTMENT”).


 


(C)           WITHIN FORTY (40) BUSINESS DAYS FOLLOWING THE CLOSING DATE, SGC
SHALL PREPARE AND DELIVER, OR CAUSE TO BE PREPARED AND DELIVERED, TO SPORTECH
THE FOLLOWING (COLLECTIVELY, THE “PRELIMINARY STATEMENT”):


 

(I)            A CALCULATION OF THE AMOUNT OF CASH AND CASH EQUIVALENTS AND
SHORT-TERM INVESTMENTS OF THE COMPANIES AND THEIR SUBSIDIARIES AS OF THE CLOSING
DATE (BEFORE GIVING EFFECT TO THE CLOSING, AND EXCLUDING ANY CASH AMOUNTS IN THE
CATEGORIES DESCRIBED IN PART A OF SECTION 2.4(A) OF THE SELLER DISCLOSURE
SCHEDULE) (THE “PRELIMINARY CASH AMOUNT”);

 

(II)           A CALCULATION OF THE NET WORKING CAPITAL AS OF THE CLOSING DATE
(BEFORE GIVING EFFECT TO THE CLOSING) (THE “PRELIMINARY NET WORKING CAPITAL”);
AND

 

(III)          A CALCULATION OF THE RELEVANT CAPITAL EXPENDITURE FROM THE DATE
HEREOF THROUGH THE CLOSING DATE (THE “PRELIMINARY RELEVANT CAPITAL
EXPENDITURE”).

 


(D)           THE PRELIMINARY STATEMENT SHALL BE PREPARED, AS APPLICABLE, IN A
MANNER CONSISTENT WITH THE CALCULATION OF THE ITEMS SET FORTH IN PART B OF
SECTION 2.4(A) OF THE SELLER DISCLOSURE SCHEDULE (BUT SUBJECT TO THE EXPLANATORY
FOOTNOTES THERETO).


 


(E)           IN CONNECTION WITH THE PREPARATION OF THE PRELIMINARY STATEMENT,
SGC AND ITS REPRESENTATIVES SHALL HAVE REASONABLE ACCESS, DURING NORMAL BUSINESS
HOURS AND UPON REASONABLE NOTICE, TO THE BOOKS AND RECORDS, FINANCE PERSONNEL
AND ANY OTHER INFORMATION OF PURCHASERS, THE COMPANIES AND THEIR SUBSIDIARIES
THAT SGC REASONABLY REQUESTS, AND PURCHASERS SHALL, AND SHALL CAUSE THEIR
REPRESENTATIVES

 

31

--------------------------------------------------------------------------------



 


TO, COOPERATE AS MAY BE REASONABLY REQUESTED WITH SGC AND ITS REPRESENTATIVES IN
CONNECTION THEREWITH.


 


(F)            SPORTECH SHALL HAVE FORTY (40) BUSINESS DAYS FOLLOWING RECEIPT OF
THE PRELIMINARY STATEMENT TO REVIEW THE CALCULATIONS OF THE PRELIMINARY CASH
AMOUNT, THE PRELIMINARY NET WORKING CAPITAL AND THE PRELIMINARY RELEVANT CAPITAL
EXPENDITURE, AND TO NOTIFY SGC IN WRITING IF IT DISPUTES THE AMOUNT OF THE
PRELIMINARY CASH AMOUNT, THE PRELIMINARY NET WORKING CAPITAL OR THE PRELIMINARY
RELEVANT CAPITAL EXPENDITURE, SET FORTH ON THE PRELIMINARY STATEMENT (THE
“DISPUTE NOTICE”), SPECIFYING THE REASONS THEREFOR IN REASONABLE DETAIL.


 


(G)           IN CONNECTION WITH SPORTECH’S REVIEW OF THE PRELIMINARY STATEMENT,
TO THE EXTENT REASONABLY REQUIRED FOR THE PURPOSES THEREOF, SPORTECH AND ITS
REPRESENTATIVES SHALL HAVE REASONABLE ACCESS, DURING NORMAL BUSINESS HOURS AND
UPON REASONABLE NOTICE, TO ALL SUPPORTING WORK PAPERS AND SCHEDULES PREPARED BY
SGC OR ITS REPRESENTATIVES (SUBJECT TO CUSTOMARY INDEMNIFICATION AND
CONFIDENTIALITY AGREEMENTS WITH RESPECT TO THE SUPPORTING WORK PAPERS OF SGC’S
INDEPENDENT ACCOUNTANTS THAT MAY BE REQUESTED BY SUCH INDEPENDENT ACCOUNTANTS)
IN CONNECTION WITH ITS CALCULATION OF THE PRELIMINARY CASH AMOUNT, THE
PRELIMINARY NET WORKING CAPITAL AND THE PRELIMINARY RELEVANT CAPITAL
EXPENDITURE, AND TO FINANCE PERSONNEL OF SGC AND ANY OTHER INFORMATION WHICH
SPORTECH REASONABLY REQUESTS, AND SGC SHALL COOPERATE WITH SPORTECH AND ITS
REPRESENTATIVES AS THEY MAY REASONABLY REQUEST IN CONNECTION THEREWITH.


 


(H)           IN THE EVENT THAT SPORTECH SHALL TIMELY DELIVER A DISPUTE NOTICE
TO SGC, SGC AND SPORTECH SHALL COOPERATE IN GOOD FAITH TO RESOLVE SUCH DISPUTE
AS PROMPTLY AS PRACTICABLE AND, UPON SUCH RESOLUTION, IF ANY, ANY ADJUSTMENTS TO
THE PRELIMINARY CASH AMOUNT, THE PRELIMINARY NET WORKING CAPITAL OR THE
PRELIMINARY RELEVANT CAPITAL EXPENDITURE, SHALL BE MADE IN ACCORDANCE WITH THE
AGREEMENT OF SPORTECH AND SGC.  IN CONNECTION WITH SGC’S REVIEW OF THE DISPUTE
NOTICE, TO THE EXTENT REASONABLY REQUIRED FOR THE PURPOSES THEREOF, SGC AND ITS
REPRESENTATIVES SHALL HAVE REASONABLE ACCESS, DURING NORMAL BUSINESS HOURS AND
UPON REASONABLE NOTICE, TO ALL SUPPORTING WORK PAPERS AND SCHEDULES PREPARED BY
SPORTECH OR ITS REPRESENTATIVES (SUBJECT TO CUSTOMARY INDEMNIFICATION AND
CONFIDENTIALITY AGREEMENTS WITH RESPECT TO THE SUPPORTING WORK PAPERS OF
SPORTECH’S INDEPENDENT ACCOUNTANTS THAT MAY BE REQUESTED BY SUCH INDEPENDENT
ACCOUNTANTS) IN CONNECTION WITH SPORTECH’S PREPARATION OF THE DISPUTE NOTICE AND
TO FINANCE PERSONNEL OF SPORTECH AND ITS REPRESENTATIVES AND ANY OTHER
INFORMATION WHICH SGC REASONABLY REQUESTS, AND SPORTECH SHALL COOPERATE AS THEY
MAY REASONABLY REQUEST WITH SGC AND ITS REPRESENTATIVES IN CONNECTION
THEREWITH.  IF SPORTECH AND SGC ARE UNABLE TO RESOLVE ANY SUCH DISPUTE WITHIN
TEN (10) BUSINESS DAYS (OR SUCH LONGER PERIOD AS SPORTECH AND SGC SHALL MUTUALLY
AGREE IN WRITING) OF SPORTECH’S DELIVERY OF SUCH DISPUTE NOTICE, SUCH DISPUTE
SHALL BE RESOLVED BY THE INDEPENDENT ACCOUNTING FIRM, AND SUCH DETERMINATION
SHALL BE FINAL AND BINDING ON THE PARTIES.  ANY ADDITIONAL TERMS OF REFERENCE OF
THE INDEPENDENT ACCOUNTING FIRM SHALL BE AGREED IN GOOD FAITH BETWEEN THE
PARTIES AT THE TIME OF APPOINTMENT BY SPORTECH AND SGC.  ANY EXPENSES RELATING
TO THE ENGAGEMENT OF ANY INDEPENDENT ACCOUNTING FIRM IN RESPECT OF ITS SERVICES
PURSUANT TO THIS SECTION 2.4(H) SHALL BE PAID (I) BY SGC (ON BEHALF OF

 

32

--------------------------------------------------------------------------------



 


SELLERS) IF THE DISPUTES SET FORTH IN THE DISPUTE NOTICE ARE RESOLVED IN FAVOR
OF SPORTECH; OR (II) BY SPORTECH (ON BEHALF OF PURCHASERS) IF THE DISPUTES SET
FORTH IN THE DISPUTE NOTICE ARE RESOLVED IN FAVOR OF SGC.  IF THE DISPUTES SET
FORTH IN THE DISPUTE NOTICE ARE RESOLVED PART IN FAVOR OF SGC AND PART IN FAVOR
OF SPORTECH, SUCH EXPENSES SHALL BE SHARED BY SPORTECH AND SGC IN PROPORTION TO
THE AGGREGATE AMOUNT OF DISPUTES RESOLVED IN FAVOR OF SGC COMPARED TO THE
AGGREGATE AMOUNT OF DISPUTES RESOLVED IN FAVOR OF SPORTECH, AS SHALL BE
DETERMINED BY THE INDEPENDENT ACCOUNTING FIRM IN GOOD FAITH.  THE INDEPENDENT
ACCOUNTING FIRM SHALL BE INSTRUCTED TO USE REASONABLE BEST EFFORTS TO PERFORM
ITS SERVICES WITHIN THIRTY (30) DAYS OF SUBMISSION OF THE DISPUTE TO IT AND, IN
ANY CASE, AS PROMPTLY AS PRACTICABLE AFTER SUCH SUBMISSION.  IN MAKING ITS
DETERMINATION, THE INDEPENDENT ACCOUNTING FIRM SHALL ACT AS EXPERT AND NOT
ARBITRATOR.  IN RESOLVING ANY DISPUTED ITEM, THE INDEPENDENT ACCOUNTING FIRM
SHALL CONSIDER ONLY THOSE ITEMS AND AMOUNTS THAT ARE IDENTIFIED IN THE DISPUTE
NOTICE THAT SGC AND SPORTECH HAVE NOT THERETOFORE RESOLVED, AND MAY NOT ASSIGN A
VALUE TO ANY SUCH ITEM GREATER THAN THE HIGHEST VALUE, OR LESS THAN THE LOWEST
VALUE, CLAIMED FOR SUCH ITEM BY EITHER SPORTECH OR SGC.  THE PRELIMINARY CASH
AMOUNT, THE PRELIMINARY NET WORKING CAPITAL AND THE PRELIMINARY RELEVANT CAPITAL
EXPENDITURE, (I) IF NO DISPUTE NOTICE HAS BEEN TIMELY DELIVERED BY SPORTECH, AS
ORIGINALLY SUBMITTED BY SGC; OR (II) IF A DISPUTE NOTICE HAS BEEN TIMELY
DELIVERED BY SPORTECH, AS ADJUSTED PURSUANT TO THE RESOLUTION OF SUCH DISPUTE IN
ACCORDANCE WITH THIS SECTION 2.4(H), SHALL BE, RESPECTIVELY, THE “FINAL CASH
AMOUNT”, THE “FINAL NET WORKING CAPITAL” AND THE “FINAL RELEVANT CAPITAL
EXPENDITURE”.


 


(I)            THE CASH CLOSING CONSIDERATION SHALL BE ADJUSTED AS FOLLOWS (THE
AGGREGATE NET OF SUCH INCREASES OR DECREASES, AS THE CASE MAY BE, PURSUANT TO
SECTIONS 2.4(I)(I), (II) AND (III) BELOW IS REFERRED TO AS THE “FINAL CLOSING
ADJUSTMENT”):


 

(I)            (A) INCREASED, IF THE FINAL CASH AMOUNT EXCEEDS THE ESTIMATED
CASH AMOUNT, BY THE AMOUNT OF SUCH EXCESS; OR (B) DECREASED, IF THE ESTIMATED
CASH AMOUNT EXCEEDS THE FINAL CASH AMOUNT, BY THE AMOUNT OF SUCH EXCESS;

 

(II)           (A) INCREASED, IF THE FINAL NET WORKING CAPITAL EXCEEDS THE
ESTIMATED NET WORKING CAPITAL, BY THE AMOUNT OF SUCH EXCESS; OR (B) DECREASED,
IF THE ESTIMATED NET WORKING CAPITAL EXCEEDS THE FINAL NET WORKING CAPITAL, BY
THE AMOUNT OF SUCH EXCESS; AND

 

(III)          (A) INCREASED, IF THE FINAL RELEVANT CAPITAL EXPENDITURE EXCEEDS
THE ESTIMATED RELEVANT CAPITAL EXPENDITURE, BY THE AMOUNT OF SUCH EXCESS; OR
(B) DECREASED, IF THE ESTIMATED RELEVANT CAPITAL EXPENDITURE EXCEEDS THE FINAL
RELEVANT CAPITAL EXPENDITURE, BY THE AMOUNT OF SUCH EXCESS.

 


(J)            SPORTECH OR SGC, AS THE CASE MAY BE, SHALL, WITHIN FIVE
(5) BUSINESS DAYS AFTER THE DETERMINATION OF THE FINAL CASH AMOUNT, THE FINAL
NET WORKING CAPITAL AND THE FINAL RELEVANT CAPITAL EXPENDITURE PURSUANT TO THIS
SECTION 2.4, MAKE PAYMENT TO THE OTHER BY WIRE TRANSFER IN IMMEDIATELY AVAILABLE
FUNDS TO AN ACCOUNT OR ACCOUNTS DESIGNATED BY SPORTECH OR SGC, AS THE CASE MAY
BE, OF THE AMOUNT PAYABLE

 

33

--------------------------------------------------------------------------------



 


BY SPORTECH OR SGC PURSUANT TO SECTION 2.4(I), AS THE CASE MAY BE, IN AN AMOUNT
EQUAL TO THE FINAL CLOSING ADJUSTMENT, TOGETHER WITH INTEREST THEREON FROM THE
CLOSING DATE TO THE DATE OF PAYMENT AT A FLOATING RATE EQUAL TO THE U.S. DOLLAR
PRIME RATE PER ANNUM, AS QUOTED BY JPMORGAN CHASE & CO., FROM TIME TO TIME
DURING SUCH PERIOD (LESS ANY NON-RESIDENT WITHHOLDING TAX PAYABLE IN RESPECT OF
SUCH INTEREST).  SUCH INTEREST SHALL BE CALCULATED BASED ON A YEAR OF 365 DAYS
AND THE NUMBER OF DAYS ELAPSED FROM (BUT EXCLUDING) THE CLOSING DATE TO (AND
INCLUDING) THE DATE OF SUCH PAYMENT.


 


SECTION 2.5            DESIGNATED PURCHASER.


 


(A)           AFTER THE DATE OF THIS AGREEMENT BUT NOT LESS THAN FIVE
(5) BUSINESS DAYS PRIOR TO THE CLOSING DATE (OR SUCH LONGER PERIOD AS MAY BE
REQUIRED FOR COMPLIANCE WITH APPLICABLE LAW), SPORTECH MAY, UPON PRIOR WRITTEN
NOTICE TO SGC (A “DESIGNATION”), DESIGNATE ANY PURCHASER OR ONE OR MORE DIRECTLY
OR INDIRECTLY WHOLLY OWNED SUBSIDIARIES OF SPORTECH, WHETHER OR NOT EXISTING AS
OF THE DATE HEREOF, AS A “DESIGNATED PURCHASER” HEREUNDER (EACH SUCH PERSON, A
“DESIGNATED PURCHASER”); PROVIDED, IN EACH CASE, THAT PURCHASERS SHALL
DEMONSTRATE TO THE REASONABLE SATISFACTION OF SGC THAT (A) NO SUCH DESIGNATION
WOULD AFFECT OR DELAY BY MORE THAN THREE (3) BUSINESS DAYS ANY REGULATORY
APPROVAL OR THIRD-PARTY CONSENT RELATING TO THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT, AND (B) SUCH DESIGNATION WOULD NOT ADVERSELY AFFECT THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, THE PERFORMANCE
OF PURCHASERS’ OBLIGATIONS HEREUNDER, OR SELLERS’ RIGHTS HEREUNDER.  THE
DESIGNATION SHALL SET FORTH AS TO EACH DESIGNATED PURCHASER:  (I) THE NAME OF
SUCH DESIGNATED PURCHASER; (II) THE JURISDICTION OF ORGANIZATION OF SUCH
DESIGNATED PURCHASER; (III) THE RELEVANT INTEREST(S) OF A COMPANY (OR SUBSIDIARY
OF A COMPANY) AND/OR SOFTWARE ASSETS THAT SUCH DESIGNATED PURCHASER IS INTENDED
TO ACQUIRE AT THE CLOSING OR ASSET SALE CLOSING; AND (IV) THE PORTION OF THE
PURCHASE PRICE ALLOCABLE TO SUCH INTEREST(S) AND/OR SOFTWARE ASSETS (WHICH SHALL
NOT BE INCONSISTENT WITH THE ALLOCATION IN SECTION 2.1(B) OF THE SELLER
DISCLOSURE SCHEDULE).  PURSUANT TO THE DESIGNATION, EACH DESIGNATED PURCHASER
SHALL BE CONSIDERED AS A “PURCHASER” FOR PURPOSES OF THIS AGREEMENT WITH RESPECT
TO THE ACQUISITION OF SUCH INTEREST(S) AND/OR SOFTWARE ASSETS (AND ANY REFERENCE
TO “PURCHASERS” HEREIN IN CONNECTION THEREWITH, INCLUDING ALL REPRESENTATIONS
AND WARRANTIES AND COVENANTS WHICH BY THEIR TERMS APPLY TO PURCHASERS HEREUNDER,
SHALL BE DEEMED TO INCLUDE REFERENCE TO SUCH DESIGNATED PURCHASER), AND SUCH
DESIGNATED PURCHASER SHALL BE ASSIGNED THE RIGHTS AND SHALL ASSUME THE
OBLIGATIONS UNDER THIS AGREEMENT NECESSARY FOR IT OR THEM TO ACQUIRE THE
INTEREST(S) AND/OR SOFTWARE ASSETS IDENTIFIED AS TO BE ACQUIRED BY IT OR THEM
PURSUANT TO SUCH DESIGNATION AND TO PERFORM ALL THE OBLIGATIONS OF THE RELEVANT
PURCHASER IN PLACE OF WHICH SUCH DESIGNATED PURCHASER IS TO ACQUIRE THE RELEVANT
INTERESTS AS APPLICABLE UNDER THE TERMS OF THIS AGREEMENT WITH RESPECT THERETO
(INCLUDING, IN THE CASE OF ANY ACQUISITION OF SOFTWARE ASSETS AT THE ASSET SALE
CLOSING, PERFORMING ALL THE OBLIGATIONS OF SPORTECH SET FORTH IN SECTION 2.2);
PROVIDED, THAT FOLLOWING SUCH DESIGNATION: (I) SPORTECH SHALL BE JOINTLY AND
SEVERALLY LIABLE WITH EACH SUCH DESIGNATED PURCHASER (ON THE ONE HAND) TO
SELLERS (ON THE OTHER HAND) FOR ALL SUCH RIGHTS AND OBLIGATIONS SO ASSIGNED TO
OR ASSUMED BY SUCH DESIGNATED PURCHASER; AND (II) SPORTECH SHALL CAUSE EACH
DESIGNATED PURCHASER TO APPOINT EITHER SPORTECH OR ANOTHER PURCHASER (OR IN THE
EVENT THERE IS ONLY ONE PURCHASER, SUCH PURCHASER) AS ITS AGENT IN CONNECTION
WITH THE EXERCISE OF ITS RIGHTS

 

34

--------------------------------------------------------------------------------



 


AND REMEDIES UNDER THIS AGREEMENT.  NO SUCH DESIGNATION SHALL RELIEVE SPORTECH
OF ITS OBLIGATIONS HEREUNDER.


 


(B)           SUBJECT TO THE PROVISIONS OF SECTION 2.5(A), SELLERS SHALL SELL OR
CAUSE TO BE SOLD TO EACH DESIGNATED PURCHASER THE RELEVANT INTEREST(S) OF A
COMPANY AND/OR SOFTWARE ASSETS IDENTIFIED IN THE DESIGNATION TO BE ACQUIRED BY
THAT DESIGNATED PURCHASER, SUBJECT, FOR THE AVOIDANCE OF DOUBT, TO ALL THE TERMS
AND CONDITIONS OF THIS AGREEMENT AS THEY WOULD APPLY TO A SALE TO PURCHASER
WHICH WAS ORIGINALLY A PARTY HERETO.


 


SECTION 2.6            CONTINGENT CONSIDERATION.


 


(A)           SUBJECT TO SECTIONS 2.6(B), 2.6(E) AND 2.6(F), THE ORGANIC TARGET
CONTINGENT CONSIDERATION SHALL BE PAYABLE TO SGC (ON BEHALF OF SELLERS) IN
ACCORDANCE WITH SECTION 2.1(C) IF DURING THE THREE-YEAR PERIOD COMMENCING ON THE
FIRST QUARTER END DATE AFTER THE CLOSING DATE AND ENDING ON THE THIRD
ANNIVERSARY OF SUCH FIRST QUARTER END DATE (THE “CONTINGENT CONSIDERATION
PERIOD”), THE ANNUAL AVERAGE OF THE EBITDA OF THE BUSINESS WORLDWIDE AS
CONDUCTED BY THE COMPANIES AND THEIR SUBSIDIARIES, INCLUDING ANY AND ALL ORGANIC
GROWTH IN THE BUSINESS CONDUCTED BY SPORTECH OR ANY CONTROLLED AFFILIATE OF
SPORTECH WORLDWIDE AFTER THE CLOSING (WHETHER BY INTERNAL DEVELOPMENT,
REGULATORY CHANGE OR OTHERWISE, INCLUDING ANY NEW LOCATIONS AT WHICH SUCH
BUSINESS MAY BE CONDUCTED, AND INCLUDING GROWTH ATTRIBUTABLE TO ANY INITIATIVES,
PLANS OR PROPOSALS BEING DEVELOPED BY PURCHASERS PRIOR TO CLOSING) BUT EXCLUDING
ANY GROWTH ATTRIBUTABLE TO ANY ACQUISITION OF ANY OPERATING BUSINESS, FOR THE
THREE TWELVE-MONTH PERIODS ENDING ON THE FIRST, SECOND AND THIRD ANNIVERSARIES,
RESPECTIVELY, OF SUCH FIRST QUARTER END DATE (THE “BUSINESS AVERAGE EBITDA”)
SHALL EQUAL OR EXCEED $20,000,000 (THE “ORGANIC TARGET CONTINGENT CONSIDERATION
CONDITION”).  FOR THE PURPOSES OF THIS SECTION 2.6, THE TERM “BUSINESS” SHALL
COMPRISE ONLY SUCH BUSINESS AS IS DESCRIBED IN CLAUSES (I) AND (II) OF THE
DEFINITION OF “BUSINESS” SET OUT AT SECTION 1.1 AND ANY OTHER TYPE OF BUSINESS
CONDUCTED BY ANY OF THE COMPANIES OR THEIR SUBSIDIARIES AS OF THE DATE HEREOF,
BUT DISREGARDING THE LAST 20 WORDS THEREOF.  THE TERM “ORGANIC TARGET CONTINGENT
CONSIDERATION” MEANS:


 

(I)            $5,000,000, IF THE BUSINESS AVERAGE EBITDA EQUALS OR EXCEEDS
$20,000,000 BUT IS LESS THAN $21,000,000; AND

 

(II)           $8,000,000, IF THE BUSINESS AVERAGE EBITDA EQUALS OR EXCEEDS
$21,000,000.

 

The amounts in (i) and (ii) above are alternative and not cumulative.

 


(B)           THE ORGANIC TARGET CONTINGENT CONSIDERATION SHALL NOT BE PAYABLE
IF DURING THE CONTINGENT CONSIDERATION PERIOD SPORTECH OR ANY OF ITS CONTROLLED
AFFILIATES CONSUMMATES A RELEVANT US BUSINESS ACQUISITION. A “RELEVANT US
BUSINESS ACQUISITION” MEANS THE ACQUISITION OF ALL OR SUBSTANTIALLY ALL OF AN
OPERATING BUSINESS FOR CONSIDERATION IN EXCESS OF $15 MILLION (WHETHER BY THE
ACQUISITION OF ALL OR SUBSTANTIALLY ALL OF THE INTERESTS IN ANY LEGAL ENTITY OR
ENTITIES, OR OF ALL OR SUBSTANTIALLY ALL

 

35

--------------------------------------------------------------------------------



 


OF THE ASSETS COMPRISING SUCH BUSINESS, OR A COMBINATION THEREOF, OR OTHERWISE)
ENGAGED IN WHOLE OR IN PART IN THE CONDUCT OF THE BUSINESS, AT LEAST 50% OF THE
REVENUE OF WHICH IN THE TWELVE MONTH PERIOD UP TO CLOSING OF SUCH ACQUISITION
DERIVES FROM ACTIVITIES CONDUCTED IN THE UNITED STATES (THE PART OF SUCH
BUSINESS COMPRISING THE BUSINESS, BEING THE “ACQUIRED BUSINESS”).


 


(C)           SUBJECT TO SECTIONS 2.6(D), 2.6(E) AND 2.6(F), THE ACQUISITION
TARGET CONTINGENT CONSIDERATION SHALL BE PAYABLE TO SGC (ON BEHALF OF SELLERS)
IN ACCORDANCE WITH SECTION 2.1(C) IF: (I) DURING THE CONTINGENT CONSIDERATION
PERIOD SPORTECH OR ANY OF ITS CONTROLLED AFFILIATES CONSUMMATES A RELEVANT US
BUSINESS ACQUISITION; AND (II) THE EBITDA OF THE PRO FORMA BUSINESS FOR ANY
MEASUREMENT PERIOD (THE “PRO FORMA LTM EBITDA”), LESS FIFTEEN PERCENT (15%) OF
THE PURCHASE PRICE PAID BY SPORTECH FOR THE RELEVANT US BUSINESS ACQUISITION,
SHALL EQUAL OR EXCEED $25,000,000 (THE “ACQUISITION TARGET CONTINGENT
CONSIDERATION CONDITION”).  FOR PURPOSES HEREOF, THE “PRO FORMA BUSINESS” MEANS
(I) THE BUSINESS WORLDWIDE AS CONDUCTED BY THE COMPANIES AND THEIR SUBSIDIARIES,
INCLUDING ANY AND ALL ORGANIC GROWTH IN THE BUSINESS CONDUCTED BY SPORTECH OR
ANY CONTROLLED AFFILIATE OF SPORTECH WORLDWIDE AFTER THE CLOSING (WHETHER BY
INTERNAL DEVELOPMENT, REGULATORY CHANGE OR OTHERWISE, INCLUDING ANY NEW
LOCATIONS AT WHICH SUCH BUSINESS MAY BE CONDUCTED, AND INCLUDING GROWTH
ATTRIBUTABLE TO ANY INITIATIVES, PLANS OR PROPOSALS BEING DEVELOPED BY
PURCHASERS PRIOR TO CLOSING) BUT EXCLUDING ANY GROWTH ATTRIBUTABLE TO ANY
ACQUISITION OF ANY OPERATING BUSINESS, AND (II) THE ACQUIRED BUSINESS. 
“MEASUREMENT PERIOD” MEANS ANY TWELVE MONTH PERIOD, ENDING ON A QUARTER END
DATE, THE START OF WHICH IS SUBSEQUENT TO THE CONSUMMATION OF THE RELEVANT US
BUSINESS ACQUISITION AND THE END OF WHICH IS PRIOR TO OR AT THE END OF THE
CONTINGENT CONSIDERATION PERIOD, PROVIDED THAT IF THE RELEVANT US BUSINESS
ACQUISITION IS CONSUMMATED DURING THE LAST TWELVE MONTHS OF THE CONTINGENT
CONSIDERATION PERIOD (THE “THIRD CONTINGENT CONSIDERATION YEAR”), THE
MEASUREMENT PERIOD SHALL BE THE TWELVE MONTH PERIOD ENDING ON THE QUARTER END
DATE IMMEDIATELY PRIOR TO THE CONSUMMATION OF THE RELEVANT US BUSINESS
ACQUISITION, AND THE PRO FORMA LTM EBITDA SHALL BE CALCULATED IN ACCORDANCE WITH
SECTION 2.6(D).


 


(D)           FOR THE PURPOSES OF CALCULATING THE PRO FORMA LTM EBITDA PURSUANT
TO SECTION 2.6(C), IN THE EVENT THAT THE ACQUISITION OF AN ACQUIRED BUSINESS IS
CONSUMMATED BY SPORTECH IN THE THIRD CONTINGENT CONSIDERATION YEAR, THE PRO
FORMA LTM EBITDA FOR THE MEASUREMENT PERIOD SHALL BE THE PRO FORMA EBITDA OF THE
PRO FORMA BUSINESS FOR SUCH PERIOD (THAT IS, IN SUCH CASE, THE TWELVE MONTH
PERIOD ENDING ON THE QUARTER END DATE IMMEDIATELY PRIOR TO THE CONSUMMATION OF
THE RELEVANT US BUSINESS ACQUISITION), AS SET FORTH IN GOOD FAITH IN THE FINAL
PRESENTATION TO THE BOARD OF DIRECTORS OF SPORTECH FOR APPROVAL IN CONNECTION
WITH SUCH ACQUISITION.


 


(E)           IN THE EVENT THAT DURING THE CONTINGENT CONSIDERATION PERIOD
SPORTECH DISPOSES OF ANY BUSINESS FALLING WITHIN THE DEFINITION OF “BUSINESS”
THE EBITDA OF WHICH WOULD OTHERWISE HAVE BEEN RELEVANT FOR THE CALCULATION OF
THE BUSINESS AVERAGE EBITDA OR THE PRO FORMA LTM EBITDA (A “DISPOSED-OF
BUSINESS”): (I) FOR THE PURPOSES OF DETERMINING WHETHER THE ORGANIC TARGET
CONTINGENT CONSIDERATION CONDITION HAS BEEN SATISFIED PURSUANT TO
SECTION 2.6(A) AND FOR THE

 

36

--------------------------------------------------------------------------------



 


PURPOSES OF THE CALCULATION OF THE BUSINESS AVERAGE EBITDA SUCH DISPOSED-OF
BUSINESS SHALL BE ASSUMED TO HAVE BEEN RETAINED BY SPORTECH AND THE EBITDA
ATTRIBUTABLE TO SUCH DISPOSED-OF BUSINESS SHALL FOR THE PERIOD PRIOR TO SUCH
DISPOSAL BE THE ACTUAL EBITDA OF SUCH DISPOSED-OF BUSINESS AND FOR THE PERIOD
THEREAFTER SHALL BE DEEMED TO GROW AT THE SAME AVERAGE GROWTH RATE ACHIEVED BY
THE BUSINESS (INCLUDING SUCH DISPOSED-OF BUSINESS) FOR THE PERIOD FROM THE
CLOSING UNTIL THE DISPOSAL OF SUCH DISPOSED-OF BUSINESS, EXCEPT THAT IF OVER THE
PERIOD FROM THE CLOSING UNTIL THE DISPOSAL OF SUCH DISPOSED-OF BUSINESS THE
EBITDA OF THE DISPOSED-OF BUSINESS HAS NOT GROWN, THE GROWTH RATE OF THE EBITDA
ATTRIBUTABLE TO THE DISPOSED-OF BUSINESS SHALL BE DEEMED TO BE ZERO; AND
(II) FOR THE PURPOSES OF DETERMINING WHETHER THE ACQUISITION TARGET CONTINGENT
CONSIDERATION CONDITION HAS BEEN SATISFIED PURSUANT TO SECTION 2.6(C), THE
ACTUAL EBITDA OF THE DISPOSED-OF BUSINESS DURING THE MEASUREMENT PERIOD SHALL BE
DISREGARDED FOR THE PURPOSES OF CALCULATING THE PRO FORMA LTM EBITDA, BUT THE
EBITDA OF THE DISPOSED-OF BUSINESS FOR THE TWELVE-MONTH PERIOD ENDING ON THE
DATE OF DISPOSAL OF THE DISPOSED-OF BUSINESS SHALL BE DEEMED TO BE THE EBITDA OF
THE DISPOSED-OF BUSINESS FOR THE MEASUREMENT PERIOD PROVIDED THAT IF THE
RELEVANT US BUSINESS ACQUISITION OCCURS IN THE THIRD CONTINGENT CONSIDERATION
YEAR, THIS CLAUSE (II) SHALL NOT APPLY.


 


(F)            FOR THE AVOIDANCE OF DOUBT: (I) IN THE EVENT THAT THE ORGANIC
TARGET CONTINGENT CONSIDERATION IS PAYABLE, THE ACQUISITION TARGET CONTINGENT
CONSIDERATION SHALL IN NO CIRCUMSTANCES BE PAYABLE; AND (II) IN THE EVENT THAT
THE ACQUISITION TARGET CONTINGENT CONSIDERATION IS PAYABLE, IN NO CIRCUMSTANCES
SHALL THE ORGANIC TARGET CONTINGENT CONSIDERATION BE PAYABLE.


 


(G)           FOLLOWING THE CLOSING, PURCHASERS SHALL, AND SHALL CAUSE THEIR
AFFILIATES (INCLUDING THE COMPANIES AND THEIR SUBSIDIARIES) TO, (I) OPERATE THE
BUSINESS AND ANY ACQUIRED BUSINESS IN GOOD FAITH IN A COMMERCIALLY REASONABLE
MANNER, AND (II) NOT TAKE OR OMIT TO TAKE ANY ACTIONS TO REDUCE THE EBITDA OF
THE BUSINESS OR ANY ACQUIRED BUSINESS WITH A PURPOSE OR INTENTION TO REDUCE ANY
OF THE CONTINGENT CONSIDERATION.  PURCHASERS SHALL MAINTAIN ADEQUATE FINANCIAL
RECORDS FOR THE BUSINESS OR THE PRO FORMA BUSINESS (AS APPLICABLE). WITHIN
THIRTY (30) DAYS AFTER EACH QUARTER END DATE DURING THE CONTINGENT CONSIDERATION
PERIOD, SPORTECH SHALL PROVIDE TO SGC (X) AN UNAUDITED COMBINED STATEMENT OF
OPERATIONS OF THE BUSINESS OR THE PRO FORMA BUSINESS (AS APPLICABLE) WORLDWIDE
FOR SUCH QUARTER IN AT LEAST THE SAME DETAIL AS THE INTERIM FINANCIAL STATEMENTS
TO BE DELIVERED BY SGC TO PURCHASERS PURSUANT TO SECTION 5.13, AND (Y) A
STATEMENT SETTING FORTH IN REASONABLE DETAIL THE CALCULATION OF THE EBITDA OF
THE BUSINESS OR THE PRO FORMA BUSINESS (AS APPLICABLE) (TOGETHER WITH THE
STATEMENT REQUIRED BY (X) ABOVE, AN “EBITDA BUSINESS STATEMENT”), DETERMINED IN
ACCORDANCE WITH THIS SECTION 2.6 FOR THE TWELVE-MONTH PERIOD ENDED UPON SUCH
QUARTER END DATE, WHICH STATEMENT SHALL BE CERTIFIED BY SPORTECH’S FINANCE
DIRECTOR PROVIDED THAT FOLLOWING A RELEVANT US BUSINESS ACQUISITION, AN EBITDA
BUSINESS STATEMENT SHALL ONLY BE DELIVERED WITH RESPECT TO A QUARTER END DATE
THAT IS THE LAST QUARTER END DATE OF ANY MEASUREMENT PERIOD.

 

37

--------------------------------------------------------------------------------



 


(H)           IN THE EVENT THAT SGC DISPUTES, OR WISHES TO REVIEW, ANY EBITDA
BUSINESS STATEMENT DELIVERED PURSUANT TO SECTION 2.6(G) FOLLOWING THE DATE ON
WHICH THE ORGANIC TARGET CONTINGENT CONSIDERATION CONDITION OR THE ACQUISITION
TARGET CONTINGENT CONSIDERATION CONDITION IS FIRST CAPABLE OF BEING SATISFIED,
SGC SHALL DELIVER A NOTICE TO SUCH EFFECT TO SPORTECH WITHIN FORTY (40) BUSINESS
DAYS AFTER RECEIPT THEREOF.  THEREAFTER, SGC AND SPORTECH SHALL COOPERATE IN
GOOD FAITH TO FACILITATE SUCH REVIEW AND TO RESOLVE ANY DISPUTE WITH RESPECT
THERETO AS PROMPTLY AS PRACTICABLE AND, UPON SUCH RESOLUTION, IF ANY, PAYMENT OF
THE CONTINGENT CONSIDERATION, IF DUE, SHALL BE MADE PROMPTLY IN ACCORDANCE WITH
THE AGREEMENT OF SPORTECH AND SGC.  IN CONNECTION WITH SGC’S REVIEW OF ANY SUCH
EBITDA BUSINESS STATEMENT, TO THE EXTENT REASONABLY REQUIRED FOR THE PURPOSES
THEREOF, SGC AND ITS REPRESENTATIVES SHALL HAVE REASONABLE ACCESS, DURING NORMAL
BUSINESS HOURS AND UPON REASONABLE NOTICE, TO ALL SUPPORTING WORK PAPERS AND
SCHEDULES PREPARED BY SPORTECH OR ITS REPRESENTATIVES (SUBJECT TO CUSTOMARY
INDEMNIFICATION AND CONFIDENTIALITY AGREEMENTS WITH RESPECT TO RELEVANT
SUPPORTING WORK PAPERS, IF ANY, OF SPORTECH’S INDEPENDENT ACCOUNTANTS THAT MAY
BE REQUESTED BY SUCH INDEPENDENT ACCOUNTANTS) IN CONNECTION WITH SPORTECH’S
PREPARATION OF SUCH EBITDA BUSINESS STATEMENTS AND TO FINANCE PERSONNEL OF
SPORTECH AND ITS REPRESENTATIVES AND ANY OTHER INFORMATION WHICH SGC REASONABLY
REQUESTS, AND SPORTECH SHALL COOPERATE AS THEY MAY REASONABLY REQUEST WITH SGC
AND ITS REPRESENTATIVES IN CONNECTION THEREWITH.  IN CONNECTION WITH SPORTECH’S
REVIEW OF ANY NOTICE DELIVERED BY SGC PURSUANT TO THE FIRST SENTENCE OF THIS
PARAGRAPH, TO THE EXTENT REASONABLY REQUIRED FOR THE PURPOSES THEREOF, SPORTECH
AND ITS REPRESENTATIVES SHALL HAVE REASONABLE ACCESS, DURING NORMAL BUSINESS
HOURS AND UPON REASONABLE NOTICE, TO ALL SUPPORTING WORK PAPERS AND SCHEDULES
PREPARED BY SGC OR ITS REPRESENTATIVES (SUBJECT TO CUSTOMARY INDEMNIFICATION AND
CONFIDENTIALITY AGREEMENTS WITH RESPECT TO THE SUPPORTING WORK PAPERS OF SGC’S
INDEPENDENT ACCOUNTANTS THAT MAY BE REQUESTED BY SUCH INDEPENDENT ACCOUNTANTS)
IN CONNECTION WITH ANY NOTICE DELIVERED BY SGC PURSUANT TO THE FIRST SENTENCE OF
THIS PARAGRAPH, AND TO FINANCE PERSONNEL OF SGC AND ITS REPRESENTATIVES AND ANY
OTHER INFORMATION WHICH SPORTECH REASONABLY REQUESTS, AND SGC SHALL COOPERATE AS
THEY MAY REASONABLY REQUEST WITH SPORTECH AND ITS REPRESENTATIVES IN CONNECTION
THEREWITH.  IF SPORTECH AND SGC ARE UNABLE TO RESOLVE ANY DISPUTE WITH RESPECT
TO SUCH MATTERS WITHIN TEN (10) BUSINESS DAYS (OR SUCH LONGER PERIOD AS SPORTECH
AND SGC SHALL MUTUALLY AGREE IN WRITING) OF SGC’S DELIVERY OF NOTICE OF SUCH
DISPUTE OR REQUEST TO REVIEW, SUCH DISPUTE SHALL BE RESOLVED BY THE INDEPENDENT
ACCOUNTING FIRM, AND SUCH DETERMINATION SHALL BE FINAL AND BINDING ON THE
PARTIES.  ANY ADDITIONAL TERMS OF REFERENCE OF THE INDEPENDENT ACCOUNTING FIRM
SHALL BE AGREED IN GOOD FAITH BETWEEN THE PARTIES AT THE TIME OF APPOINTMENT BY
SPORTECH AND SGC.  ANY EXPENSES RELATING TO THE ENGAGEMENT OF ANY INDEPENDENT
ACCOUNTING FIRM IN RESPECT OF ITS SERVICES PURSUANT TO THIS SECTION 2.6(H) SHALL
BE PAID (I) BY SGC (ON BEHALF OF SELLERS) IF THE DISPUTES ARE RESOLVED IN FAVOR
OF SPORTECH; OR (II) BY SPORTECH (ON BEHALF OF PURCHASERS) IF THE DISPUTES ARE
RESOLVED IN FAVOR OF SGC.  IF THE DISPUTES REGARDING PREPARATION OF AND
CALCULATION OF ANY ITEMS REFLECTED IN ANY EBITDA BUSINESS STATEMENT ARE RESOLVED
PART IN FAVOR OF SGC AND PART IN FAVOR OF SPORTECH, SUCH EXPENSES SHALL BE
SHARED BY SPORTECH AND SGC IN PROPORTION TO THE AGGREGATE AMOUNT OF DISPUTES
RESOLVED IN FAVOR OF SGC COMPARED TO THE AGGREGATE AMOUNT OF DISPUTES RESOLVED
IN FAVOR OF SPORTECH, AS SHALL BE DETERMINED BY THE INDEPENDENT ACCOUNTING FIRM
IN GOOD FAITH.  THE INDEPENDENT ACCOUNTING FIRM SHALL BE INSTRUCTED TO USE
REASONABLE BEST EFFORTS TO PERFORM

 

38

--------------------------------------------------------------------------------



 


ITS SERVICES WITHIN THIRTY (30) DAYS OF SUBMISSION OF THE DISPUTE TO IT AND, IN
ANY CASE, AS PROMPTLY AS PRACTICABLE AFTER SUCH SUBMISSION.  IN MAKING ITS
DETERMINATION, THE INDEPENDENT ACCOUNTING FIRM SHALL ACT AS EXPERT AND NOT
ARBITRATOR.  IN RESOLVING ANY DISPUTED ITEM, THE INDEPENDENT ACCOUNTING FIRM
SHALL CONSIDER ONLY THOSE ITEMS AND AMOUNTS THAT ARE IDENTIFIED IN THE DISPUTE
NOTICE THAT SGC AND SPORTECH HAVE NOT THERETOFORE RESOLVED.


 


(I)            FOR THE AVOIDANCE OF DOUBT, ANY CONTINGENT CONSIDERATION
OTHERWISE DUE PURSUANT TO THIS SECTION 2.6 SHALL BE FULLY DUE AT THE SAME TIME,
AND IN THE SAME AMOUNT, PROVIDED HEREIN, NOTWITHSTANDING ANY BUSINESS
COMBINATION OR CHANGE OF CONTROL OF SPORTECH.


 


SECTION 2.7            TRAILING PURCHASE PRICE ADJUSTMENT. IN CONSIDERATION OF
THE CURRENT UNDERFUNDED STATUS OF THE AUTOTOTE SYSTEMS, INC. PENSION PLAN FOR
UNION EMPLOYEES, SGC SHALL REMIT TO SPORTECH THE SUM OF $750,000, TO BE PAID AT
THE RATE OF $150,000 PER YEAR ON EACH ANNIVERSARY OF THE CLOSING DATE UNTIL AND
INCLUDING THE FIFTH ANNIVERSARY OF THE CLOSING DATE.   FOR U.S. FEDERAL INCOME
TAX PURPOSES, THE PARTIES AGREE TO TREAT THE PAYMENTS MADE PURSUANT TO THIS
SECTION 2.7 AS REPAYMENTS OF PRINCIPAL ON A LOAN IN THE AMOUNT OF $697,878.44
MADE BY SPORTECH TO SGC, AND PAYMENTS OF INTEREST THEREON AS SHOWN AT
SECTION 2.7 OF THE SELLER DISCLOSURE SCHEDULE.  THE PARTIES AGREE AND
ACKNOWLEDGE THAT THE INTEREST COMPONENT OF EACH PAYMENT SHALL BE SUBJECT TO
WITHHOLDING TAX AT A RATE OF 30% IF SPORTECH SHALL HAVE FAILED TO PROVIDE TO SGC
A VALID, EXECUTED INTERNAL REVENUE SERVICE FORM W-8BEN (OR SUCCESSOR FORM) WITH
PART II COMPLETED AS REQUIRED BY SECTION 2.3(C)(VII), WHICH CONTINUES TO BE
VALID AT THE TIME OF PAYMENT, AND ANY OTHER DOCUMENTATION THAT MAY BE REQUIRED
BY APPLICABLE LAW IN EFFECT AT THE TIME SUCH PAYMENT IS MADE.


 


ARTICLE III.


 


REPRESENTATIONS AND WARRANTIES OF SELLERS


 

Except as set forth on the Seller Disclosure Schedule, SGC represents and
warrants to Purchasers as of the date hereof and, except with respect to the
Software Assets, as of the Closing Date, and in respect of the Software Assets,
as at the Asset Closing Date, as follows:

 


SECTION 3.1            ORGANIZATION AND GOOD STANDING.  EACH OF SELLERS AND SGR
IS DULY INCORPORATED OR ORGANIZED, VALIDLY EXISTING UNDER THE LAWS OF ITS
GOVERNING JURISDICTION, IS IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION
OF ITS INCORPORATION OR ORGANIZATION, AND HAS ALL REQUISITE CORPORATE OR COMPANY
POWER AND AUTHORITY TO ENTER INTO THIS AGREEMENT AND THOSE ANCILLARY AGREEMENTS
TO WHICH IT IS A PARTY AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY
AND THEREBY.  EACH OF THE COMPANIES AND THEIR SUBSIDIARIES (A) IS DULY
INCORPORATED OR ORGANIZED AND VALIDLY EXISTING UNDER THE LAWS OF ITS GOVERNING
JURISDICTION; (B) HAS ALL REQUISITE CORPORATE, COMPANY OR LIMITED LIABILITY
COMPANY POWER AND AUTHORITY TO OWN, OPERATE AND LEASE ITS ASSETS AND PROPERTIES
AND TO

 

39

--------------------------------------------------------------------------------


 


CARRY ON ITS BUSINESS AS IT IS NOW BEING CONDUCTED; (C) EXCEPT AS SET FORTH IN
SECTION 3.1 OF THE SELLER DISCLOSURE SCHEDULE, IS DULY QUALIFIED TO DO BUSINESS
AND IS IN GOOD STANDING IN EACH OF THE JURISDICTIONS IN WHICH THE OWNERSHIP,
OPERATION OR LEASING OF ITS PROPERTIES AND ASSETS AND THE CONDUCT OF ITS
BUSINESS (INCLUDING THE BUSINESS) REQUIRES IT TO BE SO QUALIFIED AND (D) IS IN
SUBSTANTIAL COMPLIANCE WITH ITS CHARTER, BYLAWS OR OTHER GOVERNING DOCUMENTS,
EXCEPT, IN THE CASE OF CLAUSES (C) OR (D), WHERE THE FAILURE TO BE SO QUALIFIED
AND IN GOOD STANDING, OR TO BE IN SUCH COMPLIANCE, WOULD NOT BE MATERIAL IN THE
CONTEXT OF THE BUSINESS OF THE COMPANIES AND THEIR SUBSIDIARIES TAKEN AS A
WHOLE.


 


SECTION 3.2            AUTHORIZATION.  EACH SELLER AND SGR HAS THE REQUISITE
CORPORATE OR COMPANY POWER AND AUTHORITY TO EXECUTE AND DELIVER THIS AGREEMENT
AND THOSE ANCILLARY AGREEMENTS TO WHICH IT IS A PARTY.  THE EXECUTION AND
DELIVERY OF THIS AGREEMENT AND THE ANCILLARY AGREEMENTS BY THE APPLICABLE
SELLERS AND SGR AND THE CONSUMMATION BY THE APPLICABLE SELLERS AND SGR OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY HAVE BEEN DULY AND VALIDLY
AUTHORIZED BY THE BOARD OF DIRECTORS (OR EQUIVALENT GOVERNING BODY) OF SUCH
SELLERS AND SGR AND NO OTHER CORPORATE OR COMPANY PROCEEDINGS ARE NECESSARY TO
AUTHORIZE THIS AGREEMENT OR THE ANCILLARY AGREEMENTS OR TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.  THIS AGREEMENT HAS BEEN DULY
EXECUTED AND DELIVERED BY SELLERS AND SGR, AND (ASSUMING DUE AUTHORIZATION,
EXECUTION AND DELIVERY BY PURCHASERS) THIS AGREEMENT CONSTITUTES, AND EACH OF
THE ANCILLARY AGREEMENTS, WHEN EXECUTED AND DELIVERED BY THE APPLICABLE SELLERS
AND SGR (ASSUMING DUE AUTHORIZATION, EXECUTION AND DELIVERY BY PURCHASERS) WILL
CONSTITUTE, A VALID AND BINDING OBLIGATION OF SUCH SELLERS AND SGR, ENFORCEABLE
AGAINST SUCH SELLERS AND SGR IN ACCORDANCE WITH ITS TERMS, EXCEPT AS
ENFORCEABILITY MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY, REORGANIZATION,
MORATORIUM AND OTHER SIMILAR LAWS RELATING TO OR AFFECTING CREDITORS’ RIGHTS
GENERALLY OR BY GENERAL EQUITABLE PRINCIPLES (REGARDLESS OF WHETHER SUCH
ENFORCEABILITY IS CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW).


 


SECTION 3.3            NO CONFLICT; NO DEFAULTS.  EXCEPT AS SET FORTH IN
SECTION 3.3 OF THE SELLER DISCLOSURE SCHEDULE AND ASSUMING ALL REQUIRED
GOVERNMENTAL APPROVALS, SELLER GOVERNMENTAL APPROVALS AND PURCHASER GOVERNMENTAL
APPROVALS, AND ALL WAITING PERIODS DESCRIBED IN SECTION 3.3 OF THE SELLER
DISCLOSURE SCHEDULE, HAVE BEEN OBTAINED OR MADE, OR HAVE EXPIRED, THE EXECUTION
AND DELIVERY OF THIS AGREEMENT AND THE ANCILLARY AGREEMENTS BY THE APPLICABLE
SELLERS AND THE CONSUMMATION BY SUCH SELLERS OF THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY DO NOT AND WILL NOT (A) RESULT IN A MATERIAL CONTRAVENTION,
VIOLATION OR BREACH OF LAW APPLICABLE TO ANY OF SUCH SELLERS, THE COMPANIES OR
THE SUBSIDIARIES OF THE COMPANIES OR TO ANY OF THEIR RESPECTIVE BUSINESS ASSETS
OR PROPERTIES; (B) CONFLICT WITH, RESULT IN A VIOLATION OR BREACH OF, OR
CONSTITUTE A DEFAULT UNDER (INCLUDING ANY SUCH CONFLICT, VIOLATION, BREACH OR
DEFAULT RESULTING FROM THE FAILURE TO MAKE OR OBTAIN ANY REQUIRED NOTIFICATION,
CONSENT, WAIVER OR APPROVAL UNDER), OR RESULT IN THE ACCELERATION OF, OR CREATE
IN ANY PARTY THE RIGHT TO ACCELERATE, TERMINATE OR CANCEL, OR GIVE RISE TO A
RIGHT OF PAYMENT, PREPAYMENT OR REIMBURSEMENT, OR TERMINATION, CANCELLATION,
MODIFICATION OR ACCELERATION UNDER, OR TO ADDITIONAL ACCELERATED OR GUARANTEED
RIGHTS OR ENTITLEMENTS OF ANY PERSON UNDER, OR RESULT IN THE CREATION OF ANY
ENCUMBRANCE (OTHER THAN A PERMITTED ENCUMBRANCE) UPON ANY OF THE PROPERTIES OR
ASSETS OF THE COMPANIES OR THEIR SUBSIDIARIES UNDER ANY PROVISION OF, ANY
MATERIAL COMPANY

 

40

--------------------------------------------------------------------------------



 


CONTRACT, IN EACH CASE WHETHER WITH OR WITHOUT NOTICE, LAPSE OF TIME OR BOTH
(THE “THIRD PARTY CONSENTS”); OR (C) CONTRAVENE, CONFLICT WITH, OR RESULT IN ANY
VIOLATION OR BREACH OF ANY PROVISION OF, THE CHARTER, BYLAWS OR OTHER GOVERNING
DOCUMENTS OF ANY OF SUCH SELLERS, THE COMPANIES OR THE SUBSIDIARIES OF THE
COMPANIES, OTHER THAN (I) IN THE CASE OF SECTION 3.3(B), ANY SUCH VIOLATIONS,
CONFLICTS, BREACHES, DEFAULTS, ACCELERATIONS OR RIGHTS THAT WOULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO GIVE RISE TO A
MATERIAL LIABILITY OF THE BUSINESS OR ANY LIABILITY OF ANY COMPANY OR ANY
SUBSIDIARY OF ANY COMPANY THAT IS MATERIAL IN THE CONTEXT OF THE COMPANIES AND
THEIR SUBSIDIARIES TAKEN AS A WHOLE, OR MATERIALLY INTERFERE WITH THE CONDUCT OF
THE BUSINESS, AND (II) IN ANY CASE, ANY SUCH VIOLATIONS, CONFLICTS, BREACHES,
DEFAULTS, ACCELERATIONS OR RIGHTS, IF ANY, THAT WOULD REASONABLY BE EXPECTED BY
REASON OF MATTERS SPECIFICALLY RELATING TO THE NATURE OF THE BUSINESS OR THE
IDENTITY OF THE PURCHASERS OR THEIR AFFILIATES.


 


SECTION 3.4            CAPITAL STRUCTURE.


 


(A)           SECTION 3.4(B) OF THE SELLER DISCLOSURE SCHEDULE SETS FORTH A LIST
OF EACH COMPANY, INCLUDING ITS NAME, ITS JURISDICTION OF INCORPORATION OR
ORGANIZATION, ITS AUTHORIZED AND OUTSTANDING CAPITAL STOCK OR OTHER EQUITY
INTERESTS, THE PERCENTAGE OF ITS OUTSTANDING CAPITAL STOCK OR OTHER EQUITY
INTERESTS OWNED BY THE APPLICABLE SELLER AND THE NUMBER AND NOMINAL AMOUNTS OF
ITS OUTSTANDING CAPITAL STOCK OR OTHER EQUITY INTERESTS HELD BY THE APPLICABLE
SELLER.  EXCEPT AS SET FORTH IN SECTION 3.4(A) OF THE SELLER DISCLOSURE
SCHEDULE:


 

(I)            THE AEI SHARES ARE DULY AUTHORIZED, VALIDLY ISSUED, FULLY PAID
AND NONASSESSABLE, AND ARE HELD BENEFICIALLY AND OF RECORD BY SGC, FREE AND
CLEAR OF ENCUMBRANCES, AND CONSTITUTE ALL OF THE OUTSTANDING CAPITAL STOCK OR
OTHER EQUITY INTERESTS OF AEI;

 

(II)           THE API SHARES ARE DULY AUTHORIZED, VALIDLY ISSUED, FULLY PAID
AND NONASSESSABLE, AND ARE HELD BENEFICIALLY AND OF RECORD BY SGC, FREE AND
CLEAR OF ENCUMBRANCES, AND CONSTITUTE ALL OF THE OUTSTANDING CAPITAL STOCK OR
OTHER EQUITY INTERESTS OF API;

 

(III)          THE SG TURKEY SHARES AND THE SG TURKEY MINORITY INTEREST ARE DULY
AUTHORIZED, VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE, AND ARE HELD
BENEFICIALLY AND OF RECORD BY SGR (IN THE CASE OF THE SG TURKEY SHARES) AND BY
SGR BV (IN THE CASE OF THE SG TURKEY MINORITY INTEREST), FREE AND CLEAR OF
ENCUMBRANCES, AND CONSTITUTE 99.98% (IN THE CASE OF THE SG TURKEY SHARES) AND
0.02% (IN THE CASE OF THE SG TURKEY MINORITY INTEREST) OF THE OUTSTANDING
CAPITAL STOCK OR OTHER EQUITY INTERESTS OF SG TURKEY;

 

(IV)          THE SGR INTERESTS ARE DULY AUTHORIZED, VALIDLY ISSUED, FULLY PAID
AND NONASSESSABLE, AND ARE HELD BENEFICIALLY AND OF RECORD BY SGI, FREE AND
CLEAR OF ENCUMBRANCES, AND CONSTITUTE ALL OF THE OUTSTANDING LIMITED LIABILITY
COMPANY INTERESTS OR OTHER EQUITY INTERESTS OF SGR;

 

41

--------------------------------------------------------------------------------


 

(V)           THE ATC SHARES ARE DULY AUTHORIZED, VALIDLY ISSUED, FULLY PAID AND
NONASSESSABLE, AND ARE HELD BENEFICIALLY AND OF RECORD BY SG RACING, FREE AND
CLEAR OF ALL ENCUMBRANCES, AND CONSTITUTE ALL OF THE OUTSTANDING CAPITAL STOCK
OR OTHER EQUITY INTERESTS OF ATC;

 

(VI)          THE AE SHARE IS DULY AUTHORIZED, VALIDLY ISSUED AND EXISTING IN
THE NOMINAL AMOUNT SET FORTH IN THE RECITALS TO THIS AGREEMENT, FULLY PAID AND
NOT REPAID, NONASSESSABLE, UNRESTRICTEDLY OWNED BY SGG, FREELY DISPOSABLE BY
SGG, FREE AND CLEAR OF ENCUMBRANCES, AND CONSTITUTES ALL OF THE OUTSTANDING
EQUITY OR OTHER INTERESTS OF AE;

 

(VII)         THE SGR BV INTERESTS ARE DULY AUTHORIZED, VALIDLY ISSUED AND FULLY
PAID, AND ARE HELD BENEFICIALLY AND OF RECORD BY SGL, FREE AND CLEAR OF
ENCUMBRANCES, AND CONSTITUTE THE ENTIRE ISSUED SHARE CAPITAL OR OTHER EQUITY
INTERESTS OF SGR BV, AND THERE ARE NO OUTSTANDING DEPOSITARY RECEIPTS FOR SHARES
(CERTIFICATEN VAN AANDELEN) WITH RESPECT TO THE SGR BV INTERESTS;

 

(VIII)        THE SGR SAS INTERESTS ARE DULY AUTHORIZED, VALIDLY ISSUED AND
ALLOTTED, FULLY PAID AND NONASSESSABLE, AND ARE HELD BENEFICIALLY AND OF RECORD
BY SGL, FREE AND CLEAR OF ENCUMBRANCES, AND CONSTITUTE ALL OF THE OUTSTANDING
EQUITY OR OTHER INTERESTS OF SGR SAS;

 

(IX)           THE SGRL INTERESTS ARE VALIDLY ISSUED AND FULLY PAID, AND ARE
HELD LEGALLY AND BENEFICIALLY AND OF RECORD BY SGH, FREE AND CLEAR OF
ENCUMBRANCES, AND CONSTITUTE THE ENTIRE ISSUED SHARE CAPITAL OR OTHER EQUITY
INTERESTS OF SGRL; AND

 

(X)            THE SGWS INTERESTS ARE DULY AUTHORIZED, VALIDLY ISSUED, FULLY
PAID AND NONASSESSABLE, AND ARE HELD BY SGH AS THE SOLE LEGAL AND BENEFICIAL
OWNER OF THE SGWS INTERESTS, FREE AND CLEAR OF ENCUMBRANCES, AND CONSTITUTE ALL
OF THE ISSUED AND OUTSTANDING SHARES OR OTHER EQUITY INTERESTS OF SGWS.

 

Except as set forth in Section 3.4(a) of the Seller Disclosure Schedule, the
Interests are not subject to any purchase option, call option, right of first
refusal, preemption right (statutory or otherwise), subscription right or
similar right and were not issued in violation of any provision of applicable
Law (except such violation, if any, as would not reasonably be expected to
materially affect, or impact the value of, such Interests).  Except as set forth
in Section 3.4(a) of the Seller Disclosure Schedule, there are no outstanding
obligations (contingent or otherwise), options, warrants, convertible or
exchangeable securities, pre-emptive rights, rights of first refusal, “phantom”
stock or stock appreciation rights providing for settlement in stock,
stock-based performance units or other similar rights, Contracts, arrangements
or commitments (contingent or otherwise) (i) relating to the capital stock or
other equity interests of the Companies; (ii) obligating any Person to issue,
deliver or sell, or cause to be issued, delivered or sold, or otherwise
transfer, or cause to be transferred, capital stock or other equity interests of
the Companies; (iii) obligating any Person to repurchase, redeem or otherwise
acquire shares

 

42

--------------------------------------------------------------------------------


 

of capital stock or other equity interests of the Companies, or to pay any
dividend or make any distribution in respect thereof; (iv) obligating any
Company to make any investment in any equity interests in any other Person other
than another Company or a wholly owned Subsidiary of a Company; (v) obligating
any Company to make any investment in debt securities of or extend any loan to
any other Person (which, for the avoidance of doubt, shall not include any
extension of credit in the ordinary course of business); or (vi) obligating any
Company to issue, grant, extend or enter into any option, warrant, call, right,
security, commitment, Contract, arrangement or undertaking with respect to the
capital stock or other equity interests of the Companies.  There are no
shareholders’ agreements governing the affairs of the Companies or the
relationship, rights and duties of its respective shareholders, nor are there
any voting trusts, operating agreements, proxies or other Contracts or
understandings (contingent or otherwise) in effect with respect to the voting or
transfer of equity interests of the Companies.  Upon the delivery and payment of
the Purchase Price at Closing as provided herein, Sellers will transfer and
convey to Purchasers, and Purchasers will receive from Sellers, good and valid
title to the Interests, free and clear of any Encumbrances.

 


(B)           SECTION 3.4(B) OF THE SELLER DISCLOSURE SCHEDULE SETS FORTH A LIST
OF EACH SUBSIDIARY OF THE COMPANIES, INCLUDING ITS NAME, ITS JURISDICTION OF
INCORPORATION OR ORGANIZATION, ITS AUTHORIZED AND OUTSTANDING CAPITAL STOCK OR
OTHER EQUITY INTERESTS, THE PERCENTAGE OF ITS OUTSTANDING CAPITAL STOCK OR OTHER
EQUITY INTERESTS OWNED BY THE APPLICABLE COMPANY OR SUBSIDIARY (AS APPLICABLE)
AND THE NUMBER AND NOMINAL AMOUNTS OF ITS OUTSTANDING CAPITAL STOCK OR OTHER
EQUITY INTERESTS HELD BY THE APPLICABLE COMPANY OR SUBSIDIARY (AS APPLICABLE). 
EXCEPT AS SET FORTH IN SECTION 3.4(B) OF THE SELLER DISCLOSURE SCHEDULE, THE
SHARES OF OUTSTANDING CAPITAL STOCK OR OTHER EQUITY INTERESTS OF THE
SUBSIDIARIES OF THE COMPANIES ARE DULY AUTHORIZED, VALIDLY ISSUED, FULLY PAID
AND NOT REPAID, NONASSESSABLE, AND ARE HELD OF RECORD OR, AS APPLICABLE,
UNRESTRICTEDLY OWNED BY THE APPLICABLE COMPANY OR SUBSIDIARY (AS APPLICABLE),
FREE AND CLEAR OF ENCUMBRANCES, AND ARE NOT SUBJECT TO ANY PURCHASE OPTION, CALL
OPTION, RIGHT OF FIRST REFUSAL, PREEMPTION RIGHT (STATUTORY OR OTHERWISE),
SUBSCRIPTION RIGHT OR SIMILAR RIGHT, AND WERE NOT ISSUED IN VIOLATION OF ANY
PROVISION OF APPLICABLE LAW (EXCEPT SUCH VIOLATION, IF ANY, AS WOULD NOT
REASONABLY BE EXPECTED TO MATERIALLY AFFECT, OR IMPACT THE VALUE OF, SUCH
INTERESTS).  EXCEPT AS SET FORTH IN SECTION 3.4(B) OF THE SELLER DISCLOSURE
SCHEDULE, THERE ARE NO OUTSTANDING OBLIGATIONS (CONTINGENT OR OTHERWISE),
OPTIONS, WARRANTS, CONVERTIBLE OR EXCHANGEABLE SECURITIES, PRE-EMPTIVE RIGHTS,
RIGHTS OF FIRST REFUSAL, “PHANTOM” STOCK OR STOCK APPRECIATION RIGHTS PROVIDING
FOR SETTLEMENT IN STOCK, STOCK-BASED PERFORMANCE UNITS OR OTHER SIMILAR RIGHTS,
CONTRACTS, ARRANGEMENTS OR COMMITMENTS (CONTINGENT OR OTHERWISE) (I) RELATING TO
THE CAPITAL STOCK OR OTHER EQUITY INTERESTS OF THE SUBSIDIARIES OF THE
COMPANIES; (II) OBLIGATING ANY PERSON TO ISSUE, DELIVER OR SELL, OR CAUSE TO BE
ISSUED, DELIVERED OR SOLD, OR OTHERWISE TRANSFER, OR CAUSE TO BE TRANSFERRED,
SHARES OF THE CAPITAL STOCK OR OTHER EQUITY INTERESTS OF THE SUBSIDIARIES OF THE
COMPANIES; (III) OBLIGATING ANY PERSON TO REPURCHASE, REDEEM OR OTHERWISE
ACQUIRE SHARES OF CAPITAL STOCK OR OTHER EQUITY INTERESTS OF THE SUBSIDIARIES OF
THE COMPANIES, OR TO PAY ANY DIVIDEND OR MAKE ANY DISTRIBUTION IN RESPECT
THEREOF; (IV) OBLIGATING ANY SUBSIDIARY OF THE COMPANIES TO MAKE ANY INVESTMENT
IN ANY EQUITY INTERESTS IN ANY OTHER PERSON OTHER THAN A COMPANY OR A WHOLLY
OWNED SUBSIDIARY OF A COMPANY; (V) OBLIGATING ANY SUBSIDIARY OF THE COMPANIES

 

43

--------------------------------------------------------------------------------



 


TO MAKE ANY INVESTMENT IN DEBT SECURITIES OF OR EXTEND ANY LOAN TO ANY OTHER
PERSON (WHICH, FOR THE AVOIDANCE OF DOUBT, SHALL NOT INCLUDE ANY EXTENSION OF
CREDIT IN THE ORDINARY COURSE OF BUSINESS); OR (VI) OBLIGATING ANY SUBSIDIARY OF
THE COMPANIES TO ISSUE, GRANT, EXTEND OR ENTER INTO ANY OPTION, WARRANT, CALL,
RIGHT, SECURITY COMMITMENT, CONTRACT, ARRANGEMENT OR UNDERTAKING WITH RESPECT TO
THE CAPITAL STOCK OR OTHER EQUITY INTERESTS OF THE SUBSIDIARIES OF THE
COMPANIES.  THERE ARE NO SHAREHOLDERS’ AGREEMENTS GOVERNING THE AFFAIRS OF THE
SUBSIDIARIES OF THE COMPANIES OR THE RELATIONSHIP, RIGHT AND DUTIES OF ITS
RESPECTIVE SHAREHOLDERS, NOR ARE THERE ANY VOTING TRUSTS, OPERATING AGREEMENTS,
PROXIES OR OTHER CONTRACTS OR UNDERSTANDINGS (CONTINGENT OR OTHERWISE) IN EFFECT
WITH RESPECT TO THE VOTING OR TRANSFER OF EQUITY INTERESTS OF THE SUBSIDIARIES
OF THE COMPANIES.


 


(C)           NO CHANGE IN THE CAPITALIZATION OF ANY OF THE COMPANIES OR ANY OF
THE SUBSIDIARIES OF THE COMPANIES HAS OCCURRED SINCE THE BALANCE SHEET DATE.


 


(D)           SECTION 3.4(D) OF THE SELLER DISCLOSURE SCHEDULE SETS OUT FOR EACH
COMPANY AND EACH SUBSIDIARY OF THE COMPANIES ALL OUTSTANDING INDEBTEDNESS OF
SUCH COMPANY OR SUBSIDIARY (SECURED OR UNSECURED).


 


(E)           EXCEPT AS SET FORTH IN SECTION 3.4(E) OF THE SELLER DISCLOSURE
SCHEDULE, THERE ARE NO PERSONS IN WHICH ANY OF THE COMPANIES OR THEIR
SUBSIDIARIES OWNS, DIRECTLY OR INDIRECTLY, ANY EQUITY INTEREST (INCLUDING ANY
CAPITAL STOCK, OR MEMBERSHIP INTEREST, OR PARTNERSHIP INTEREST OR JOINT VENTURE
INTEREST UNDER A CONTRACT THAT BY ITS EXPRESS TERMS CREATES A JOINT VENTURE OR
PARTNERSHIP ENTITY IN WHICH ANY OF THE COMPANIES OR THEIR SUBSIDIARIES SHARES
EQUITY OWNERSHIP).


 


SECTION 3.5            FINANCIAL STATEMENTS.  SET FORTH IN SECTION 3.5(A) OF THE
SELLER DISCLOSURE SCHEDULE IS A COPY OF THE FINANCIAL STATEMENTS.  EXCEPT AS SET
FORTH IN SECTION 3.5(A) OF THE SELLER DISCLOSURE SCHEDULE, THE FINANCIAL
STATEMENTS WERE PREPARED BASED UPON THE INFORMATION CONTAINED IN THE BOOKS AND
RECORDS OF THE COMPANIES AND THEIR SUBSIDIARIES AND IN ACCORDANCE WITH GAAP,
CONSISTENTLY APPLIED THROUGHOUT THE PERIODS INCLUDED (EXCEPT AS DISCLOSED IN THE
NOTES THERETO, AND EXCEPT THAT UNAUDITED STATEMENTS DO NOT INCLUDE NOTES OR
NORMAL YEAR-END ADJUSTMENTS), AND FAIRLY PRESENT, IN ALL MATERIAL RESPECTS, THE
CONSOLIDATED FINANCIAL POSITION, RESULTS OF OPERATIONS, CASH FLOWS AND INVESTED
EQUITY OF THE COMPANIES AND THEIR SUBSIDIARIES AS OF THE DATES THEREOF AND FOR
THE PERIODS COVERED THEREBY (AS APPLICABLE). SECTION 3.5(B) OF THE SELLER
DISCLOSURE SCHEDULE SETS FORTH THE DIFFERENCES, IF ANY, BETWEEN THE
METHODOLOGIES APPLIED IN THE PREPARATION OF THE FINANCIAL STATEMENTS AND THE
METHODOLOGIES APPLIED IN CALCULATING THE ITEMS SET FORTH IN PART B OF
SECTION 2.4(A) OF THE SELLER DISCLOSURE SCHEDULE (OTHER THAN METHODOLOGIES
IDENTIFIED IN THE FOOTNOTES THERETO).  THE AMOUNTS SET FORTH IN PART B OF
SECTION 2.4(A) OF THE SELLER DISCLOSURE SCHEDULE WERE PREPARED BASED UPON THE
INFORMATION CONTAINED IN THE BOOKS AND RECORDS OF THE COMPANIES AND THEIR
SUBSIDIARIES.


 


SECTION 3.6            UNDISCLOSED LIABILITIES.  EXCEPT FOR (A) LIABILITIES
WHICH ARE DISCLOSED, ACCRUED OR RESERVED AGAINST IN THE FINANCIAL STATEMENTS (OR
THE RELATED NOTES) OR DISCLOSED IN SECTION 3.6 OF THE SELLER DISCLOSURE
SCHEDULE; (B) LIABILITIES INCURRED SINCE THE BALANCE SHEET DATE IN THE ORDINARY
COURSE OF BUSINESS; (C) LIABILITIES

 

44

--------------------------------------------------------------------------------



 


DISCLOSED IN THE SELLER DISCLOSURE SCHEDULE, EXCEPT AS PROVIDED THEREIN,
PURSUANT TO ANY OF SECTIONS 3.8, 3.9, 3.10, 3.11, 3.12, 3.13, 3.14(B), 3.15,
3.16(B), 3.17(D), AND 3.18(B); (D) PERFORMANCE OF EXPRESS OBLIGATIONS UNDER
COMPANY CONTRACTS LISTED IN SECTION 3.14(A) OF THE SELLER DISCLOSURE SCHEDULE TO
THE EXTENT THE NATURE OF THE LIABILITY WITH RESPECT THERETO IS REASONABLY
APPARENT FROM A READING OF SUCH COMPANY CONTRACT (BUT NOT, FOR THE AVOIDANCE OF
DOUBT, ANY LIABILITY FOR BREACH OF SUCH COMPANY CONTRACTS BY ANY OF THE
COMPANIES OR THEIR SUBSIDIARIES); (E) LIABILITIES INCURRED BY THE COMPANIES OR
THEIR SUBSIDIARIES AFTER THE DATE OF THIS AGREEMENT WITH THE WRITTEN CONSENT OF
SPORTECH IN COMPLIANCE WITH SECTION 5.1 OR THE INCURRENCE OF WHICH WOULD REQUIRE
SUCH CONSENT BUT FOR ANY SPECIFIC EXCEPTION CONTAINED IN SECTIONS 5.1(A) THROUGH
(R); AND (F) OTHER LIABILITIES, NOT COVERED BY SECTIONS 3.6(A) THROUGH
(E) ABOVE, THAT, INDIVIDUALLY AND IN THE AGGREGATE, DO NOT EXCEED $500,000.00,
NONE OF THE COMPANIES OR ANY OF THEIR SUBSIDIARIES HAVE ANY LIABILITIES IN EACH
CASE REQUIRED TO BE REFLECTED OR RESERVED AGAINST ON A COMBINED BALANCE SHEET OF
THE COMPANIES AND THEIR SUBSIDIARIES PREPARED IN ACCORDANCE WITH GAAP.


 


SECTION 3.7            ABSENCE OF CERTAIN CHANGES.  EXCEPT AS SET FORTH IN
SECTION 3.7 OF THE SELLER DISCLOSURE SCHEDULE, FROM THE BALANCE SHEET DATE
THROUGH THE DATE OF THIS AGREEMENT, THERE HAS NOT BEEN ANY OCCURRENCE OR EVENT
WHICH, INDIVIDUALLY OR IN THE AGGREGATE, HAS OR WOULD REASONABLY BE EXPECTED TO
HAVE A COMPANIES MATERIAL ADVERSE EFFECT.  EXCEPT AS SET FORTH IN SECTION 3.7 OF
THE SELLER DISCLOSURE SCHEDULE, FROM THE BALANCE SHEET DATE THROUGH THE DATE OF
THIS AGREEMENT, THE COMPANIES AND THEIR SUBSIDIARIES HAVE CONDUCTED THE BUSINESS
IN THE ORDINARY COURSE IN ALL MATERIAL RESPECTS, AND NONE OF THE COMPANIES OR
THEIR SUBSIDIARIES, HAS:


 


(A)           AMENDED OR OTHERWISE MODIFIED IN ANY RESPECT OR PERMITTED ANY
MATERIAL WAIVER OF OR GRANTED ANY MATERIAL CONSENTS UNDER ITS GOVERNING
DOCUMENTS;


 


(B)           ADOPTED A PLAN OR AGREEMENT OF LIQUIDATION, DISSOLUTION,
RESTRUCTURING, MERGER, CONSOLIDATION OR RECAPITALIZATION;


 


(C)           (I) (A) ISSUED, DELIVERED, SOLD, TRANSFERRED, PLEDGED, GRANTED,
DISPOSED OF, OR CREATED, PERMITTED, ALLOWED OR SUFFERED TO EXIST ANY ENCUMBRANCE
ON, ANY SHARES OF ITS CAPITAL STOCK OR OTHER EQUITY INTERESTS; OR (B) ISSUED,
DELIVERED SOLD, TRANSFERRED, PLEDGED, GRANTED, TRANSFERRED OR DISPOSED OF OR
CREATED ANY ENCUMBRANCE ON ANY OPTIONS, WARRANTS, SECURITIES CONVERTIBLE INTO OR
EXERCISABLE FOR (INCLUDING CONVERTIBLE DEBT) OR OTHER RIGHTS TO PURCHASE OR
OBTAIN ANY SHARES OF ITS CAPITAL STOCK OR OTHER EQUITY INTERESTS; (II) EFFECTED
OR APPROVED ANY SPLIT, COMBINATION, SUBDIVISION OR RECLASSIFICATION OF ANY
SHARES OF ITS CAPITAL STOCK OR OTHER EQUITY INTERESTS; (III) DECLARED, SET ASIDE
OR PAID ANY DIVIDEND OR OTHER DISTRIBUTION; OR (IV) REDEEMED, REPURCHASED OR
OTHERWISE ACQUIRED ANY SHARES OF ITS CAPITAL STOCK OR OTHER EQUITY INTERESTS;


 


(D)           CREATED, INCURRED, ASSUMED, SUFFERED TO EXIST OR GUARANTEED OR
OTHERWISE BECOME LIABLE FOR ANY INDEBTEDNESS OR ISSUED RIGHTS TO ACQUIRE ANY
DEBT SECURITY;

 

45

--------------------------------------------------------------------------------



 


(E)           AGREED TO MAKE ANY CAPITAL EXPENDITURES WITH RESPECT TO WHICH
PAYMENT IS TO BE MADE AFTER CLOSING;


 


(F)            (A) GRANTED OR ANNOUNCED ANY INCREASE IN OR ACCELERATED THE
COMPENSATION, BONUS OR BENEFITS, OR OTHERWISE INCREASED THE COMPENSATION, BONUS
OR BENEFITS PAYABLE OR TO BECOME PAYABLE, EXCEPT PERIODIC GENERALLY APPLICABLE
INCREASES IN BASE SALARIES IN ACCORDANCE WITH PAST PRACTICE, TO ANY EMPLOYEE,
DIRECTOR, OFFICER, MANAGER, OR CONSULTANT OF, THE COMPANIES AND THEIR
SUBSIDIARIES; (B) GRANTED ANY RIGHTS TO RETENTION, SEVERANCE OR TERMINATION PAY
TO, OR ENTERED INTO ANY NEW (OR AMEND ANY EXISTING) EMPLOYMENT, RETENTION,
SEVERANCE OR OTHER CONTRACT WITH, ANY SUCH EMPLOYEE, DIRECTOR, OFFICER, AGENT OR
CONSULTANT, IN EACH CASE EXCEPT AS REQUIRED BY LAW OR WHERE THE EFFECT OF ANY OF
THE FOREGOING DID NOT LEAD TO AN INCREASE IN AGGREGATE OF TOTAL STAFF COSTS OF
THE COMPANIES AND THEIR SUBSIDIARIES BY MORE THAN FIVE (5) PERCENT PER ANNUM;
(C) ADOPTED OR ESTABLISHED ANY NEW EMPLOYEE BENEFIT PLANS FOR EMPLOYEES, OR
TAKEN ANY ACTION TO ACCELERATE THE VESTING, PAYMENT OR FUNDING OF COMPENSATION
OR BENEFITS UNDER ANY PLAN, TO THE EXTENT NOT ALREADY PROVIDED IN ANY SUCH PLAN;
OR (D) ENTERED INTO ANY CONSULTING CONTRACT PROVIDING FOR PAYMENTS IN EXCESS OF
$50,000 IN ANY FISCAL YEAR;


 


(G)           MADE ANY MATERIAL CHANGE IN THE MANAGEMENT STRUCTURE OF THE
COMPANIES AND THEIR SUBSIDIARIES, INCLUDING THE HIRING OF SENIOR MANAGERIAL
PERSONNEL OR THE TERMINATION OF ANY PERSONNEL OTHER THAN FOR CAUSE, OR
INCREASED, OTHER THAN SEASONAL FLUCTUATIONS IN EMPLOYMENT IN THE ORDINARY
COURSE, THE NUMBER OF INDIVIDUALS EMPLOYED BY THE COMPANIES AND THEIR
SUBSIDIARIES;


 


(H)           ENTERED INTO OR CONSUMMATED ANY TRANSACTION INVOLVING THE
ACQUISITION OF ALL OR SUBSTANTIALLY ALL OF THE BUSINESS, STOCK, ASSETS OR OTHER
PROPERTIES OF ANY OTHER PERSON;


 


(I)            PURCHASED OR OTHERWISE ACQUIRED ANY AMOUNT OF ASSETS OR PROPERTY
FOR CONSIDERATION IN EXCESS OF $125,000 INDIVIDUALLY OR $500,000 IN THE
AGGREGATE, EXCEPT IN THE ORDINARY COURSE OF BUSINESS;


 


(J)            SOLD, ASSIGNED, TRANSFERRED, LEASED, LICENSED OR OTHERWISE
DISPOSED OF, OR WAIVED OR CANCELED ANY CLAIMS OR RIGHTS TO, ANY AMOUNT OF ASSETS
OR PROPERTY FOR CONSIDERATION IN EXCESS OF $125,000 INDIVIDUALLY OR $500,000 IN
THE AGGREGATE, EXCEPT IN THE ORDINARY COURSE OF BUSINESS;


 


(K)           SUFFERED ANY DAMAGE, DESTRUCTION OR LOSS, WHETHER OR NOT COVERED
BY INSURANCE, WITH RESPECT TO THE PROPERTY AND ASSETS OF ANY OF THE COMPANIES OR
THEIR SUBSIDIARIES HAVING A REPLACEMENT COST OF MORE THAN $100,000 FOR ANY
SINGLE LOSS OR $500,000 FOR ALL SUCH LOSSES;


 


(L)            MADE OR RESCINDED ANY MATERIAL TAX ELECTION (INCLUDING BY
ADOPTING OR CHANGING ANY METHOD OF ACCOUNTING OR MAKING ANY ENTITY
CLASSIFICATION ELECTION) WITH RESPECT TO ANY OF THE COMPANIES OR THEIR
SUBSIDIARIES;

 

46

--------------------------------------------------------------------------------



 


(M)          MATERIALLY AMENDED OR MODIFIED, HAD ACCELERATED OR RECEIVED A
WRITTEN NOTICE OF MATERIAL DEFAULT OR TERMINATION UNDER, ANY MATERIAL COMPANY
CONTRACT;


 


(N)           (A) MADE ANY PAYMENT OR TRANSFERRED ANY ASSETS TO, OR (B) ENTERED
INTO, AMENDED OR TERMINATED ANY CONTRACT WITH, THE SELLERS OR ANY OF THEIR
AFFILIATES, EXCEPT, IN THE CASE OF PAYMENTS BUT NOT TRANSFERS PURSUANT TO (A) IN
THE USUAL AND ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE;


 


(O)           GRANTED, EXTENDED, MATERIALLY AMENDED (EXCEPT AS REQUIRED IN THE
DILIGENT PROSECUTION OF THE INTELLECTUAL PROPERTY OWNED BY THE COMPANIES AND THE
SUBSIDIARIES), WAIVED OR MODIFIED IN ANY MATERIAL RESPECT ANY MATERIAL RIGHTS IN
OR TO, OR SOLD, ASSIGNED, LEASED, TRANSFERRED, LICENSED (EXCEPT IN THE ORDINARY
COURSE OF BUSINESS), CANCELLED OR OTHERWISE DISPOSED OF, ANY INTELLECTUAL
PROPERTY OWNED BY THE COMPANIES OR THEIR SUBSIDIARIES TO THE EXTENT SUCH
INTELLECTUAL PROPERTY IS OR WAS MATERIAL TO THE OPERATION OF THE BUSINESS OR TO
THE EXTENT ANY SUCH ACTION HAS HAD A MATERIAL IMPACT ON THE BUSINESS OF THE
COMPANIES AND THEIR SUBSIDIARIES TAKEN AS A WHOLE, OR FAILED TO EXERCISE A RIGHT
OF RENEWAL OR EXTENSION UNDER ANY CONTRACT FOR ANY SUCH MATERIAL INTELLECTUAL
PROPERTY;


 


(P)           EXCEPT AS MAY BE REQUIRED AS A RESULT OF A CHANGE IN LAW OR IN
GAAP (OR APPLICABLE INTERNATIONAL ACCOUNTING PRINCIPLES), ADOPTED OR CHANGED ANY
OF ITS ACCOUNTING POLICIES, PRINCIPLES, METHODS, PRACTICES, PERIODS OR
PROCEDURES;


 


(Q)           ENTERED INTO ANY MATERIAL NEW LINE OF BUSINESS OUTSIDE OF OR NOT
REASONABLY COMPLIMENTARY TO THE BUSINESS OR TERMINATED ANY LINE OF BUSINESS; OR


 


(R)            ENTERED INTO OR APPROVED ANY CONTRACT TO DO ENGAGE IN OR CAUSE
ANY OF THE FOREGOING


 


SECTION 3.8            LEGAL PROCEEDINGS.  EXCEPT AS SET FORTH IN SECTION 3.8 OF
THE SELLER DISCLOSURE SCHEDULE AND EXCEPT AS TO ANY ACTIONS DISCLOSED IN
SECTIONS 3.10, 3.11, 3.12, 3.13 OR 3.17(D) OF THE SELLER DISCLOSURE SCHEDULE,
THERE ARE NO ACTIONS PENDING OR, TO THE KNOWLEDGE OF SELLERS, THREATENED AGAINST
ANY OF THE COMPANIES OR THEIR SUBSIDIARIES OR ANY OF THEIR RESPECTIVE ASSETS OR
PROPERTIES WHICH, INDIVIDUALLY OR IN THE AGGREGATE, WOULD REASONABLY BE EXPECTED
TO MATERIALLY INTERFERE WITH THE CONDUCT OF THE BUSINESS, OR GIVE RISE TO A
MATERIAL LIABILITY IN RESPECT OF THE BUSINESS OR ANY LIABILITY OF ANY COMPANY OR
ANY SUBSIDIARY OF ANY COMPANY THAT IS MATERIAL IN THE CONTEXT OF THE COMPANIES
AND THEIR SUBSIDIARIES TAKEN AS A WHOLE OR, AS OF THE DATE HEREOF, MATERIALLY
INTERFERE WITH THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY.  EXCEPT
AS SET FORTH IN SECTION 3.8 OF THE SELLER DISCLOSURE SCHEDULE, NONE OF THE
COMPANIES, THEIR SUBSIDIARIES OR, TO THE KNOWLEDGE OF SELLERS, THEIR RESPECTIVE
DIRECTORS, OFFICERS, MANAGERS OR EMPLOYEES (IN THEIR CAPACITIES AS SUCH) IS
SUBJECT TO ANY GOVERNMENTAL ORDER RELATING TO THE BUSINESS WHICH, INDIVIDUALLY
OR IN THE AGGREGATE, (I) WOULD REASONABLY BE EXPECTED TO GIVE RISE TO A MATERIAL
LIABILITY OF THE BUSINESS OR ANY LIABILITY OF ANY COMPANY OR ANY SUBSIDIARY OF
ANY COMPANY THAT IS MATERIAL IN THE CONTEXT OF THE COMPANIES AND THEIR

 

47

--------------------------------------------------------------------------------



 


SUBSIDIARIES TAKEN AS A WHOLE; (II) WOULD REASONABLY BE EXPECTED TO MATERIALLY
INTERFERE WITH THE CONDUCT OF THE BUSINESS OR THE ABILITY OF ANY COMPANY OR
SUBSIDIARY OF THE COMPANIES TO ENGAGE IN THE BUSINESS OR COMPETE OR DO BUSINESS
WITH ANY PERSON WITH RESPECT TO ANY ASPECT OF THE BUSINESS OR (III) AS OF THE
DATE HEREOF, WOULD REASONABLY BE EXPECTED TO MATERIALLY INTERFERE WITH THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY.  TO THE KNOWLEDGE OF
SELLERS, NO OFFICER OR KEY EMPLOYEE OF ANY OF THE COMPANIES OR THEIR
SUBSIDIARIES (IN THEIR CAPACITIES AS SUCH), IS SUBJECT TO ANY GOVERNMENTAL ORDER
THAT PROHIBITS SUCH OFFICER OR OTHER EMPLOYEE FROM ENGAGING IN OR CONTINUING ANY
MATERIAL CONDUCT, ACTIVITY OR PRACTICE RELATING TO THE BUSINESS AS CONDUCTED BY
SUCH COMPANY OR SUBSIDIARY.


 


SECTION 3.9            COMPLIANCE WITH LAWS; PERMITS.


 


(A)           EXCEPT AS SET FORTH IN SECTION 3.9(A) OF THE SELLER DISCLOSURE
SCHEDULE AND AS SPECIFICALLY DISCLOSED IN SECTIONS 3.9(B), 3.10, 3.11, 3.12,
3.13, 3.16 OR 3.17 OF THE SELLER DISCLOSURE SCHEDULE, THE COMPANIES AND THE
SUBSIDIARIES OF THE COMPANIES HAVE AT ALL TIMES SINCE JANUARY 1, 2006 OPERATED
AND ARE CURRENTLY OPERATING THE BUSINESS IN COMPLIANCE IN ALL MATERIAL RESPECTS
WITH ALL MATERIAL APPLICABLE LAWS (INCLUDING THOSE MATERIAL LAWS RELATING TO
EMPLOYMENT, EMPLOYMENT PRACTICES, WAGES, BONUSES AND TERMS AND CONDITIONS OF
EMPLOYMENT INCLUDING EMPLOYMENT COMPENSATION).  EXCEPT AS WOULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO GIVE RISE TO A
MATERIAL LIABILITY OF THE BUSINESS OR ANY LIABILITY OF ANY COMPANY OR ANY
SUBSIDIARY OF ANY COMPANY THAT IS MATERIAL IN THE CONTEXT OF THE COMPANIES AND
THEIR SUBSIDIARIES TAKEN AS A WHOLE, OR MATERIALLY INTERFERE WITH THE CONDUCT OF
THE BUSINESS, SINCE JANUARY 1, 2006, NONE OF THE COMPANIES, THEIR SUBSIDIARIES,
THEIR AFFILIATES OR, TO THE KNOWLEDGE OF SELLERS, THEIR RESPECTIVE DIRECTORS,
MANAGERS, OFFICERS, EMPLOYEES OR AGENTS (IN EACH CASE,  ACTING IN THEIR
CAPACITIES AS SUCH AND ON BEHALF OF ANY OF THE FOREGOING) HAS (A) DIRECTLY, OR
INDIRECTLY THROUGH A THIRD-PARTY INTERMEDIARY, PAID, OFFERED, GIVEN, PROMISED TO
PAY, OR AUTHORIZED THE PAYMENT OF ANY MONEY OR ANYTHING OF VALUE (INCLUDING ANY
GIFT, SAMPLE, TRAVEL, MEAL AND LODGING EXPENSE, ENTERTAINMENT, SERVICE,
EQUIPMENT, DEBT FORGIVENESS, DONATION, GRANT OR OTHER THING OF VALUE, HOWEVER
CHARACTERIZED) TO ANY OFFICIAL OF ANY GOVERNMENTAL ENTITY, ANY PERSON ACTING ON
BEHALF OF ANY GOVERNMENTAL ENTITY, ANY POLITICAL PARTY OR OFFICIAL THEREOF OR
ANY CANDIDATE FOR POLITICAL OFFICE AT THE SUGGESTION, REQUEST, DIRECTION OR FOR
THE BENEFIT OF ANY OF THE ABOVE-DESCRIBED PERSONS THAT WAS ILLEGAL UNDER
APPLICABLE LAW; OR (B) VIOLATED OR IS IN VIOLATION OF THE FOREIGN CORRUPT
PRACTICES ACT OF 1977, OR ANY OTHER APPLICABLE LAW OF SIMILAR EFFECT, INCLUDING
LAWS IMPLEMENTING THE OECD CONVENTION ON COMBATING BRIBERY OF FOREIGN PUBLIC
OFFICIALS IN INTERNATIONAL BUSINESS TRANSACTIONS.


 


(B)           ALL MATERIAL APPROVALS, PERMITS, LICENSES AND AUTHORIZATIONS OF
GOVERNMENTAL ENTITIES REQUIRED TO BE HAD BY ANY OF THE COMPANIES OR THEIR
SUBSIDIARIES OR ANY OF THEIR RESPECTIVE DIRECTORS, MANAGERS, OFFICERS,
SHAREHOLDERS OR EMPLOYEES TO CONDUCT THE BUSINESS AS CURRENTLY CONDUCTED AND TO
PERMIT EACH COMPANY AND EACH SUBSIDIARY OF THE COMPANIES TO OWN AND USE ITS
MATERIAL PROPERTIES AND ASSETS, IN ALL MATERIAL RESPECTS, IN THE MANNER IN WHICH
IT CURRENTLY OWNS AND USES SUCH PROPERTIES AND ASSETS (COLLECTIVELY, “PERMITS”)
HAVE BEEN OBTAINED AND ALL SUCH PERMITS ARE IN FULL

 

48

--------------------------------------------------------------------------------



 


FORCE AND EFFECT AND THE BUSINESS IS BEING OPERATED IN COMPLIANCE IN ALL
MATERIAL RESPECTS THEREWITH (EXCEPT THAT THIS SENTENCE SHALL NOT APPLY TO ANY
PERMITS THAT ARE COVERED BY SECTION 3.10(A)).  SECTION 3.9(B) OF THE SELLER
DISCLOSURE SCHEDULE LISTS ALL SUCH PERMITS CURRENTLY IN EXISTENCE AND MAINTAINED
BY ANY OF THE COMPANIES OR ANY OF THEIR SUBSIDIARIES. TO THE KNOWLEDGE OF
SELLERS, NO GOVERNMENTAL ENTITY HAS THREATENED IN WRITING TO REVOKE, MATERIALLY
AMEND OR IMPOSE ANY MATERIAL CONDITION OR SANCTION IN RESPECT OF ANY SUCH
PERMIT, OR COMMENCED FORMAL PROCEEDINGS TO REVOKE, MATERIALLY AMEND, OR IMPOSE
ANY MATERIAL CONDITION OR SANCTION IN RESPECT OF ANY SUCH PERMIT.  ALL
APPLICATIONS REQUIRED TO HAVE BEEN FILED PRIOR TO EACH DATE AS OF WHICH THIS
REPRESENTATION IS MADE FOR THE RENEWAL OF ANY MATERIAL PERMITS AFTER SUCH DATE
HAVE BEEN FILED WITH THE APPROPRIATE PERSONS, EXCEPT AS WOULD NOT CAUSE SUCH
PERMITS TO BE REVOKED OR NOT RENEWED.


 


(C)           TO THE KNOWLEDGE OF SELLERS, SINCE JANUARY 1, 2006, THE COMPANIES
AND THEIR SUBSIDIARIES HAVE COLLECTED, MAINTAINED AND SECURED ALL PERSONAL
INFORMATION AND DATA PROVIDED TO IT BY THIRD PERSONS IN COMPLIANCE, IN ALL
MATERIAL RESPECTS, WITH ALL LAWS.  TO THE KNOWLEDGE OF SELLERS, SINCE JANUARY 1,
2006, THE COMPANIES AND THEIR SUBSIDIARIES HAVE NOT RELEASED ANY SUCH PERSONAL
INFORMATION OR DATA TO ANY PERSON NOT AUTHORIZED TO HAVE SUCH INFORMATION IN
MATERIAL VIOLATION OF ANY LAW.


 


SECTION 3.10         ENVIRONMENTAL MATTERS.  EXCEPT AS SET FORTH IN SECTION 3.10
OF THE SELLER DISCLOSURE SCHEDULE, OR AS DISCLOSED IN AN ENVIRONMENTAL SITE
ASSESSMENT OR SIMILAR STUDY MADE AVAILABLE TO PURCHASERS PRIOR TO THE DATE
HEREOF:


 


(A)           ONE OR MORE OF THE COMPANIES OR THEIR SUBSIDIARIES HAVE OBTAINED
ALL MATERIAL PERMITS THAT ARE REQUIRED UNDER ANY ENVIRONMENTAL LAW FOR THE
OPERATION OF THE BUSINESS IN ALL MATERIAL RESPECTS AS CURRENTLY BEING CONDUCTED,
ALL SUCH PERMITS ARE IN FULL FORCE AND EFFECT IN ALL MATERIAL RESPECTS AND THE
BUSINESS IS BEING OPERATED IN ALL MATERIAL RESPECTS IN COMPLIANCE THEREWITH, AND
SUCH PERMITS WILL NOT BE TERMINATED OR MATERIALLY IMPAIRED OR BECOME TERMINABLE,
IN WHOLE OR IN MATERIAL PART, AS A RESULT OF THIS AGREEMENT OR THE ANCILLARY
AGREEMENTS OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREIN OR
THEREIN;


 


(B)           THE COMPANIES AND THEIR SUBSIDIARIES ARE OPERATING THE BUSINESS IN
COMPLIANCE IN ALL MATERIAL RESPECTS WITH ENVIRONMENTAL LAWS;


 


(C)           TO THE KNOWLEDGE OF SELLERS, NONE OF THE COMPANIES OR THEIR
SUBSIDIARIES HAS RELEASED OR DISCHARGED ANY HAZARDOUS SUBSTANCES ON, UNDER, IN,
FROM, OR ABOUT THE REAL PROPERTY THAT IS CURRENTLY SUBJECT TO ANY MATERIAL
INVESTIGATION, REMEDIATION OR MONITORING, OR IS REASONABLY LIKELY TO RESULT IN A
MATERIAL LIABILITY PURSUANT TO MATERIAL APPLICABLE ENVIRONMENTAL LAWS;


 


(D)           TO THE KNOWLEDGE OF SELLERS, NONE OF THE COMPANIES OR THEIR
SUBSIDIARIES HAS RECEIVED ANY WRITTEN NOTICE, DEMAND, LETTER, INFORMATION
REQUEST OR CLAIM ALLEGING A MATERIAL VIOLATION OR LIABILITY UNDER ANY
ENVIRONMENTAL LAW (AN “ENVIRONMENTAL CLAIM”) DURING THE PAST FIVE (5) YEARS, AND
NO SUCH ENVIRONMENTAL CLAIM REGARDING OR RESULTING FROM THE ACTIVITIES OR
BUSINESS OF ANY OF THE COMPANIES OR

 

49

--------------------------------------------------------------------------------



 


THEIR SUBSIDIARIES, OR ANY PROPERTY OR ASSETS CURRENTLY OR FORMERLY OWNED,
OPERATED OR USED BY ANY OF THE COMPANIES OR THEIR SUBSIDIARIES, HAS BEEN
THREATENED IN WRITING DURING THE PAST FIVE (5) YEARS; AND


 


(E)           NONE OF THE COMPANIES OR THEIR SUBSIDIARIES IS PARTY TO OR HAS
AGREED IN WRITING TO, OR, TO THE KNOWLEDGE OF SELLERS, IS OTHERWISE SUBJECT TO,
ANY MATERIAL ACTION OR GOVERNMENTAL ORDER UNDER ANY ENVIRONMENTAL LAW REGARDING
ANY OF THE COMPANIES OR THEIR SUBSIDIARIES OR ANY PROPERTY OR ASSETS CURRENTLY
OR FORMERLY OWNED, OPERATED OR USED BY ANY OF THE COMPANIES OR THEIR
SUBSIDIARIES.


 


(F)            AS USED HEREIN, “ENVIRONMENTAL LAW” MEANS ANY LAW APPLICABLE TO
THE BUSINESS RELATING TO (I) THE PROTECTION OF THE NATURAL ENVIRONMENT; (II) THE
PROTECTION OF HUMAN HEALTH AND SAFETY AS IT PERTAINS TO EXPOSURE TO HAZARDOUS
SUBSTANCES RELEASED OR DISCHARGED INTO THE NATURAL ENVIRONMENT; OR (III) THE
HANDLING, USE, PRESENCE, DISPOSAL, TREATMENT, STORAGE, RELEASE, DISCHARGE OR
THREATENED RELEASE OR DISCHARGE OF ANY HAZARDOUS SUBSTANCE.  “HAZARDOUS
SUBSTANCE” MEANS ANY SUBSTANCE THAT IS (I) LISTED, CLASSIFIED, REGULATED OR
DEFINED PURSUANT TO ANY ENVIRONMENTAL LAW TO BE A POLLUTANT, CONTAMINANT, WASTE,
HAZARDOUS WASTE, HAZARDOUS SUBSTANCE, HAZARDOUS MATERIAL, TOXIC SUBSTANCE,
DELETERIOUS SUBSTANCE OR DANGEROUS GOOD; (II) ANY PETROLEUM PRODUCT OR
BY-PRODUCT; AND (III) ANY SUBSTANCE OR MATERIAL CONTAINING POLYCHLORINATED
BIPHENYLS, ASBESTOS, LEAD, UREA FORMALDEHYDE OR RADON GAS.


 


SECTION 3.11         TAXES.  EXCEPT AS SET FORTH IN SECTION 3.11 OF THE SELLER
DISCLOSURE SCHEDULE:  (A) (I) THE COMPANIES AND THEIR SUBSIDIARIES HAVE TIMELY
FILED (TAKING INTO ACCOUNT EXTENSIONS) ALL MATERIAL TAX RETURNS THEY WERE
REQUIRED TO FILE, WHICH TAX RETURNS ARE CORRECT IN ALL MATERIAL RESPECTS, AND
PAID ALL MATERIAL TAXES, WHETHER OR NOT SHOWN TO BE DUE AND PAYABLE ON SUCH TAX
RETURNS, BY THE APPLICABLE DUE DATES, AND (II) EACH TAX GROUP HAS TIMELY FILED
(TAKING INTO ACCOUNT EXTENSIONS) ALL MATERIAL TAX RETURNS IT WAS REQUIRED TO
FILE FOR EACH TAXABLE PERIOD DURING WHICH ANY OF THE COMPANIES AND THEIR
SUBSIDIARIES WAS A MEMBER OF THE TAX GROUP, WHICH TAX RETURNS ARE CORRECT IN ALL
MATERIAL RESPECTS INSOFAR AS THEY RELATE TO THE COMPANIES AND THEIR
SUBSIDIARIES, AND PAID ALL MATERIAL TAXES FOR EACH TAXABLE PERIOD DURING WHICH
ANY OF THE COMPANIES AND THEIR SUBSIDIARIES WAS A MEMBER OF THE TAX GROUP,
WHETHER OR NOT SHOWN TO BE DUE AND PAYABLE ON SUCH TAX RETURNS, BY THE
APPLICABLE DUE DATES; (B) THERE ARE NO PENDING OR, TO THE KNOWLEDGE OF SELLERS,
THREATENED ACTIONS FOR THE ASSESSMENT OR COLLECTION OF TAXES WITH RESPECT TO ANY
OF THE COMPANIES OR THEIR SUBSIDIARIES NOR IS ANY CLAIM FOR ADDITIONAL TAX OR
ASSESSMENT CURRENTLY BEING ASSERTED BY ANY GOVERNMENT ENTITY; (C) THERE ARE NO
MATERIAL LIENS FOR TAXES AGAINST ANY OF THE INTERESTS OR ANY OF THE ASSETS OF
ANY OF THE COMPANIES OR THEIR SUBSIDIARIES, OTHER THAN LIENS FOR TAXES NOT YET
DUE AND PAYABLE OR CONTESTED IN GOOD FAITH; (D) NONE OF THE COMPANIES OR THEIR
SUBSIDIARIES, AND NO TAX GROUP WITH RESPECT TO ANY TAXABLE PERIOD DURING WHICH
ANY OF THE COMPANIES AND THEIR SUBSIDIARIES WAS A MEMBER OF THE TAX GROUP, HAS
IN EFFECT ANY WAIVER OF ANY STATUTE OF LIMITATIONS IN RESPECT OF TAXES OR
EXECUTED OR FILED WITH ANY TAX AUTHORITY ANY AGREEMENT CURRENTLY IN EFFECT
EXTENDING THE PERIOD FOR ANY AUDIT OR ASSESSMENT OR COLLECTION OF ANY TAXES;
(E) NO WRITTEN NOTICE HAS BEEN RECEIVED FROM A GOVERNMENTAL ENTITY IN A
JURISDICTION IN WHICH A COMPANY OR ANY SUBSIDIARY OF A

 

50

--------------------------------------------------------------------------------



 


COMPANY DOES NOT FILE A TAX RETURN STATING THAT SUCH COMPANY OR SUBSIDIARY
(I) IS OR MAY BE SUBJECT TO A PARTICULAR TYPE OF TAX IN THAT JURISDICTION; OR
(II) HAS BEEN TREATED AS A RESIDENT OF, OR AS HAVING A BRANCH, AGENCY OR
PERMANENT ESTABLISHMENT FOR TAX PURPOSES, IN ANY JURISDICTION OTHER THAN ITS
JURISDICTION OF INCORPORATION; (F) TO THE KNOWLEDGE OF SELLERS, THERE ARE NO
PENDING INQUIRIES FROM ANY JURISDICTION QUESTIONING WHY ANY OF THE COMPANIES OR
THEIR SUBSIDIARIES IS NOT FILING A TAX RETURN OR PAYING TAX TO SUCH
JURISDICTION; (G) WITHIN THE PREVIOUS SIX (6) YEARS THE COMPANIES AND THEIR
SUBSIDIARIES HAVE COMPLIED IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE TAX LAWS
RELATING TO THE PAYMENT AND WITHHOLDING OF TAXES (INCLUDING TAXES IMPOSED ON ANY
TAX GROUP FOR WHICH ANY OF THE COMPANIES OR THEIR SUBSIDIARIES MAY BE LIABLE)
AND HAVE IN ALL MATERIAL RESPECTS DULY AND TIMELY WITHHELD AND PAID OVER TO THE
APPROPRIATE GOVERNMENTAL ENTITY ALL AMOUNTS REQUIRED TO BE SO WITHHELD AND PAID
UNDER ALL APPLICABLE TAX LAWS; (H) NO GOVERNMENTAL ENTITY WITHIN THE PREVIOUS
THREE (3) YEARS HAS AUDITED OR EXAMINED ANY OF THE COMPANIES OR THEIR
SUBSIDIARIES, AND NEITHER THE COMPANIES NOR THEIR SUBSIDIARIES, NOR ANY TAX
GROUP WITH RESPECT TO ANY TAXABLE PERIOD DURING WHICH ANY OF THE COMPANIES AND
THEIR SUBSIDIARIES WAS A MEMBER OF THE TAX GROUP, HAS RECEIVED NOTICE WITHIN THE
PREVIOUS THREE (3) YEARS OF AN UNRESOLVED TAX DEFICIENCY OR ASSESSMENT OR AN
INTENTION TO UNDERTAKE ANY TAX AUDIT OR EXAMINATION; (I) NEITHER THE COMPANIES
NOR THEIR SUBSIDIARIES HAVE WITHIN THE PREVIOUS THREE (3) YEARS BEEN A MEMBER OF
ANY TAX GROUP OTHER THAN THE TAX GROUP OF WHICH SGC IS THE PARENT AND NONE OF
THE COMPANIES OR THEIR SUBSIDIARIES IS BOUND BY ANY TAX SHARING AGREEMENT OR
SIMILAR CONTRACT, AND NO SUCH ENTITY WILL BE BOUND BY ANY SUCH CONTRACT AFTER
THE CLOSING; (J) NONE OF THE COMPANIES NOR ANY OF THEIR SUBSIDIARIES WILL BE
REQUIRED TO RECOGNIZE INCOME DURING ANY POST-CLOSING TAX PERIOD AS A RESULT OF
ANY DEFERRED INTERCOMPANY TRANSACTION OR EXCESS LOSS ACCOUNT (DESCRIBED IN THE
REGULATIONS UNDER SECTION 1502 OF THE CODE OR SIMILAR PROVISIONS OF STATE, LOCAL
OR FOREIGN LAW) EXISTING ON OR BEFORE THE CLOSING DATE, ANY INSTALLMENT SALE OR
OPEN TRANSACTION CONCLUDED ON OR BEFORE THE CLOSING DATE, ANY CHANGE IN
ACCOUNTING METHOD, PRACTICE OR PERIOD OR ANY AMOUNT PREPAID ON OR BEFORE THE
CLOSING DATE OR ANY SETTLEMENT OR AGREEMENT WITH ANY GOVERNMENTAL ENTITY
CONCLUDED ON OR BEFORE THE CLOSING DATE; (K) NONE OF THE COMPANIES NOR ANY OF
THEIR SUBSIDIARIES HAS WITHIN THE PREVIOUS THREE (3) YEARS ENGAGED IN OR AGREED
TO ENGAGE IN A REPORTABLE TRANSACTION WITHIN THE MEANING OF SECTION 6707A OF THE
CODE (OR SIMILAR PROVISIONS OF STATE, LOCAL OR FOREIGN LAW); (L) THE COMPANIES
ARE NOT, AND HAVE NOT BEEN WITHIN THE FIVE (5)-YEAR PERIOD ENDING ON THE CLOSING
DATE, A UNITED STATES REAL PROPERTY HOLDING CORPORATION WITHIN THE MEANING OF
SECTION 897 OF THE CODE (OR ANY SIMILAR PROVISION OF STATE, LOCAL OR FOREIGN
LAW); (M) NONE OF THE COMPANIES NOR ANY OF THEIR SUBSIDIARIES HAVE BEEN A
“DISTRIBUTING CORPORATION” OR A “CONTROLLED CORPORATION” IN A DISTRIBUTION OF
STOCK INTENDED TO QUALIFY FOR TAX-FREE TREATMENT UNDER SECTION 355(A) OF THE
CODE: (I) AT ANY TIME DURING THE TWO-YEAR PERIOD PRIOR TO THE DATE HEREOF;
(II) AT ANY TIME DURING THE PERIOD COMMENCING ON THE DATE HEREOF AND ENDING ON
THE CLOSING DATE; OR (III) WHICH COULD OTHERWISE REASONABLY BE EXPECTED TO
CONSTITUTE PART OF A “PLAN (OR SERIES OF RELATED TRANSACTIONS)” (WITHIN THE
MEANING OF SECTION 355(E) OF THE CODE IN CONJUNCTION WITH AND INCLUDING THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT; (N) SGR IS TREATED AS AN ENTITY
DISREGARDED AS SEPARATE FROM ITS PARENT FOR U.S. FEDERAL INCOME TAX PURPOSES;
(O) NONE OF THE COMPANIES NOR ANY OF THEIR SUBSIDIARIES WILL BE REQUIRED, AS A
RESULT OF (I) A CHANGE IN ACCOUNTING METHOD FOR A TAXABLE PERIOD BEGINNING ON OR
BEFORE THE CLOSING, TO INCLUDE ANY ADJUSTMENT UNDER

 

51

--------------------------------------------------------------------------------



 


SECTION 481(A) OF THE CODE (OR ANY SIMILAR PROVISION OF STATE, LOCAL OR FOREIGN
TAX LAW) IN TAXABLE INCOME FOR ANY TAXABLE PERIOD BEGINNING ON OR AFTER THE
CLOSING DATE; OR (II) ANY “CLOSING AGREEMENT” AS DESCRIBED IN SECTION 7121 OF
THE CODE (OR ANY SIMILAR PROVISION OF STATE, LOCAL OR FOREIGN TAX LAW), TO
INCLUDE ANY ITEM OF INCOME IN OR EXCLUDE ANY ITEM OF DEDUCTION FROM ANY
POST-CLOSING TAX PERIOD; AND (P) ALL DOCUMENTS WHICH ESTABLISH OR ARE NECESSARY
TO ESTABLISH THE TITLE OF ANY COMPANY OR ANY OF ITS SUBSIDIARIES TO ANY ASSETS,
OR BY VIRTUE OF WHICH SUCH COMPANY HAS ANY RIGHT, HAVE BEEN DULY STAMPED.


 

Section 3.11 of the Seller Disclosure Schedule accurately shows for each Company
and each Subsidiary of a Company that is organized under the laws of the United
States, (a) the current status of such Company or such Subsidiary as (i) a
corporation or association taxable as a corporation for U.S. federal income tax
purposes; (ii) an entity “disregarded as an entity separate from its owner” (as
such phrase is used in section 301.7701-2 of the Regulations) for U.S. federal
income tax purposes, or (iii) a partnership for U.S. federal income tax
purposes) and (b) in the case of any entity for which a “check-the-box” election
under section 301.7701-3(c) of the Regulations was required for the entity to
have the status so indicated in Section 3.11 of the Seller Disclosure Schedule,
that a valid and timely election was made.

 


SECTION 3.12                            LABOR AND EMPLOYMENT.


 


(A)           EXCEPT AS SET FORTH IN SECTION 3.12(A) OF THE SELLER DISCLOSURE
SCHEDULE: (I) NONE OF THE COMPANIES OR THEIR SUBSIDIARIES IS A PARTY TO OR BOUND
BY (EITHER DIRECTLY, BY OPERATION OF LAW, OR OTHERWISE) ANY COLLECTIVE
BARGAINING AGREEMENT OR ANY OTHER LABOR-RELATED AGREEMENT (INCLUDING ANY LETTER
OF UNDERSTANDING, LETTER OF INTENT, VOLUNTARY RECOGNITION AGREEMENT, OR BINDING
COMMITMENT OR REPRESENTATION (EITHER DIRECTLY OR AS A MEMBER OF AN EMPLOYER’S
ASSOCIATION), IN EACH CASE, WHICH IS BINDING) WITH ANY LABOR UNION, TRADE UNION,
OR EMPLOYEE ORGANIZATION OR OTHER GROUP WHICH MAY QUALIFY AS A TRADE UNION WHICH
IS APPLICABLE TO OR OTHERWISE AFFECTS IDENTIFIED EMPLOYEES OR INDEPENDENT
CONTRACTORS, NOR IS ANY SUCH AGREEMENT CURRENTLY BEING NEGOTIATED; (II) NONE OF
THE COMPANIES OR THEIR SUBSIDIARIES RECOGNIZES ANY LABOR UNION, TRADE UNION, OR
EMPLOYEE ORGANIZATION OR OTHER GROUP WHICH MAY QUALIFY AS A TRADE UNION AS THE
COLLECTIVE BARGAINING AGENT FOR ANY IDENTIFIED EMPLOYEES OR ANY GROUP OF
IDENTIFIED EMPLOYEES OR INDEPENDENT CONTRACTORS; (III) NEITHER AE NOR SGR
GERMANY IS A MEMBER OF AN EMPLOYER’S ASSOCIATION; (IV) NEITHER AE NOR SGR
GERMANY APPLIES COLLECTIVE BARGAINING AGREEMENTS BY MEANS OF REFERENCE
(BEZUGNAHME), INCLUDING REFERENCE IN INDIVIDUAL EMPLOYMENT CONTRACTS;
(V) NEITHER AE NOR SGR GERMANY IS BOUND BY A COLLECTIVE BARGAINING AGREEMENT
THAT IS GENERALLY BINDING (ALLGEMEINVERBINDLICH) OR APPLIES BY ANY OTHER LAW OR
ORDER OR OTHER ACT ISSUED BY A PUBLIC AUTHORITY; (VI) NO STRIKE, WORK
STOPPAGE OR WORK SLOW-DOWN INVOLVING ANY OF THE COMPANIES OR THEIR SUBSIDIARIES
IS CURRENT, PENDING, HAS OCCURRED IN THE LAST THREE (3) YEARS, OR, TO THE
KNOWLEDGE OF SELLERS, IS THREATENED; (VII) THE COMPANIES AND THEIR SUBSIDIARIES
HAVE OPERATED DURING THE LAST THREE (3) YEARS AND ARE OPERATING THE BUSINESS IN
COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL LABOR LAWS; (VIII) THERE ARE NO
CURRENT PENDING OR, TO THE KNOWLEDGE OF SELLERS, THREATENED (A) WRITTEN UNFAIR
LABOR PRACTICE COMPLAINTS AGAINST THE COMPANIES OR THEIR SUBSIDIARIES, (B) OTHER
LABOR BOARD PROCEEDINGS OF ANY KIND AGAINST THE COMPANIES OR

 

52

--------------------------------------------------------------------------------



 


THEIR SUBSIDIARIES OR (C) WRITTEN GRIEVANCES AGAINST THE COMPANIES OR THEIR
SUBSIDIARIES UNDER A COLLECTIVE BARGAINING AGREEMENT, THAT, IN THE CASE OF
CLAUSES (A), (B) OR (C), WOULD, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE
EXPECTED TO GIVE RISE TO A MATERIAL LIABILITY OF THE BUSINESS OR ANY LIABILITY
OF ANY COMPANY OR ANY SUBSIDIARY OF ANY COMPANY THAT IS MATERIAL IN THE CONTEXT
OF THE COMPANIES AND THEIR SUBSIDIARIES TAKEN AS A WHOLE, OR MATERIALLY
INTERFERE WITH THE CONDUCT OF THE BUSINESS; (IX) NONE OF THE COMPANIES OR THEIR
SUBSIDIARIES IS PARTY TO OR, TO THE KNOWLEDGE OF SELLERS, THREATENED WITH ANY
ACTION WHICH INVOLVES ANY CURRENT OR FORMER EMPLOYEES OF THE COMPANIES OR THEIR
SUBSIDIARIES, OR WHICH OTHERWISE RELATES TO ANY LABOR LAWS, THAT WOULD,
INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO GIVE RISE TO A
MATERIAL LIABILITY OF THE BUSINESS OR ANY LIABILITY OF ANY COMPANY OR ANY
SUBSIDIARY OF ANY COMPANY THAT IS MATERIAL IN THE CONTEXT OF THE COMPANIES AND
THEIR SUBSIDIARIES TAKEN AS A WHOLE, OR MATERIALLY INTERFERE WITH THE CONDUCT OF
THE BUSINESS; (X) THERE ARE NO OUTSTANDING OR PENDING DECISIONS OF A
GOVERNMENTAL ENTITY OR ANY GOVERNMENT SAFETY ORGANIZATION OR PENSIONS SECURITY
TRUST (INCLUDING THE PENSIONSICHERUNGSVEREIN) OR SETTLEMENTS INVOLVING ANY
CURRENT OR FORMER EMPLOYEES OF THE COMPANIES OR THEIR SUBSIDIARIES, OR WHICH
OTHERWISE RELATE TO ANY LABOR LAWS, WHICH PLACE (OR WILL OR WOULD REASONABLY BE
EXPECTED TO PLACE) ANY MATERIAL OBLIGATION UPON ANY OF THE COMPANIES OR THEIR
SUBSIDIARIES TO DO OR TO REFRAIN FROM DOING ANY ACT; (XI) TO THE KNOWLEDGE OF
SELLERS, AS OF THE DATE HEREOF, NONE OF THE COMPANIES OR THEIR SUBSIDIARIES IS
THE SUBJECT OF ANY THREATENED OR APPARENT UNION ORGANIZING ACTIVITIES; (XII) NO
IDENTIFIED EMPLOYEE IS ON LONG TERM DISABILITY LEAVE; AND (XIII) NONE OF THE
COMPANIES OR THEIR SUBSIDIARIES IS PARTY TO OR BOUND BY ANY STATUTORILY REQUIRED
REEMPLOYMENT OF ANY EMPLOYEE.  “LABOR LAWS” MEANS ANY APPLICABLE LAW RELATING TO
COLLECTIVE BARGAINING, EMPLOYMENT, EMPLOYMENT STANDARDS, EQUAL EMPLOYMENT
OPPORTUNITY, EMPLOYMENT EQUITY, EMPLOYMENT NON-DISCRIMINATION, HUMAN RIGHTS, 
EMPLOYMENT OF INDIVIDUALS PURSUANT TO A VISA OR OTHER WORK AUTHORIZATION WHICH
ALLOWS SUCH INDIVIDUALS TO LIVE AND WORK IN THE COUNTRY TO WHICH THEY HAVE BEEN
ASSIGNED, WORKERS’ COMPENSATION, TERMS AND CONDITIONS OF EMPLOYMENT, WAGES AND
HOURS, WORKERS’ HEALTH AND SAFETY, LABOR RELATIONS, WORKPLACE SAFETY, EMPLOYEE
INSURANCE AND PAY EQUITY.


 


(B)           EXCEPT AS SET FORTH IN SECTION 3.12(B) OF THE SELLER DISCLOSURE
SCHEDULE, AS OF THE DATE HEREOF, NO WORKS COUNCILS APPLICABLE TO THE COMPANIES
OR ANY OF THEIR SUBSIDIARIES ARE CURRENTLY ESTABLISHED OR, TO THE KNOWLEDGE OF
SELLERS, ARE IN THE PROCESS OF BEING ESTABLISHED, IN ANY ESTABLISHMENTS AND NO
WORKS COUNCIL AGREEMENTS (INCLUDING RECONCILEMENT OF INTERESTS AND/OR SOCIAL
PLANS) THAT ARE CURRENTLY IN EFFECT HAVE BEEN ENTERED INTO BY THE COMPANIES OR
ANY OF THEIR SUBSIDIARIES. AS OF THE DATE HEREOF, NO JOINT OPERATION EXISTS
BETWEEN EITHER AE AND SGR GERMANY OR BETWEEN AE AND/OR SGR GERMANY AND ANY THIRD
PARTY.


 


(C)           EXCEPT AS SET FORTH IN SECTION 3.12(C) OF THE SELLER DISCLOSURE
SCHEDULE, THE CONSENT OF ANY LABOR UNION, TRADE UNION, OR EMPLOYEE ORGANIZATION
OR OTHER GROUP WHICH MAY QUALIFY AS A TRADE UNION WHICH IS A PARTY TO ONE OR
MORE OF THE COLLECTIVE BARGAINING OR OTHER LABOR AGREEMENTS REQUIRED TO BE
LISTED IN SECTION 3.12(A) OF THE SELLER DISCLOSURE SCHEDULE IS NOT REQUIRED IN
CONNECTION WITH THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY.  THE
COMPANIES OR THEIR

 

53

--------------------------------------------------------------------------------



 


SUBSIDIARIES RESPECTIVELY HAVE OBSERVED ALL LEGAL INFORMATION AND
CODETERMINATION PROVISIONS IN CONNECTION WITH THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY, IN PARTICULAR RELATING TO RIGHTS OF GERMAN
WORKS COUNCILS.


 


(D)           SINCE JANUARY 1, 2007, THERE HAVE NOT BEEN ANY PLANT CLOSINGS,
MASS LAYOFFS OR OTHER TERMINATIONS AT ANY OF THE COMPANIES OR THEIR SUBSIDIARIES
THAT WOULD CREATE ANY MATERIAL OBLIGATIONS UPON OR MATERIAL LIABILITIES FOR THE
COMPANIES OR THEIR SUBSIDIARIES, OR PURCHASERS, UNDER THE WORKER ADJUSTMENT AND
RETRAINING NOTIFICATION ACT (THE “WARN ACT”) OR SIMILAR LAWS (INCLUDING SIMILAR
LAWS APPLICABLE IN LOCAL JURISDICTIONS) WHICH REMAIN UNSATISFIED.


 


(E)           SECTION 3.12(E) OF THE SELLER DISCLOSURE SCHEDULE CONTAINS A LIST
(WHICH LIST IS TRUE AND COMPLETE WITH RESPECT TO EMPLOYEES IN A MANAGERIAL
CAPACITY, AND OTHERWISE TRUE AND COMPLETE IN ALL MATERIAL RESPECTS) AS OF THE
DATE HEREOF OF ALL IDENTIFIED EMPLOYEES AND AS OF THE CLOSING DATE ALL AFFECTED
EMPLOYEES (INCLUDING THE NAME, COUNTRY OF EMPLOYMENT AND APPLICABLE EMPLOYER
THEREOF). SECTION 3.12(E) OF THE SELLER DISCLOSURE SCHEDULE WILL BE UPDATED ON
THE CLOSING DATE TO REFLECT THE LIST (WHICH LIST SHALL BE TRUE AND COMPLETE WITH
RESPECT TO EMPLOYEES IN A MANAGERIAL CAPACITY, AND OTHERWISE TRUE AND COMPLETE
IN ALL MATERIAL RESPECTS) OF AFFECTED EMPLOYEES AS OF SUCH DATE (AND SHALL
INDICATE IF ANY SUCH AFFECTED EMPLOYEES HAVE GIVEN WRITTEN NOTICE OF TERMINATION
OF THEIR EMPLOYMENT TO THE COMPANIES OR THEIR SUBSIDIARIES).


 


(F)            THE IDENTIFIED EMPLOYEES ARE ALL THE INDIVIDUALS EMPLOYED IN THE
OPERATION OF THE BUSINESS AS CONDUCTED AS OF THE DATE HEREOF (EXCLUDING
EMPLOYEES OF SELLERS OR THEIR AFFILIATES (OTHER THAN THE COMPANIES AND THEIR
SUBSIDIARIES) WHO MAY PROVIDE SERVICES OR SUPPORT TO THE BUSINESS).


 


(G)           THE COMPANIES OR THEIR SUBSIDIARIES DO NOT EMPLOY ANY FREELANCERS
EXCEPT AS THOSE NAMED IN SECTION 3.12(G) OF THE SELLER DISCLOSURE SCHEDULE. 
EXCEPT TO THE EXTENT NOT MATERIAL, NONE OF THE FREELANCERS IS EMPLOYED IN THE
MEANING OF SECTION 7 GERMAN SOCIAL SECURITY ACT IV.


 


(H)           SECTION 3.12(H) OF THE SELLER DISCLOSURE SCHEDULE CONTAINS A
COMPLETE AND ACCURATE LIST IN ALL MATERIAL RESPECTS OF ALL EXPATRIATE OR
SECONDED IDENTIFIED EMPLOYEES. SELLERS HAVE MADE AVAILABLE TO PURCHASERS ALL
CONTRACTS AND OTHER AGREEMENTS WITH SUCH IDENTIFIED EMPLOYEES RELATING TO THE
EXPATRIATE ASSIGNMENTS OR SECONDMENTS OF SUCH IDENTIFIED EMPLOYEES. TO THE
KNOWLEDGE OF SELLERS, ALL SUCH EXPATRIATE OR SECONDED IDENTIFIED EMPLOYEES HAVE
APPROPRIATE VISAS, WORK PERMITS AND OTHER NECESSARY LEGAL DOCUMENTS ALLOWING
SUCH INDIVIDUALS TO LIVE AND WORK IN THE COUNTRIES TO WHICH THEY HAVE BEEN
ASSIGNED.


 


SECTION 3.13         EMPLOYEE BENEFIT PLANS.


 


(A)           SECTION 3.13(A) OF THE SELLER DISCLOSURE SCHEDULE CONTAINS A TRUE
AND COMPLETE LIST OF EACH DEFERRED COMPENSATION, INCENTIVE COMPENSATION,
“PHANTOM” STOCK OR STOCK APPRECIATION RIGHT, STOCK PURCHASE, STOCK OPTION,
RESTRICTED STOCK UNIT AND OTHER EQUITY COMPENSATION PLAN, PROGRAM OR AGREEMENT;
EACH SEVERANCE OR

 

54

--------------------------------------------------------------------------------



 


TERMINATION PAY, MEDICAL, DENTAL, SURGICAL, HOSPITALIZATION, DISABILITY, LIFE
INSURANCE AND OTHER “WELFARE” PLAN, FUND OR PROGRAM (WITHIN THE MEANING OF
SECTION 3(1) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”) OR OTHERWISE); EACH PROFIT-SHARING, STOCK BONUS, RETIREMENT SAVINGS OR
OTHER “PENSION” PLAN, FUND OR PROGRAM (WHETHER WITHIN THE MEANING OF SECTION
3(2) OF ERISA OR OTHERWISE); EACH EMPLOYMENT, CONSULTING, TERMINATION, SEVERANCE
OR CHANGE IN CONTROL AGREEMENT; AND EACH OTHER EMPLOYEE BENEFIT PLAN, FUND,
PROGRAM OR AGREEMENT (INCLUDING ANY MATERIAL ARRANGEMENTS PROVIDING FOR FRINGE
BENEFITS, PERQUISITES, OR PAID TIME OFF), IN EACH CASE, THAT IS SPONSORED,
MAINTAINED OR CONTRIBUTED TO BY ANY OF THE COMPANIES OR THEIR SUBSIDIARIES OR BY
ANY TRADE OR BUSINESS, WHETHER OR NOT INCORPORATED, THAT TOGETHER WITH THE
COMPANIES AND/OR ANY OF THEIR SUBSIDIARIES WOULD BE DEEMED A SINGLE EMPLOYER
WITHIN THE MEANING OF SECTION 4001(B) OF ERISA OR SECTION 414 OF THE CODE (AN
“ERISA AFFILIATE”), OR TO WHICH THE COMPANIES, ANY OF THEIR SUBSIDIARIES OR AN
ERISA AFFILIATE IS PARTY, THAT, IN ANY SUCH CASE, IS FOR THE BENEFIT OF ANY
DIRECTOR, MANAGER, EMPLOYEE OR FORMER EMPLOYEE (OR ANY BENEFICIARY OF THE
FOREGOING) OF ANY OF THE COMPANIES OR THEIR SUBSIDIARIES OR WITH RESPECT TO
WHICH THE COMPANIES OR ANY SUBSIDIARY HAS ANY LIABILITY (THE “PLANS”). 
SECTION 3.13(A) OF THE SELLER DISCLOSURE SCHEDULE INDICATES WHICH OF THE PLANS
ARE SPONSORED OR MAINTAINED SOLELY BY A COMPANY OR COMPANIES WHICH ARE THE
COMPANIES OR THEIR SUBSIDIARIES OR, IN THE CASE OF PLANS THAT ARE AGREEMENTS, TO
WHICH ANY OF THE COMPANIES OR THEIR SUBSIDIARIES IS THE SOLE EMPLOYER PARTY OR
THE SOLE EMPLOYER PARTIES (WHICH, TOGETHER WITH THE PLANS THE SPONSORSHIP OF
WHICH IS TRANSFERRED PURSUANT TO SECTION 5.12(A), SHALL BE THE “COMPANY PLANS”).
EACH OF THE PLANS THAT IS SUBJECT TO SECTION 302 OR TITLE IV OF ERISA OR SECTION
412 OF THE CODE IS HEREINAFTER REFERRED TO IN THIS SECTION 3.13 AS A “TITLE IV
PLAN”.  EXCEPT AS SET FORTH IN SECTION 3.13(A) OF THE SELLER DISCLOSURE
SCHEDULE, NO PLAN IS INTENDED TO BE QUALIFIED UNDER SECTION 401(A) OF THE CODE. 
NONE OF THE PLANS IS, AND NONE OF THE COMPANIES OR THEIR SUBSIDIARIES HAS EVER
SPONSORED, ADMINISTERED OR CONTRIBUTED TO OR HAD ANY OBLIGATION TO CONTRIBUTE TO
A “REGISTERED PENSION PLAN” WITHIN THE MEANING OF SUBSECTION 248(1) OF THE
INCOME TAX ACT (CANADA).


 


(B)           NO LIABILITY UNDER TITLE IV OR SECTION 302 OF ERISA HAS BEEN
INCURRED BY THE COMPANIES, THEIR SUBSIDIARIES, OR ANY ERISA AFFILIATE THAT HAS
NOT BEEN SATISFIED IN FULL, AND NO CONDITION EXISTS THAT PRESENTS A MATERIAL
RISK TO THE COMPANIES OR ANY ERISA AFFILIATE OF INCURRING ANY SUCH LIABILITY,
OTHER THAN LIABILITY FOR PREMIUMS DUE TO THE PENSION BENEFIT GUARANTY
CORPORATION.  NO TITLE IV PLAN OR ANY TRUST ESTABLISHED THEREUNDER HAS AN
“ACCUMULATED FUNDING DEFICIENCY” (AS SUCH TERM IS DEFINED UNDER ERISA AND THE
CODE), WHETHER OR NOT WAIVED, AS OF THE LAST DAY OF THE MOST RECENT FISCAL YEAR
OF SUCH PLAN AND WITH RESPECT TO PLAN YEARS BEGINNING AFTER DECEMBER 31, 2007,
NO SUCH TITLE IV PLAN HAS ANY UNPAID “MINIMUM REQUIRED CONTRIBUTION” (AS SUCH
TERM IS DEFINED UNDER ERISA AND THE CODE) WHETHER OR NOT SUCH UNPAID “MINIMUM
REQUIRED CONTRIBUTION” IS WAIVED.  EXCEPT AS SET FORTH IN SECTION 3.13(B) OF THE
SELLER DISCLOSURE SCHEDULE, NO TITLE IV PLAN IS A “MULTIEMPLOYER PENSION PLAN,”
AS DEFINED IN SECTION 3(37) OF ERISA (A “MULTIEMPLOYER PENSION PLAN”), NOR IS
ANY TITLE IV PLAN A PLAN DESCRIBED IN SECTION 4063(A) OF ERISA.


 

i.                              With respect to each Multiemployer Pension Plan
in which the Companies, their Subsidiaries, or any ERISA Affiliate

 

55

--------------------------------------------------------------------------------


 

participates or has participated, (i) none of the Companies, their Subsidiaries
nor any ERISA Affiliate has withdrawn, partially withdrawn, or received any
notice of any claim or demand for withdrawal liability or partial withdrawal
liability; (ii) none of the Companies, their Subsidiaries nor any ERISA
Affiliate has received any notice that any such plan is in critical or
endangered status or in reorganization, that increased contributions may be
required to avoid a reduction in plan benefits or the imposition of any excise
tax, or that any such plan is or may become insolvent; (iii) none of the
Companies, their Subsidiaries nor any ERISA Affiliate has failed to make any
required contributions or has any liability under section 515 of ERISA; (iv) to
the Knowledge of Sellers, no such plan is a party to any pending merger or asset
or liability transfer; (v) to the Knowledge of Sellers, there are no material
Pension Benefit Guaranty Corporation proceedings against or affecting any such
plan; and (vi) none of the Companies, their Subsidiaries nor any ERISA Affiliate
has any withdrawal liability by reason of a sale of assets pursuant to section
4204 of ERISA.

 

ii.                           Nothing has occurred that would reasonably be
expected to result in withdrawal liability for the Companies, their Subsidiaries
or any ERISA Affiliate for any such plan.

 


(C)           SELLERS HAVE DELIVERED TO PURCHASERS COPIES, TRUE AND COMPLETE, OF
ALL MATERIAL DOCUMENTS AND SUMMARY PLAN DESCRIPTIONS OF THE COMPANY PLANS. 
SELLERS HAVE DELIVERED TO PURCHASERS TRUE AND COMPLETE COPIES OF THE MOST RECENT
DETERMINATION LETTERS AND OPINION LETTERS AND THE FORMS 5500 FILED IN THE MOST
RECENT THREE PLAN YEARS WITH RESPECT TO ANY COMPANY PLAN, INCLUDING ALL
SCHEDULES THERETO AND FINANCIAL STATEMENTS WITH ATTACHED OPINIONS OF INDEPENDENT
ACCOUNTANTS.  SELLERS HAVE DELIVERED TO PURCHASERS SUMMARIES OF MATERIAL
MODIFICATIONS AND MATERIAL COMMUNICATIONS DISTRIBUTED WITHIN THE LAST YEAR TO
THE PARTICIPANTS OF EACH MATERIAL COMPANY PLAN.  SELLERS HAVE DELIVERED TO
PURCHASERS ALL MATERIAL COMMUNICATIONS RECEIVED FROM OR SENT TO THE INTERNAL
REVENUE SERVICE, PENSION BENEFIT GUARANTY CORPORATION, THE UNITED STATES
DEPARTMENT OF LABOR OR ANY OTHER GOVERNMENTAL ENTITY WITHIN THE LAST THREE YEARS
AND ANY FORMS 5330 FILED BY THE COMPANIES, THEIR SUBSIDIARIES OR ANY ERISA
AFFILIATE, RELATED TO A COMPANY PLAN.  THE COMPANIES, THEIR SUBSIDIARIES AND
EACH ERISA AFFILIATE, AS APPLICABLE, HAVE IN ALL MATERIAL RESPECTS MAINTAINED
ALL EMPLOYEE DATA NECESSARY TO ADMINISTER EACH COMPANY PLAN, INCLUDING ALL DATA
REQUIRED TO BE MAINTAINED UNDER SECTIONS 107 AND 209 OF ERISA, AND SUCH DATA ARE
TRUE AND CORRECT IN ALL MATERIAL RESPECTS.  FOR EACH TITLE IV PLAN, SELLERS HAVE
PROVIDED A COPY OF THE MOST RECENT ANNUAL FUNDING NOTICE.


 


(D)           EXCEPT AS SET FORTH IN SECTION 3.13(D) OF THE SELLER DISCLOSURE
SCHEDULE, (I) SINCE JANUARY 1, 2006, EACH COMPANY PLAN (AND EACH OTHER PLAN

 

56

--------------------------------------------------------------------------------



 


SOLELY TO THE EXTENT IT RELATES TO EMPLOYEES OR FORMER EMPLOYEES OF THE
BUSINESS) HAS BEEN OPERATED AND ADMINISTERED IN ALL MATERIAL RESPECTS IN
ACCORDANCE WITH ITS TERMS AND APPLICABLE LAW, INCLUDING, TO THE EXTENT SUCH PLAN
IS SUBJECT TO ERISA OR THE CODE, ERISA AND THE CODE, AND (II) SELLERS, THE
COMPANIES, THEIR RESPECTIVE SUBSIDIARIES, AND EACH ERISA AFFILIATE, ARE IN
COMPLIANCE IN ALL MATERIAL RESPECTS WITH THE APPLICABLE PROVISIONS OF ERISA, THE
CODE AND ALL LAWS APPLICABLE THERETO.  NEITHER SELLERS NOR, TO THE KNOWLEDGE OF
SELLERS, ANY FIDUCIARY OF A PLAN HAS VIOLATED THE REQUIREMENTS OF SECTION 404 OF
ERISA SINCE JANUARY 1, 2006.


 


(E)           NO PLAN PROVIDES MEDICAL, SURGICAL, HOSPITALIZATION, DEATH OR
SIMILAR WELFARE BENEFITS (WHETHER OR NOT INSURED) FOR EMPLOYEES OR FORMER
EMPLOYEES OF ANY OF THE COMPANIES OR THEIR SUBSIDIARIES FOR PERIODS EXTENDING
BEYOND THEIR RETIREMENT OR OTHER TERMINATION OF SERVICE, OTHER THAN COVERAGE
MANDATED BY APPLICABLE LAW, AND THERE HAS BEEN NO COMMUNICATION TO ANY PERSON
THAT COULD REASONABLY BE EXPECTED TO PROMISE OR GUARANTEE ANY SUCH BENEFITS.


 


(F)            EXCEPT AS SET FORTH IN SECTION 3.13(F) OF THE SELLER DISCLOSURE
SCHEDULE, NONE OF THE COMPANIES NOR ANY OF THEIR SUBSIDIARIES IS A PARTY TO AN
ARRANGEMENT UNDER WHICH, AS A RESULT OF THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR OTHERWISE, IT (I) WILL BE REQUIRED TO PAY ANY
BONUS, EXIT OR DEAL REMUNERATION, SEVERANCE PAY, TERMINATION PAY, UNEMPLOYMENT
COMPENSATION, “EXCESS PARACHUTE PAYMENT” OR ANY OTHER AMOUNT TO ANY DIRECTOR,
MANAGER OR EMPLOYEE; (II) WILL BE REQUIRED TO PAY ANY AMOUNT THAT WILL NOT BE
FULLY DEDUCTIBLE UNDER SECTIONS 162(M) OR 280G OF THE CODE; (III) IS REQUIRED TO
FORGIVE INDEBTEDNESS OF, OR MAKE ANY PAYMENT UNDER ANY PLAN, OR OTHERWISE, TO
ANY DIRECTOR, MANAGER OR EMPLOYEE FOR WHICH ANY OF THE COMPANIES OR THEIR
SUBSIDIARIES WILL BE LIABLE; OR (IV) IS REQUIRED TO ACCELERATE THE TIME OF
PAYMENT OR VESTING, OR INCREASE THE AMOUNT OF COMPENSATION DUE ANY EMPLOYEE OR
FORMER EMPLOYEE, UNDER ANY PLAN.


 


(G)           EXCEPT AS SET FORTH IN SECTION 3.13(G) OF THE SELLER DISCLOSURE
SCHEDULE, THERE ARE NO MATERIAL ACTIONS PENDING OR, TO THE KNOWLEDGE OF SELLERS,
THREATENED, BY OR ON BEHALF OF ANY COMPANY PLAN (OR OTHER PLAN SOLELY TO THE
EXTENT IT RELATES TO EMPLOYEES OR FORMER EMPLOYEES OF THE BUSINESS) OR BY ANY
EMPLOYEE, FORMER EMPLOYEE OR BENEFICIARY COVERED UNDER ANY SUCH PLAN, INVOLVING
ANY SUCH PLAN (OTHER THAN ROUTINE CLAIMS FOR BENEFITS).


 


(H)           NO COMPANY PLAN (NOR OTHER PLAN SOLELY TO THE EXTENT IT RELATES TO
EMPLOYEES OR FORMER EMPLOYEES OF THE BUSINESS) THAT IS SUBJECT TO ERISA OR THE
CODE, OR (TO THE KNOWLEDGE OF SELLERS) ANY TRUSTEE, ADMINISTRATOR OR FIDUCIARY
THEREOF HAS ENGAGED IN ANY “PROHIBITED TRANSACTION” (AS SUCH TERM IS DEFINED IN
SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE) WITH RESPECT TO SUCH PLAN TO
WHICH SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE APPLIES WHICH WOULD
REASONABLY BE EXPECTED TO SUBJECT ANY SUCH PLAN OR TRUSTEE OR ADMINISTRATOR
THEREOF, OR ANY PARTY DEALING WITH ANY SUCH PLAN, TO A TAX OR PENALTY ON
PROHIBITED TRANSACTIONS IMPOSED BY SECTION 4975 OF THE CODE.

 

57

--------------------------------------------------------------------------------



 


(I)            EACH COMPANY PLAN (OR OTHER PLAN SOLELY TO THE EXTENT IT RELATES
TO EMPLOYEES OR FORMER EMPLOYEES OF THE BUSINESS) INTENDED TO QUALIFY UNDER
SECTION 401(A) OF THE CODE HAS RECEIVED A DETERMINATION LETTER FROM THE INTERNAL
REVENUE SERVICE TO THE EFFECT THAT SUCH PLAN IS A QUALIFIED PLAN UNDER SECTION
401(A) OF THE CODE AND THE RELATED TRUST IS EXEMPT FROM TAX UNDER SECTION
501(A) OF THE CODE.  EACH SUCH PLAN HAS BEEN TIMELY AMENDED IN ACCORDANCE WITH
THE GOOD FAITH AMENDMENT REQUIREMENTS OF THE ECONOMIC GROWTH & TAX RELIEF
RECONCILIATION ACT OF 2001 AND ANY OTHER STATUTORY OR REGULATORY CHANGES
REQUIRING AMENDMENTS (TO THE EXTENT AMENDMENTS ARE REQUIRED), AND IF NOT
ENTITLED TO RELY UPON AN OPINION LETTER HAS BEEN TIMELY SUBMITTED FOR A
DETERMINATION LETTER REGARDING THE PROVISIONS OF THE ECONOMIC GROWTH & TAX
RELIEF RECONCILIATION ACT OF 2001 IF THE DEADLINE FOR SUCH SUBMISSION HAS
PASSED.   NO EVENT HAS OCCURRED THAT WOULD REASONABLY BE EXPECTED TO MATERIALLY
ADVERSELY AFFECT THE QUALIFIED OR TAX-EXEMPT STATUS OF ANY SUCH PLAN OR TRUST
UNDER SECTIONS 401(A) OR 501(A) OF THE CODE.


 


(J)            NO PLAN, NOR ANY TRUST CREATED THEREUNDER, NOW HOLDS OR HAS
HERETOFORE HELD AS ASSETS ANY STOCK OR SECURITIES ISSUED BY THE SELLERS, THE
COMPANIES, THEIR SUBSIDIARIES OR ANY ERISA AFFILIATE.


 


(K)           (I) ALL REPORTS, RETURNS AND SIMILAR DOCUMENTS WITH RESPECT TO
EACH COMPANY PLAN (OR ANY OTHER PLAN SOLELY TO THE EXTENT IT RELATES TO
EMPLOYEES OR FORMER EMPLOYEES OF THE BUSINESS) REQUIRED TO BE FILED WITH ANY
GOVERNMENTAL ENTITY OR DISTRIBUTED TO ANY PARTICIPANT OF ANY SUCH PLAN HAVE BEEN
DULY AND TIMELY FILED OR DISTRIBUTED; (II) ALL CONTRIBUTIONS, TAXES, FEES,
INTEREST, PENALTIES AND ASSESSMENTS THAT ARE PAYABLE BY OR FOR THE COMPANIES,
THEIR SUBSIDIARIES OR ANY ERISA AFFILIATE HAVE BEEN TIMELY REPORTED, FULLY PAID
AND DISCHARGED; AND (III) THE COMPANIES AND THEIR SUBSIDIARIES HAVE COLLECTED OR
WITHHELD ALL MATERIAL AMOUNTS THAT ARE REQUIRED TO BE COLLECTED OR WITHHELD BY
THEM TO DISCHARGE THEIR OBLIGATIONS, AND ALL OF THOSE MATERIAL AMOUNTS HAVE BEEN
PAID TO THE APPROPRIATE GOVERNMENTAL AGENCIES OR SET ASIDE IN APPROPRIATE
ACCOUNTS FOR FUTURE PAYMENT WHEN DUE; EXCEPT TO THE EXTENT, AS TO ANY OF CLAUSES
(I), (II) OR (III), THAT ANY FAILURE TO DO SO WOULD NOT, INDIVIDUALLY OR IN THE
AGGREGATE, BE MATERIAL IN THE CONTEXT OF THE BUSINESS OF THE COMPANIES AND THEIR
SUBSIDIARIES TAKEN AS A WHOLE.


 


(L)            EACH COMPANY PLAN (OR ANY OTHER PLAN SOLELY TO THE EXTENT IT
RELATES TO EMPLOYEES OR FORMER EMPLOYEES OF THE BUSINESS) THAT CONSTITUTES A
“WELFARE BENEFIT PLAN” WITHIN THE MEANING OF SECTION 3(1) OF ERISA, AND FOR
WHICH CONTRIBUTIONS ARE CLAIMED BY THE COMPANIES, THEIR SUBSIDIARIES OR ANY
ERISA AFFILIATE AS DEDUCTIONS UNDER ANY PROVISION OF THE CODE OR OTHER LAW, IS
IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE REQUIREMENTS
PERTAINING TO SUCH DEDUCTION.  SECTION 3.13(L) OF THE SELLER DISCLOSURE SCHEDULE
DISCLOSES WHETHER EACH SUCH WELFARE BENEFIT PLAN IS (I) UNFUNDED; (II) WITH
RESPECT TO WELFARE PLANS SUBJECT TO THE PROVISIONS OF THE CODE, FUNDED THROUGH A
“WELFARE BENEFIT FUND”, AS SUCH TERM IS DEFINED IN SECTION 419(E) OF THE CODE,
OR OTHER FUNDING MECHANISM; OR (III) INSURED.


 


(M)          NONE OF THE COMPANIES, THE SUBSIDIARIES, THE PURCHASERS OR ANY OF
THEIR POST-CLOSING ERISA AFFILIATES HAS OR SHALL INCUR, AND NONE OF THEM COULD
REASONABLY BE EXPECTED TO INCUR, BY OPERATION OF LAW OR OTHERWISE, ANY

 

58

--------------------------------------------------------------------------------



 


LIABILITY WHATSOEVER WITH RESPECT TO, OR IN ANY WAY RELATED TO, ANY PLAN WHICH
IS NOT A COMPANY PLAN, AS PART OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT OR OTHERWISE.


 


(N)           NONE OF THE COMPANIES OR THEIR SUBSIDIARIES HAS ANY INDEMNITY
OBLIGATION FOR ANY TAXES OR INTEREST IMPOSED OR ACCELERATED UNDER SECTION 409A
OF THE CODE (“SECTION 409A”).


 


SECTION 3.14         COMPANY CONTRACTS.


 


(A)           SECTION 3.14(A) OF THE SELLER DISCLOSURE SCHEDULE IDENTIFIES
COMPANY CONTRACTS WHICH ARE IN THE CATEGORIES LISTED BELOW (COLLECTIVELY, THE
“MATERIAL COMPANY CONTRACTS”) AS OF THE DATE HEREOF:


 

(I)               ANY EMPLOYMENT, INDEPENDENT CONTRACTOR, CONSULTING OR OTHER
CONTRACT PURSUANT TO WHICH ANY INDIVIDUAL WOULD BE CONTRACTUALLY ENTITLED TO
PAYMENT OF BASE COMPENSATION, FEES, OR TARGET BONUS WHICH IN AGGREGATE ARE IN
EXCESS OF $125,000 PER ANNUM;

 

(II)              ANY CONTRACT UNDER WHICH ANY OF THE COMPANIES OR THEIR
SUBSIDIARIES HAS, DIRECTLY OR INDIRECTLY, FOR ITS OWN ACCOUNT MADE ANY ADVANCE,
LOAN, EXTENSION OF CREDIT OR CAPITAL CONTRIBUTION TO, OR OTHER INVESTMENT OF
DEBT OR EQUITY IN, ANY PERSON IN EXCESS OF $200,000 THAT HAS NOT TERMINATED
PRIOR TO THE DATE HEREOF (EXCLUDING, FOR THE AVOIDANCE OF DOUBT, EXTENSIONS OF
CREDIT IN THE ORDINARY COURSE OF BUSINESS);

 

(III)             ANY COLLECTIVE BARGAINING AGREEMENT OR ANY OTHER LABOR-RELATED
AGREEMENTS WITH ANY LABOR UNION APPLICABLE TO EMPLOYEES;

 

(IV)             ANY CONTRACT EVIDENCING OR GUARANTEEING INDEBTEDNESS OR ANY
GUARANTEE OF ANY OF THE COMPANIES OR ANY OF THEIR SUBSIDIARIES, IDENTIFYING
WHICH GUARANTEES ARE COMPANY GUARANTEES AND WHICH GUARANTEES ARE GUARANTEES FOR
BORROWED MONEY;

 

(V)              ANY CONTRACT PURSUANT TO WHICH ANY OF THE COMPANIES OR THEIR
SUBSIDIARIES CURRENTLY PROVIDES TOTALISATOR OR RACE BOOK SERVICES THAT GENERATED
REVENUES TO THE COMPANIES AND THEIR SUBSIDIARIES IN EXCESS OF $375,000 DURING
FISCAL YEAR 2008;

 

(VI)             ANY CONTRACT (NOT OTHERWISE COVERED BY SECTION 3.14(A)(V)) THAT
CONTEMPLATES A SALE BY ANY OF THE COMPANIES OR THEIR SUBSIDIARIES OF ANY
SOFTWARE OR TERMINALS (THAT IS NOT COMPLETED AS OF THE DATE HEREOF) THAT IS
REASONABLY EXPECTED TO GENERATE REVENUES TO THE COMPANIES AND THEIR SUBSIDIARIES
IN EXCESS OF $200,000;

 

(VII)            ANY CONTRACT PURSUANT TO WHICH THE COMPANIES OR THEIR
SUBSIDIARIES HAVE LICENSED ANY INTELLECTUAL PROPERTY OF A THIRD PARTY THAT IS
MATERIAL TO THE OPERATION OF THE BUSINESS;

 

59

--------------------------------------------------------------------------------


 

(VIII)           ANY CONTRACT PURSUANT TO WHICH ANY SELLER OR ANY AFFILIATE OF
ANY SELLER (INCLUDING FOR THIS PURPOSE ANY OF THE COMPANIES OR THEIR
SUBSIDIARIES) HAS LICENSED OR GRANTED RIGHTS (INCLUDING, WITHOUT LIMITATION, BY
COVENANT-NOT-TO-SUE OR NON-ASSERT) TO A THIRD PARTY IN OR TO MATERIAL
INTELLECTUAL PROPERTY OWNED BY IT THAT IS MATERIAL TO THE OPERATION OF THE
BUSINESS, EXCEPT LICENSES OR GRANTS THAT APPEAR (OR ARE SUBSTANTIALLY SIMILAR TO
THOSE THAT APPEAR) IN THE ORDINARY COURSE OF BUSINESS IN CUSTOMER CONTRACTS;

 

(IX)             ANY VENDOR OR SUPPLIER CONTRACT PURSUANT TO WHICH ANY OF THE
COMPANIES OR THEIR SUBSIDIARIES PAID AMOUNTS TO SUCH VENDOR OR SUPPLIER IN
EXCESS OF $250,000 DURING FISCAL YEAR 2008;

 

(X)              ANY OTHER CONTRACT OR GROUP OF RELATED CONTRACTS (NOT OTHERWISE
COVERED BY SECTIONS 3.14(A)(I) THROUGH (IX)) THAT IS REASONABLY EXPECTED TO
REQUIRE PAYMENTS BY ANY OF THE COMPANIES OR THEIR SUBSIDIARIES IN EXCESS OF
$250,000 IN ANY FISCAL YEAR;

 

(XI)             ANY CONTRACT RELATING TO ANY (A) ACQUISITION OR DISPOSITION OF
ALL OR SUBSTANTIALLY ALL OF THE ASSETS OR SECURITIES CONSTITUTING A LINE OF
BUSINESS OF ANY PERSON; (B) MERGER, CONSOLIDATION OR OTHER BUSINESS COMBINATION;
OR (C) SERIES OR GROUP OF RELATED TRANSACTIONS OR EVENTS OF THE TYPE SPECIFIED
IN SECTIONS 3.14(A)(XI)(A) AND (B), IN ANY SUCH CASE EITHER (X) ENTERED DURING
THE TWELVE (12) MONTH PERIOD PRECEDING THE DATE HEREOF; OR (Y) ENTERED INTO
PRIOR TO THE DATE HEREOF UNDER WHICH ANY OF THE COMPANIES OR THEIR SUBSIDIARIES
HAS CONTINUING OBLIGATIONS (CONTINGENT OR OTHERWISE) THAT WOULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL IMPACT ON THE BUSINESS OF THE COMPANIES AND THEIR
SUBSIDIARIES TAKEN AS A WHOLE;

 

(XII)            ANY CONTRACT THAT CONTAINS AN EXPRESS NON-COMPETITION COVENANT
(AND NOT, BY WAY OF EXAMPLE, MERELY A LIMITATION IN A LICENSE OR CONFIDENTIALITY
AGREEMENT, OR AN EXCLUSIVITY OR SIMILAR PROVISION) THAT MATERIALLY LIMITS OR
PURPORTS TO MATERIALLY LIMIT THE ABILITY OF THE COMPANIES AND THEIR SUBSIDIARIES
TO COMPETE IN ANY LINE OF BUSINESS WITH ANY PERSON OR IN ANY AREA, OR GRANTS TO
THE OTHER PARTY TO SUCH CONTRACT OR ANY THIRD PERSON “MOST FAVORED NATION”
STATUS THAT WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL IMPACT ON THE
BUSINESS;

 

(XIII)           ANY CONTRACT (NOT OTHERWISE COVERED BY SECTIONS
3.14(A)(I) THROUGH (XII)) TO SELL OR OTHERWISE DISPOSE OF ANY ASSETS OF THE
COMPANIES OR THEIR SUBSIDIARIES OTHER THAN IN THE ORDINARY COURSE OF BUSINESS,
WITH A VALUE, FOR ANY SUCH ASSET OR GROUP OF RELATED ASSETS, IN EXCESS OF
$250,000;

 

(XIV)           ANY CONTRACT THAT BY ITS EXPRESS TERMS CREATES A JOINT VENTURE
OR PARTNERSHIP IN WHICH ANY OF THE COMPANIES OR THEIR SUBSIDIARIES SHARES EQUITY
OWNERSHIP WITH ANY OTHER PERSON;

 

60

--------------------------------------------------------------------------------


 

(XV)            ANY DISTRIBUTOR, DEALER, SALES AGENCY SALES REPRESENTATIVE, OR
MARKETING CONTRACT THAT IS REASONABLY EXPECTED TO REQUIRE PAYMENTS BY ANY OF THE
COMPANIES OR THEIR SUBSIDIARIES IN EXCESS OF $200,000 IN ANY FISCAL YEAR;

 

(XVI)           ANY CONTRACT (INCLUDING ANY KEEPWELL AGREEMENT) UNDER WHICH
(A) ANY PERSON OTHER THAN SELLERS OR THEIR AFFILIATES HAS DIRECTLY OR INDIRECTLY
GUARANTEED ANY LIABILITIES OR OBLIGATIONS OF ANY OF THE COMPANIES OR THEIR
SUBSIDIARIES, IN CASE OF EACH SUCH LIABILITY OR OBLIGATION, IN AN AMOUNT IN
EXCESS OF $200,000; OR (B) ANY OF THE COMPANIES OR THEIR SUBSIDIARIES HAS,
DIRECTLY OR INDIRECTLY, GUARANTEED ANY LIABILITIES OR OBLIGATIONS OF ANY OTHER
PERSON OTHER THAN OTHER COMPANIES OR THEIR WHOLLY OWNED SUBSIDIARIES;

 

(XVII)          ANY CONTRACT IMPOSING AN ENCUMBRANCE (OTHER THAN A PERMITTED
ENCUMBRANCE) ON ANY ASSETS OF ANY OF THE COMPANIES OR THEIR SUBSIDIARIES THAT
ARE MATERIAL TO THE BUSINESS;

 

(XVIII)         ANY CONTRACT INVOLVING THE MAKING OF ANY CAPITAL EXPENDITURE
AFTER THE DATE HEREOF IN EXCESS OF $200,000;

 

(XIX)            ANY CONTRACT EXPRESSLY LIMITING OR RESTRICTING THE ABILITY OF
ANY OF THE COMPANIES OR THEIR SUBSIDIARIES TO MAKE DISTRIBUTIONS OR DECLARE OR
PAY DIVIDENDS IN RESPECT OF ITS CAPITAL STOCK;

 

(XX)             ANY CONTRACT CONTAINING OR INCORPORATING ANY PROVISION RELATING
TO SHARING OF LIABILITIES WITH, OR INDEMNIFICATION OF, ANY THIRD PARTY
(EXCLUDING, FOR THE AVOIDANCE OF DOUBT, ANY WARRANTY OR INDEMNIFICATION RELATING
TO THE PERFORMANCE OF OTHER OBLIGATIONS CONTAINED IN SUCH CONTRACT) THAT WOULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL IMPACT ON THE BUSINESS OF THE
COMPANIES AND THEIR SUBSIDIARIES TAKEN AS A WHOLE, OTHER THAN CONTRACTS ENTERED
INTO IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE OR AS
DISCLOSED AT SECTION 3.14(A)(XX) OF THE SELLER DISCLOSURE SCHEDULE;

 

(XXI)            ANY CONTRACT RELATING TO INTEREST RATE, CURRENCY OR COMMODITY
DERIVATIVE OR HEDGING TRANSACTION;

 

(XXII)        ANY CONTRACT OTHER THAN AS SET FORTH ABOVE TO WHICH ANY OF THE
COMPANIES OR THEIR SUBSIDIARIES IS A PARTY OR BY WHICH IT OR ANY OF ITS ASSETS
OR BUSINESSES IS BOUND OR SUBJECT THAT IF BREACHED BY THE COMPANIES OR THEIR
SUBSIDIARIES OR TERMINATED IN ADVANCE OF ITS SCHEDULED EXPIRATION OR NOT RENEWED
WOULD REASONABLY BE EXPECTED TO HAVE A COMPANIES MATERIAL ADVERSE EFFECT;

 

(XXIII)            ANY UNDRAWN LETTER OF CREDIT OR PERFORMANCE BOND IN RELATION
TO WHICH ANY OF THE COMPANIES OR THEIR SUBSIDIARIES HAS ANY OBLIGATIONS IN AN
AMOUNT IN EXCESS OF $50,000; AND

 

61

--------------------------------------------------------------------------------


 

(XXIV)            ANY WRITTEN COMMITMENT TO ENTER INTO ANY AGREEMENT OF THE TYPE
DESCRIBED IN SECTIONS 3.14(A)(I) THROUGH (XXIII).

 


(B)           EXCEPT AS SET FORTH IN SECTION 3.14(B) OF THE SELLER DISCLOSURE
SCHEDULE, (I) EACH MATERIAL COMPANY CONTRACT (A) CONSTITUTES A VALID AND BINDING
OBLIGATION OF THE APPLICABLE COMPANY OR SUBSIDIARY OF THE COMPANIES PARTY
THERETO; AND (B) IS IN FULL FORCE AND EFFECT, AND ENFORCEABLE AGAINST THE
APPLICABLE COMPANY OR SUBSIDIARY OF THE COMPANIES PARTY THERETO AND, TO THE
KNOWLEDGE OF SELLERS, EACH OTHER PARTY THERETO, EXCEPT AS LIMITED BY BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS AFFECTING THE
ENFORCEMENT OF CREDITORS’ RIGHTS IN GENERAL AND SUBJECT TO GENERAL PRINCIPLES OF
EQUITY (REGARDLESS OF WHETHER SUCH ENFORCEABILITY IS CONSIDERED IN A PROCEEDING
AT LAW OR IN EQUITY); (II) NONE OF THE COMPANIES OR THEIR SUBSIDIARIES AND, TO
THE KNOWLEDGE OF SELLERS, NO OTHER PARTY THERETO, IS IN BREACH OR DEFAULT UNDER
ANY MATERIAL COMPANY CONTRACT, WITH OR WITHOUT NOTICE OR LAPSE OF TIME OR BOTH,
AND NONE OF THE COMPANIES OR THE SUBSIDIARIES OF THE COMPANIES HAS GIVEN OR
RECEIVED WRITTEN NOTICE OF ANY DISPUTE, BREACH OR DEFAULT THEREUNDER, EXCEPT, IN
EACH CASE, WHERE SUCH FAILURE TO BE IN FULL FORCE AND EFFECT AND ENFORCEABLE, OR
SUCH BREACH, DEFAULT OR DISPUTE, WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE,
REASONABLY BE EXPECTED TO GIVE RISE TO A MATERIAL LIABILITY OF THE BUSINESS OR
ANY LIABILITY OF ANY COMPANY OR ANY SUBSIDIARY OF ANY COMPANY THAT IS MATERIAL
IN THE CONTEXT OF THE COMPANIES AND THEIR SUBSIDIARIES TAKEN AS A WHOLE, OR
MATERIALLY INTERFERE WITH THE CONDUCT OF THE BUSINESS; AND (III) NO SELLER,
COMPANY OR SUBSIDIARY OF THE COMPANIES, HAS RECEIVED NOTICE (WHETHER WRITTEN OR
ORAL) OF THE PENDING OR OVERTLY THREATENED CANCELLATION, REVOCATION OR
TERMINATION, OR MATERIAL MODIFICATION OR AMENDMENT OF ANY MATERIAL COMPANY
CONTRACT.  NO COMPANY OR SUBSIDIARY OF THE COMPANIES HAS ASSIGNED, DELEGATED OR
OTHERWISE TRANSFERRED ANY OF ITS MATERIAL RIGHTS OR OBLIGATIONS WITH RESPECT TO
ANY SUCH MATERIAL COMPANY CONTRACT EXCEPT TO ANOTHER COMPANY OR SUBSIDIARY OF A
COMPANY.


 


SECTION 3.15         INSURANCE.


 


(A)           SECTION 3.15(A) OF THE SELLER DISCLOSURE SCHEDULE SETS FORTH A
LIST OF ALL INSURANCE POLICIES RELATING TO THE BUSINESS OR OTHERWISE TO THE
COMPANIES, THEIR SUBSIDIARIES AND/OR THEIR ASSETS AND/OR PROPERTIES THE
(“INSURANCE POLICIES”), INDICATING WHICH OF SUCH POLICIES ARE HELD BY AND WHICH
ARE HELD SOLELY BY ANY OF THE COMPANIES OR THEIR SUBSIDIARIES (THE “PRIMARY
POLICIES”).  ALL INSURANCE POLICIES WHICH ARE NOT PRIMARY POLICIES ARE REFERRED
TO HEREIN AS “GLOBAL POLICIES”.  ALL SUCH INSURANCE POLICIES ARE IN FULL FORCE
AND EFFECT (OTHER THAN ANY POLICIES THAT CEASE TO BE IN FULL FORCE AND EFFECT AS
A RESULT OF EXPIRING IN ACCORDANCE WITH THEIR TERMS).  AS OF THE DATE HEREOF,
THERE IS NO CLAIM BY ANY OF THE COMPANIES OR THEIR SUBSIDIARIES PENDING UNDER
ANY INSURANCE POLICIES AS TO WHICH COVERAGE HAS BEEN DENIED OR DISPUTED IN
WRITING BY THE APPLICABLE INSURERS.  ALL PREMIUMS DUE AND PAYABLE UNDER ALL
INSURANCE POLICIES HAVE BEEN PAID AND THE SELLERS OR THEIR AFFILIATES, AS
APPLICABLE, ARE IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH THE TERMS AND
CONDITIONS OF SUCH POLICIES.  NONE OF THE SELLERS, THE COMPANIES OR THE
SUBSIDIARIES OF THE COMPANIES HAS WITHIN THE PREVIOUS THREE (3) YEARS RECEIVED
ANY WRITTEN NOTICE OF CANCELLATION OR TERMINATION OF, OR REFUSAL OF COVERAGE OR
REJECTION OF ANY MATERIAL CLAIM UNDER ANY INSURANCE POLICY OR ANY MATERIAL
ADJUSTMENT IN

 

62

--------------------------------------------------------------------------------


 


THE AMOUNT OF PREMIUMS PAYABLE WITH RESPECT TO ANY INSURANCE POLICY.  THE
COMPANIES AND THEIR SUBSIDIARIES SHALL IMMEDIATELY AFTER CLOSING CONTINUE TO
HAVE COVERAGE UNDER THE PRIMARY POLICIES TO THE EXTENT PROVIDED THEREIN.


 


(B)           SECTION 3.15(B) OF THE SELLER DISCLOSURE SCHEDULE SETS FORTH
EXISTING CLAIMS UNDER THE INSURANCE POLICIES AS OF THE DATE OF THIS AGREEMENT.


 


SECTION 3.16         REAL PROPERTY.


 


(A)           SECTION 3.16(A) OF THE SELLER DISCLOSURE SCHEDULE SETS FORTH A
LIST OF ALL REAL PROPERTY OWNED BY ANY OF THE COMPANIES OR THEIR SUBSIDIARIES
(THE “OWNED REAL PROPERTY”).  EXCEPT AS SET FORTH IN SECTION 3.16(A) OF THE
SELLER DISCLOSURE SCHEDULE, THE COMPANIES AND/OR THEIR SUBSIDIARIES HAS GOOD FEE
SIMPLE TITLE, FREE AND CLEAR OF ENCUMBRANCES (OTHER THAN PERMITTED
ENCUMBRANCES), TO ALL OF THE OWNED REAL PROPERTY.  EXCEPT AS SET FORTH IN
SECTION 3.16(A) OF THE SELLER DISCLOSURE SCHEDULE, WITH RESPECT TO EACH SUCH
PARCEL OF OWNED REAL PROPERTY: (I) THERE ARE NO LEASES, SUBLEASES, LICENSES,
CONCESSIONS OR OTHER AGREEMENTS, WRITTEN OR ORAL, GRANTING ANY PERSON THE RIGHT
OF USE OR OCCUPANCY OF ALL OR ANY PORTION OF SUCH PARCEL; AND (II) THERE ARE NO
OUTSTANDING RIGHTS OF FIRST REFUSAL, RIGHTS OF FIRST OFFER, OPTIONS OR SIMILAR
RIGHTS OF ANY OTHER PERSON TO PURCHASE SUCH PARCEL OR ANY PORTION THEREOF OR ANY
INTEREST THEREIN.


 


(B)           SECTION 3.16(B) OF THE SELLER DISCLOSURE SCHEDULE SETS FORTH A
LIST OF ALL LEASES, SUBLEASES OR OTHER INSTRUMENTS PURSUANT TO WHICH ANY OF THE
COMPANIES OR THEIR SUBSIDIARIES HOLDS A LEASEHOLD OR SUBLEASEHOLD ESTATE OR
OTHER RIGHT TO USE OR OCCUPY ANY INTEREST IN REAL PROPERTY THAT IS MATERIAL TO
THE CONDUCT OF THE BUSINESS AS CURRENTLY CONDUCTED (COLLECTIVELY, WITH THE
COMPANY LEASE, THE “COMPANY LEASES”) AND EACH MATERIAL LEASED OR SUBLEASED
PARCEL OF REAL PROPERTY IN WHICH ANY OF THE COMPANIES OR THEIR SUBSIDIARIES IS A
TENANT, SUBTENANT OR OCCUPANT THEREUNDER (THE “LEASED REAL PROPERTY”).  EXCEPT
AS SET FORTH IN SECTION 3.16(B) OF THE SELLER DISCLOSURE SCHEDULE, (I) EACH
LEASE WITHIN THE DEFINITION OF “LEASED REAL PROPERTY” (A) CONSTITUTES A VALID
AND BINDING OBLIGATION OF THE APPLICABLE COMPANY OR SUBSIDIARY OF THE COMPANIES
PARTY THERETO; AND (B) IS IN FULL FORCE AND EFFECT, AND ENFORCEABLE AGAINST THE
APPLICABLE COMPANY OR SUBSIDIARY OF THE COMPANIES THAT IS A PARTY THERETO AND,
TO THE KNOWLEDGE OF SELLERS, EACH OTHER PARTY THERETO, EXCEPT AS LIMITED BY
BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS
AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS IN GENERAL AND SUBJECT TO GENERAL
PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER SUCH ENFORCEABILITY IS CONSIDERED IN
A PROCEEDING AT LAW OR IN EQUITY); AND (II) NONE OF THE COMPANIES OR THEIR
SUBSIDIARIES AND, TO THE KNOWLEDGE OF SELLERS, NO OTHER PARTY THERETO, IS IN
BREACH OR DEFAULT UNDER ANY LEASE WITHIN THE DEFINITION OF “LEASED REAL
PROPERTY”, WITH OR WITHOUT NOTICE OR LAPSE OF TIME OR BOTH, AND NONE OF THE
SELLERS, THE COMPANIES OR THE SUBSIDIARIES OF THE COMPANIES HAS GIVEN OR
RECEIVED WRITTEN NOTICE OF ANY MATERIAL DISPUTE, BREACH OR DEFAULT THEREUNDER,
EXCEPT, IN EACH CASE, WHERE SUCH FAILURE TO BE IN FULL FORCE AND EFFECT AND
ENFORCEABLE, OR SUCH BREACH, DEFAULT OR DISPUTE, WOULD NOT, INDIVIDUALLY OR IN
THE AGGREGATE, REASONABLY BE EXPECTED TO GIVE RISE TO A MATERIAL LIABILITY OF
THE BUSINESS OR ANY LIABILITY OF ANY COMPANY OR ANY SUBSIDIARY OF ANY COMPANY
THAT IS MATERIAL IN THE CONTEXT OF THE COMPANIES AND THEIR SUBSIDIARIES TAKEN AS
A WHOLE, OR MATERIALLY INTERFERE WITH THE CONDUCT OF THE BUSINESS.

 

63

--------------------------------------------------------------------------------


 


(C)           EXCEPT AS SET FORTH IN SECTION 3.16(C) OF THE SELLER DISCLOSURE
SCHEDULE, NONE OF THE COMPANIES OR THEIR SUBSIDIARIES IS A PARTY TO ANY LEASE,
SUBLEASE, CONCESSION AGREEMENT, USE AND OCCUPANCY AGREEMENT, ASSIGNMENT OR
SIMILAR ARRANGEMENT UNDER WHICH SUCH COMPANY OR SUBSIDIARY IS A SUB-LESSOR OR
ASSIGNOR OF THE LEASED REAL PROPERTY.


 


(D)           THE OWNED REAL PROPERTY AND THE LEASED REAL PROPERTY (COLLECTIVELY
THE “REAL PROPERTY”) COMPRISE ALL OF THE MATERIAL REAL PROPERTY USED IN THE
BUSINESS OF THE COMPANIES AND THEIR SUBSIDIARIES AND NONE OF THE COMPANIES OR
ANY OF THEIR SUBSIDIARIES IS A PARTY TO ANY OPTION TO PURCHASE ANY SUCH REAL
PROPERTY OR INTEREST THEREIN.


 


(E)           NONE OF THE COMPANIES NOR ANY OF THEIR SUBSIDIARIES HAS RECEIVED
ANY WRITTEN NOTICE OF ANY CONDEMNATION, EXPROPRIATION OR OTHER PROCEEDING IN
EMINENT DOMAIN AFFECTING IN ANY MATERIAL RESPECT ANY PARCEL OF REAL PROPERTY OR
ANY PORTION OR INTEREST THEREIN.


 


(F)            THE REAL PROPERTY CURRENTLY CONFORMS IN ALL MATERIAL RESPECTS
WITH ALL MATERIAL LAND USE, ZONING, HEALTH, FIRE, WATER AND BUILDING CODES AND
ANY OTHER MATERIAL APPLICABLE LAWS AND NO SUCH LAWS PROHIBIT OR LIMIT THE USE OR
OPERATION OF THE REAL PROPERTY IN ALL MATERIAL RESPECTS AS CURRENTLY USED OR
OPERATED.  TO THE KNOWLEDGE OF SELLERS, NONE OF THE COMPANIES OR THEIR
SUBSIDIARIES HAS RECEIVED NOTICE OF ANY PENDING OR THREATENED CHANGE IN THE
ZONING CLASSIFICATION OF THE REAL PROPERTY OR ANY PORTION THEREOF.


 


SECTION 3.17         INTELLECTUAL PROPERTY.


 


(A)           SECTION 3.17(A) OF THE SELLER DISCLOSURE SCHEDULE SETS FORTH A
COMPLETE AND CORRECT LIST OF ALL (I) APPLICATIONS FOR AND ISSUED PATENTS;
(II) REGISTERED AND APPLICATIONS FOR REGISTRATION WITH RESPECT TO TRADEMARKS;
(III) REGISTERED AND APPLICATIONS FOR REGISTRATION WITH RESPECT TO COPYRIGHTS;
(IV) REGISTERED DOMAIN NAMES; AND (V) SOFTWARE THAT IS MATERIAL TO THE OPERATION
OF THE BUSINESS, IN EACH CASE OWNED BY ANY OF THE COMPANIES OR THEIR
SUBSIDIARIES. TO THE KNOWLEDGE OF SELLERS THE INTELLECTUAL PROPERTY LISTED IN
SECTION 3.17(A) OF THE SELLER DISCLOSURE SCHEDULE IS SUBSISTING, AND HAS NOT
BEEN ADJUDICATED INVALID OR UNENFORCEABLE. THE COMPANIES’ AND THEIR
SUBSIDIARIES’ OWNERSHIP OF AND RIGHTS TO USE THE INTELLECTUAL PROPERTY THAT IS
MATERIAL TO THE OPERATION OF THE BUSINESS WILL NOT BE LOST, OR RENDERED SUBJECT
TO TERMINATION BY ANY THIRD PERSON, BY VIRTUE OF THE ACQUISITION OF THE
INTERESTS OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.


 


(B)           EXCEPT AS SET FORTH IN SECTION 3.17(B) OF THE SELLER DISCLOSURE
SCHEDULE, (I) THE COMPANIES AND/OR THEIR SUBSIDIARIES OWN, FREE AND CLEAR OF
ENCUMBRANCES (OTHER THAN PERMITTED ENCUMBRANCES), OR HAVE RIGHTS TO USE, ALL
INTELLECTUAL PROPERTY THAT IS MATERIAL TO THE CONDUCT OF THE BUSINESS AS
CURRENTLY CONDUCTED, AND (II) NONE OF SUCH INTELLECTUAL PROPERTY REQUIRED TO
CARRY ON THE BUSINESS IS OWNED BY ANY OF SELLERS OR THEIR AFFILIATES (OTHER THAN
THE COMPANIES AND THEIR SUBSIDIARIES).

 

64

--------------------------------------------------------------------------------


 


(C)           SECTION 3.17(C) OF THE SELLER DISCLOSURE SCHEDULE SETS OUT A
COMPLETE AND ACCURATE LIST OF ALL REGISTERED AND UNREGISTERED INTELLECTUAL
PROPERTY MATERIAL TO THE OPERATION OF THE BUSINESS USED BY BOTH (I) ANY OF THE
COMPANIES OR THEIR SUBSIDIARIES; AND (II) ANY OF SELLERS OR THEIR AFFILIATES
(OTHER THAN THE COMPANIES AND THEIR SUBSIDIARIES).


 


(D)           EXCEPT AS SET FORTH IN SECTION 3.17(D) OF THE SELLER DISCLOSURE
SCHEDULE, (I) THE CONDUCT OF THE BUSINESS AS CARRIED OUT IN THE PAST TWO
(2) YEARS DOES NOT INFRINGE OR OTHERWISE VIOLATE ANY PERSON’S INTELLECTUAL
PROPERTY IN ANY MANNER AND, TO THE KNOWLEDGE OF SELLERS, THE PURCHASERS’
OPERATION OF THE BUSINESS IMMEDIATELY AFTER CLOSING, IN THE SAME MANNER AS
CONDUCTED BY THE COMPANIES AND THE SUBSIDIARIES AT CLOSING, WILL NOT INFRINGE OR
OTHERWISE VIOLATE ANY PERSON’S INTELLECTUAL PROPERTY IN ANY SUCH MANNER, EXCEPT,
IN EACH CASE, WHERE SUCH INFRINGEMENT OR VIOLATION WOULD NOT, INDIVIDUALLY OR IN
THE AGGREGATE, REASONABLY BE EXPECTED TO GIVE RISE TO A MATERIAL LIABILITY OF
THE BUSINESS OR ANY LIABILITY OF THE COMPANIES OR ANY OF THEIR SUBSIDIARIES THAT
IS MATERIAL IN THE CONTEXT OF THE COMPANIES AND THEIR SUBSIDIARIES TAKEN AS A
WHOLE, OR MATERIALLY INTERFERE WITH THE CONDUCT OF THE BUSINESS, (II) TO THE
KNOWLEDGE OF SELLERS, THERE IS NO CLAIM PENDING OR THREATENED IN WRITING AGAINST
ANY OF THE COMPANIES OR THEIR SUBSIDIARIES RELATED TO ANY OF THEIR INFRINGEMENT
OR VIOLATION OR MISUSE OF ANY PERSON’S INTELLECTUAL PROPERTY IN ANY SUCH MANNER,
AND (III) TO THE KNOWLEDGE OF SELLERS, NO PERSON IS INFRINGING OR OTHERWISE
VIOLATING ANY INTELLECTUAL PROPERTY OWNED BY ANY OF THE COMPANIES OR THEIR
SUBSIDIARIES, AND NO SUCH INFRINGEMENT CLAIMS ARE PENDING OR THREATENED AGAINST
ANY PERSON BY ANY OF SELLERS, THE COMPANIES OR THE SUBSIDIARIES OF THE
COMPANIES.


 


(E)           EXCEPT AS SET OUT IN SECTION 3.17(E) OF THE SELLER DISCLOSURE
SCHEDULE, NO PUBLICLY AVAILABLE SOFTWARE HAS BEEN USED TO DEVELOP OR CREATE ANY
SOFTWARE OWNED BY THE COMPANIES OR THEIR SUBSIDIARIES THAT IS MATERIAL TO THE
OPERATION OF THE BUSINESS AND NO SUCH SOFTWARE CONTAINS, INCORPORATES OR IS
BASED ON ANY PUBLICLY AVAILABLE SOFTWARE.


 


(F)            EXCEPT AS SET OUT IN SECTION 3.17(F) OF THE SELLER DISCLOSURE
SCHEDULE, ALL PERSONNEL, INCLUDING EMPLOYEES, AGENTS AND CONSULTANTS, WHO HAVE
MATERIALLY CONTRIBUTED TO OR MATERIALLY PARTICIPATED IN THE CONCEPTION,
REDUCTION TO PRACTICE OR DEVELOPMENT OF ANY INTELLECTUAL PROPERTY MATERIAL TO
THE OPERATION OF THE BUSINESS, HAVE SO CONTRIBUTED OR PARTICIPATED EITHER:
(I) IN A “WORK -FOR -HIRE” ARRANGEMENT OR AGREEMENT WITH ANY OF SELLERS OR THEIR
AFFILIATES (INCLUDING THE COMPANIES AND THEIR SUBSIDIARIES) IN ACCORDANCE WITH
APPLICABLE LAW, THAT BY ITS TERMS ACCORDS THE COMPANIES AND THEIR SUBSIDIARIES
FULL AND EXCLUSIVE OWNERSHIP OF ALL RIGHT, TITLE AND INTEREST IN AND TO, ALL
SUCH INTELLECTUAL PROPERTY; OR (II) UNDER APPROPRIATE INSTRUMENTS OF ASSIGNMENT
IN FAVOR OF ANY OF SELLERS OR THEIR AFFILIATES (INCLUDING THE COMPANIES AND
THEIR SUBSIDIARIES) AS ASSIGNEE THAT BY THEIR TERMS CONVEY TO THE COMPANIES AND
THEIR SUBSIDIARIES FULL AND EXCLUSIVE OWNERSHIP OF ALL RIGHT, TITLE AND INTEREST
IN AND TO ALL SUCH INTELLECTUAL PROPERTY.


 


(G)           EXCEPT AS SET OUT IN SECTION 3.17(G) OF THE SELLER DISCLOSURE
SCHEDULE, THE COMPANIES AND THEIR SUBSIDIARIES MAINTAIN REASONABLE

 

65

--------------------------------------------------------------------------------


 


PRECAUTIONS TO PROTECT THE CONFIDENTIAL INFORMATION OF THE COMPANIES OR ANY OF
THE SUBSIDIARIES THAT IS MATERIAL TO THE OPERATION OF THE BUSINESS.


 


(H)           EXCEPT AS SET OUT IN SECTION 3.17(H) OF THE SELLER DISCLOSURE
SCHEDULE, EACH OF THE COMPANIES AND THEIR SUBSIDIARIES COMPLIES WITH ALL
APPLICABLE DATA PROTECTION LAWS AND NEITHER SELLERS NOR ANY OF THE COMPANIES OR
THEIR SUBSIDIARIES HAVE RECEIVED ANY WRITTEN NOTICE OR WRITTEN ALLEGATION
ALLEGING THAT ANY OF THE COMPANIES OR THEIR SUBSIDIARIES HAS NOT COMPLIED WITH
ANY OF THEM, EXCEPT FOR ANY NON-COMPLIANCE AS WOULD NOT, INDIVIDUALLY OR IN THE
AGGREGATE, REASONABLY BE EXPECTED TO GIVE RISE TO A MATERIAL LIABILITY OF THE
BUSINESS OR ANY LIABILITY OF THE COMPANIES OR ANY OF THEIR SUBSIDIARIES THAT IS
MATERIAL IN THE CONTEXT OF THE COMPANIES AND THEIR SUBSIDIARIES TAKEN AS A
WHOLE, OR MATERIALLY INTERFERE WITH THE CONDUCT OF THE BUSINESS.


 


SECTION 3.18         PERSONAL PROPERTY.


 


(A)           EXCEPT AS SET FORTH IN SECTION 3.18(A) OF THE SELLER DISCLOSURE
SCHEDULE, THE COMPANIES AND/OR THEIR SUBSIDIARIES HAVE GOOD TITLE TO, FREE AND
CLEAR OF ENCUMBRANCES (OTHER THAN PERMITTED ENCUMBRANCES), OR VALID RIGHTS TO
USE, ALL MATERIAL ITEMS OF TANGIBLE PERSONAL PROPERTY THAT ARE REQUIRED OR
NECESSARY TO THE CONDUCT OF THE BUSINESS AS CURRENTLY CONDUCTED (THE “TANGIBLE
PERSONAL PROPERTY”) (EXCEPT AS SOLD OR OTHERWISE DISPOSED OF SUBSEQUENT TO THE
DATE HEREOF NOT IN VIOLATION OF THIS AGREEMENT).


 


(B)           EXCEPT AS SET FORTH ON SCHEDULE 3.18(B) OF THE SELLER DISCLOSURE
SCHEDULE, (I) EACH LEASE OF SUCH TANGIBLE PERSONAL PROPERTY TO WHICH ANY OF THE
COMPANIES OR THEIR SUBSIDIARIES IS A PARTY OR BY WHICH ANY OF THEM IS OTHERWISE
EXPRESSLY BOUND (A) CONSTITUTES A VALID AND BINDING OBLIGATION OF THE APPLICABLE
COMPANY OR SUBSIDIARY OF THE COMPANIES PARTY THERETO; AND (B) IS IN FULL FORCE
AND EFFECT, AND ENFORCEABLE AGAINST THE APPLICABLE COMPANY OR SUBSIDIARY OF THE
COMPANIES THAT IS A PARTY THERETO AND, TO THE KNOWLEDGE OF SELLERS, EACH OTHER
PARTY THERETO, EXCEPT AS LIMITED BY BANKRUPTCY, INSOLVENCY, REORGANIZATION,
MORATORIUM OR OTHER SIMILAR LAWS AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS
IN GENERAL AND SUBJECT TO GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER
SUCH ENFORCEABILITY IS CONSIDERED IN A PROCEEDING AT LAW OR IN MATERIAL EQUITY);
AND (II) NONE OF THE COMPANIES OR THEIR SUBSIDIARIES AND, TO THE KNOWLEDGE OF
SELLERS, NO OTHER PARTY THERETO, IS IN BREACH OR DEFAULT UNDER ANY SUCH LEASE,
WITH OR WITHOUT NOTICE OR LAPSE OF TIME OR BOTH, AND NONE OF THE SELLERS, THE
COMPANIES OR THE SUBSIDIARIES OF THE COMPANIES HAS GIVEN OR RECEIVED WRITTEN
NOTICE OF ANY MATERIAL DISPUTE, BREACH OR DEFAULT THEREUNDER, EXCEPT, IN EACH
CASE, WHERE SUCH FAILURE TO BE IN FULL FORCE AND EFFECT AND ENFORCEABLE, OR SUCH
BREACH, DEFAULT OR DISPUTE, WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE,
REASONABLY BE EXPECTED TO GIVE RISE TO A MATERIAL LIABILITY OF THE BUSINESS OR
ANY LIABILITY OF ANY COMPANY OR ANY SUBSIDIARY OF ANY COMPANY THAT IS MATERIAL
IN THE CONTEXT OF THE COMPANIES AND THEIR SUBSIDIARIES TAKEN AS A WHOLE, OR
MATERIALLY INTERFERE WITH THE CONDUCT OF THE BUSINESS.


 


(C)           THE TANGIBLE PERSONAL PROPERTY IS GENERALLY SUITABLE FOR THE USES
FOR WHICH IT IS CURRENTLY USED, IS IN OPERATING CONDITION AND REPAIR IN ALL
MATERIAL RESPECTS, SUBJECT TO ORDINARY WEAR AND TEAR AND ROUTINE MAINTENANCE,
AND IS FREE

 

66

--------------------------------------------------------------------------------


 


OF MATERIAL PATENT AND MATERIAL LATENT DEFECTS AND FREE OF DEFECTS THAT WOULD
PREVENT THE CONTINUED USE THEREOF BY THE COMPANIES AND THEIR SUBSIDIARIES
FOLLOWING THE CLOSING DATE IN THE CONDUCT OF THE BUSINESS, EXCEPT IN EACH CASE,
SUCH DEFECTS WHICH WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE
EXPECTED TO GIVE RISE TO A MATERIAL LIABILITY OF THE BUSINESS OR ANY LIABILITY
OF THE COMPANIES AND THEIR SUBSIDIARIES TAKEN AS A WHOLE.


 


(D)           EXCEPT AS SET FORTH IN SECTION 3.18(D) OF THE SELLER DISCLOSURE
SCHEDULE, TO THE ACTUAL KNOWLEDGE OF THOSE PERSONS LISTED IN THE DEFINITION OF
“KNOWLEDGE OF SELLERS” AS OF THE DATE HEREOF THERE ARE NO MATERIAL PROGRAMMING
ERRORS OR DESIGN DEFECTS THAT EXIST IN A SUBSTANTIAL NUMBER OF ANY TYPE OR
SUBSTANTIALLY SIMILAR TYPE OF VIDEO LOTTERY TERMINALS OR OTHER GAMING MACHINES
WHICH ARE OR HAVE BEEN SOLD, OFFERED FOR SALE, LEASED OR OTHERWISE PROVIDED TO
THIRD PARTIES BY OR ON BEHALF OF THE COMPANIES AND THEIR SUBSIDIARIES.


 


SECTION 3.19         INTERCOMPANY CONTRACTS.  EXCEPT AS SET FORTH IN
SECTION 3.19 OF THE SELLER DISCLOSURE SCHEDULE, THERE ARE NO WRITTEN COMPANY
CONTRACTS BETWEEN (I) ON ONE HAND, ANY OF (X) THE SELLERS OR THEIR AFFILIATES
(OTHER THAN ANY OF THE COMPANIES OR THEIR SUBSIDIARIES), OR (Y) TO THE KNOWLEDGE
OF SELLERS, ANY OFFICER OR DIRECTOR OF ANY SELLER OR ANY OF THEIR AFFILIATES, OR
ANY MEMBER OF SUCH PERSON’S IMMEDIATE FAMILY OR ANY ENTITY CONTROLLED BY ONE OR
MORE OF THE FOREGOING, AND (II) ON THE OTHER HAND, ANY OF THE COMPANIES OR THEIR
SUBSIDIARIES.


 


SECTION 3.20         BROKERS’ FEES.  NO BROKER, INVESTMENT BANKER, FINANCIAL
ADVISOR OR OTHER PERSON, OTHER THAN BROADPOINT CAPITAL, INC., THE FEES AND
EXPENSES FOR WHICH SHALL BE PAID BY A SELLER OR AN AFFILIATE THEREOF (OTHER THAN
ANY OF THE COMPANIES OR THEIR SUBSIDIARIES), IS ENTITLED TO ANY BROKER’S,
FINDER’S, FINANCIAL ADVISOR’S OR OTHER SIMILAR FEE OR COMMISSION IN CONNECTION
WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY BASED UPON
ARRANGEMENTS MADE BY OR ON BEHALF OF ANY OF THE SELLERS OR THEIR AFFILIATES.


 


SECTION 3.21         NO RELIANCE.  SGC (ON BEHALF OF ITSELF AND ITS AFFILIATES)
ACKNOWLEDGES THAT IT HAS HAD THE OPPORTUNITY TO CONDUCT AN INDEPENDENT
INVESTIGATION OF THE FINANCIAL CONDITION, LIABILITIES, RESULTS OF OPERATIONS AND
PROJECTED OPERATIONS OF THE BUSINESS OF SPORTECH AND THE NATURE AND CONDITION OF
ITS PROPERTIES AND ASSETS AND, IN MAKING THE DETERMINATION TO PROCEED WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE ANCILLARY AGREEMENTS, HAS
RELIED SOLELY ON THE RESULTS OF ITS OWN INDEPENDENT INVESTIGATION AND THE
PROVISIONS SET FORTH IN ARTICLE IV, THE ANCILLARY AGREEMENTS, AND THE
CERTIFICATES TO BE DELIVERED PURSUANT TO SECTION 6.3(D).  SGC ACKNOWLEDGES THAT
NONE OF THE PURCHASERS NOR ANY OTHER PERSON HAS MADE ANY REPRESENTATION OR
WARRANTY, EXPRESS OR IMPLIED, AS TO THE ACCURACY OR COMPLETENESS OF ANY
INFORMATION, WRITTEN OR ORAL AND IN ANY FORM PROVIDED, WHICH HAS BEEN MADE
AVAILABLE (OR WHICH IS MADE AVAILABLE AFTER THE DATE HEREOF) TO SGC, ITS
AFFILIATES OR THEIR REPRESENTATIVES REGARDING SPORTECH OR ITS BUSINESS OR OTHER
MATTERS OTHER THAN THE REPRESENTATIONS OR WARRANTIES INCLUDED IN ARTICLE IV. 
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, OTHER THAN TO THE EXTENT
CONTAINED IN ARTICLE IV, THE ANCILLARY AGREEMENTS OR THE CERTIFICATES TO BE
DELIVERED PURSUANT TO SECTION 6.3(D), NONE OF THE PURCHASERS NOR ANY OTHER
PERSON HAS MADE A REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, TO SGC, ITS

 

67

--------------------------------------------------------------------------------


 


AFFILIATES OR THEIR REPRESENTATIVES, AND SGC (ON BEHALF OF ITS AFFILIATES AND
THEIR REPRESENTATIVES) EXPRESSLY DISCLAIMS RELIANCE, WITH RESPECT TO (A) ANY
PROJECTIONS, FORECASTS, ESTIMATES OR BUDGETS MADE AVAILABLE (OR WHICH ARE MADE
AVAILABLE AFTER THE DATE HEREOF) TO SGC, ITS AFFILIATES OR THEIR REPRESENTATIVES
FOR SPORTECH’S BUSINESS (OR ANY PARTS THEREOF), OR FUTURE REVENUES, EXPENSES OR
EXPENDITURES, FUTURE RESULTS OF OPERATIONS (OR ANY COMPONENT THEREOF, INCLUDING
EBITDA), FUTURE CASH FLOWS ON FUTURE FINANCIAL CONDITION (OR ANY COMPONENT
THEREOF) IN EACH CASE, OF SPORTECH’S BUSINESS, OR THE FUTURE BUSINESS OR
OPERATIONS OF SPORTECH; (B) BUSINESS OPPORTUNITIES, INCLUDING THE PROSPECTS FOR
NEW (OR RE-NEGOTIATED OR REVISED) CONTRACTS OR ARRANGEMENTS OR ONE-TIME OR OTHER
SALES, ENTERING INTO NEW MARKETS OR OTHERWISE OBTAINING NEW BUSINESS OR
RETAINING EXISTING BUSINESS CONTRACTS OR ARRANGEMENTS; (C) STRATEGIES OR PLANS
FOR GROWING SPORTECH’S BUSINESS OR REDUCING THE EXPENSES OF SPORTECH’S BUSINESS
OR THE PROBABLE SUCCESS OR PROFITABILITY OF THE OWNERSHIP OF THE SPORTECH SHARES
OR SPORTECH’S BUSINESS; (D) ANY MATERIAL, DOCUMENTS OR INFORMATION, WRITTEN OR
ORAL AND IN ANY FORM PROVIDED, WHICH HAS BEEN MADE AVAILABLE (OR WHICH IS MADE
AVAILABLE AFTER THE DATE HEREOF) TO SGC OR ITS REPRESENTATIVES; (E) THE CIRCULAR
AND ANY OTHER DOCUMENTS PUBLISHED BY SPORTECH IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED HEREBY; AND (F) WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, ANY COMMUNICATIONS (WRITTEN OR ORAL) BETWEEN PURCHASERS AND THEIR
REPRESENTATIVES, ON THE ONE HAND, AND SELLERS OR ANY OF THEIR REPRESENTATIVES,
ON THE OTHER HAND, IN EACH CASE, EXCEPT AS EXPRESSLY COVERED BY A REPRESENTATION
OR WARRANTY SET FORTH IN ARTICLE IV OR THE CERTIFICATES TO BE DELIVERED PURSUANT
TO SECTION 6.3(D).


 


SECTION 3.22         BOOKS AND RECORDS.  THE BOOKS OF ACCOUNT, MINUTE BOOKS, AND
STOCK RECORD BOOKS OF EACH COMPANY AND EACH SUBSIDIARY OF THE COMPANIES WITH
RESPECT TO THE LAST THREE (3) YEARS COMPLY IN ALL MATERIAL RESPECTS WITH THE
MATERIAL REQUIREMENTS OF APPLICABLE LAW.


 


SECTION 3.23         BANK ACCOUNTS AND POWERS OF ATTORNEY.  SECTION 3.23 OF THE
SELLER DISCLOSURE SCHEDULE CONTAINS A COMPLETE AND CORRECT LIST OF (A) THE NAMES
AND LOCATIONS OF ALL BANKS, TRUST COMPANIES, SECURITIES BROKERS AND OTHER
FINANCIAL INSTITUTIONS AT WHICH EACH COMPANY OR SUBSIDIARY OF THE COMPANIES HAS
AN ACCOUNT, LOCKBOX OR SAFE DEPOSIT BOX OR MAINTAINS A BANKING, CUSTODIAL,
TRADING OR OTHER SIMILAR RELATIONSHIP; (B) THE BANK, TRUST COMPANY, SECURITIES
BROKER AND OTHER FINANCIAL INSTITUTION IN WHICH EACH SUCH ACCOUNT, LOCKBOX OR
SAFE DEPOSIT BOX IS HELD; AND (C) THE NAME OF EVERY PERSON AUTHORIZED TO DRAW
THEREON OR WHO HAS ACCESS THERETO.  EXCEPT AS SET FORTH IN SECTION 3.23 OF THE
SELLER DISCLOSURE SCHEDULE, NO PERSON HOLDS ANY POWER OF ATTORNEY FROM ANY
COMPANY OR SUBSIDIARY OF THE COMPANIES, EXCEPT POWERS OF ATTORNEY GRANTED IN THE
ORDINARY COURSE OF BUSINESS (INCLUDING TO THIRD-PARTY PROFESSIONALS IN
CONNECTION WITH CUSTOMS, TAX, AND SIMILAR MATTERS).


 


SECTION 3.24         RESTRICTED CASH.  AS OF THE CLOSING DATE, THE COMPANIES AND
THEIR SUBSIDIARIES SHALL HAVE ON HAND THE THEN-CURRENT BALANCES OF ANY CASH
AMOUNTS IN THE CATEGORIES DESCRIBED IN PART A OF SECTION 2.4(A) OF THE SELLER
DISCLOSURE SCHEDULE.


 


SECTION 3.25         SUFFICIENCY OF ASSETS EXCEPT AS SET FORTH IN SECTION 3.25
OF THE SELLER DISCLOSURE SCHEDULE, THE RIGHTS, PROPERTIES AND ASSETS OF THE
COMPANIES AND THEIR SUBSIDIARIES AND THE FACILITIES AND SERVICES TO WHICH THE
COMPANIES AND THEIR

 

68

--------------------------------------------------------------------------------


 


SUBSIDIARIES HAVE A CONTRACTUAL RIGHT AND THE RIGHTS OF THE PURCHASERS AND THEIR
AFFILIATES (INCLUDING COMPANIES AND THEIR SUBSIDIARIES) PURSUANT TO THE
ANCILLARY AGREEMENTS, BUT EXCLUDING ANY ADMINISTRATIVE OR SIMILAR GROUP SERVICES
PROVIDED IN THE ORDINARY COURSE OF BUSINESS BY SELLERS TO THE COMPANIES AND
THEIR SUBSIDIARIES AS OF THE DATE HEREOF AND NOT PROVIDED PURSUANT TO THE
ANCILLARY AGREEMENTS, AND EXCLUDING RIGHTS, PROPERTIES, ASSETS, FACILITIES AND
SERVICES WHICH ARE NOT MATERIAL TO THE OPERATION OF THE BUSINESS, TOGETHER
INCLUDE ALL RIGHTS, PROPERTIES, ASSETS, FACILITIES AND SERVICES THAT ARE
NECESSARY FOR THE PURCHASERS AND THEIR AFFILIATES (INCLUDING THE COMPANIES AND
THEIR SUBSIDIARIES) TO CARRY ON THE BUSINESS AFTER CLOSING SUBSTANTIALLY IN THE
MANNER IN WHICH IT HAS BEEN CARRIED ON IMMEDIATELY PRIOR TO THE CLOSING.  FOR
THE AVOIDANCE OF DOUBT, THE COMPANIES AND THEIR SUBSIDIARIES DO NOT CONDUCT
TERMINAL ENGINEERING OR MANUFACTURING FUNCTIONS OR OWN LOTTERY TERMINALS OR
PARTS JOINTLY USED WITH SELLERS OR OTHER AFFILIATES OF SELLERS THAT ARE NOT
REFLECTED IN THE FINAL NET WORKING CAPITAL.


 


SECTION 3.26         ACQUISITION FOR INVESTMENT.  THE SELLERS HAVE SUCH
KNOWLEDGE AND EXPERIENCE IN FINANCIAL AND BUSINESS MATTERS THAT THEY ARE CAPABLE
OF EVALUATING THE MERITS AND RISKS OF SELLERS’ ACQUISITION OF THE SPORTECH
SHARES.  THE SELLERS ARE ACQUIRING THE SPORTECH SHARES SOLELY FOR INVESTMENT AND
NOT WITH A VIEW TOWARD OR FOR SALE IN CONNECTION WITH ANY DISTRIBUTION THEREOF,
OR WITH ANY PRESENT INTENTION OF DISTRIBUTING SUCH SPORTECH SHARES, OTHER THAN
TO ANY OF THEIR RESPECTIVE AFFILIATES.  THE SELLERS ACKNOWLEDGE THAT THE
SPORTECH SHARES HAVE NOT BEEN REGISTERED UNDER APPLICABLE SECURITIES LAWS OF THE
UNITED STATES.  THE SELLERS AGREE THAT THE SPORTECH SHARES MAY NOT BE SOLD,
TRANSFERRED, OFFERED FOR SALE, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF
WITHOUT QUALIFICATION UNDER APPLICABLE SECURITIES LAWS, EXCEPT PURSUANT TO AN
EXEMPTION FROM SUCH QUALIFICATION AVAILABLE UNDER SUCH SECURITIES LAWS.


 


SECTION 3.27         DISCLOSURE.  THE INFORMATION REGARDING SGC AND ITS
AFFILIATES (INCLUDING THE COMPANIES AND THEIR SUBSIDIARIES) FURNISHED BY SGC TO
SPORTECH OR ITS AFFILIATES IN WRITING FOR THE PURPOSES OF INCLUSION IN THE
CIRCULAR OR ANY PUBLIC DOCUMENTATION ISSUED IN CONNECTION WITH THE SPORTECH
EQUITY OFFERING AS EXTRACTED AND SET OUT AT SECTION 3.27 OF THE SELLER
DISCLOSURE SCHEDULE (SUCH INFORMATION BEING THE “SELLER PROVIDED INFORMATION”)
DOES NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT AS OF THE DATE OF THIS
AGREEMENT.


 


SECTION 3.28         DISCLAIMER OF WARRANTIES.  NOTWITHSTANDING ANY PROVISION OF
THIS AGREEMENT TO THE CONTRARY, SELLERS MAKE NO REPRESENTATIONS OR WARRANTIES TO
PURCHASERS OR ANY OTHER PERSON IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT, EXCEPT AS SPECIFICALLY SET FORTH IN THIS ARTICLE III.  ALL
OTHER REPRESENTATIONS AND WARRANTIES, WHETHER EXPRESS OR IMPLIED, ARE DISCLAIMED
BY SELLERS.

 

69

--------------------------------------------------------------------------------


 


ARTICLE IV.


 


REPRESENTATIONS AND WARRANTIES OF SPORTECH


 

Except as set forth on the Purchasers Disclosure Schedule, Sportech represents
and warrants to Purchasers as of the date hereof and as of the Closing Date, as
follows:

 


SECTION 4.1            ORGANIZATION AND GOOD STANDING.  EACH OF PURCHASERS
(A) IS DULY INCORPORATED OR ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING
UNDER THE LAWS OF ITS GOVERNING JURISDICTION; (B) HAS ALL REQUISITE CORPORATE,
COMPANY OR LIMITED LIABILITY COMPANY (OR OTHER APPLICABLE ENTITY) POWER AND
AUTHORITY TO OWN, OPERATE AND LEASE ITS ASSETS AND PROPERTIES AND TO CARRY ON
ITS BUSINESS AS IT IS NOW BEING CONDUCTED; (C) IS DULY QUALIFIED TO DO BUSINESS
AND IS IN GOOD STANDING IN EACH OF THE JURISDICTIONS IN WHICH THE OWNERSHIP,
OPERATION OR LEASING OF ITS PROPERTIES AND ASSETS AND THE CONDUCT OF ITS
BUSINESS REQUIRES IT TO BE SO QUALIFIED AND (D) IS IN SUBSTANTIAL COMPLIANCE
WITH ITS CHARTER, BY LAWS OR OTHER GOVERNING DOCUMENTS, EXCEPT, IN THE CASE OF
CLAUSES (C) OR (D), WHERE THE FAILURE TO BE SO QUALIFIED AND IN GOOD STANDING,
OR TO BE IN SUCH COMPLIANCE, WOULD NOT BE MATERIAL IN THE CONTEXT OF THE
BUSINESS OF THE PURCHASERS AND THEIR SUBSIDIARIES TAKEN AS A WHOLE.


 


SECTION 4.2            AUTHORIZATION.  EACH PURCHASER HAS THE REQUISITE
CORPORATE OR COMPANY POWER AND AUTHORITY TO EXECUTE AND DELIVER THIS AGREEMENT
AND THOSE ANCILLARY AGREEMENTS TO WHICH IT IS A PARTY.  THE EXECUTION AND
DELIVERY OF THIS AGREEMENT AND EACH OF THE ANCILLARY AGREEMENTS BY PURCHASERS
AND THE CONSUMMATION BY PURCHASERS OF THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY HAVE BEEN DULY AND VALIDLY AUTHORIZED BY THE BOARD OF DIRECTORS (OR
EQUIVALENT GOVERNING BODY) OF EACH PURCHASER AND NO OTHER COMPANY PROCEEDINGS
ARE NECESSARY (I) TO AUTHORIZE THIS AGREEMENT OR THE ANCILLARY AGREEMENTS; OR
(II) EXCEPT FOR THE APPROVAL OF THE SPORTECH VOTING PROPOSAL AT THE SPORTECH
SHAREHOLDERS MEETING, TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY.  THIS AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED BY EACH PURCHASER
AND (ASSUMING DUE AUTHORIZATION, EXECUTION AND DELIVERY BY SELLERS) THIS
AGREEMENT CONSTITUTES, AND EACH OF THE ANCILLARY AGREEMENTS, WHEN EXECUTED AND
DELIVERED BY PURCHASERS (ASSUMING DUE AUTHORIZATION, EXECUTION AND DELIVERY BY
THE OTHER PARTIES THERETO) WILL CONSTITUTE, A VALID AND BINDING OBLIGATION OF
SUCH PURCHASERS, ENFORCEABLE AGAINST SUCH PURCHASERS IN ACCORDANCE WITH ITS
TERMS, EXCEPT AS ENFORCEABILITY MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM AND OTHER SIMILAR LAWS RELATING TO OR AFFECTING
CREDITORS’ RIGHTS GENERALLY OR BY GENERAL EQUITABLE PRINCIPLES (REGARDLESS OF
WHETHER SUCH ENFORCEABILITY IS CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW).


 


SECTION 4.3            NO CONFLICT.  EXCEPT AS SET FORTH IN SECTION 4.3 OF THE
PURCHASER DISCLOSURE SCHEDULE AND ASSUMING ALL REQUIRED GOVERNMENTAL APPROVALS,
PURCHASER GOVERNMENTAL APPROVALS AND SELLER GOVERNMENTAL APPROVALS, AND ALL
WAITING PERIODS DESCRIBED IN SECTION 4.3 OF THE PURCHASER DISCLOSURE SCHEDULE,
HAVE BEEN OBTAINED OR MADE, OR HAVE EXPIRED, THE EXECUTION AND DELIVERY OF THIS
AGREEMENT AND THE ANCILLARY AGREEMENTS BY PURCHASERS AND THE CONSUMMATION BY
PURCHASERS OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY WILL NOT
(A) RESULT IN A MATERIAL CONTRAVENTION, VIOLATION OR BREACH OF LAW APPLICABLE TO
THE PURCHASERS OR THEIR SUBSIDIARIES; (B) CONFLICT WITH, RESULT IN A VIOLATION
OR BREACH OF, OR CONSTITUTE A DEFAULT UNDER (INCLUDING ANY SUCH CONFLICT,
VIOLATION, BREACH OR DEFAULT RESULTING FROM THE FAILURE

 

70

--------------------------------------------------------------------------------


 


TO MAKE OR OBTAIN ANY REQUIRED NOTIFICATION, CONSENT, WAIVER OR APPROVAL UNDER),
RESULT IN THE ACCELERATION OF, OR CREATE IN ANY PARTY THE RIGHT TO ACCELERATE,
TERMINATE OR CANCEL, OR GIVE RISE TO A RIGHT OF PAYMENT, PREPAYMENT OR
REIMBURSEMENT, OR TERMINATION, CANCELLATION, MODIFICATION OR ACCELERATION UNDER,
OR TO ADDITIONAL ACCELERATED OR GUARANTEED RIGHTS OR ENTITLEMENT OF ANY PERSON
UNDER, OR RESULT IN THE CREATION OF ANY ENCUMBRANCE (OTHER THAN A PERMITTED
ENCUMBRANCE) UPON ANY OF THE PROPERTIES OR ASSETS OF THE PURCHASERS OR THEIR
SUBSIDIARIES UNDER ANY PROVISION OF ANY MATERIAL PURCHASER CONTRACT, IN EACH
CASE WHETHER WITH OR WITHOUT NOTICE, LAPSE OF TIME OR BOTH; OR (C) CONTRAVENE,
CONFLICT WITH, OR RESULT IN ANY VIOLATION OR BREACH OF ANY PROVISION OF THE
MEMORANDUM AND ARTICLES OF ASSOCIATION OR OTHER GOVERNING DOCUMENTS OF ANY
PURCHASER OR ITS SUBSIDIARIES, OTHER THAN, IN THE CASE OF SECTION 4.3(B), ANY
SUCH VIOLATIONS, CONFLICTS, BREACHES, DEFAULTS, ACCELERATIONS OR RIGHTS THAT
WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO
MATERIALLY IMPAIR OR DELAY SUCH PURCHASER’S ABILITY TO PERFORM ITS OBLIGATIONS
UNDER THIS AGREEMENT OR CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY, OR GIVE
RISE TO A MATERIAL LIABILITY OF THE PURCHASERS AND THEIR SUBSIDIARIES TAKEN AS A
WHOLE, OR MATERIALLY INTERFERE WITH THE CONDUCT OF THE BUSINESS OF THE
PURCHASERS OR THEIR SUBSIDIARIES TAKEN AS A WHOLE.


 


SECTION 4.4            LEGAL PROCEEDINGS.  EXCEPT AS SET FORTH IN SECTION 4.4 OF
THE PURCHASER DISCLOSURE SCHEDULE AND EXCEPT AS TO ANY ACTIONS DISCLOSED IN
SECTION 4.12(B) OF THE PURCHASER DISCLOSURE SCHEDULE, THERE ARE NO ACTIONS
PENDING OR, TO THE KNOWLEDGE OF SPORTECH, THREATENED AGAINST ANY PURCHASER OR
ITS SUBSIDIARIES OR ANY OF THEIR RESPECTIVE ASSETS OR PROPERTIES WHICH,
INDIVIDUALLY OR IN THE AGGREGATE, WOULD REASONABLY BE EXPECTED TO (A), AS OF THE
DATE HEREOF, MATERIALLY IMPAIR OR DELAY ANY PURCHASER’S ABILITY TO PERFORM ITS
OBLIGATIONS UNDER THIS AGREEMENT OR CONSUMMATE THE TRANSACTIONS CONTEMPLATED
HEREBY; OR (B) GIVE RISE TO A MATERIAL LIABILITY IN RESPECT OF ANY PURCHASER’S
BUSINESS OR MATERIALLY INTERFERE WITH THE CONDUCT OF SUCH PURCHASER’S BUSINESS. 
EXCEPT AS SET FORTH IN SECTION 4.4 OF THE PURCHASER DISCLOSURE SCHEDULE, NONE OF
THE PURCHASERS, ITS SUBSIDIARIES OR, TO THE KNOWLEDGE OF SPORTECH, THEIR
RESPECTIVE DIRECTORS, OFFICERS, MANAGERS OR EMPLOYEES (IN THEIR CAPACITIES AS
SUCH) IS SUBJECT TO ANY GOVERNMENTAL ORDER WHICH, INDIVIDUALLY OR IN THE
AGGREGATE, WOULD REASONABLY BE EXPECTED TO (I) AS OF THE DATE HEREOF, MATERIALLY
IMPAIR OR DELAY SUCH PURCHASERS’ ABILITY TO PERFORM ITS OBLIGATIONS UNDER THIS
AGREEMENT OR CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY, OR (II) GIVE RISE
TO A MATERIAL LIABILITY OF SUCH PURCHASER’S BUSINESS OR MATERIALLY INTERFERE
WITH THE CONDUCT OF SUCH PURCHASER’S BUSINESS.


 


SECTION 4.5            ACQUISITION FOR INVESTMENT.  SPORTECH HAS SUCH KNOWLEDGE
AND EXPERIENCE IN FINANCIAL AND BUSINESS MATTERS THAT IT IS CAPABLE OF
EVALUATING THE MERITS AND RISKS OF PURCHASERS’ PURCHASE OF THE INTERESTS. 
PURCHASERS ARE ACQUIRING THE INTERESTS SOLELY FOR INVESTMENT AND NOT WITH A VIEW
TOWARD OR FOR SALE IN CONNECTION WITH ANY DISTRIBUTION THEREOF, OR WITH ANY
PRESENT INTENTION DISTRIBUTING SUCH INTERESTS, OTHER THAN TO ANY OF THEIR
RESPECTIVE AFFILIATES.  PURCHASERS ACKNOWLEDGE THAT THE INTERESTS HAVE NOT BEEN
REGISTERED UNDER APPLICABLE SECURITIES LAWS.  PURCHASERS AGREE THAT THE
INTERESTS MAY NOT BE SOLD, TRANSFERRED, OFFERED FOR SALE, PLEDGED, HYPOTHECATED
OR OTHERWISE DISPOSED OF WITHOUT QUALIFICATION UNDER APPLICABLE SECURITIES LAWS,
EXCEPT PURSUANT TO AN EXEMPTION FROM SUCH QUALIFICATION AVAILABLE UNDER SUCH
SECURITIES LAWS.

 

71

--------------------------------------------------------------------------------


 


SECTION 4.6            FUNDING.  SUBJECT TO THE SATISFACTION OR (WHERE
APPLICABLE) WAIVER OF ALL THE CONDITIONS SET FORTH IN THE PLACING AGREEMENT (AS
DEFINED IN THIS SECTION 4.6), PURCHASERS WILL HAVE ON THE CLOSING DATE
SUFFICIENT FUNDS TO ENABLE PURCHASERS TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED HEREBY, INCLUDING PAYMENT OF THE CASH CLOSING CONSIDERATION AND ANY
OTHER PORTION OF THE PURCHASE PRICE THAT BECOMES PAYABLE IN CASH AT CLOSING AND
ALL FEES AND EXPENSES OF PURCHASERS RELATING TO THE TRANSACTIONS CONTEMPLATED
HEREBY.  PURCHASERS HAVE DELIVERED TO SELLERS A COPY OF A DULY EXECUTED PLACING
AGREEMENT, DATED AS OF THE DATE OF THIS AGREEMENT, AMONG SPORTECH AND CLOSE
BROTHERS CORPORATE FINANCE LIMITED AND INVESTEC INVESTMENT BANKING, A DIVISION
OF INVESTEC BANK PLC (THE “PLACING AGREEMENT”) RELATING TO THE PLACING OF THE
PLACING SHARES TO BE ALLOTTED AND ISSUED PURSUANT TO THE TERMS OF THE PLACING
AGREEMENT, WHICH PLACING AGREEMENT SHALL NOT BE MATERIALLY AMENDED WITHOUT THE
PRIOR WRITTEN CONSENT OF SGC EXCEPT IF SUCH AMENDMENT WOULD NOT REASONABLY BE
EXPECTED TO MATERIALLY AFFECT THE ABILITY OF PURCHASERS TO CONSUMMATE, OR TO
MATERIALLY DELAY THE CONSUMMATION OF, THE TRANSACTIONS CONTEMPLATED HEREBY.


 


SECTION 4.7            BROKERS’ FEES.  NO BROKER, INVESTMENT BANKER, FINANCIAL
ADVISOR OR OTHER PERSON OTHER THAN CLOSE BROTHERS CORPORATE FINANCE AND
INVESTEC, THE FEES AND EXPENSES FOR WHICH SHALL BE PAID BY PURCHASERS (OR AN
AFFILIATE THEREOF), IS ENTITLED TO ANY BROKER’S, FINDER’S, FINANCIAL ADVISOR’S
OR OTHER SIMILAR FEE OR COMMISSION IN CONNECTION WITH THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY BASED UPON ARRANGEMENTS MADE BY OR ON BEHALF OF
PURCHASERS OR ANY OF THEIR AFFILIATES.


 


SECTION 4.8            NO RELIANCE.  EACH PURCHASER (ON BEHALF OF ITSELF AND ITS
AFFILIATES) ACKNOWLEDGES THAT IT HAS HAD THE OPPORTUNITY TO CONDUCT AN
INDEPENDENT INVESTIGATION OF THE FINANCIAL CONDITION, LIABILITIES, RESULTS OF
OPERATIONS AND PROJECTED OPERATIONS OF THE BUSINESS AND THE COMPANIES AND THEIR
SUBSIDIARIES AND THE NATURE AND CONDITION OF THEIR RESPECTIVE PROPERTIES AND
ASSETS AND, IN MAKING THE DETERMINATION TO PROCEED WITH THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT AND THE ANCILLARY AGREEMENTS, HAS RELIED SOLELY
ON THE RESULTS OF ITS OWN INDEPENDENT INVESTIGATION AND THE PROVISIONS SET FORTH
IN THIS AGREEMENT, THE ANCILLARY AGREEMENTS, AND THE CERTIFICATES TO BE
DELIVERED PURSUANT TO SECTION 6.2(E).  EACH PURCHASER ACKNOWLEDGES THAT NONE OF
SELLERS, THE COMPANIES, THE SUBSIDIARIES OF THE COMPANIES OR ANY OTHER PERSON
HAS MADE ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, AS TO THE ACCURACY
OR COMPLETENESS OF ANY INFORMATION, WRITTEN OR ORAL AND IN ANY FORM PROVIDED,
WHICH HAS BEEN MADE AVAILABLE (OR WHICH IS MADE AVAILABLE AFTER THE DATE HEREOF)
TO SUCH PURCHASER, ITS AFFILIATES OR THEIR REPRESENTATIVES REGARDING THE
COMPANIES, THEIR SUBSIDIARIES, THE BUSINESS OR OTHER MATTERS OTHER THAN THE
REPRESENTATIONS OR WARRANTIES INCLUDED IN ARTICLE III.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, OTHER THAN TO THE EXTENT CONTAINED IN ARTICLE III,
THE ANCILLARY AGREEMENTS OR THE CERTIFICATES TO BE DELIVERED PURSUANT TO
SECTION 6.2(E), NONE OF SELLERS, THE COMPANIES, THE SUBSIDIARIES OF THE
COMPANIES OR ANY OTHER PERSON HAS MADE A REPRESENTATION OR WARRANTY, EXPRESS OR
IMPLIED, TO PURCHASERS, THEIR AFFILIATES OR THEIR REPRESENTATIVES, AND EACH
PURCHASER (ON BEHALF OF ITS AFFILIATES AND THEIR REPRESENTATIVES) EXPRESSLY
DISCLAIMS RELIANCE, WITH RESPECT TO (A) THE CONFIDENTIAL INFORMATION MEMORANDUM
DATED FEBRUARY 2009 WITH RESPECT TO THE BUSINESS, ANY MANAGEMENT PRESENTATION
(OR ANY QUESTION AND ANSWER SESSION, “BREAK-OUT” SESSION OR

 

72

--------------------------------------------------------------------------------


 


OTHER MEETING) OR ORAL OR WRITTEN RESPONSES TO QUESTIONS OR REQUESTS SUBMITTED
(IN WRITING OR ORALLY) BY OR ON BEHALF OF PURCHASERS OR THEIR AFFILIATES OR
THEIR REPRESENTATIVES; (B) ANY PROJECTIONS, FORECASTS, ESTIMATES OR BUDGETS MADE
AVAILABLE (OR WHICH ARE MADE AVAILABLE AFTER THE DATE HEREOF) TO PURCHASERS,
THEIR AFFILIATES OR THEIR REPRESENTATIVES FOR THE BUSINESS (OR ANY PARTS
THEREOF) OR ANY OF THE COMPANIES OR THEIR SUBSIDIARIES, OR FUTURE REVENUES,
EXPENSES OR EXPENDITURES, FUTURE RESULTS OF OPERATIONS (OR ANY COMPONENT
THEREOF, INCLUDING “EBITDA”), FUTURE CASH FLOWS OR FUTURE FINANCIAL CONDITION
(OR ANY COMPONENT THEREOF), IN EACH CASE, OF THE BUSINESS OR THE COMPANIES AND
THEIR SUBSIDIARIES, OR THE FUTURE BUSINESS OR OPERATIONS OF THE COMPANIES AND
THEIR SUBSIDIARIES; (C) BUSINESS OPPORTUNITIES, INCLUDING THE PROSPECTS FOR NEW
(OR RE-NEGOTIATED OR REVISED) CONTRACTS OR ARRANGEMENTS OR ONE-TIME OR OTHER
SALES, ENTERING INTO NEW MARKETS OR OTHERWISE OBTAINING NEW BUSINESS OR
RETAINING EXISTING BUSINESS, CONTRACTS OR ARRANGEMENTS (INCLUDING THE PROSPECTS
OR LEGALITY OF INTERNET OR OTHER ACCOUNT WAGERING BUSINESS NOT CONDUCTED BY ANY
OF THE COMPANIES OR THEIR SUBSIDIARIES AS OF THE DATE HEREOF); (D) STRATEGIES OR
PLANS FOR GROWING THE BUSINESS OR REDUCING THE EXPENSES OF THE BUSINESS OR THE
PROBABLE SUCCESS OR PROFITABILITY OF THE OWNERSHIP OF THE INTERESTS OR THE
BUSINESS; (E) THE COSTS OR OTHER EFFECTS ASSOCIATED WITH OPERATING THE BUSINESS
AS A “STAND-ALONE” ENTERPRISE; (F) ANY MATERIAL, DOCUMENTS OR INFORMATION,
WRITTEN OR ORAL AND IN ANY FORM PROVIDED, WHICH HAS BEEN MADE AVAILABLE (OR
WHICH IS MADE AVAILABLE AFTER THE DATE HEREOF) TO PURCHASERS OR THEIR
REPRESENTATIVES IN THE ELECTRONIC DATA ROOM OR OTHERWISE; AND (G) WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, ANY COMMUNICATIONS (WRITTEN OR ORAL)
BETWEEN PURCHASERS AND THEIR REPRESENTATIVES, ON THE ONE HAND, AND SELLERS OR
ANY OF THEIR REPRESENTATIVES (INCLUDING MEMBERS OF MANAGEMENT OR EMPLOYEES OF
THE BUSINESS), ON THE OTHER HAND, IN EACH CASE, EXCEPT AS EXPRESSLY COVERED BY A
REPRESENTATION OR WARRANTY SET FORTH IN ARTICLE III OR IN ANY ANCILLARY
AGREEMENT OR THE CERTIFICATE TO BE DELIVERED PURSUANT TO SECTION 6.2(E).


 


SECTION 4.9            CAPITAL STRUCTURE.


 


(A)           THE AUTHORIZED SHARE CAPITAL OF SPORTECH CONSISTS OF 140,000,000
ORDINARY SHARES, OF WHICH, AS AT THE DATE OF THIS AGREEMENT, (I) 100,652,603
WERE ISSUED AND OUTSTANDING, ALL OF WHICH ARE DULY AUTHORIZED, VALIDLY ISSUED,
FULLY PAID AND NON-ASSESSABLE AND NONE OF WHICH WERE ISSUED IN VIOLATION OF
PREEMPTIVE OR SIMILAR RIGHTS; AND (II) 1,628,967 WERE SUBJECT TO OUTSTANDING
OPTIONS UNDER SPORTECH’S STOCK OPTION PLANS AND PURSUANT TO THE TERMS OF
SPORTECH’S STOCK OPTION PLANS, COMMITMENTS TO ISSUE NEW SHARES OR RE-ISSUE
TREASURY SHARES SHALL NOT EXCEED 10% OF THE ISSUED ORDINARY SHARE CAPITAL OF
SPORTECH IN ANY ROLLING 10 YEAR PERIOD.  NO CHANGE IN SUCH CAPITALIZATION HAS
OCCURRED SINCE SEPTEMBER 30, 2009, EXCEPT FOR CHANGES RESULTING FROM THE
EXERCISE OR TERMINATION OF STOCK OPTIONS OUTSTANDING AS OF SEPTEMBER 30, 2009. 
EXCEPT AS SET FORTH IN THIS SECTION 4.9(A) OR IN SECTION 4.9(A) OF THE PURCHASER
DISCLOSURE SCHEDULE, THERE ARE NO (A) OUTSTANDING OBLIGATIONS (CONTINGENT OR
OTHERWISE), OPTIONS, WARRANTS, CONVERTIBLE SECURITIES OR OTHER RIGHTS, CONTRACTS
OR COMMITMENTS (CONTINGENT OR OTHERWISE) RELATING TO THE CAPITAL STOCK OR OTHER
EQUITY INTERESTS OF SPORTECH OR OBLIGATING SPORTECH TO ISSUE OR SELL OR
OTHERWISE TRANSFER CAPITAL STOCK OR OTHER EQUITY INTERESTS OF SPORTECH;
(B) OUTSTANDING OBLIGATIONS (CONTINGENT OR OTHERWISE) OF SPORTECH TO REPURCHASE,
REDEEM OR OTHERWISE ACQUIRE SHARES OF CAPITAL STOCK OR OTHER EQUITY INTERESTS OF
SPORTECH, TO PAY ANY

 

73

--------------------------------------------------------------------------------


 


DIVIDEND OR MAKE ANY DISTRIBUTION IN RESPECT THEREOF, OR TO MAKE ANY INVESTMENT
IN ANY EQUITY INTERESTS IN ANY OTHER PERSON; (C) OUTSTANDING OBLIGATIONS
(CONTINGENT OR OTHERWISE), OPTIONS, WARRANTS, CONVERTIBLE SECURITIES OR OTHER
RIGHTS, CONTRACTS OR COMMITMENTS (CONTINGENT OR OTHERWISE) OBLIGATING SPORTECH
TO MAKE ANY INVESTMENT IN DEBT SECURITIES OF OR EXTEND ANY LOAN TO ANY OTHER
PERSON (WHICH, FOR THE AVOIDANCE OF DOUBT, SHALL NOT INCLUDE ANY EXTENSION OF
CREDIT IN THE ORDINARY COURSE OF BUSINESS); OR (D) VOTING TRUSTS, OPERATING
AGREEMENTS, PROXIES OR OTHER CONTRACTS OR UNDERSTANDINGS (CONTINGENT OR
OTHERWISE) IN EFFECT WITH RESPECT TO THE VOTING OR TRANSFER OF EQUITY INTERESTS
OF SPORTECH.


 


(B)           THE SPORTECH SHARES TO BE ISSUED PURSUANT TO SECTION 2.1 WILL BE
DULY AUTHORIZED, VALIDLY ISSUED, FULLY PAID AND NON-ASSESSABLE, AND WILL BE FREE
AND CLEAR OF ANY ENCUMBRANCES.


 


(C)           EXCEPT AS SET FORTH IN SECTION 4.9(C) OF THE PURCHASER DISCLOSURE
SCHEDULE, THERE ARE NO PERSONS IN WHICH SPORTECH OWNS ANY EQUITY INTEREST.


 


SECTION 4.10         UNITED KINGDOM LISTING AUTHORITY FILINGS; FINANCIAL
STATEMENTS; SOLVENCY.


 


(A)           SINCE JANUARY 1, 2007, SPORTECH HAS TIMELY FILED ALL FORMS,
REPORTS, STATEMENTS AND DOCUMENTS REQUIRED TO BE FILED BY IT (I) PURSUANT TO THE
COMPANIES ACTS 1985 AND 2006, AS APPLICABLE; AND (II) PURSUANT TO THE RULES OF
THE UNITED KINGDOM LISTING AUTHORITY (“UKLA”) (COLLECTIVELY TOGETHER WITH ANY
SUCH FORMS, REPORTS, STATEMENTS AND DOCUMENTS SPORTECH MAY FILE SUBSEQUENT TO
THE DATE HEREOF UNTIL THE CLOSING, INCLUDING THE CIRCULAR AND ANY OTHER
DOCUMENTS REQUIRED BY APPLICABLE LAW IN CONNECTION WITH THE SPORTECH EQUITY
OFFERING OR THE SPORTECH SHAREHOLDERS MEETING, THE “SPORTECH REPORTS”).  EACH
SPORTECH REPORT WAS PREPARED IN ALL MATERIAL RESPECTS IN ACCORDANCE WITH THE
REQUIREMENTS OF APPLICABLE LAW INCLUDING THE COMPANIES ACT 1985 AND 2006, AS
APPLICABLE, AND THE REQUIREMENTS OF THE UKLA, AS THE CASE MAY BE AND INCLUDING,
IN THE CASE OF THE CIRCULAR, THE REQUIREMENT SET OUT IN SECTION 80 OF THE
FINANCIAL SERVICES AND MARKETS ACT 2000 THAT THE CIRCULAR CONTAINS ALL SUCH
INFORMATION AS INVESTORS AND THEIR PROFESSIONAL ADVISERS WOULD REASONABLY
REQUIRE, AND REASONABLY EXPECT TO FIND THERE, FOR THE PURPOSE OF MAKING AN
INFORMED ASSESSMENT OF THE ASSETS AND LIABILITIES, FINANCIAL POSITION, PROFITS
AND LOSSES, AND PROSPECTS OF SPORTECH AND THE RIGHTS ATTACHING TO THE SHARES TO
BE ISSUED PURSUANT TO THE SPORTECH EQUITY OFFERING (BUT EXCLUDING, IN EACH CASE,
ANY FAILURE TO COMPLY WITH APPLICABLE LAW AS A RESULT OF ANY INACCURACY IN THE
SELLER PROVIDED INFORMATION).


 


(B)           EXCEPT AS DISCLOSED IN SECTION 4.10(B) OF THE PURCHASER DISCLOSURE
SCHEDULE, EACH OF (I) THE AUDITED CONSOLIDATED BALANCE SHEET OF SPORTECH AS OF
DECEMBER 31, 2008 AND THE RELATED AUDITED CONSOLIDATED INCOME STATEMENTS,
STATEMENTS OF CASH FLOW AND STATEMENTS OF CHANGES IN EQUITY OF SPORTECH FOR THE
YEAR THEN ENDED, ACCOMPANIED BY THE NOTES THERETO AND THE AUDITOR’S REPORT
THEREON (THE “SPORTECH AUDITED FINANCIAL STATEMENTS”); AND (II) THE UNAUDITED
CONSOLIDATED BALANCE SHEET OF SPORTECH AS OF JUNE 30, 2009 AND THE RELATED
CONSOLIDATED STATEMENTS OF

 

74

--------------------------------------------------------------------------------


 


INCOME, CASH FLOWS AND STATEMENTS OF CHANGES IN EQUITY FOR THE SIX MONTHS THEN
ENDED (THE “SPORTECH UNAUDITED FINANCIAL STATEMENTS” AND TOGETHER WITH THE
SPORTECH AUDITED FINANCIAL STATEMENTS, THE “SPORTECH FINANCIAL STATEMENTS”), IN
EACH CASE INCLUDED IN THE SPORTECH REPORTS, WERE PREPARED BASED UPON THE
INFORMATION CONTAINED IN THE BOOKS AND RECORDS OF SPORTECH AND IN ACCORDANCE
WITH INTERNATIONAL FINANCIAL REPORTING STANDARDS, CONSISTENTLY APPLIED (EXCEPT
AS DISCLOSED IN THE NOTES THERETO, AND EXCEPT THAT UNAUDITED STATEMENTS DO NOT
INCLUDE NOTES OR NORMAL YEAR-END ADJUSTMENTS), AND FAIRLY PRESENT, IN ALL
MATERIAL RESPECTS, THE CONSOLIDATED FINANCIAL POSITION, RESULTS OF ITS
OPERATIONS AND CASH FLOWS FOR THE PERIODS COVERED THEREBY (AS APPLICABLE).


 


(C)           AT THE DATE OF THIS AGREEMENT AND AT THE CLOSING DATE (TAKING INTO
ACCOUNT THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY ARTICLE 2 HEREOF),
NEITHER THE PURCHASER NOR ANY OF ITS AFFILIATES IS INSOLVENT OR BANKRUPT UNDER
THE LAWS OF ITS JURISDICTION OF INCORPORATION, UNABLE TO PAY ITS DEBTS AS THEY
FALL DUE OR IS OR LIABLE TO ANY ARRANGEMENT (WHETHER BY COURT PROCESS OR
OTHERWISE) UNDER WHICH ITS CREDITORS WOULD RECEIVE LESS THAN THE AMOUNTS DUE TO
THEM.


 


SECTION 4.11         UNDISCLOSED LIABILITIES.  EXCEPT FOR (A) LIABILITIES WHICH
ARE DISCLOSED, ACCRUED OR RESERVED AGAINST IN THE SPORTECH FINANCIAL STATEMENTS
(OR THE RELATED NOTES) OR DISCLOSED IN SECTION 4.11 OF THE PURCHASER DISCLOSURE
SCHEDULE; (B) LIABILITIES INCURRED SINCE JUNE 30, 2009 IN THE ORDINARY COURSE OF
BUSINESS; (C) LIABILITIES DISCLOSED IN THE PURCHASER DISCLOSURE SCHEDULE
PURSUANT TO ANY OF SECTIONS 4.4 OR 4.12; (D) PERFORMANCE OF EXPRESS OBLIGATIONS
UNDER MATERIAL CONTRACTS OF SPORTECH AND ITS SUBSIDIARIES (BUT NOT, FOR THE
AVOIDANCE OF DOUBT, ANY LIABILITY FOR BREACH OF SUCH CONTRACTS BY ANY OF
SPORTECH OR ITS SUBSIDIARIES); (E) LIABILITIES INCURRED BY THE SPORTECH AND ITS
SUBSIDIARIES AFTER THE DATE OF THIS AGREEMENT WITH THE WRITTEN CONSENT OF SGC;
AND (F) OTHER LIABILITIES, NOT COVERED BY SECTION 4.11(A) THROUGH (E) ABOVE,
THAT, INDIVIDUALLY AND IN THE AGGREGATE, DO NOT EXCEED $2,500,000.00, SPORTECH
AND ITS SUBSIDIARIES DO NOT HAVE ANY LIABILITIES REQUIRED TO BE REFLECTED OR
RESERVED AGAINST ON A COMBINED BALANCE SHEET OF SPORTECH AND ITS SUBSIDIARIES
PREPARED IN ACCORDANCE WITH IFRS.


 


SECTION 4.12         COMPLIANCE WITH LAWS; PERMITS.


 


(A)           EXCEPT AS SET FORTH IN SECTION 4.12(A) OF THE PURCHASER DISCLOSURE
SCHEDULE, PURCHASERS AND THEIR SUBSIDIARIES HAVE SINCE JANUARY 1, 2006 OPERATED
AND ARE CURRENTLY OPERATING THEIR RESPECTIVE BUSINESSES IN COMPLIANCE IN ALL
MATERIAL RESPECTS WITH ALL MATERIAL APPLICABLE LAWS.  EXCEPT AS WOULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO GIVE RISE TO A
MATERIAL LIABILITY OF PURCHASERS’ BUSINESS OR MATERIALLY INTERFERE WITH THE
CONDUCT OF PURCHASERS’ BUSINESS, SINCE JANUARY 1, 2006, NONE OF THE PURCHASERS,
ITS SUBSIDIARIES, THEIR AFFILIATES OR, TO THE KNOWLEDGE OF SPORTECH, THEIR
RESPECTIVE DIRECTORS, MANAGERS, OFFICERS, EMPLOYEES OR AGENTS (IN EACH CASE,
ACTING IN THEIR CAPACITIES AS SUCH AND ON BEHALF OF ANY OF THE FOREGOING) HAS
(A) DIRECTLY, OR INDIRECTLY THROUGH A THIRD-PARTY INTERMEDIARY, PAID, OFFERED,
GIVEN, PROMISED TO PAY, OR AUTHORIZED THE PAYMENT OF ANY MONEY OR ANYTHING OF
VALUE (INCLUDING ANY GIFT, SAMPLE, TRAVEL, MEAL AND LODGING EXPENSE,
ENTERTAINMENT, SERVICE, EQUIPMENT, DEBT FORGIVENESS, DONATION, GRANT OR OTHER
THING OF VALUE, HOWEVER CHARACTERIZED) TO ANY OFFICIAL OF ANY GOVERNMENTAL
ENTITY, ANY PERSON ACTING ON BEHALF OF ANY GOVERNMENTAL

 

75

--------------------------------------------------------------------------------


 


ENTITY, ANY POLITICAL PARTY OR OFFICIAL THEREOF OR ANY CANDIDATE FOR POLITICAL
OFFICE AT THE SUGGESTION, REQUEST, DIRECTION OR FOR THE BENEFIT OF ANY OF THE
ABOVE-DESCRIBED PERSONS THAT WAS ILLEGAL UNDER APPLICABLE LAW; OR (B) VIOLATED
OR IS IN VIOLATION, IN ANY MATERIAL RESPECT, OF ANY APPLICABLE ANTI-BRIBERY,
ANTI-CORRUPTION OR LAWS OF SIMILAR EFFECT, INCLUDING LAWS IMPLEMENTING THE OECD
CONVENTION ON COMBATING BRIBERY OF FOREIGN PUBLIC OFFICIALS IN INTERNATIONAL
BUSINESS TRANSACTIONS.


 


(B)           ALL MATERIAL APPROVALS, PERMITS, LICENSES AND AUTHORIZATIONS OF
GOVERNMENTAL ENTITIES REQUIRED TO BE HAD BY ANY OF PURCHASERS OR ITS
SUBSIDIARIES OR ANY OF THEIR RESPECTIVE DIRECTORS, MANAGERS, OFFICERS,
SHAREHOLDERS OR EMPLOYEES TO CONDUCT THE BUSINESS OF ANY OF PURCHASERS OR ITS
SUBSIDIARIES AS CURRENTLY CONDUCTED AND TO PERMIT EACH PURCHASER AND EACH
SUBSIDIARY OF THE PURCHASERS TO OWN AND USE ITS MATERIAL PROPERTIES AND ASSETS,
IN ALL MATERIAL RESPECTS, IN THE MANNER IN WHICH OF CURRENTLY USES SUCH
PROPERTIES AND ASSETS (COLLECTIVELY, “PURCHASERS PERMITS”) HAVE BEEN OBTAINED
AND ALL SUCH PURCHASERS PERMITS ARE IN FULL FORCE AND EFFECT AND SUCH BUSINESSES
ARE BEING OPERATED IN COMPLIANCE IN ALL MATERIAL RESPECTS THEREWITH).  TO THE
KNOWLEDGE OF SPORTECH, NO GOVERNMENTAL ENTITY HAS THREATENED IN WRITING TO
REVOKE, MATERIALLY AMEND OR IMPOSE ANY MATERIAL CONDITION OR SANCTION IN RESPECT
OF ANY SUCH PURCHASERS PERMIT, OR COMMENCED FORMAL PROCEEDINGS TO REVOKE,
MATERIALLY AMEND, OR IMPOSE ANY MATERIAL CONDITION OR SANCTION IN RESPECT OF ANY
SUCH PURCHASERS PERMIT.  ALL APPLICATIONS REQUIRED TO HAVE BEEN FILED FOR THE
RENEWAL OF ANY MATERIAL PERMITS HAVE BEEN FILED WITH THE APPROPRIATE PERSONS,
EXCEPT AS WOULD NOT CAUSE SUCH PERMITS TO BE REVOKED OR NOT RENEWED.


 


SECTION 4.13         INTELLECTUAL PROPERTY.


 


(A)           EXCEPT AS SET FORTH IN SECTION 4.13(A) OF THE PURCHASER DISCLOSURE
SCHEDULE, TO THE KNOWLEDGE OF SPORTECH, SPORTECH OWNS, FREE AND CLEAR OF
ENCUMBRANCES (OTHER THAN PERMITTED ENCUMBRANCES), OR HAS RIGHTS TO USE, ALL OF
THE INTELLECTUAL PROPERTY THAT IS MATERIAL TO THE CONDUCT OF THE BUSINESS OF
SPORTECH AND ITS SUBSIDIARIES AS CURRENTLY CONDUCTED.


 


(B)           EXCEPT AS SET FORTH IN SECTION 4.13(B) OF THE PURCHASER DISCLOSURE
SCHEDULE, AND TO THE KNOWLEDGE OF SPORTECH,  (I) THE CONDUCT OF THE BUSINESS OF
ANY OF SPORTECH AND ITS SUBSIDIARIES AS CURRENTLY CONDUCTED DOES NOT INFRINGE OR
OTHERWISE VIOLATE ANY PERSON’S INTELLECTUAL PROPERTY IN ANY MANNER THAT WOULD
REASONABLY BE EXPECTED TO MATERIALLY AND ADVERSELY AFFECT THEIR RESPECTIVE
BUSINESSES, AND (II) TO THE KNOWLEDGE OF SPORTECH, THERE IS NO CLAIM PENDING OR
THREATENED AGAINST ANY OF SPORTECH OR ITS SUBSIDIARIES RELATED TO ANY OF THEIR
INFRINGEMENT OR VIOLATION OF ANY PERSON’S INTELLECTUAL PROPERTY IN ANY SUCH
MANNER, AND (III) TO THE KNOWLEDGE OF SPORTECH, NO PERSON IS MATERIALLY
INFRINGING OR OTHERWISE MATERIALLY VIOLATING ANY INTELLECTUAL PROPERTY OWNED BY
ANY OF SPORTECH OR ITS SUBSIDIARIES, AND NO SUCH INFRINGEMENT CLAIMS ARE PENDING
OR THREATENED AGAINST ANY PERSON BY ANY OF SPORTECH OR ITS SUBSIDIARIES.


 


SECTION 4.14         DISCLAIMER OF WARRANTIES.  NOTWITHSTANDING ANY PROVISION OF
THIS AGREEMENT TO THE CONTRARY, PURCHASERS MAKE

 

76

--------------------------------------------------------------------------------


 


NO REPRESENTATIONS OR WARRANTIES TO SELLERS OR ANY OTHER PERSON IN CONNECTION
WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, EXCEPT AS SPECIFICALLY SET
FORTH IN THIS ARTICLE IV.  ALL OTHER REPRESENTATIONS AND WARRANTIES, WHETHER
EXPRESS OR IMPLIED, ARE DISCLAIMED BY PURCHASERS.

 


ARTICLE V.


 


COVENANTS


 


SECTION 5.1            CONDUCT OF THE BUSINESS.  FROM AND AFTER THE DATE HEREOF
UNTIL THE EARLIER OF THE CLOSING DATE AND THE DATE THIS AGREEMENT IS TERMINATED
IN ACCORDANCE WITH SECTION 7.1, SELLERS SHALL CAUSE THE COMPANIES AND THEIR
SUBSIDIARIES TO CONDUCT THEIR RESPECTIVE BUSINESSES IN THE ORDINARY COURSE
(WHICH, FOR THE AVOIDANCE OF DOUBT, SHALL BE DEEMED TO INCLUDE ANY ACTION
PERMITTED AS A RESULT OF A DOLLAR THRESHOLD OR EXCEPTION CONTAINED IN ANY OF
SECTIONS 5.1(A) THROUGH (R) BELOW) AND TO USE THEIR COMMERCIALLY REASONABLE
EFFORTS TO (I) PRESERVE THE PRESENT BUSINESS, OPERATIONS, ASSETS, PROPERTIES,
GOODWILL AND RELATIONSHIPS WITH CUSTOMERS, SUPPLIERS AND OTHERS HAVING BUSINESS
DEALINGS WITH THE COMPANIES AND THEIR SUBSIDIARIES; AND (II) MAINTAIN IN EFFECT
ALL OF THE PERMITS.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, EXCEPT
(1) AS OTHERWISE CONTEMPLATED BY THIS AGREEMENT OR ANY ANCILLARY AGREEMENT;
(2) FOR ACTIONS APPROVED BY SPORTECH IN WRITING (WHICH APPROVAL SHALL NOT BE
UNREASONABLY WITHHELD, CONDITIONED OR DELAYED); (3) AS REQUIRED BY APPLICABLE
LAW; OR (4) AS SET FORTH IN SECTION 5.1 OF THE SELLER DISCLOSURE SCHEDULE, FROM
AND AFTER THE DATE HEREOF UNTIL THE EARLIER OF THE CLOSING DATE AND THE DATE
THIS AGREEMENT IS TERMINATED IN ACCORDANCE WITH SECTION 7.1, SGC SHALL CAUSE
EACH OF THE COMPANIES AND THEIR SUBSIDIARIES TO CONDUCT THEIR BUSINESS IN ALL
MATERIAL RESPECTS IN THE ORDINARY COURSE OF BUSINESS, AND, WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, SHALL CAUSE EACH OF THE COMPANIES AND THEIR
SUBSIDIARIES NOT TO TAKE, AND, IN THE CASE OF SECTION 5.1(L), THE SELLERS SHALL
NOT TAKE WITH RESPECT TO ANY ASSET OF THE BUSINESS, ANY OF THE FOLLOWING
ACTIONS:


 


(A)           AMEND OR OTHERWISE MODIFY IN ANY RESPECT OR PERMIT ANY MATERIAL
WAIVER OF OR GRANT ANY MATERIAL CONSENT UNDER ITS GOVERNING DOCUMENTS;


 


(B)           ADOPT A PLAN OR AGREEMENT OF LIQUIDATION, DISSOLUTION, MERGER,
CONSOLIDATION OR RECAPITALIZATION;


 


(C)           (I) (A) ISSUE, DELIVER, SELL, TRANSFER, PLEDGE, GRANT, DISPOSE OF,
OR CREATE, PERMIT, ALLOW OR SUFFER TO EXIST ANY ENCUMBRANCE ON, ANY SHARES OF
ITS CAPITAL STOCK OR OTHER EQUITY INTERESTS; OR (B) ISSUE, DELIVER SELL,
TRANSFER, PLEDGE, GRANT, TRANSFER OR DISPOSE OF OR CREATE ANY ENCUMBRANCE ON ANY
OPTIONS, WARRANTS, SECURITIES CONVERTIBLE INTO OR EXERCISABLE FOR (INCLUDING
CONVERTIBLE DEBT) OR OTHER RIGHTS TO PURCHASE OR OBTAIN ANY SHARES OF ITS
CAPITAL STOCK OR OTHER EQUITY INTERESTS; (II) EFFECT OR APPROVE ANY SPLIT,
COMBINE, SUBDIVIDE OR RECLASSIFY ANY SHARES OF ITS CAPITAL STOCK OR OTHER EQUITY
INTERESTS; (III) DECLARE, SET ASIDE OR PAY ANY DIVIDEND OR OTHER DISTRIBUTION,
OTHER THAN (A) ANY DIVIDEND PAYABLE AND PAID IN CASH PRIOR TO CLOSING OR (B) IN
SETTLEMENT OF INTERCOMPANY ITEMS IN THE MANNER CONTEMPLATED BY EXHIBIT I, IN
EACH CASE NOT REDUCING

 

77

--------------------------------------------------------------------------------


 


ANY CASH AMOUNTS IN THE CATEGORIES DESCRIBED IN PART A OF SECTION 2.4(A) OF THE
SELLER DISCLOSURE SCHEDULE, WITH RESPECT TO ANY SHARES OF ITS CAPITAL STOCK OR
OTHER EQUITY INTERESTS; OR (IV) REDEEM, REPURCHASE OR OTHERWISE ACQUIRE ANY
SHARES OF ITS CAPITAL STOCK OR OTHER EQUITY INTERESTS;


 


(D)           CREATE, INCUR, ASSUME, SUFFER TO EXIST OR GUARANTEE OR OTHERWISE
BE LIABLE FOR ANY INDEBTEDNESS OR ISSUE RIGHTS TO ACQUIRE ANY DEBT SECURITY,
OTHER THAN INDEBTEDNESS INCURRED IN THE ORDINARY COURSE OF BUSINESS CONSISTENT
WITH PAST PRACTICE;


 


(E)           MAKE ANY CAPITAL EXPENDITURES OF ANY OF THE COMPANIES OR THEIR
SUBSIDIARIES IN EXCESS OF AMOUNTS AS CONTEMPLATED BY THE MOST RECENT ANNUAL
CAPITAL EXPENDITURE BUDGET OF THE COMPANIES AND THEIR SUBSIDIARIES PROVIDED TO
THE PURCHASERS PRIOR TO THE DATE HEREOF OR COMMIT TO MAKE ANY CAPITAL
EXPENDITURES WITH RESPECT TO WHICH PAYMENT IS TO BE MADE AFTER CLOSING, PROVIDED
THAT SUCH CAPITAL EXPENDITURES MAY BE MADE (BUT NOT AGREED AND NOT MADE) PRIOR
TO CLOSING ABOVE THE AMOUNTS CONTEMPLATED IN SUCH ANNUAL CAPITAL EXPENDITURE
BUDGET WITHOUT THE EXPRESS CONSENT OF SPORTECH PROVIDED THAT SUCH AMOUNTS SHALL
NOT BE DEEMED TO BE RELEVANT CAPITAL EXPENDITURES FOR THE PURPOSES OF THIS
AGREEMENT;


 


(F)            (A) GRANT OR ANNOUNCE ANY INCREASE IN OR ACCELERATE THE
COMPENSATION, BONUS OR BENEFITS, OR OTHERWISE INCREASE THE COMPENSATION, BONUS
OR BENEFITS PAYABLE OR TO BECOME PAYABLE, EXCEPT PERIODIC GENERALLY APPLICABLE
INCREASES IN BASE SALARIES IN ACCORDANCE WITH PAST PRACTICE, TO ANY EMPLOYEE,
DIRECTOR, OFFICER, MANAGER, OR CONSULTANT OF, THE COMPANIES AND THEIR
SUBSIDIARIES EXCEPT FOR THE PAYMENT OF ANY SELLER BONUS OR ACCELERATED RIGHT;
(B) GRANT ANY RIGHTS TO RETENTION, SEVERANCE OR TERMINATION PAY TO, OR ENTER
INTO ANY NEW (OR AMEND ANY EXISTING) EMPLOYMENT, RETENTION, SEVERANCE OR OTHER
CONTRACT WITH, ANY SUCH EMPLOYEE, DIRECTOR, OFFICER, AGENT OR CONSULTANT, IN
EACH CASE EXCEPT AS MAY BE REQUIRED BY LAW OR WHERE THE LIKELY EFFECT OF ANY OF
THE FOREGOING WOULD NOT REASONABLY BE EXPECTED TO LEAD TO AN INCREASE IN
AGGREGATE OF TOTAL STAFF COSTS OF THE COMPANIES AND THEIR SUBSIDIARIES BY MORE
THAN FIVE (5) PERCENT PER ANNUM; (C) ADOPT OR ESTABLISH ANY NEW EMPLOYEE BENEFIT
PLANS FOR EMPLOYEES, OR TAKE ANY ACTION TO ACCELERATE THE VESTING, PAYMENT OR
FUNDING OF COMPENSATION OR BENEFITS UNDER ANY PLAN, TO THE EXTENT NOT ALREADY
PROVIDED IN ANY SUCH PLAN; OR (D) ENTER INTO ANY CONSULTING CONTRACT PROVIDING
FOR PAYMENTS IN EXCESS OF $50,000 IN ANY FISCAL YEAR;


 


(G)           EXCEPT FOR AMENDMENTS AS REQUIRED BY LAW TO EXISTING AGREEMENTS,
ENTER INTO OR NEGOTIATE ANY COLLECTIVE BARGAINING OR SIMILAR AGREEMENT;


 


(H)           (X) MAKE ANY MATERIAL CHANGE IN THE MANAGEMENT STRUCTURE OF THE
COMPANIES AND THEIR SUBSIDIARIES, INCLUDING THE HIRING OF SENIOR MANAGERIAL
PERSONNEL OR THE TERMINATION OF ANY MANAGEMENT PERSONNEL OTHER THAN FOR CAUSE;
(Y) INCREASE THE NUMBER OF INDIVIDUALS EMPLOYED BY THE COMPANIES AND THEIR
SUBSIDIARIES, EXCEPT FOR INCREASES THAT ARE NOT MATERIAL IN THE AGGREGATE IN A
MANNER CONSISTENT WITH HIRING POLICIES PRIOR TO THE DATE HEREOF; OR (Z) HIRE ANY
PERSONNEL FROM SGC OR ITS AFFILIATES (OTHER THAN THE COMPANIES AND THEIR
SUBSIDIARIES);

 

78

--------------------------------------------------------------------------------


 


(I)            AMEND IN ANY MATERIAL RESPECT OR TERMINATE (NOT INCLUDING
TERMINATION BY A COUNTERPARTY) ANY MATERIAL COMPANY CONTRACT, OR ENTER INTO ANY
NEW MATERIAL COMPANY CONTRACT THAT WOULD HAVE BEEN REQUIRED TO BE DISCLOSED IN
SECTION 3.14(A) OF THE SELLER DISCLOSURE SCHEDULE IF SUCH CONTRACT HAD BEEN IN
EFFECT AS OF THE DATE HEREOF, EXCEPT (X) ANY CONTRACTS AMENDED OR ENTERED INTO
IN THE ORDINARY COURSE OF BUSINESS WHICH WOULD REASONABLY BE EXPECTED TO RESULT
IN ANNUAL AVERAGE PAYMENTS TO OR FROM THE COMPANIES AND THEIR SUBSIDIARIES NOT
IN EXCESS OF $200,000 OR (Y) OTHER CONTRACTS WHICH WOULD REASONABLY BE EXPECTED
TO RESULT IN ANNUAL AVERAGE PAYMENTS TO OR FROM THE COMPANIES AND THEIR
SUBSIDIARIES NOT IN EXCESS OF $100,000; OR ENTER INTO ANY MATERIAL COMPANY
CONTRACT OF A TYPE THAT WOULD BE REQUIRED TO BE DISCLOSED PURSUANT TO SECTIONS
3.14(A)(IV) OR (XXIII) HAD IT BEEN IN EXISTENCE AT THE DATE HEREOF, OTHER THAN
GUARANTEES GIVEN BY ANY COMPANY OR ANY SUBSIDIARY OF A COMPANY WITH RESPECT TO
THE OBLIGATIONS OF ANY COMPANY OR ANY SUBSIDIARY OF A COMPANY;


 


(J)            ENTER INTO OR CONSUMMATE ANY TRANSACTION INVOLVING THE
ACQUISITION OF ALL OR SUBSTANTIALLY ALL OF THE BUSINESS, STOCK, OTHER EQUITY
SECURITIES, ASSETS OR OTHER PROPERTIES OF ANY OTHER PERSON;


 


(K)           PURCHASE OR OTHERWISE ACQUIRE ANY AMOUNT OF ASSETS OR PROPERTY FOR
CONSIDERATION IN EXCESS OF $125,000 INDIVIDUALLY OR $500,000 IN THE AGGREGATE,
EXCEPT IN THE ORDINARY COURSE OF BUSINESS AND EXCLUDING, FOR THE AVOIDANCE OF
DOUBT, CAPITAL EXPENDITURES AS CONTEMPLATED BY (E) ABOVE;


 


(L)            SELL, ASSIGN, TRANSFER, LEASE, LICENSE OR OTHERWISE DISPOSE OF,
OR WAIVE OR CANCEL ANY CLAIMS OR RIGHTS TO, ANY AMOUNT OF ASSETS OR PROPERTY FOR
CONSIDERATION IN EXCESS OF $125,000 INDIVIDUALLY OR $500,000 IN THE AGGREGATE,
EXCEPT PURSUANT TO EXISTING MATERIAL COMPANY CONTRACTS AND EXCEPT IN THE
ORDINARY COURSE OF BUSINESS;


 


(M)          (A) MAKE ANY PAYMENT (EXCLUDING DIVIDENDS AND DISTRIBUTIONS, WHICH
ARE ADDRESSED IN SECTION 5.1(C)) OR TRANSFER ANY ASSETS TO, OR (B) ENTER INTO,
AMEND OR TERMINATE ANY CONTRACT WITH, THE SELLERS OR ANY OF THEIR AFFILIATES,
EXCEPT, IN THE CASE OF PAYMENTS BUT NOT TRANSFERS PURSUANT TO (A) IN THE USUAL
AND ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE OR AS CONTEMPLATED
BY THIS AGREEMENT OR THE ANCILLARY AGREEMENTS, OR PAYMENTS OR TRANSFERS IN
SETTLEMENT OF INTERCOMPANY ITEMS IN THE MANNER CONTEMPLATED BY EXHIBIT I HERETO
OR OTHERWISE IN A MANNER REASONABLY SATISFACTORY TO PURCHASERS;


 


(N)           ENTER INTO ANY MATERIAL NEW LINE OF BUSINESS OUTSIDE OF OR NOT
REASONABLY COMPLIMENTARY TO THE BUSINESS;


 


(O)           MAKE OR RESCIND ANY MATERIAL TAX ELECTION (INCLUDING BY ADOPTING
OR CHANGING ANY METHOD OF ACCOUNTING OR MAKING ANY ENTITY CLASSIFICATION
ELECTION) WITH RESPECT TO THE BUSINESS AND/OR ANY OF THE COMPANIES OR THEIR
SUBSIDIARIES, GRANT OR REQUEST A WAIVER OR EXTENSION OF ANY LIMITATION ON THE
PERIOD FOR AUDIT AND EXAMINATION OR ASSESSMENT AND COLLECTION OF ANY MATERIAL
TAX, FILE ANY AMENDED TAX RETURN OR SETTLE OR COMPROMISE ANY CONTESTED TAX
LIABILITY, EXCEPT TO THE

 

79

--------------------------------------------------------------------------------



 


EXTENT THAT ANY SUCH WAIVER, EXTENSION, AMENDED TAX RETURN, SETTLEMENT OR
COMPROMISE, IF GRANTED, REQUESTED, FILED, SETTLED OR COMPROMISED, AS THE CASE
MAY BE, WOULD NOT REASONABLY BE EXPECTED TO (I) HAVE A MATERIAL ADVERSE EFFECT
ON PURCHASERS OR (II) CAUSE THE TAX LIABILITY OF THE COMPANIES AND THEIR
SUBSIDIARIES TO BE MATERIALLY LOWER FOR A PRE-CLOSING TAX PERIOD AND, AS A
RESULT, CORRESPONDINGLY HIGHER FOR A POST-CLOSING TAX PERIOD, PROVIDED THAT, IN
ANY EVENT, SELLERS MUST PROVIDE WRITTEN NOTICE TO PURCHASERS OF THEIR INTENT TO
SETTLE OR COMPROMISE ANY TAX LIABILITY OF THE COMPANIES OR THEIR SUBSIDIARIES OF
MORE THAN $250,000 OR TO AMEND ANY TAX RETURN OF THE COMPANIES OR THEIR
SUBSIDIARIES IF SUCH AMENDMENT WOULD CHANGE THE TAX SHOWN ON SUCH TAX RETURN OF
THE COMPANIES OR THEIR SUBSIDIARIES BY MORE THAN $250,000;


 


(P)           GRANT, EXTEND, MATERIALLY AMEND (EXCEPT AS REQUIRED IN THE
DILIGENT PROSECUTION OF THE INTELLECTUAL PROPERTY OWNED BY THE COMPANIES AND
THEIR SUBSIDIARIES), WAIVE OR MODIFY IN ANY RESPECT ANY MATERIAL RIGHTS IN OR
TO, OR SELL, ASSIGN, LEASE, TRANSFER, LICENSE (EXCEPT LICENSES OR GRANTS THAT
APPEAR (OR ARE SUBSTANTIALLY SIMILAR TO THOSE THAT APPEAR) IN THE ORDINARY
COURSE OF BUSINESS IN CUSTOMER CONTRACTS), LET LAPSE OR ABANDON (EXCEPT IN THE
ORDINARY COURSE OF BUSINESS), CANCEL OR OTHERWISE DISPOSE OF, ANY INTELLECTUAL
PROPERTY OWNED BY THE COMPANIES OR THEIR SUBSIDIARIES TO THE EXTENT SUCH
INTELLECTUAL PROPERTY IS MATERIAL TO THE OPERATION OF THE BUSINESS OR TO THE
EXTENT ANY SUCH ACTION WOULD HAVE A MATERIAL IMPACT ON THE BUSINESS OF THE
COMPANIES AND THEIR SUBSIDIARIES TAKEN AS A WHOLE, OR FAIL TO EXERCISE A RIGHT
OF RENEWAL OR EXTENSION UNDER ANY CONTRACT AFFORDING THE COMPANIES OR THEIR
SUBSIDIARIES RIGHTS TO ANY SUCH MATERIAL INTELLECTUAL PROPERTY;


 


(Q)           EXCEPT AS MAY BE REQUIRED AS A RESULT OF A CHANGE IN LAW OR IN
GAAP (OR APPLICABLE INTERNATIONAL ACCOUNTING PRINCIPLES), ADOPT OR CHANGE ANY OF
ITS ACCOUNTING POLICIES, PRINCIPLES, METHODS, PRACTICES, PERIODS OR PROCEDURES;
OR


 


(R)            ENTER INTO OR APPROVE ANY CONTRACT OR OTHER BINDING COMMITMENT TO
DO, ENGAGE IN OR CAUSE ANY OF THE FOREGOING.


 


SECTION 5.2            PUBLICITY.  SPORTECH AND SGC SHALL COMMUNICATE WITH EACH
OTHER AND COOPERATE WITH EACH OTHER PRIOR TO ANY PUBLIC DISCLOSURE OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  PURCHASERS AND SELLERS AGREE THAT
NO PUBLIC RELEASE, STATEMENT, ISSUANCE OR ANNOUNCEMENT CONCERNING THE TERMS OF
THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE ISSUED BY ANY PARTY WITHOUT THE
PRIOR WRITTEN CONSENT OF SPORTECH (IN THE CASE OF ANY SUCH RELEASE, STATEMENT,
ISSUANCE OR ANNOUNCEMENT BY SELLERS) OR SGC (IN THE CASE OF ANY SUCH RELEASE,
STATEMENT, ISSUANCE OR ANNOUNCEMENT BY PURCHASERS), EXCEPT AS MAY BE REQUIRED BY
LAW, IN WHICH CASE THE PARTY REQUIRED TO MAKE THE RELEASE, STATEMENT, ISSUANCE
OR ANNOUNCEMENT SHALL, TO THE EXTENT PRACTICABLE, ALLOW SPORTECH OR SGC, AS THE
CASE MAY BE, REASONABLE TIME TO COMMENT ON SUCH RELEASE, STATEMENT, ISSUANCE OR
ANNOUNCEMENT IN ADVANCE OF SUCH ISSUANCE.


 


SECTION 5.3            CONFIDENTIALITY.


 


(A)           EACH OF PURCHASERS AND SELLERS SHALL, AND SHALL CAUSE ITS
REPRESENTATIVES TO, TREAT ALL MATERIALS AND INFORMATION OBTAINED FROM THE OTHER
IN

 

80

--------------------------------------------------------------------------------


 


CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY AS
CONFIDENTIAL IN ACCORDANCE WITH THE TERMS OF THE MUTUAL NONDISCLOSURE AGREEMENT,
DATED SEPTEMBER 24, 2008 (THE “CONFIDENTIALITY AGREEMENT”).  THE TERMS OF THE
CONFIDENTIALITY AGREEMENT ARE HEREBY INCORPORATED HEREIN BY REFERENCE.  IF THIS
AGREEMENT IS, FOR ANY REASON, TERMINATED PRIOR TO THE CLOSING, THE
CONFIDENTIALITY AGREEMENT SHALL CONTINUE IN FULL FORCE AND EFFECT AS PROVIDED IN
SECTION 7.2. FOR PURPOSES OF THIS SECTION 5.3(A), A PERSON’S “REPRESENTATIVES”
SHALL NOT INCLUDE SUCH PERSON’S STOCKHOLDERS OR MEMBERS.


 


(B)           PURCHASERS SHALL NOT, AND SHALL CAUSE THEIR SUBSIDIARIES NOT TO
USE MATERIAL CONFIDENTIAL AND/OR PROPRIETARY INFORMATION OF SELLERS AND THEIR
SUBSIDIARIES TO CONDUCT ANY LOTTERY SYSTEMS BUSINESS EXCEPT AS WOULD NOT ALLOW
SGC TO TERMINATE THE INVESTORS’ AGREEMENT IN ACCORDANCE WITH
SECTION 2(F) THEREOF.  EACH OF PURCHASERS ACKNOWLEDGES AND AGREES THAT THE
REMEDY AT LAW FOR ANY BREACH, OR THREATENED BREACH, OF ANY OF THE PROVISIONS OF
THIS SECTION 5.3(B) WILL BE INADEQUATE AND, ACCORDINGLY, COVENANTS AND AGREES
THAT EACH OF SELLERS AND THEIR SUBSIDIARIES SHALL, IN ADDITION TO ANY OTHER
RIGHTS AND REMEDIES WHICH SUCH PARTY MAY HAVE AT LAW, BE ENTITLED TO EQUITABLE
RELIEF, INCLUDING INJUNCTIVE RELIEF, AND TO THE REMEDY OF SPECIFIC PERFORMANCE
WITH RESPECT TO ANY BREACH OR THREATENED BREACH OF THIS SECTION 5.3(B), AS MAY
BE AVAILABLE FROM ANY COURT OF COMPETENT JURISDICTION.  IN THE EVENT THAT ANY OF
THE COVENANTS CONTAINED IN THIS SECTION 5.3(B) SHALL BE DETERMINED BY ANY COURT
OF COMPETENT JURISDICTION TO BE UNENFORCEABLE FOR ANY REASON WHATSOEVER, THEN
ANY SUCH PROVISION OR PROVISIONS SHALL NOT BE DEEMED VOID, AND THE PARTIES AGREE
THAT SAID LIMITS MAY BE MODIFIED BY SUCH COURT AND THAT THE COVENANTS CONTAINED
IN THIS SECTION 5.3(B) SHALL BE AMENDED IN ACCORDANCE WITH SAID MODIFICATION, IT
BEING SPECIFICALLY AGREED BY THE PARTIES THAT IT IS THEIR CONTINUING DESIRE THAT
THE COVENANTS CONTAINED IN THIS SECTION 5.3(B) BE ENFORCED TO THE FULL EXTENT OF
ITS TERMS AND CONDITIONS, OR IF A COURT FINDS THE SCOPE OF ANY OF SUCH COVENANTS
UNENFORCEABLE, THE COURT SHOULD REDEFINE SUCH COVENANT SO AS TO COMPLY WITH
APPLICABLE LAW.  THIS SECTION 5.3(B) SHALL NOT APPLY AFTER THE THIRD ANNIVERSARY
OF THE CLOSING DATE.


 


SECTION 5.4            ACCESS TO INFORMATION.


 


(A)           SUBJECT TO SECTION 5.3, FROM AND AFTER THE DATE HEREOF UNTIL THE
EARLIER OF THE CLOSING DATE AND THE DATE THIS AGREEMENT IS TERMINATED IN
ACCORDANCE WITH SECTION 7.1, SGC SHALL CAUSE THE COMPANIES AND THEIR
SUBSIDIARIES TO AFFORD SPORTECH AND ITS REPRESENTATIVES REASONABLE ACCESS,
DURING NORMAL BUSINESS HOURS AND UPON REASONABLE NOTICE, TO THE OFFICERS,
AGENTS, PROPERTIES, OFFICES AND OTHER FACILITIES OF THE COMPANIES AND THEIR
SUBSIDIARIES AND TO THEIR BOOKS AND RECORDS, AND SHALL FURNISH SPORTECH WITH
AVAILABLE FINANCIAL, OPERATING AND OTHER DATA AND INFORMATION WITH RESPECT TO
THE BUSINESS AND PROPERTIES OF THE COMPANIES AND THEIR SUBSIDIARIES AS SPORTECH
MAY REASONABLY REQUEST.  IN EXERCISING ITS RIGHTS HEREUNDER, SPORTECH SHALL (AND
SHALL CAUSE EACH OF ITS REPRESENTATIVES TO) CONDUCT ITSELF SO AS NOT TO
UNREASONABLY INTERFERE IN THE CONDUCT OF THE BUSINESS OF THE COMPANIES AND THEIR
SUBSIDIARIES PRIOR TO CLOSING.  SPORTECH ACKNOWLEDGES AND AGREES THAT ANY
CONTACT BY SPORTECH AND ITS REPRESENTATIVES WITH OFFICERS, CUSTOMERS OR AGENTS
OF THE COMPANIES AND THEIR SUBSIDIARIES HEREUNDER SHALL BE ARRANGED AND
SUPERVISED BY REPRESENTATIVES OF SGC, UNLESS SGC OTHERWISE

 

81

--------------------------------------------------------------------------------


 


EXPRESSLY CONSENTS IN WRITING WITH RESPECT TO ANY SPECIFIC UNSUPERVISED
CONTACT.  NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH IN THIS AGREEMENT,
NONE OF SELLERS OR ANY OF THEIR AFFILIATES (INCLUDING THE COMPANIES AND THEIR
SUBSIDIARIES) SHALL BE REQUIRED TO DISCLOSE TO SPORTECH OR ANY AGENT OR
REPRESENTATIVE THEREOF ANY INFORMATION (X) RELATING TO ANY SALE OR DIVESTITURE
PROCESS CONDUCTED BY ANY OF THE SELLERS OR THEIR AFFILIATES WITH RESPECT TO THE
COMPANIES, THEIR SUBSIDIARIES OR THE BUSINESS OR ANY EVALUATION BY ANY OF
SELLERS OR THEIR AFFILIATES (OR THEIR REPRESENTATIVES) OF THE COMPANIES, THEIR
SUBSIDIARIES OR THE BUSINESS IN CONNECTION THEREWITH, INCLUDING PROJECTIONS,
FINANCIAL INFORMATION OR OTHER INFORMATION RELATING THERETO OR THE SUBSCRIPTION
FOR THE SPORTECH SHARES; OR (Y) IF DOING SO COULD VIOLATE ANY CONTRACT OR LAW TO
WHICH ANY OF SELLERS OR THEIR AFFILIATES (INCLUDING THE COMPANIES AND THEIR
SUBSIDIARIES) IS A PARTY OR TO WHICH IT IS SUBJECT OR WHICH IT BELIEVES IN GOOD
FAITH WOULD RESULT IN A LOSS OF THE ABILITY TO SUCCESSFULLY ASSERT A CLAIM OF
PRIVILEGE (INCLUDING ATTORNEY-CLIENT AND WORK PRODUCT PRIVILEGES); PROVIDED,
HOWEVER, THAT IN THE CASE OF POTENTIAL LOSS OF PRIVILEGE UNDER
SECTION 5.4(A)(Y) ABOVE, THE PARTIES SHALL COOPERATE IN SEEKING TO FIND A WAY TO
ALLOW DISCLOSURE OF SUCH INFORMATION TO THE EXTENT DOING SO WOULD NOT (IN THE
GOOD FAITH BELIEF OF SGC (AFTER CONSULTATION WITH COUNSEL, WHICH MAY BE IN-HOUSE
COUNSEL)) REASONABLY BE LIKELY TO CAUSE SUCH PRIVILEGE TO BE UNDERMINED WITH
RESPECT TO SUCH INFORMATION.  IN ADDITION, NOTWITHSTANDING ANYTHING CONTAINED IN
THIS AGREEMENT TO THE CONTRARY, NONE OF SPORTECH OR ITS REPRESENTATIVES SHALL
HAVE ANY RIGHT TO PERFORM OR CONDUCT, OR CAUSE TO BE PERFORMED OR CONDUCTED, ANY
ENVIRONMENTAL SAMPLING OR TESTING AT, IN, ON, ABOVE OR UNDERNEATH THE REAL
PROPERTY.


 


(B)           TO THE EXTENT THAT SGC’S INVESTMENT IN THE SPORTECH SHARES IS
REQUIRED UNDER GAAP AND APPLICABLE RULES AND REGULATIONS PROMULGATED BY THE
SECURITIES AND EXCHANGE COMMISSION (THE “SEC”) TO BE REFLECTED AS AN EQUITY
METHOD INVESTMENT IN THE FINANCIAL STATEMENTS OF SGC, AND SGC IS AS A RESULT
REQUIRED BY APPLICABLE LAW, OR SGC IS OTHERWISE REQUIRED BY APPLICABLE LAW,
INCLUDING THE DISCLOSURE PRINCIPLES OF RULE 10B-5 UNDER THE SECURITIES EXCHANGE
ACT OF 1934, OR IN CONNECTION WITH ORDINARY COURSE FINANCING MATTERS, TO
DISCLOSE, WITH RESPECT TO ANY QUARTER OR FISCAL YEAR, FINANCIAL INFORMATION
(INCLUDING APPROPRIATE TREATMENT FOR TAX MATTERS) IN RELATION TO OR DERIVED FROM
FINANCIAL INFORMATION OF SPORTECH (BUT ONLY TO THE EXTENT SUCH INFORMATION OF
SPORTECH DOES NOT COMPRISE ANY FORECAST OR OTHER FORWARD LOOKING INFORMATION AND
ONLY TO THE EXTENT, UNLESS THE SEC REQUIRES AN ALTERNATIVE PRESENTATION, THAT
SUCH DISCLOSURE IS AGGREGATED ON A COMBINED BASIS WITH FINANCIAL INFORMATION
WITH OTHER EQUITY METHOD INVESTEES OF SGC, IF ANY, AND AS SUCH DOES NOT
SEPARATELY IDENTIFY SPORTECH FINANCIAL INFORMATION) (SUCH DISCLOSURE, TO SUCH
EXTENT, A “SGC FINANCIAL DISCLOSURE”), SPORTECH SHALL, SUBJECT TO GAAP AND
APPLICABLE LAW, PROVIDE THE AFOREMENTIONED SPORTECH INFORMATION AT SUCH TIMES
AND IN SUCH DETAIL AS MAY BE REASONABLY REQUESTED BY SGC FOR THE PURPOSES OF THE
SGC FINANCIAL DISCLOSURE (INCLUDING AFFORDING ACCESS TO SGC’S INDEPENDENT
AUDITORS TO REVIEW, AND IF NECESSARY AUDIT, THE FINANCIAL INFORMATION OF
SPORTECH FROM WHICH THE SGC FINANCIAL DISCLOSURE IS DERIVED, WHICH MAY INCLUDE
AFFORDING ACCESS TO SPORTECH’S INDEPENDENT AUDITORS (SUBJECT TO CUSTOMARY
INDEMNIFICATION AND CONFIDENTIALITY AGREEMENTS THAT MAY BE REQUESTED BY SUCH
AUDITORS, AND TO THE CONSENT OF SUCH AUDITORS FOR ANY RELIANCE ON OR REFERENCE
THERETO), TO THE EXTENT REASONABLY REQUIRED FOR SUCH PURPOSE).  SGC AND SPORTECH

 

82

--------------------------------------------------------------------------------


 


ACKNOWLEDGE AND AGREE THAT (I) ANY INFORMATION OR ACCESS TO AUDITORS PROVIDED BY
SPORTECH PURSUANT TO THIS SECTION 5.4(B) SHALL BE PROVIDED AT SGC’S SOLE COST
AND EXPENSE AND SHALL REMAIN SUBJECT TO A DUTY OF CONFIDENTIALITY UNTIL SUCH
TIME AS SUCH INFORMATION IS MADE PUBLIC PURSUANT TO THE SGC FINANCIAL DISCLOSURE
WITH THE APPROVAL OF SPORTECH (NOT TO BE UNREASONABLY WITHHELD OR DELAYED);
(II) SGC SHALL AFFORD SPORTECH A REASONABLE OPPORTUNITY TO APPROVE ANY SECTIONS
OF THE SGC FINANCIAL DISCLOSURE TO THE EXTENT THAT THEY EXPRESSLY INCLUDE OR ARE
DERIVED FROM ANY INFORMATION PROVIDED BY SPORTECH PURSUANT TO THIS
SECTION 5.4(B) (SUCH APPROVAL NOT TO BE UNREASONABLY WITHHELD OR DELAYED)
PROVIDED THAT SUCH SGC FINANCIAL DISCLOSURE THAT RELATES TO SGC SHALL BE SUBJECT
TO A DUTY OF CONFIDENTIALITY ON THE PART OF SPORTECH UNTIL SUCH TIME AS SUCH
INFORMATION IS MADE PUBLIC BY SGC; (III) ANY INFORMATION PROVIDED BY SPORTECH
PURSUANT TO THIS SECTION 5.4(B) SHALL NOT BE REQUIRED TO BE PREPARED IN
ACCORDANCE WITH GAAP BUT MAY INSTEAD BE PREPARED IN ACCORDANCE WITH IFRS;
(IV) SGC WILL, TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW (WITHOUT,
HOWEVER, FOR THE AVOIDANCE OF DOUBT, REQUIRING SGC TO SEEK TO EXTEND ANY
APPLICABLE FILING DATE, FAIL TO TIMELY UPDATE ANY FILING IN ACCORDANCE WITH
APPLICABLE LAW, OR MATERIALLY DELAY ANY PROPOSED PUBLIC OFFERING OF SECURITIES
OR FINANCING TRANSACTION), ENSURE (A) THAT THE TIMING OF ANY SGC FINANCIAL
DISCLOSURE IS CONSISTENT WITH THE TIMING OF DISCLOSURE OF FINANCIAL INFORMATION
BY SPORTECH IN THE USUAL AND ORDINARY COURSE OF BUSINESS, AND DELAY ANY SGC
FINANCIAL DISCLOSURE UNTIL SUCH TIME AS THE INFORMATION PROVIDED BY SPORTECH
PURSUANT TO THIS SECTION 5.4(B) WOULD BE DISCLOSED BY SPORTECH PURSUANT TO ITS
USUAL AND ORDINARY COURSE DISCLOSURE OF FINANCIAL INFORMATION, AND (B) THAT THE
SGC FINANCIAL DISCLOSURE CONTAINS THE MINIMUM INFORMATION WITH RESPECT TO
SPORTECH OR ITS AFFILIATES AS REASONABLY NECESSARY FOR THE SGC FINANCIAL
DISCLOSURE TO COMPLY WITH GAAP OR APPLICABLE LAW; (V) SPORTECH SHALL HAVE NO
LIABILITY TO SGC WITH RESPECT TO ANY INFORMATION PROVIDED BY SPORTECH PURSUANT
TO THIS SECTION 5.4(B); (VI) SGC SHALL INDEMNIFY AND HOLD HARMLESS SPORTECH AND
ITS AFFILIATES FROM AND AGAINST ANY LOSS SUFFERED OR INCURRED BY SPORTECH OR ITS
AFFILIATES IN RESPECT OF ANY ACTION BY ANY PERSON AGAINST ANY OF THEM TO THE
EXTENT RESULTING FROM OR ATTRIBUTABLE TO ANY INACCURACY IN ANY INFORMATION
CONTAINED IN THE SGC FINANCIAL DISCLOSURE (EXCEPT IN EACH CASE TO THE EXTENT
RESULTING FROM OR ATTRIBUTABLE TO ANY INACCURACY IN ANY INFORMATION PROVIDED BY
SPORTECH PURSUANT TO THIS SECTION 5.4(B)).  FOR PURPOSES OF THIS
SECTION 5.4(B) ONLY, THE TERM GAAP SHALL ALSO REFER TO ANY APPLICABLE SUCCESSOR
ACCOUNTING PRINCIPLES WHICH MAY IN THE FUTURE APPLY TO THE PREPARATION OF SGC’S
FINANCIAL STATEMENTS.


 


(C)           FOR A PERIOD OF SIX (6) YEARS FOLLOWING THE CLOSING DATE, SGC AND
ITS AUTHORIZED REPRESENTATIVES AND REGULATORS SHALL HAVE REASONABLE ACCESS, AT
ITS EXPENSE, DURING NORMAL BUSINESS HOURS AND UPON REASONABLE WRITTEN NOTICE, TO
THE BOOKS, RECORDS AND OTHER DOCUMENTS OF THE COMPANIES AND THEIR SUBSIDIARIES
OR THE BUSINESS IN EXISTENCE ON THE CLOSING DATE AS ARE TRANSFERRED WITH THE
COMPANIES AND THEIR SUBSIDIARIES IN CONNECTION WITH THE TRANSACTIONS UNDER THIS
AGREEMENT AND THE PERSONNEL OF THE COMPANIES, THEIR SUBSIDIARIES AND THEIR
RESPECTIVE AFFILIATES, IN EACH CASE, AS MAY BE REQUIRED BY APPLICABLE LAW OR AS
MAY REASONABLY REQUESTED BY SGC IN CONNECTION WITH ANY INSURANCE CLAIMS BY,
LEGAL PROCEEDINGS (OTHER THAN PROCEEDINGS AMONG PARTIES TO THIS AGREEMENT
ASSERTING CLAIMS PURSUANT TO THIS AGREEMENT OR OTHER CLAIMS IN RESPECT OF WHICH
INDEMNIFICATION MAY BE SOUGHT PURSUANT TO THIS AGREEMENT) AGAINST, GOVERNMENTAL

 

83

--------------------------------------------------------------------------------


 


INVESTIGATIONS OF, OR TAX FILINGS PURSUANT TO APPLICABLE LAW AS MAY BE REQUIRED
TO BE FILED BY, SELLERS OR THEIR AFFILIATES OR REASONABLY REQUIRED TO ALLOW THE
PERFORMANCE BY SELLERS OF THEIR OBLIGATIONS HEREUNDER OR ANY SUBSTANTIALLY
SIMILAR PURPOSE.  SGC MAY, AT ITS OWN EXPENSE, MAKE SUCH COPIES OF SUCH BOOKS,
RECORDS AND DOCUMENTS AS IT DEEMS NECESSARY OR ADVISABLE IN CONNECTION
THEREWITH. SPORTECH SHALL CAUSE ALL SUCH BOOKS, RECORDS AND DOCUMENTS TO BE
MAINTAINED BY SPORTECH AND ITS AFFILIATES FOR THE PERIOD REQUIRED BY APPLICABLE
LAWS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH IN THIS AGREEMENT,
NONE OF PURCHASERS OR ANY OF THEIR AFFILIATES SHALL BE REQUIRED TO DISCLOSE TO
SGC OR ANY AGENT OR REPRESENTATIVE THEREOF ANY INFORMATION IF DOING SO COULD
VIOLATE ANY CONTRACT OR LAW TO WHICH ANY OF PURCHASERS OR THEIR AFFILIATES IS A
PARTY OR TO WHICH IT IS SUBJECT OR WHICH IT BELIEVES IN GOOD FAITH WOULD RESULT
IN A LOSS OF THE ABILITY TO SUCCESSFULLY ASSERT A CLAIM OF PRIVILEGE (INCLUDING
ATTORNEY-CLIENT AND WORK PRODUCT PRIVILEGES); PROVIDED, HOWEVER, THAT IN THE
CASE OF POTENTIAL LOSS OF PRIVILEGE, THE PARTIES SHALL COOPERATE IN SEEKING TO
FIND A WAY TO ALLOW DISCLOSURE OF SUCH INFORMATION TO THE EXTENT DOING SO WOULD
NOT (IN THE GOOD FAITH BELIEF OF SPORTECH (AFTER CONSULTATION WITH COUNSEL,
WHICH MAY BE IN-HOUSE COUNSEL)) REASONABLY BE LIKELY TO CAUSE SUCH PRIVILEGE TO
BE UNDERMINED WITH RESPECT TO SUCH INFORMATION.  IN EXERCISING ITS RIGHTS
HEREUNDER, SGC SHALL (AND SHALL CAUSE ITS REPRESENTATIVES TO) CONDUCT ITSELF SO
AS NOT TO UNREASONABLY INTERFERE WITH THE CONDUCT OF THE BUSINESS OF SPORTECH OR
ANY OF ITS AFFILIATES (INCLUDING THE COMPANIES AND THEIR SUBSIDIARIES AFTER THE
CLOSING).


 


(D)           FOR A PERIOD OF SIX (6) YEARS FOLLOWING THE CLOSING DATE, SPORTECH
AND ITS AUTHORIZED REPRESENTATIVES AND REGULATORS SHALL HAVE REASONABLE ACCESS,
AT ITS EXPENSE, DURING NORMAL BUSINESS HOURS AND UPON REASONABLE WRITTEN NOTICE,
TO THE BOOKS, RECORDS AND OTHER DOCUMENTS OF SELLERS AND THEIR SUBSIDIARIES TO
THE EXTENT, IF ANY, THAT THEY DIRECTLY RELATE TO THE BUSINESS IN EXISTENCE ON
THE CLOSING DATE AND ARE NOT SUBSTANTIALLY SIMILAR TO BOOKS, RECORDS AND OTHER
DOCUMENTS MAINTAINED BY THE COMPANIES AND THEIR SUBSIDIARIES OR OTHERWISE
AVAILABLE TO SPORTECH, AS MAY BE REQUIRED BY APPLICABLE LAW OR AS MAY BE
REASONABLY REQUESTED BY SPORTECH IN CONNECTION WITH ANY INSURANCE CLAIMS BY,
LEGAL PROCEEDINGS (OTHER THAN PROCEEDINGS AMONG PARTIES TO THIS AGREEMENT
ASSERTING CLAIMS PURSUANT TO THIS AGREEMENT OR OTHER CLAIMS IN RESPECT OF WHICH
INDEMNIFICATION MAY BE SOUGHT PURSUANT TO THIS AGREEMENT) AGAINST, OR
GOVERNMENTAL INVESTIGATIONS OF, PURCHASERS OR THEIR AFFILIATES OR REASONABLY
REQUIRED TO ALLOW THE PERFORMANCE BY PURCHASERS OF THEIR OBLIGATIONS HEREUNDER
OR ANY SUBSTANTIALLY SIMILAR PURPOSE.  SPORTECH MAY, AT ITS OWN EXPENSE, MAKE
SUCH COPIES OF SUCH BOOKS, RECORDS AND DOCUMENTS AS IT DEEMS NECESSARY OR
ADVISABLE IN CONNECTION THEREWITH.  SGC SHALL CAUSE ALL SUCH BOOKS, RECORDS AND
DOCUMENTS TO BE MAINTAINED BY SGC (OR ITS AFFILIATES) FOR THE PERIOD REQUIRED BY
APPLICABLE LAWS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH IN THIS
AGREEMENT, NONE OF SGC OR ANY OF ITS AFFILIATES SHALL BE REQUIRED TO DISCLOSE TO
SPORTECH OR ANY AGENT OR REPRESENTATIVE THEREOF ANY INFORMATION IF DOING SO
COULD VIOLATE ANY CONTRACT OR LAW TO WHICH ANY OF SGC OR ITS AFFILIATES IS A
PARTY OR TO WHICH IT IS SUBJECT OR WHICH IT BELIEVES IN GOOD FAITH WOULD RESULT
IN A LOSS OF THE ABILITY TO SUCCESSFULLY ASSERT A CLAIM OF PRIVILEGE (INCLUDING
ATTORNEY-CLIENT AND WORK PRODUCT PRIVILEGES); PROVIDED, HOWEVER, THAT IN THE
CASE OF POTENTIAL LOSS OF PRIVILEGE, THE PARTIES SHALL COOPERATE IN SEEKING TO
FIND A WAY TO ALLOW DISCLOSURE OF SUCH INFORMATION TO THE EXTENT DOING SO WOULD
NOT (IN THE GOOD FAITH BELIEF OF SGC (AFTER CONSULTATION WITH

 

84

--------------------------------------------------------------------------------


 


COUNSEL, WHICH MAY BE IN-HOUSE COUNSEL)) REASONABLY BE LIKELY TO CAUSE SUCH
PRIVILEGE TO BE UNDERMINED WITH RESPECT TO SUCH INFORMATION.  IN EXERCISING ITS
RIGHTS HEREUNDER, SPORTECH SHALL (AND SHALL CAUSE ITS REPRESENTATIVES TO)
CONDUCT ITSELF SO AS NOT TO UNREASONABLY INTERFERE WITH THE CONDUCT OF THE
BUSINESS OF SGC OR ANY OF ITS AFFILIATES.


 


SECTION 5.5            FILINGS, AUTHORIZATIONS AND CONSENTS.


 


(A)           AS SOON AS REASONABLY PRACTICABLE AFTER THE DATE OF THIS
AGREEMENT, BUT IN ANY EVENT, IN THE CASE OF (I) OR (II) BELOW, WITHIN TEN
(10) BUSINESS DAYS AFTER THE DATE OF THIS AGREEMENT: (I) EACH OF THE APPLICABLE
SELLERS AND PURCHASERS SHALL CAUSE TO BE FILED WITH THE APPLICABLE GOVERNMENTAL
ENTITY (A) ANY ANTITRUST OR COMPETITION LAW FILINGS REQUIRED IN ANY
JURISDICTIONS, IF AND TO THE EXTENT REQUIRED FOR THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT; AND (B) ANY FILINGS, REGISTRATIONS, NOTIFICATIONS OR OTHER
DOCUMENTS NECESSARY OR ADVISABLE TO BE SUBMITTED BY SUCH PARTY OR ITS AFFILIATES
OR REPRESENTATIVES IN ORDER TO OBTAIN THE GOVERNMENTAL APPROVALS REQUIRED FOR
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT FROM EACH OF THE FOLLOWING
GOVERNMENTAL ENTITIES: (1) THE DIVISION OF SPECIAL REVENUE OF THE STATE OF
CONNECTICUT; (2) THE CASINO CONTROL COMMISSION OF THE STATE OF NEW JERSEY;
(3) THE RACING COMMISSION OF THE STATE OF NEW JERSEY; (4) MAINE STATE HARNESS
RACING COMMISSION AND (5) THE MINISTRY OF JUSTICE OF THE NETHERLANDS (INCLUDING
WITH RESPECT TO THE TRANSFER OF SGR BV PURSUANT TO THIS AGREEMENT AS REQUIRED
UNDER THE NETHERLANDS LICENSE) (SUCH GOVERNMENTAL APPROVALS, INCLUDING IF
AVAILABLE, ANY GOVERNMENTAL APPROVAL FROM SUCH GOVERNMENTAL ENTITY IN THE FORM
OF A TEMPORARY GOVERNMENTAL APPROVAL, TRANSACTIONAL OR OTHER WAIVER, PROVISIONAL
OR SIMILAR GOVERNMENTAL APPROVAL WHICH IS SUFFICIENT TO ALLOW THE CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, THE “REQUIRED GOVERNMENTAL
APPROVALS”); (II) EACH OF THE APPLICABLE SELLERS SHALL CAUSE TO BE FILED WITH
THE APPLICABLE GOVERNMENTAL ENTITY ANY OTHER FILINGS, REGISTRATIONS,
NOTIFICATIONS OR OTHER DOCUMENTS NECESSARY OR ADVISABLE TO BE SUBMITTED BY SUCH
SELLER OR ITS AFFILIATES OR REPRESENTATIVES IN ORDER TO OBTAIN ANY OTHER SELLER
GOVERNMENTAL APPROVALS (THE REASONABLY INCURRED COST AND EXPENSE OF WHICH, IN
THE CASE OF ALL SUCH FILINGS, REGISTRATIONS, NOTIFICATIONS OR OTHER DOCUMENTS TO
THE EXTENT NECESSARY OR ADVISABLE TO BE SUBMITTED BY ANY OF THE COMPANIES OR
THEIR SUBSIDIARIES, SHALL, SUBJECT TO THE PRIOR APPROVAL OF PURCHASERS, NOT TO
BE UNREASONABLY WITHHELD OR DELAYED, BE PAID BY PURCHASERS, AND SHALL OTHERWISE
BE PAID BY THE APPLICABLE SELLERS; AND (III) EACH OF THE APPLICABLE PURCHASERS,
AT ITS SOLE COST AND EXPENSE, SHALL CAUSE TO BE FILED WITH THE APPLICABLE
GOVERNMENTAL ENTITY ANY OTHER FILINGS, REGISTRATIONS, NOTIFICATIONS OR OTHER
DOCUMENTS NECESSARY OR ADVISABLE TO BE SUBMITTED BY SUCH PURCHASER OR ITS
AFFILIATES OR REPRESENTATIVES IN ORDER TO OBTAIN ANY OTHER PURCHASER
GOVERNMENTAL APPROVALS.


 


(B)           SELLERS AND PURCHASERS SHALL, AND SHALL CAUSE THEIR RESPECTIVE
AFFILIATES AND REPRESENTATIVES TO, AS PROMPTLY AS REASONABLY PRACTICABLE, COMPLY
WITH ANY REQUEST FOR ADDITIONAL INFORMATION OR DOCUMENTS PURSUANT TO ANY
APPLICABLE ANTITRUST OR COMPETITION LAW OR IN CONNECTION WITH THE REQUIRED
GOVERNMENTAL APPROVALS OR ANY OTHER SELLER GOVERNMENTAL APPROVALS (IN THE CASE
OF SELLERS) OR PURCHASER GOVERNMENTAL APPROVALS (IN THE CASE OF PURCHASERS). 
SGC SHALL INFORM SPORTECH, AND SPORTECH SHALL INFORM SGC, PROMPTLY OF ANY
INFORMATION OR DOCUMENTS

 

85

--------------------------------------------------------------------------------


 


SUBMITTED OR COMMUNICATION MADE BY OR ON BEHALF OF SUCH PARTY TO (INCLUDING, TO
THE EXTENT PRACTICABLE OR PERMITTED UNDER LAW, PERMITTING SUCH OTHER PARTY TO
REVIEW SUCH INFORMATION, DOCUMENTS OR COMMUNICATION IN ADVANCE), OR RECEIVED
FROM, THE APPLICABLE GOVERNMENTAL ENTITY IN CONNECTION WITH OBTAINING SUCH
GOVERNMENTAL APPROVALS (INCLUDING UNDER ANY ANTITRUST OR COMPETITION LAW OUTSIDE
OF THE U.S.), AND EACH PARTY SHALL FURNISH TO THE OTHER PARTY SUCH INFORMATION
AND ASSISTANCE AS SUCH OTHER PARTY MAY REASONABLY REQUEST IN CONNECTION WITH ITS
PREPARATION OF ANY FILING, SUBMISSION OR OTHER ACT THAT IS NECESSARY OR
ADVISABLE TO OBTAIN SUCH GOVERNMENTAL APPROVALS (INCLUDING UNDER ANY ANTITRUST
OR COMPETITION LAW OUTSIDE OF THE U.S.).  NONE OF SELLERS OR PURCHASERS SHALL,
TO THE EXTENT PRACTICABLE, AGREE TO PARTICIPATE IN ANY MEETING, WHETHER IN
PERSON OR TELEPHONICALLY, WITH ANY GOVERNMENTAL ENTITY IN RESPECT OF ANY SUCH
FILINGS, INVESTIGATION OR OTHER INQUIRIES UNLESS IT CONSULTS WITH THE OTHER
PARTY (SGC, IN THE CASE OF SELLERS, AND SPORTECH, IN THE CASE OF THE PURCHASERS)
IN ADVANCE AND, TO THE EXTENT PRACTICABLE AND AS PERMITTED BY SUCH GOVERNMENTAL
ENTITY, GIVES THE OTHER PARTY (SGC, IN THE CASE OF SELLERS, AND SPORTECH, IN THE
CASE OF THE PURCHASERS) THE OPPORTUNITY TO ATTEND AND PARTICIPATE THEREAT.


 


(C)           WITHOUT LIMITING THE FOREGOING, SPORTECH SHALL USE, AND SHALL
CAUSE EACH OF ITS AFFILIATES (AND ITS AND THEIR REPRESENTATIVES) TO USE, AS
PROMPTLY AS REASONABLY PRACTICABLE, ITS COMMERCIALLY REASONABLE BEST EFFORTS TO
OBTAIN ALL NECESSARY APPROVALS, CLEARANCES, AUTHORIZATIONS, CONSENTS AND WAIVERS
UNDER ANY APPLICABLE ANTITRUST OR COMPETITION LAW.  FOR THE AVOIDANCE OF DOUBT,
SUCH COMMERCIALLY REASONABLE BEST EFFORTS SHALL INCLUDE (I) DEFENDING ANY ACTION
(INCLUDING SEEKING TO PREVENT OR RESCIND ANY GOVERNMENTAL ORDER) CHALLENGING, OR
SEEKING TO PREVENT, DELAY OR RESTRICT, THIS AGREEMENT OR THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY WITH RESPECT TO ANY ANTITRUST OR COMPETITION
LAW AND (II) COMMITTING TO AND EFFECTING, BY CONSENT DECREE, HOLD SEPARATE
ORDERS OR OTHERWISE, WITH RESPECT THERETO THE SALE OR DIVESTITURE OF ASSETS OR
BUSINESSES (INCLUDING ASSETS OR BUSINESSES TO BE ACQUIRED PURSUANT TO THIS
AGREEMENT) OR THE TERMINATION OF RELATIONSHIPS OR CONTRACTS (INCLUDING
RELATIONSHIPS OR CONTRACTS OF THE BUSINESS) SO LONG AS SUCH ACTIONS DO NOT
MATERIALLY REDUCE THE ECONOMIC BENEFIT TO PURCHASERS OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.  PURCHASERS SHALL, AND SHALL CAUSE THEIR
AFFILIATES AND THEIR RESPECTIVE REPRESENTATIVES TO, NOT TAKE OR CAUSE TO BE
TAKEN ANY ACTION THAT WOULD REASONABLY BE EXPECTED TO INCREASE THE LIKELIHOOD
THAT THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT WILL NOT BE CONSUMMATED OR
WILL BE DELAYED, IMPAIRED OR IMPEDED UNDER ANTITRUST OR COMPETITION LAW WITHIN
OR OUTSIDE THE U.S. OR THAT WOULD INCREASE THE LIKELIHOOD THAT ANY APPROVALS,
CLEARANCES, AUTHORIZATIONS, CONSENTS AND WAIVERS UNDER ANY ANTITRUST OR
COMPETITION LAW WITHIN OR OUTSIDE OF THE U.S. WOULD BE DELAYED OR NOT OBTAINED,
INCLUDING AS A RESULT OF ENTERING INTO ANY AGREEMENT WITH RESPECT TO, OR
EFFECTING OR CONSUMMATING ANY ACQUISITION OF, OR JOINT VENTURE, ALLIANCE OR
SIMILAR ARRANGEMENT OR OTHER TRANSACTION INVOLVING, ANOTHER COMPANY THAT IS
ENGAGED IN A BUSINESS SIMILAR TO ANY OF THE COMPANIES OR THEIR SUBSIDIARIES. 
THE APPROVAL, CLEARANCE, AUTHORIZATION, CONSENT OR WAIVER OF ANY GOVERNMENTAL
ENTITY PERMITTING THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT UNDER ANY
ANTITRUST OR COMPETITION LAW BUT SUBJECT TO REASONABLE CONDITIONS, REQUIREMENTS
OR LIMITATIONS (SUCH AS DIVESTITURES, HOLD SEPARATE ARRANGEMENTS AND

 

86

--------------------------------------------------------------------------------


 


LIMITATIONS WITH RESPECT TO FUTURE ACTIONS BY PURCHASERS OR THEIR POST-CLOSING
AFFILIATES) SHALL NOT BE DEEMED A FAILURE TO SATISFY ANY OF THE CONDITIONS SET
FORTH IN ARTICLE VI.


 


(D)           WITHOUT LIMITING THE FOREGOING, AND EXCEPTING ANY APPROVALS,
CLEARANCES, AUTHORIZATIONS, CONSENTS AND WAIVERS UNDER ANY APPLICABLE ANTITRUST
OR COMPETITION LAW, SPORTECH SHALL USE, AND SHALL CAUSE EACH OF ITS AFFILIATES
(AND ITS AND THEIR REPRESENTATIVES) TO USE, AS PROMPTLY AS REASONABLY
PRACTICABLE, ITS COMMERCIALLY REASONABLE BEST EFFORTS TO OBTAIN THE REQUIRED
GOVERNMENTAL APPROVALS AND ANY OTHER PURCHASER GOVERNMENTAL APPROVALS, INCLUDING
TAKING ALL REASONABLE ACTION NECESSARY TO COMPLY PROMPTLY WITH REQUIREMENTS OF
LAW THAT MAY BE IMPOSED ON IT OR ANY OF ITS AFFILIATES WITH RESPECT TO THE
CLOSING.  FOR THE AVOIDANCE OF DOUBT, SUCH COMMERCIALLY REASONABLE BEST EFFORTS
WITH RESPECT TO OBTAINING THE REQUIRED GOVERNMENTAL APPROVALS SHALL INCLUDE
(I) DEMONSTRATING FINANCIAL CAPABILITY AND RESPONSIBILITY, INCLUDING (X) THE
PROVISION OF COMMERCIALLY REASONABLE INDEMNITIES, PERFORMANCE OR OTHER
GUARANTIES, KEEPWELLS, AND OTHER SIMILAR ARRANGEMENTS AND (Y) THE PROVISION OF
COMMERCIALLY REASONABLE PERFORMANCE OR SURETY BONDS, LETTERS OF CREDIT OR
SIMILAR ASSURANCE, SECURITY OR CREDIT SUPPORT FROM THIRD PARTIES (IT BEING
AGREED AND UNDERSTOOD THAT PROVISION OF THOSE THAT DO NOT EXCEED IN ORDER OF
MAGNITUDE THOSE PREVIOUSLY OR CURRENTLY PROVIDED BY OR ON BEHALF OF ANY OF THE
COMPANIES OR THEIR SUBSIDIARIES (OR ANY OF SELLERS OR THEIR OTHER AFFILIATES IN
CONNECTION WITH THE BUSINESS) AND DISCLOSED TO THE PURCHASERS IN SECTION 5.8 OF
THE SELLER DISCLOSURE SCHEDULE, TAKEN TOGETHER WITH THOSE THAT DO NOT EXCEED A
COMBINED ADDITIONAL FACE VALUE OF $2,250,000.00 (WITH RESPECT TO WHICH NO MORE
THAN $337,500.00 SHALL BE REQUIRED TO BE PROVIDED AS CASH COLLATERAL) SHALL BE
CONSIDERED COMMERCIALLY REASONABLE FOR THESE PURPOSES); (II) ENTERING INTO
COMMERCIALLY REASONABLE AGREEMENTS OR ACKNOWLEDGEMENTS WITH RESPECT TO
SUITABILITY REQUIREMENTS, PERFORMANCE AND OPERATIONAL REQUIREMENTS OR STANDARDS,
COMPLIANCE WITH LAWS, OR SIMILAR MATTERS, (IT BEING AGREED AND UNDERSTOOD THAT
ANY SUCH AGREEMENTS OR ACKNOWLEDGMENTS THAT ARE NOT MATERIALLY MORE ONEROUS THAN
THOSE PROVIDED BY OR ON BEHALF OF ANY OF THE COMPANIES OR THEIR SUBSIDIARIES (OR
ANY OF SELLERS OR THEIR AFFILIATES IN CONNECTION WITH THE BUSINESS) AND EITHER
DISCLOSED TO PURCHASERS IN SECTION 5.8 OF THE SELLER DISCLOSURE SCHEDULE OR NOT
MATERIAL IN IMPACT OR COST SHALL BE CONSIDERED COMMERCIALLY REASONABLE FOR THIS
PURPOSE AND (III) USING REASONABLE BEST EFFORTS TO DEFEND ANY ACTION (INCLUDING
SEEKING TO PREVENT OR RESCIND ANY GOVERNMENTAL ORDER) CHALLENGING OR SEEKING TO
PREVENT, DELAY OR RESTRICT, THIS AGREEMENT OR THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY.  THE APPROVAL, CLEARANCE, AUTHORIZATION,
CONSENT OR WAIVER OF ANY GOVERNMENTAL ENTITY IN RESPECT OF ANY REQUIRED
GOVERNMENTAL APPROVAL OR OTHER GOVERNMENTAL APPROVAL PERMITTING THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT BUT SUBJECT TO REASONABLE CONDITIONS,
REQUIREMENTS OR LIMITATIONS (SUCH AS THOSE REFERRED TO IN CLAUSES (I), (II) AND
(III) ABOVE) SHALL NOT BE DEEMED A FAILURE TO SATISFY ANY OF THE CONDITIONS SET
FORTH IN ARTICLE VI.


 


(E)           IF THE REQUIRED GOVERNMENTAL APPROVAL LISTED AT
SECTION 5.5(A)(B)(4) ABOVE (THE “MAINE APPROVAL”) REMAINS OUTSTANDING FOR A
PERIOD OF TEN (10) CALENDAR DAYS AFTER THE DATE UPON WHICH ALL OTHER REQUIRED
GOVERNMENTAL APPROVALS HAVE BEEN OBTAINED, SPORTECH MAY SEND TO SGC A NOTICE
(THE “MAINE NOTICE”), UPON RECEIPT OF WHICH SGC AND SPORTECH SHALL NEGOTIATE IN
GOOD FAITH, AND

 

87

--------------------------------------------------------------------------------


 


IMPLEMENT, ARRANGEMENTS TO EXCLUDE THE PART OF THE BUSINESS THAT IS CONDUCTED IN
MAINE (AND FOR WHICH THE MAINE APPROVAL IS REQUIRED TO BE RECEIVED) FROM THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, SUCH ARRANGEMENTS TO BE IMPLEMENTED
BY A DATE NO LATER THAN TEN (10) CALENDAR DAYS FROM THE DATE OF RECEIPT OF THE
MAINE NOTICE, AND AS A RESULT OF THE EXCLUSION OF SUCH BUSINESS THE PURCHASE
PRICE SHALL BE REDUCED BY A PERCENTAGE OF THE PURCHASE PRICE EQUAL TO THE
PERCENTAGE OF THE TOTAL EBITDA FOR THE COMPANIES AND THE SUBSIDIARIES FOR THE
YEAR ENDED DECEMBER 31, 2008 ATTRIBUTABLE TO SUCH EXCLUDED BUSINESS.  AT ANY
TIME AFTER THE DATE FALLING THIRTY (30) CALENDAR DAYS AFTER THE DATE UPON WHICH
ALL OTHER REQUIRED GOVERNMENTAL APPROVALS OTHER THAN THE MAINE APPROVAL HAVE
BEEN OBTAINED, SGC MAY SEND TO SPORTECH A MAINE NOTICE, UPON RECEIPT OF WHICH
SPORTECH AND SGC SHALL NEGOTIATE IN GOOD FAITH, AND IMPLEMENT, ARRANGEMENTS TO
EXCLUDE THE PART OF THE BUSINESS THAT IS CONDUCTED IN MAINE (AND FOR WHICH THE
MAINE APPROVAL IS REQUIRED TO BE RECEIVED) FROM THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT, SUCH ARRANGEMENTS TO BE IMPLEMENTED BY A DATE NO LATER THAN TEN
(10) CALENDAR DAYS FROM THE DATE OF RECEIPT OF THE MAINE NOTICE, AND AS A RESULT
OF THE EXCLUSION OF SUCH BUSINESS THE PURCHASE PRICE SHALL BE REDUCED BY A
PERCENTAGE OF THE PURCHASE PRICE EQUAL TO THE PERCENTAGE OF THE TOTAL EBITDA FOR
THE COMPANIES AND THE SUBSIDIARIES FOR THE YEAR ENDED DECEMBER 31, 2008
ATTRIBUTABLE TO SUCH EXCLUDED BUSINESS.  TO THE EXTENT (IF ANY) SUCH EXCLUSION
MAY BE PROHIBITED BY APPLICABLE LAW, THE PARTIES SHALL INSTEAD USE THEIR
COMMERCIALLY REASONABLE BEST EFFORTS IN GOOD FAITH TO IMPLEMENT SUCH ALTERNATIVE
ARRANGEMENTS AS MAY, WITH SUBSTANTIALLY THE SAME ECONOMIC EFFECT, PERMIT THE
CLOSING TO PROCEED AS PROMPTLY AS POSSIBLE IN COMPLIANCE WITH LAW.


 


(F)            SPORTECH, ON THE ONE HAND, AND SGC, ON THE OTHER HAND, SHALL
COOPERATE (OR CAUSE THEIR AFFILIATES TO COOPERATE) WITH ONE ANOTHER IN
DETERMINING WHETHER ANY ACTION BY OR IN RESPECT OF, OR FILING WITH, ANY
GOVERNMENTAL ENTITY IS REQUIRED OR REASONABLY APPROPRIATE IN CONNECTION WITH THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  SUBJECT TO THE
TERMS AND CONDITIONS OF THIS AGREEMENT AND THE CONFIDENTIALITY AGREEMENT, IN
TAKING SUCH ACTIONS OR MAKING ANY SUCH FILINGS, THE PARTIES SHALL FURNISH (OR
CAUSE THEIR AFFILIATES TO FURNISH) SUCH INFORMATION AS MAY BE REQUIRED IN
CONNECTION THEREWITH AND TIMELY SEEK TO OBTAIN ANY SUCH ACTIONS, CONSENTS,
APPROVALS OR WAIVERS, SUBJECT IN EACH CASE TO THE OTHER PROVISIONS OF THIS
SECTION 5.5.


 


(G)           PRIOR TO THE CLOSING, SGC SHALL, AND SHALL CAUSE ITS AFFILIATES
(INCLUDING THE COMPANIES OR THEIR SUBSIDIARIES) TO, AS PROMPTLY AS REASONABLY
PRACTICABLE, PROVIDE ANY GOVERNMENTAL ENTITY WITH SUCH INFORMATION, COOPERATION
AND/OR ATTENDANCE AND SHALL PARTICIPATE IN SUCH MEETINGS, AS ANY GOVERNMENTAL
ENTITY MAY REASONABLY REQUIRE, TO FACILITATE THE OBTAINING OF ANY REQUIRED
GOVERNMENTAL APPROVAL OR ANY OTHER GOVERNMENTAL APPROVAL IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  BEFORE PARTICIPATION IN SUCH
MEETING, SGC SHALL, TO THE EXTENT PRACTICABLE AND AS PERMITTED BY SUCH
GOVERNMENT ENTITY, CONSULT WITH SPORTECH IN ADVANCE, AND TO THE EXTENT
PRACTICABLE AND AS PERMITTED BY SUCH GOVERNMENT ENTITY SHALL GIVE SPORTECH THE
OPPORTUNITY TO ATTEND AND PARTICIPATE THEREAT.

 

88

--------------------------------------------------------------------------------


 


SECTION 5.6            INSURANCE.  SELLERS SHALL (I) USE REASONABLE BEST EFFORTS
TO KEEP, OR CAUSE TO BE KEPT, ALL INSURANCE COVERAGE FOR THE COMPANIES, THEIR
SUBSIDIARIES AND THE BUSINESS (OR REPLACEMENT COVERAGE ON SUBSTANTIALLY
COMPARABLE TERMS) IN FULL FORCE AND EFFECT THROUGH TO THE CLOSING DATE;
(II) WHERE PRIOR TO THE CLOSING DATE ANY CLAIM OR NOTICE OF CLAIM WHICH IS
ATTRIBUTABLE TO OR RESULTING FROM THE OPERATION OF THE BUSINESS OR ATTRIBUTABLE
TO THE COMPANIES AND THEIR SUBSIDIARIES HAS BEEN MADE UNDER ANY GLOBAL POLICY,
INCLUDING THE CLAIMS SET FORTH IN SECTION 3.15(B) OF THE SELLER DISCLOSURE
SCHEDULE, (ANY SUCH CLAIM OR NOTICE OF CLAIM BEING A “PRE-CLOSING CLAIM”) AND
THE CESSATION AT CLOSING OF INSURANCE COVERAGE RELATING TO THE OPERATION OF THE
BUSINESS OR THE COMPANIES AND THEIR SUBSIDIARIES UNDER ANY GLOBAL POLICY WOULD
RESULT IN ANY SUCH PRE-CLOSING CLAIM BEING UNABLE TO BE EFFECTIVELY PROSECUTED
PURSUANT TO THE TERMS OF SUCH INSURANCE COVERAGE, USE REASONABLE BEST EFFORTS TO
KEEP, OR CAUSE TO BE KEPT, SUCH INSURANCE COVERAGE FOR THE COMPANIES, THEIR
SUBSIDIARIES AND THE BUSINESS IN FULL FORCE AND EFFECT UNTIL ALL SUCH
PRE-CLOSING CLAIMS HAVE BEEN FINALLY DETERMINED AND, IN CONNECTION THEREWITH,
SHALL BE RESPONSIBLE FOR ANY AMOUNTS PAYABLE TO THE INSURER UNDER SUCH POLICIES
WITH RESPECT TO SUCH INSURANCE COVERAGE; AND (III) KEEP, OR CAUSE TO BE KEPT, IN
FULL FORCE AND EFFECT INDEFINITELY SUCH INSURANCE COVERAGE UNDER ANY GLOBAL
POLICY TO THE EXTENT IT RELATES TO THE OPERATION OF THE BUSINESS OR THE
COMPANIES AND THEIR SUBSIDIARIES BEFORE CLOSING AND UNDER WHICH CLAIMS ARE MADE
ON A “LOSSES OCCURRING” BASIS (ANY CLAIMS THEREUNDER WITH RESPECT TO THE
OPERATION OF THE BUSINESS OR THE COMPANIES AND THEIR SUBSIDIARIES BEFORE
CLOSING, WHETHER SUCH CLAIMS ARE MADE BEFORE OR AFTER CLOSING, BEING “LOSSES
OCCURRING CLAIMS”) (THE POLICIES DESCRIBED AT SECTIONS 5.6(II) AND (III) ABOVE
SHALL BE THE “SURVIVING POLICIES”).  PURCHASERS ACKNOWLEDGE AND AGREE, ON BEHALF
OF THEMSELVES AND THEIR SUBSIDIARIES (INCLUDING AFTER THE CLOSING THE COMPANIES
AND THEIR SUBSIDIARIES), THAT OTHER THAN PURSUANT TO PRIMARY POLICIES AND
SURVIVING POLICIES NO CLAIMS MAY BE BROUGHT UNDER THE INSURANCE POLICIES BY ANY
OF THE COMPANIES OR THEIR SUBSIDIARIES FROM AND AFTER THE CLOSING.  THE
COMPANIES AND THEIR SUBSIDIARIES SHALL FROM AND AFTER CLOSING CONTINUE TO HAVE
COVERAGE UNDER THE PRIMARY POLICIES IN ACCORDANCE WITH THEIR TERMS.  SELLERS
SHALL USE COMMERCIALLY REASONABLE BEST EFFORTS TO PROCURE THAT THE COMPANIES AND
THEIR SUBSIDIARIES ARE ABLE TO CONTINUE TO EXERCISE THEIR RIGHTS AS INSUREDS
UNDER THE SURVIVING POLICIES FOLLOWING CLOSING WITH RESPECT TO ANY PRE-CLOSING
CLAIM OR LOSSES OCCURRING CLAIM.  SGC SHALL REMIT TO SPORTECH OR TO SUCH PERSON
AS SPORTECH MAY REASONABLY DIRECT (A) ANY PROCEEDS RECEIVED BY SELLERS OR THEIR
AFFILIATES (OTHER THAN THE COMPANIES AND THEIR SUBSIDIARIES) FROM THE APPLICABLE
INSURER UNDER SUCH SURVIVING POLICIES WITH RESPECT TO ANY PRE-CLOSING CLAIMS OR
ANY LOSSES OCCURRING CLAIMS; AND (B) TO THE EXTENT NOT COVERED OR ONLY PARTIALLY
COVERED BY THE RECEIPT OF PROCEEDS PURSUANT TO SECTION 5.6(A) ABOVE OR OTHERWISE
FROM ANY SUCH PROCEEDS RECEIVED DIRECTLY BY THE COMPANIES OR THEIR SUBSIDIARIES,
THE AMOUNT OF ANY DEDUCTIBLE, CO-PAYMENT OR INSURANCE COST INCURRED OR
APPLICABLE WITH RESPECT TO SUCH CLAIM, BUT ONLY, IN THE CASE OF A LOSSES
OCCURRING CLAIM, TO THE EXTENT SUCH CLAIM RELATES TO CIRCUMSTANCES OR INCIDENTS
DESCRIBED ON THE INCIDENTS SCHEDULE.  SGC’S PAYMENT OBLIGATION PURSUANT TO
SECTION 5.6(A) AND 5.6(B) ABOVE IS REQUIRED ONLY TO THE EXTENT THAT PURCHASERS
AND THEIR SUBSIDIARIES (INCLUDING AFTER THE CLOSING THE COMPANIES AND THEIR
SUBSIDIARIES) HAVE MADE PAYMENT WITH RESPECT TO ANY PRE-CLOSING CLAIM OR LOSSES
OCCURRING CLAIM, OR, WITHOUT EXPANDING SGC’S LIABILITY UNDER SECTIONS 5.6(A) AND
5.6(B), THE SUBJECT MATTER THEREOF.  TO THE EXTENT THAT SELLERS OR THEIR
AFFILIATES HAVE

 

89

--------------------------------------------------------------------------------


 


PAID ANY DEDUCTIBLE, CO-PAYMENT OR INSURANCE COST INCURRED OR APPLICABLE WITH
RESPECT TO A LOSSES OCCURRING CLAIM WHICH IS NEITHER A PRE-CLOSING CLAIM NOR IS
A CLAIM WHICH RELATES TO CIRCUMSTANCES OR INCIDENTS DESCRIBED ON THE INCIDENTS
SCHEDULE, SPORTECH SHALL REMIT SUCH AMOUNT TO SELLERS.  PRIOR TO CLOSING SELLERS
SHALL, IN GOOD FAITH, MAKE REASONABLE ENQUIRIES OF ITS EMPLOYEES, OFFICERS AND
DIRECTORS AND THE EMPLOYEES, OFFICERS AND DIRECTORS OF THE COMPANIES AND THEIR
SUBSIDIARIES IN ORDER TO INDENTIFY ANY CIRCUMSTANCES OR INCIDENTS WHICH WOULD
REASONABLY BE EXPECTED TO GIVE RISE TO A LOSSES OCCURRING CLAIM AND SHALL
PROVIDE, AT CLOSING, A SCHEDULE DESCRIBING SUCH CIRCUMSTANCES OR INCIDENTS, AS
OF CLOSING, TO PURCHASERS (SUCH SCHEDULE, THE “INCIDENTS SCHEDULE”).

 


SECTION 5.7                                   INDEBTEDNESS; TERMINATION OF
AGREEMENTS.

 


(A)                                  AT OR PRIOR TO THE CLOSING, SELLERS SHALL
REPAY IN FULL (OR CAUSE TO BE EXTINGUISHED OR NO LONGER OUTSTANDING) (OR TO THE
EXTENT SUCH INDEBTEDNESS CONSISTS OF A GUARANTEE (TO THE EXTENT, FOR THE
AVOIDANCE OF DOUBT, SUCH GUARANTEES CONSTITUTE INDEBTEDNESS AS DEFINED HEREIN),
RELEASE OR OTHERWISE TERMINATE OR CAUSE TO BE RELEASED OR OTHERWISE TERMINATED
SUCH GUARANTEE), THE PRINCIPAL OF, INTEREST ON AND ALL OTHER AMOUNTS OWED WITH
RESPECT TO ANY INDEBTEDNESS INCURRED PRIOR TO THE CLOSING SUCH THAT NO SUCH
INDEBTEDNESS REMAINS OUTSTANDING IMMEDIATELY PRIOR TO THE CLOSING. SGC SHALL
DELIVER TO SPORTECH, AT OR PRIOR TO THE CLOSING, EVIDENCE OF THE PAYMENT IN FULL
AND DISCHARGE OF ALL SUCH INDEBTEDNESS (OR, TO THE EXTENT SUCH INDEBTEDNESS
CONSISTS OF A GUARANTEE (TO THE EXTENT, FOR THE AVOIDANCE OF DOUBT, SUCH
GUARANTEES CONSTITUTE INDEBTEDNESS AS DEFINED HEREIN), EVIDENCE OF THE RELEASE
OR TERMINATION OF SUCH GUARANTEE) AND RELEASE OF ANY ENCUMBRANCES ON THE
INTERESTS, ASSETS OR PROPERTY OF THE COMPANIES AND THEIR SUBSIDIARIES ARISING
UNDER SUCH INDEBTEDNESS OR IN RESPECT OF ANY INDEBTEDNESS OF ANY OTHER PERSON
SECURED BY THE INTERESTS, ASSETS OR PROPERTY OF ANY COMPANY OR SUBSIDIARY, IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO SPORTECH.  IN CONNECTION WITH ANY
SUCH REPAYMENT AND DISCHARGE, SELLERS SHALL, FOR THE BENEFIT OF PURCHASERS,
IRREVOCABLY AND PERMANENTLY WAIVE ANY RIGHT OF REIMBURSEMENT, CONTRIBUTION,
SUBROGATION WHETHER ARISING UNDER CONTRACT, STATUTE OR APPLICABLE LAW IN RESPECT
OF ANY SUCH REPAYMENT, IN EACH CASE IN A WRITING IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO SPORTECH.


 


(B)                                 AS OF THE CLOSING, EXCEPT FOR (I) THE
ANCILLARY AGREEMENTS; AND (II) THE CONTRACTS SET FORTH IN SECTION 5.7(B) OF THE
SELLER DISCLOSURE SCHEDULE, ALL CONTRACTS BETWEEN ANY OF THE COMPANIES OR THEIR
SUBSIDIARIES, ON THE ONE HAND, AND ANY OF SELLERS OR THEIR AFFILIATES (OTHER
THAN ANY OF THE COMPANIES OR THEIR SUBSIDIARIES), ON THE OTHER HAND (THE
“TERMINATING CONTRACTS”), SHALL BE TERMINATED AS BETWEEN THEM AND SHALL BE
WITHOUT ANY FURTHER FORCE AND EFFECT, AND THERE SHALL BE NO FURTHER OBLIGATIONS
OR LIABILITIES OF ANY OF THE RELEVANT PARTIES THEREUNDER.  PURCHASERS AND
SELLERS AGREE TO TAKE AND TO CAUSE THEIR RESPECTIVE AFFILIATES TO TAKE ANY
ACTION FOLLOWING THE CLOSING THAT WOULD BE REQUIRED TO GIVE EFFECT TO THE
TERMINATION OF THE TERMINATING CONTRACTS.


 


(C)                                  EXCEPT AS SET FORTH IN SECTION 5.7(C) OF
THE SELLER DISCLOSURE SCHEDULE, ALL INTER-COMPANY ACCOUNTS, WHETHER PAYABLES OR
RECEIVABLES, BETWEEN ANY OF SELLERS AND THEIR AFFILIATES (OTHER THAN ANY OF THE
COMPANIES AND THEIR

 

90

--------------------------------------------------------------------------------


 


SUBSIDIARIES), ON THE ONE HAND, AND ANY OF THE COMPANIES AND THEIR SUBSIDIARIES,
ON THE OTHER HAND, AS OF THE CLOSING SHALL BE SETTLED IN FULL IN THE MANNER
CONTEMPLATED BY EXHIBIT I OR OTHERWISE IN A MANNER REASONABLY SATISFACTORY TO
PURCHASERS AT OR PRIOR TO THE CLOSING.  SGC SHALL DELIVER TO SPORTECH, AT OR
PRIOR TO CLOSING, EVIDENCE OF SETTLEMENT IN FULL OF THE INTER-COMPANY ACCOUNTS
IN ACCORDANCE WITH THIS SECTION 5.7(C).

 


SECTION 5.8                                   RELEASE OF LETTERS OF CREDIT AND
GUARANTEES.

 


(A)                                  PRIOR TO THE CLOSING, PURCHASERS SHALL
OBTAIN A SUBSTITUTE LETTER OF CREDIT TO REPLACE IN ALL RESPECTS EACH RELEVANT
LETTER OF CREDIT AND PURCHASERS, SUBJECT TO SUCH COOPERATION FROM SELLERS AS THE
PURCHASERS MAY REASONABLY REQUIRE, SHALL USE THEIR REASONABLE BEST EFFORTS TO
OBTAIN FROM THE BENEFICIARY OF SUCH RELEVANT LETTER OF CREDIT AND DELIVER TO
SELLERS A FULL AND UNCONDITIONAL RELEASE OF ALL OF THE OBLIGATIONS OF SELLERS
AND THEIR APPLICABLE AFFILIATES WITH RESPECT TO SUCH RELEVANT LETTER OF CREDIT
(WHICH RELEASE SHALL BE REASONABLY ACCEPTABLE TO SGC).  NEITHER SELLERS NOR
PURCHASERS SHALL BE REQUIRED TO PAY ANY CONSIDERATION OR OFFER OR GRANT ANY
FINANCIAL ACCOMMODATION TO OBTAIN ANY SUCH RELEASE.  IN THE EVENT PURCHASERS
HAVE NOT, AS OF THE CLOSING, OBTAINED SUBSTITUTE LETTERS OF CREDIT TO REPLACE IN
ALL RESPECTS THE RELEVANT LETTERS OF CREDIT AND OBTAINED AND DELIVERED RELEASES
WITH RESPECT THERETO IN ACCORDANCE WITH THE PRECEDING SENTENCE, PURCHASERS SHALL
USE REASONABLE BEST EFFORTS TO DO SO FOLLOWING THE CLOSING AND SHALL (I) OBTAIN
AND DELIVER TO THE APPLICABLE SELLER AT THE CLOSING ONE OR MORE LETTERS OF
CREDIT IN FAVOR OF SUCH SELLERS WITH AN AGGREGATE INITIAL FACE AMOUNT EQUAL TO
THE AGGREGATE AMOUNT AS MAY BE NECESSARY TO SECURE THE UNDRAWN FACE AMOUNT OF
SUCH CONTINUING RELEVANT LETTER(S) OF CREDIT, AND OTHERWISE ON TERMS AND
CONDITIONS AND FROM FINANCIAL INSTITUTIONS, WHICH IN EACH CASE ARE REASONABLY
SATISFACTORY TO SUCH SELLERS (SELLERS AND PURCHASERS ACKNOWLEDGING AND AGREEING
THAT LLOYDS BANKING GROUP PLC IS A FINANCIAL INSTITUTION ACCEPTABLE TO SELLERS
IN THIS REGARD); AND (II) FOLLOWING THE CLOSING NOT PERMIT ANY OF THE COMPANIES
OR THEIR SUBSIDIARIES OR THEIR AFFILIATES TO (A) RENEW OR EXTEND THE TERM OF;
(B) INCREASE THE OBLIGATIONS UNDER; OR (C) TRANSFER TO ANOTHER THIRD PARTY, ANY
LOAN, LEASE, CONTRACT OR OTHER OBLIGATION FOR WHICH ANY OF SELLERS OR THEIR
AFFILIATES IS OR WOULD REASONABLY BE EXPECTED TO BE LIABLE UNDER ANY
LETTER(S) OF CREDIT.


 


(B)                                 PRIOR TO THE CLOSING, PURCHASERS SHALL,
SUBJECT TO SUCH COOPERATION FROM SELLERS AS THE PURCHASERS MAY REASONABLY
REQUIRE, USE THEIR REASONABLE BEST EFFORTS TO (I) EITHER (A) OBTAIN A SUBSTITUTE
GUARANTY OR SIMILAR INSTRUMENT TO REPLACE IN ALL RESPECTS EACH RELEVANT SELLER
GUARANTEE OR (B) FULLY ASSUME ALL OBLIGATIONS UNDER EACH SUCH RELEVANT SELLER
GUARANTEE AND (II) SUBJECT TO SUCH COOPERATION, PURCHASERS SHALL USE REASONABLE
BEST EFFORTS TO OBTAIN FROM THE CREDITOR OR BENEFICIARY OF EACH SUCH RELEVANT
SELLER GUARANTEE AND DELIVER TO THE APPLICABLE SELLER A FULL AND UNCONDITIONAL
RELEASE OF ALL OF THE OBLIGATIONS OF SUCH SELLER AND ITS APPLICABLE AFFILIATES
UNDER EACH SUCH RELEVANT SELLER GUARANTEE (WHICH RELEASE SHALL BE REASONABLY
ACCEPTABLE TO SUCH SELLER).  IN THE EVENT PURCHASERS HAVE NOT, AS OF THE
CLOSING, OBTAINED SUBSTITUTE GUARANTEES OR SIMILAR INSTRUMENTS TO REPLACE IN ALL
RESPECTS ANY RELEVANT SELLER GUARANTEE, OR ASSUMED ALL OBLIGATIONS THEREUNDER,
AND OBTAINED AND DELIVERED RELEASES WITH RESPECT THERETO IN ACCORDANCE WITH THE
PRECEDING SENTENCE, PURCHASERS SHALL USE THEIR REASONABLE BEST EFFORTS TO DO SO
FOLLOWING THE CLOSING AND SHALL (1) INDEMNIFY AND HOLD

 

91

--------------------------------------------------------------------------------


 


HARMLESS SELLERS AND THEIR AFFILIATES FROM AND AGAINST ANY AND ALL LOSSES
INCURRED BY ANY OF THEM ARISING OUT OF OR RELATING TO ANY SUCH RELEVANT SELLER
GUARANTEES; AND (2) NOT PERMIT ANY OF THE COMPANIES OR THEIR SUBSIDIARIES OR
THEIR AFFILIATES TO (X) RENEW OR EXTEND THE TERM OF; (Y) INCREASE THE
OBLIGATIONS UNDER; OR (Z) TRANSFER TO ANOTHER THIRD PARTY, ANY LOAN, LEASE,
CONTRACT OR OTHER OBLIGATION FOR WHICH ANY OF SELLERS OR THEIR AFFILIATES IS OR
WOULD REASONABLY BE EXPECTED TO BE LIABLE UNDER ANY SELLER GUARANTEE(S).  TO THE
EXTENT THAT ANY OF SELLERS OR THEIR AFFILIATES HAS PERFORMANCE OBLIGATIONS UNDER
ANY SUCH RELEVANT SELLER GUARANTEE, PURCHASERS SHALL USE THEIR REASONABLE
COMMERCIAL EFFORTS TO (I) PERFORM SUCH OBLIGATIONS ON BEHALF OF SUCH SELLER OR
AFFILIATE; OR (II) OTHERWISE TAKE SUCH ACTION AS REASONABLY REQUESTED BY SUCH
SELLER SO AS TO PUT SUCH SELLER OR SUCH AFFILIATE IN THE SAME POSITION AS IF
PURCHASERS, AND NOT SUCH SELLER OR AFFILIATE, HAD PERFORMED OR WAS PERFORMING
SUCH OBLIGATIONS.


 


(C)                                  PRIOR TO THE CLOSING, SGC SHALL, SUBJECT TO
SUCH COOPERATION FROM PURCHASERS AS SGC MAY REASONABLY REQUIRE,  USE ITS
REASONABLE BEST EFFORTS TO (I) EITHER (A) OBTAIN A SUBSTITUTE GUARANTY OR
SIMILAR INSTRUMENT TO REPLACE IN ALL RESPECTS ANY COMPANY GUARANTEE LISTED IN
SECTION 5.8(C) OF THE SELLER DISCLOSURE SCHEDULE; OR (B) FULLY ASSUME ALL
OBLIGATIONS UNDER ANY SUCH COMPANY GUARANTEE; AND (II) SUBJECT TO SUCH
COOPERATION, SGC SHALL USE REASONABLE BEST EFFORTS TO OBTAIN FROM THE CREDITOR
OR BENEFICIARY OF ANY SUCH COMPANY GUARANTEE AND DELIVER TO PURCHASERS OR THE
APPLICABLE COMPANY OR SUBSIDIARY THEREOF A FULL AND UNCONDITIONAL RELEASE OF ALL
OF THE OBLIGATIONS OF SUCH COMPANY OR SUBSIDIARY AND ITS APPLICABLE AFFILIATES
UNDER ANY SUCH COMPANY GUARANTEE (WHICH RELEASE SHALL BE REASONABLY ACCEPTABLE
TO PURCHASERS).  IN THE EVENT SGC HAS NOT, AS OF THE CLOSING, OBTAINED
SUBSTITUTE GUARANTEES OR SIMILAR INSTRUMENTS TO REPLACE IN ALL RESPECTS ANY
COMPANY GUARANTEES LISTED IN SECTION 5.8(C) OF THE SELLER DISCLOSURE SCHEDULE
(OR ANY OTHER COMPANY GUARANTEE IDENTIFIED TO SGC IN WRITING FOLLOWING THE DATE
HEREOF WHETHER BEFORE OR AFTER CLOSING), OR ASSUMED ALL OBLIGATIONS THEREUNDER,
AND OBTAINED AND DELIVERED RELEASES WITH RESPECT THERETO IN ACCORDANCE WITH THE
PRECEDING SENTENCE, SGC SHALL USE ITS REASONABLE BEST EFFORTS TO DO SO FOLLOWING
THE CLOSING AND SHALL (1) INDEMNIFY AND HOLD HARMLESS EACH OF PURCHASERS AND
THEIR AFFILIATES (INCLUDING THE COMPANIES AND THEIR SUBSIDIARIES) FROM AND
AGAINST ANY AND ALL LOSSES INCURRED BY ANY OF PURCHASERS OR SUCH AFFILIATES
ARISING OUT OF OR RELATING TO ANY SUCH COMPANY GUARANTEE(S); AND (2) NOT PERMIT
ANY OF SELLERS OR THEIR AFFILIATES TO (X) RENEW OR EXTEND THE TERM OF;
(Y) INCREASE THE OBLIGATIONS UNDER; OR (Z) TRANSFER TO ANOTHER THIRD PARTY, ANY
LOAN, LEASE, CONTRACT OR OTHER OBLIGATION FOR WHICH ANY OF THE COMPANIES AND
THEIR SUBSIDIARIES IS OR WOULD REASONABLY BE EXPECTED TO BE LIABLE UNDER SUCH
COMPANY GUARANTEE(S).  TO THE EXTENT THAT ANY OF THE COMPANIES OR THEIR
SUBSIDIARIES HAS PERFORMANCE OBLIGATIONS UNDER ANY SUCH COMPANY GUARANTEE, SGC
SHALL USE ITS REASONABLE BEST EFFORTS TO (I) PERFORM SUCH OBLIGATIONS ON BEHALF
OF SUCH COMPANY OR SUBSIDIARY; OR (II) OTHERWISE TAKE SUCH ACTION AS REASONABLY
REQUESTED BY PURCHASERS SO AS TO PUT SUCH COMPANY OR SUCH SUBSIDIARY IN THE SAME
POSITION AS IF SGC, AND NOT SUCH COMPANY OR SUBSIDIARY, HAD PERFORMED OR WAS
PERFORMING SUCH OBLIGATIONS.

 

92

--------------------------------------------------------------------------------


 


SECTION 5.9                                   SUPPORT SERVICES; NAMES.

 


(A)                                  SPORTECH ACKNOWLEDGES THAT THE COMPANIES OR
THEIR SUBSIDIARIES CURRENTLY RECEIVE (OR HAVE RECEIVED IN THE PAST) FROM SELLERS
OR THEIR AFFILIATES CERTAIN CORPORATE AND OTHER SERVICES AND SUPPORT, INCLUDING
MANUFACTURING, PURCHASING, REPAIR AND ENGINEERING, WAREHOUSING AND DEPOT
SERVICES, PAPER SUPPLY, GENERAL AND ADMINISTRATIVE SERVICES, AUDIT AND
ACCOUNTING SERVICES, LEGAL AND COMPLIANCE SERVICES (INCLUDING WITH RESPECT TO
LICENSING), SECURITY SERVICES (INCLUDING SCREENING, SUITABILITY REVIEWS AND
BACKGROUND CHECKS), GOVERNMENT AND PUBLIC RELATIONS SERVICES, HUMAN RESOURCES
SERVICES, TRAVEL-RELATED SERVICES, TAX SERVICES, MARKETING SERVICES, FINANCE AND
AUDIT SERVICES, CASH MANAGEMENT AND TREASURY SERVICES, INSURANCE ADMINISTRATION
AND RELATED SERVICES, PAYROLL SERVICES, EMPLOYEE BENEFITS (INCLUDING
401(K) PLAN) AND RELATED SERVICES, RECRUITING, INFORMATION TECHNOLOGY AND
RELATED SERVICES AND SUPPORT (INCLUDING MIS INFRASTRUCTURE, FINANCIAL SYSTEMS,
PHONE AND COMMUNICATIONS SYSTEMS) AND FACILITIES-RELATED SUPPORT (COLLECTIVELY,
THE “SUPPORT SERVICES”).  SPORTECH ACKNOWLEDGES THAT, EXCEPT AS EXPRESSLY
PROVIDED IN THE ANCILLARY AGREEMENTS, THE SUPPORT SERVICES SHALL CEASE AS OF THE
CLOSING, AND ALL AGREEMENTS AND ARRANGEMENTS IN RESPECT THEREOF SHALL TERMINATE
AS OF THE CLOSING, WITH NO FURTHER OBLIGATION OF ANY PARTY THERETO, EXCEPT TO
THE EXTENT AS MAY BE SPECIFICALLY PROVIDED UNDER THE TRANSITION SERVICES
AGREEMENT.


 


(B)                                 NO LATER THAN TEN (10) DAYS FOLLOWING THE
CLOSING DATE, SPORTECH SHALL CAUSE EACH OF THE COMPANIES AND THEIR SUBSIDIARIES
TO CHANGE THEIR NAMES AND CAUSE THE CERTIFICATE OF INCORPORATION (OR OTHER
GOVERNING DOCUMENTS), AS APPLICABLE, TO BE AMENDED TO REMOVE ANY REFERENCE TO
“SCIENTIFIC GAMES”, “SG” OR ANY CONFUSINGLY SIMILAR MARK.  FOLLOWING THE CLOSING
DATE, PURCHASERS SHALL CAUSE THE COMPANIES AND THEIR SUBSIDIARIES (I) TO, AS
SOON AS PRACTICABLE FOLLOWING THE CLOSING, BUT IN NO EVENT LATER THAN SIX
(6) MONTHS FOLLOWING THE CLOSING DATE, CEASE TO MAKE ANY USE OF (A) ANY
TRADEMARKS THAT INCLUDE THE TERMS “SCIENTIFIC GAMES” OR ANY OTHER REGISTERED
TRADEMARK (OTHER THAN “AUTOTOTE” AND ANY OTHER COMPANY MARKS) USED EXCLUSIVELY
BY ANY OF SELLERS OR THEIR AFFILIATES AT THE CLOSING DATE; OR (B) ANY TRADEMARKS
(OTHER THAN “AUTOTOTE” AND ANY OTHER COMPANY MARKS) CONFUSINGLY SIMILAR THERETO
(SUCH TRADEMARKS REFERRED TO IN SECTION 5.9(B)(A) AND (B) ABOVE, AND ALL
GOODWILL ASSOCIATED WITH ANY OF THE FOREGOING, COLLECTIVELY, THE “SELLER MARKS”)
EXCEPT IN EACH CASE WITH RESPECT TO PAPER SUPPLIES (AS DEFINED IN THE SUPPLY
AGREEMENT); (II) NOT TO INITIATE ANY NEW ADVERTISING, PROMOTIONS OR CAMPAIGNS
INCORPORATING THE SELLER MARKS; (III) TO, AS SOON AS REASONABLY PRACTICABLE
FOLLOWING THE CLOSING, BUT IN NO EVENT LATER THAN TWENTY (20) DAYS FOLLOWING THE
CLOSING DATE, CEASE TO USE ANY EXISTING STATIONARY CONTAINING ANY SELLER MARK;
AND (IV) EXCEPT: (A) TO THE EXTENT (IF ANY) SUGGESTED MERELY THROUGH THE USE OF
THE SELLER MARKS AS CONTEMPLATED BY SECTION 5.9(B)(I) OR (III); OR (B) AS PART
OF A PREEXISTING AND ONGOING ADVERTISING, PROMOTION OR CAMPAIGN (WHICH
ACTIVITIES SHALL BE TERMINATED OR CHANGED TO AVOID SUCH USE AS SOON AS
REASONABLY PRACTICABLE), TO CEASE TO HOLD THEMSELVES OUT AS HAVING ANY
AFFILIATION WITH ANY OF SELLERS OR THEIR AFFILIATES. ANY USE BY ANY PURCHASER OR
ITS AFFILIATES (INCLUDING THE COMPANIES AND THEIR SUBSIDIARIES) OF ANY OF THE
SELLER MARKS AS PERMITTED IN THIS SECTION 5.9(B) IS SUBJECT TO COMPLIANCE WITH
ANY REASONABLE QUALITY CONTROL REQUIREMENTS AND GUIDELINES THAT MAY BE PROVIDED
BY SGC TO PURCHASERS ON OR PRIOR TO THE CLOSING DATE.  SPORTECH SHALL NOT, AND
SHALL CAUSE ITS AFFILIATES (INCLUDING THE COMPANIES AND THEIR SUBSIDIARIES) NOT
TO, USE THE SELLER MARKS IN

 

93

--------------------------------------------------------------------------------


 


A MANNER THAT COULD REASONABLY BE TAKEN TO REFLECT NEGATIVELY ON SUCH NAME AND
MARKS OR ON ANY OF SELLERS OR THEIR AFFILIATES.  SPORTECH SHALL INDEMNIFY AND
HOLD HARMLESS EACH OF SELLERS AND THEIR AFFILIATES FROM AND AGAINST ANY LOSSES
ARISING FROM, RELATING TO OR OTHERWISE IN RESPECT OF ANY USE BY THE COMPANIES
AND THEIR SUBSIDIARIES OF THE SELLER MARKS AFTER CLOSING OUTSIDE THE PROVISIONS
OF THIS SECTION 5.9(B).


 


(C)                                  FOLLOWING THE CLOSING DATE, SELLERS SHALL,
AND SHALL CAUSE THEIR AFFILIATES (I) TO, AS SOON AS PRACTICABLE FOLLOWING THE
CLOSING, BUT IN NO EVENT LATER THAN SIX (6) MONTHS FOLLOWING THE CLOSING DATE,
CEASE TO MAKE ANY USE OF ANY COMPANY MARKS OR ANY CONFUSINGLY SIMILAR MARK; AND
(II) IMMEDIATELY AFTER THE CLOSING, EXCEPT TO THE EXTENT (IF ANY) SUGGESTED
MERELY THROUGH USE OF THE COMPANY MARKS AS CONTEMPLATED BY THIS SECTION 5.9(C),
CEASE TO HOLD THEMSELVES OUT AS HAVING ANY AFFILIATION WITH ANY OF THE COMPANIES
AND THEIR SUBSIDIARIES.  ANY USE BY SELLERS OR THEIR AFFILIATES OF ANY OF THE
COMPANY MARKS AS PERMITTED IN THIS SECTION 5.9(C) IS SUBJECT TO COMPLIANCE WITH
ANY QUALITY CONTROL REQUIREMENTS AND GUIDELINES THAT MAY BE PROVIDED TO SGC BY
PURCHASERS ON OR PRIOR TO THE CLOSING DATE.  SELLERS SHALL NOT, AND SHALL CAUSE
THEIR AFFILIATES NOT TO, USE THE COMPANY MARKS IN A MANNER THAT REFLECTS
NEGATIVELY ON SUCH NAME AND MARKS OR ON ANY OF THE COMPANIES OR THEIR
SUBSIDIARIES.  SELLERS SHALL INDEMNIFY AND HOLD HARMLESS EACH OF SPORTECH AND
ITS AFFILIATES (INCLUDING THE COMPANIES AND THEIR SUBSIDIARIES) FROM AND AGAINST
ANY LOSSES ARISING FROM, RELATING TO OR OTHERWISE IN RESPECT OF ANY USE
FOLLOWING THE CLOSING BY SELLERS OR ANY OF THEIR AFFILIATES (OTHER THAN THE
COMPANIES AND THEIR SUBSIDIARIES) OF THE COMPANY MARKS OUTSIDE THE PROVISIONS OF
SECTION 5.9(C).  SPORTECH HEREBY ACKNOWLEDGES THAT ALL RIGHT, TITLE AND INTEREST
IN AND TO THE SELLER MARKS AND ANY AND ALL GOODWILL ASSOCIATED THEREWITH,
INCLUDING REGISTRATIONS AND APPLICATIONS FOR REGISTRATION THEREOF, ARE OWNED
EXCLUSIVELY BY SELLERS OR THEIR AFFILIATES (OTHER THAN THE COMPANIES AND THEIR
SUBSIDIARIES), AND THAT, EXCEPT AS PROVIDED IN THIS SECTION 5.9 OR IN ANY
LICENSE TERMS AGREED BETWEEN SPORTECH (OR ANY PERSON WHICH IS AN AFFILIATE OF
SPORTECH AFTER CLOSING) AND SGC (OR ANY PERSON WHICH IS AN AFFILIATES OF SGC
AFTER CLOSING), ALL RIGHT, TITLE AND INTEREST OF THE COMPANIES AND THEIR
SUBSIDIARIES, IF ANY, IN OR TO THE SELLER MARKS SHALL TERMINATE AS OF THE
CLOSING DATE, AND SHALL IMMEDIATELY REVERT BACK TO SELLERS AND THEIR
AFFILIATES.  SELLERS HEREBY ACKNOWLEDGE THAT FROM AND AFTER THE CLOSING, ALL
RIGHT, TITLE AND INTEREST IN AND TO THE COMPANY MARKS AND ANY AND ALL GOODWILL
ASSOCIATED THEREWITH, INCLUDING REGISTRATIONS AND APPLICATIONS FOR REGISTRATION
THEREOF, SHALL BE OWNED EXCLUSIVELY BY SPORTECH, THE COMPANIES OR THEIR
SUBSIDIARIES, AND THAT EXCEPT AS PROVIDED IN THIS SECTION 5.9 OR IN ANY LICENSE
TERMS AGREED AS PROVIDED IN THE PRECEDING SENTENCE, ALL RIGHT, TITLE AND
INTEREST OF SELLERS AND THEIR AFFILIATES (OTHER THAN THE COMPANIES AND THEIR
SUBSIDIARIES), IF ANY, IN OR TO THE COMPANY MARKS SHALL TERMINATE AS OF THE
CLOSING DATE, AND SHALL IMMEDIATELY REVERT TO THE COMPANIES AND THEIR
SUBSIDIARIES.

 


SECTION 5.10                            TAX MATTERS.

 


(A)                                  SGC SHALL PREPARE AND FILE OR CAUSE TO BE
PREPARED AND FILED ALL TAX RETURNS REQUIRED TO BE FILED BY ANY OF THE COMPANIES
OR THEIR SUBSIDIARIES WITH RESPECT TO ANY PRE-CLOSING TAX PERIOD AND ANY
STRADDLE PERIOD TAX RETURNS FOR WHICH A CONSOLIDATED, UNITARY OR COMBINED TAX
RETURN IS REQUIRED TO BE FILED

 

94

--------------------------------------------------------------------------------


 


ON A BASIS CONSISTENT WITH THE COMPANIES’ AND THEIR SUBSIDIARIES’ PAST METHODS
AND PRACTICES.  SGC AGREES TO PAY AND SHALL PAY OR CAUSE TO BE PAID ALL TAXES OF
THE COMPANIES AND THEIR SUBSIDIARIES WITH RESPECT TO PRE-CLOSING TAX PERIODS,
EXCEPT TO THE EXTENT SUCH TAXES ARE SPECIFICALLY TAKEN INTO ACCOUNT AS AN
ACCRUED TAX LIABILITY IN THE FINAL NET WORKING CAPITAL.


 


(B)                                 PURCHASERS SHALL PREPARE AND FILE OR CAUSE
TO BE PREPARED AND FILED ALL OTHER TAX RETURNS REQUIRED TO BE FILED BY ANY OF
THE COMPANIES OR THEIR SUBSIDIARIES.  PURCHASERS AGREE TO PAY AND SHALL PAY OR
CAUSE TO BE PAID ALL TAXES OF THE COMPANIES AND THEIR SUBSIDIARIES WITH RESPECT
TO ALL POST-CLOSING TAX PERIODS, AS WELL AS ALL TAXES SPECIFICALLY TAKEN INTO
ACCOUNT AS AN ACCRUED TAX LIABILITY IN THE FINAL NET WORKING CAPITAL.


 


(C)                                  SGC SHALL PROVIDE OR CAUSE TO BE PROVIDED
TO PURCHASERS A COMPLETE COPY OF EACH SUCH TAX RETURN DESCRIBED IN
SECTION 5.10(A) AT LEAST 30 DAYS BEFORE THE DATE WHEN THE RETURN IS DUE, AND SGC
SHALL MODIFY OR CAUSE TO BE MODIFIED SUCH RETURNS TO REASONABLY TAKE INTO
ACCOUNT PURCHASERS’ REASONABLE COMMENTS PROVIDED NO LATER THAN TEN DAYS BEFORE
THEIR DUE DATES.  NONE OF SGC, THE COMPANIES OR ANY OF THEIR SUBSIDIARIES SHALL
FILE ANY SUCH TAX RETURN WITHOUT REASONABLY TAKING INTO ACCOUNT SUCH COMMENTS. 
ALL STRADDLE PERIOD TAX RETURNS PREPARED BY PURCHASERS PURSUANT TO
SECTION 5.10(B) SHALL BE SUBJECT TO THE REVIEW OF SGC, PURSUANT TO THE SAME
PROCEDURES APPLICABLE TO THE TAX RETURNS PREPARED BY SGC AS PROVIDED ABOVE.


 


(D)                                 IN THE CASE OF ANY TAXES OF ANY OF THE
COMPANIES OR THEIR SUBSIDIARIES THAT ARE PAYABLE WITH RESPECT TO STRADDLE
PERIODS, THE PORTION OF ANY SUCH TAXES THAT ARE ATTRIBUTABLE TO THE PORTION OF
THE STRADDLE PERIOD THAT ENDS ON THE CLOSING DATE SHALL (I) IN THE CASE OF TAXES
THAT ARE BASED UPON OR RELATED TO INCOME OR RECEIPTS OR IMPOSED ON A
TRANSACTIONAL BASIS, BE DEEMED EQUAL TO THE AMOUNT THAT WOULD BE PAYABLE IF THE
TAX YEAR OR PERIOD ENDED ON THE CLOSING DATE; AND (II) IN THE CASE OF OTHER
TAXES, BE ALLOCATED PRO RATA PER DAY BETWEEN THE PORTION OF SUCH STRADDLE PERIOD
INCLUDED IN THE PRE-CLOSING TAX PERIOD AND REMAINDER OF SUCH STRADDLE PERIOD.


 


(E)                                  SGC AND PURCHASERS AGREE THAT THE PURCHASE
OF SGR INTERESTS SHALL BE TREATED AS A PURCHASE OF THE ASSETS OF SGR FOR UNITED
STATES FEDERAL, STATE AND LOCAL INCOME TAX PURPOSES.  PURCHASERS SHALL PREPARE
AND DELIVER TO SGC THE ALLOCATION OF THE PURCHASE PRICE ALLOCABLE TO SUCH ASSETS
(AS SET FORTH IN SECTION 2.1(B) OF THE SELLER DISCLOSURE SCHEDULE) (THE “SGR
INTERESTS ALLOCATION SCHEDULE”), BUT IN NO EVENT LATER THAN 90 DAYS AFTER THE
CLOSING DATE.  SGC SHALL REVIEW THE SGR INTERESTS ALLOCATION SCHEDULE AND NOTIFY
PURCHASERS OF ANY DISAGREEMENT WITH THE ALLOCATION WITHIN 30 DAYS OF RECEIPT OF
THE SGR INTERESTS ALLOCATION SCHEDULE FROM PURCHASERS.  SGC AND PURCHASERS AGREE
TO FILE IRS FORM 8594 AND ALL U.S. FEDERAL, STATE AND LOCAL TAX RETURNS IN
ACCORDANCE WITH THE SGR INTERESTS ALLOCATION SCHEDULE. SGC AND PURCHASERS AGREE
TO PROVIDE THE OTHER PROMPTLY WITH ANY OTHER INFORMATION REQUIRED TO COMPLETE
THE SGR INTERESTS ALLOCATION SCHEDULE.  IF, HOWEVER, SGC AND PURCHASERS ARE
UNABLE TO COMPLETE SUCH SCHEDULE WITHIN 180 DAYS FOLLOWING THE CLOSING DATE, OR
BY SUCH OTHER DATE AS AGREED BY THE PARTIES, SGC AND PURCHASERS MAY FILE IRS
FORM 8594 WITH RESPECT TO THE PURCHASE OF THE SGR INTERESTS IN THE MANNER EACH
BELIEVES APPROPRIATE, PROVIDED SUCH

 

95

--------------------------------------------------------------------------------


 


ALLOCATION IS REASONABLE AND IN ACCORDANCE WITH SECTION 1060 OF THE CODE AND THE
REGULATIONS THEREUNDER.


 


(F)                                    NOTWITHSTANDING ANY OTHER PROVISION OF
THIS AGREEMENT, SELLERS SHALL HAVE THE RIGHT TO CONTROL THE CONDUCT OF ANY AUDIT
OR ADMINISTRATIVE OR JUDICIAL PROCEEDING FOR WHICH SELLERS ACKNOWLEDGE
RESPONSIBILITY FOR ANY RESULTING LIABILITY WITH RESPECT TO ALL PRE-CLOSING TAX
PERIODS (OTHER THAN A STRADDLE PERIOD FOR WHICH THE SELLERS WOULD BEAR NO
LIABILITY FOR MATTERS UNDER SUCH AUDIT OR PROCEEDING, AND WITHOUT LIMITING
PURCHASERS’ OBLIGATIONS UNDER SECTION 5.10(B)); PROVIDED, HOWEVER, THAT SELLERS
SHALL NOT COMPROMISE OR SETTLE ANY SUCH AUDIT OR PROCEEDING RELATING TO A
PRE-CLOSING TAX PERIOD OR A STRADDLE PERIOD WITHOUT OBTAINING PURCHASERS’ PRIOR
WRITTEN CONSENT (WHICH CONSENT MAY NOT BE UNREASONABLY WITHHELD, CONDITIONED OR
DELAYED) IF IT WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON
PURCHASERS.  FOLLOWING THE CLOSING, IF A LIEN OR LEVY IS IMPOSED ON ANY OF THE
COMPANIES OR THEIR SUBSIDIARIES, ANY OF THEIR ASSETS OR ANY OF THEIR RECEIPTS AS
A RESULT OF A DISPUTED TAX FOR WHICH SGC WOULD BE LIABLE UNDER THIS
SECTION 5.10, SGC WILL PAY (OR CAUSE TO BE PAID) THE DISPUTED TAX AND SEEK A
REFUND, OR TAKE SUCH OTHER ACTION AS MAY BE REASONABLY ACCEPTABLE TO PURCHASERS
TO PREVENT SUCH LEVY OR LIEN FROM HAVING A COMPANIES MATERIAL ADVERSE EFFECT. 
FOLLOWING THE CLOSING, IF A LIEN OR LEVY IS IMPOSED ON ANY OF SELLERS OR THEIR
AFFILIATES (OTHER THAN THE COMPANIES AND THEIR SUBSIDIARIES), ANY OF THEIR
ASSETS OR ANY OF THEIR RECEIPTS AS A RESULT OF A DISPUTED TAX FOR WHICH
PURCHASERS WOULD BE LIABLE UNDER THIS SECTION 5.10, PURCHASERS WILL PAY THE
DISPUTED TAX AND SEEK A REFUND, OR TAKE SUCH OTHER ACTION AS MAY BE REASONABLY
ACCEPTABLE TO SGC TO PREVENT SUCH LEVY OR LIEN FROM HAVING A MATERIAL ADVERSE
EFFECT ON SELLERS AND THEIR AFFILIATES (OTHER THAN THE COMPANIES AND THEIR
SUBSIDIARIES).


 


(G)                                 PURCHASERS AND SELLERS SHALL COOPERATE
FULLY, AND SHALL CAUSE THEIR RESPECTIVE REPRESENTATIVES TO COOPERATE, AS AND TO
THE EXTENT REASONABLY REQUESTED BY THE OTHER PARTY, IN CONNECTION WITH THE
PREPARATION AND FILING OF TAX RETURNS AND ANY AUDIT, LITIGATION OR OTHER
PROCEEDING WITH RESPECT TO TAXES OF ANY OF THE COMPANIES OR THEIR SUBSIDIARIES. 
SUCH COOPERATION SHALL INCLUDE THE RETENTION AND (UPON THE OTHER PARTY’S
REQUEST) THE PROVISION OF RECORDS AND INFORMATION REASONABLY RELEVANT TO ANY
SUCH AUDIT, LITIGATION OR OTHER PROCEEDING AND MAKING EMPLOYEES AVAILABLE ON A
MUTUALLY CONVENIENT BASIS TO PROVIDE ADDITIONAL INFORMATION AND EXPLANATION OF
ANY MATERIAL PROVIDED HEREUNDER.  PURCHASERS AND SELLERS SHALL (I) RETAIN ALL
BOOKS AND RECORDS WITH RESPECT TO TAX MATTERS PERTINENT TO THE COMPANIES OR
THEIR SUBSIDIARIES RELATING TO ANY TAXABLE PERIOD BEGINNING BEFORE THE CLOSING
DATE UNTIL EXPIRATION OF THE PERIOD FOR ASSESSMENT AND COLLECTION OF TAX OF THE
RESPECTIVE TAXABLE PERIODS; (II) ALLOW ACCESS TO SUCH BOOKS AND RECORDS AT
MUTUALLY CONVENIENT TIMES AND DATES AND, AT EACH PARTY’S OWN EXPENSE, TO REVIEW
AND TO COPY SUCH RETURNS, RECORDS AND INFORMATION; AND (III) GIVE THE OTHER
PARTY REASONABLE WRITTEN NOTICE PRIOR TO TRANSFERRING, DESTROYING OR DISCARDING
ANY SUCH BOOKS AND RECORDS AND, IF THE OTHER PARTY SO REQUESTS, SHALL ALLOW THE
REQUESTING PARTY TO TAKE POSSESSION OF SUCH BOOKS AND RECORDS.


 


(H)                                 NEITHER PURCHASERS NOR ANY OF THEIR
AFFILIATES (INCLUDING, AFTER THE CLOSING, THE COMPANIES AND THEIR SUBSIDIARIES)
SHALL, WITHOUT THE

 

96

--------------------------------------------------------------------------------


 


PRIOR WRITTEN CONSENT OF SGC OR EXCEPT AS REQUIRED BY LAW, (I) MAKE OR CHANGE
ANY TAX ELECTION AFFECTING A PRE-CLOSING TAX PERIOD OF ANY OF SELLERS OR THEIR
AFFILIATES (INCLUDING, BEFORE THE CLOSING, THE COMPANIES AND THEIR
SUBSIDIARIES); (II) AMEND, REFILE OR OTHERWISE MODIFY (OR GRANT AN EXTENSION OF
ANY APPLICABLE STATUTE OF LIMITATIONS WITH RESPECT TO) ANY TAX RETURN PREPARED
BY ANY OF SELLERS OR THEIR AFFILIATES (INCLUDING, BEFORE THE CLOSING, THE
COMPANIES AND THEIR SUBSIDIARIES) RELATING TO A PRE-CLOSING TAX PERIOD; OR
(III) TAKE ANY ACTION THAT RESULTS IN ANY INCREASED TAX LIABILITY (INCLUDING A
REDUCTION IN A REFUND) OR REDUCTION OF ANY TAX ASSET OF ANY OF THE COMPANIES OR
THEIR SUBSIDIARIES (OR ANY OF SELLERS OR THEIR AFFILIATES) IN RESPECT OF A
PRE-CLOSING TAX PERIOD OR OF SGC OR ITS AFFILIATES WITH RESPECT TO ANY TAXABLE
PERIOD.


 


(I)                                     IF A REFUND OF TAXES (TO THE EXTENT NOT
TAKEN INTO ACCOUNT IN THE FINAL NET WORKING CAPITAL) (THE “REFUND”) IS RECEIVED
BY OR CREDITED TO THE ACCOUNT OF ANY OF PURCHASERS, THE COMPANIES OR THEIR
SUBSIDIARIES IN RESPECT OF ANY PRE-CLOSING TAX PERIOD (INCLUDING THE ALLOCABLE
PORTION FOR ANY STRADDLE PERIOD), PURCHASERS SHALL CAUSE SUCH RECIPIENT TO
PROMPTLY PAY THE AMOUNT OF THE REFUND TO THE APPLICABLE SELLER EXCEPT TO THE
EXTENT THAT SUCH REFUND OR CREDIT IS ATTRIBUTABLE (DETERMINED ON A MARGINAL
BASIS) TO THE EFFECT OF ANY LOSS, DEDUCTION, CREDIT OR OTHER ITEM FROM A
POST-CLOSING TAX PERIOD (OR THE ALLOCABLE PORTION OF ANY SUCH ITEM FROM A
STRADDLE PERIOD).  ANY OTHER REFUND OF OR CREDIT FOR TAXES SHALL BE FOR THE
ACCOUNT OF PURCHASERS.  IF ANY PARTY OR ITS AFFILIATES RECEIVES A TAX REFUND OR
CREDIT TO WHICH ANOTHER PARTY IS ENTITLED, SUCH PARTY SHALL OR SHALL CAUSE ITS
AFFILIATES TO PAY AN AMOUNT EQUAL TO THE REFUND OR CREDIT TO THE PARTY ENTITLED
TO IT WITHIN 30 BUSINESS DAYS AFTER RECEIVING THE REFUND OR APPLYING THE CREDIT
AGAINST A TAX AMOUNT THEN DUE.  ANY SUCH PAYMENT WITH RESPECT TO A TAX REFUND OR
CREDIT SHALL BE TREATED AS AN ADJUSTMENT TO THE PURCHASE PRICE FOR TAX PURPOSES.


 


(J)                                     PURCHASERS SHALL INDEMNIFY SELLERS
AGAINST AND HOLD THEM HARMLESS FROM: (I) TAXES IMPOSED ON THE COMPANIES OR THEIR
SUBSIDIARIES WITH RESPECT TO A POST-CLOSING TAX PERIOD; (II) TAXES ALLOCATED AS
PROVIDED IN SECTION 5.10(D) TO THE PORTION OF A STRADDLE PERIOD BEGINNING AFTER
THE CLOSING DATE; AND (III) TAXES ATTRIBUTABLE TO ANY BREACH BY PURCHASERS OF
THEIR OBLIGATIONS UNDER THIS AGREEMENT.


 


(K)                                  SELLERS SHALL INDEMNIFY PURCHASERS AGAINST
AND HOLD THEM HARMLESS FROM: (I) TAXES IMPOSED ON THE COMPANIES OR THEIR
SUBSIDIARIES WITH RESPECT TO A PRE-CLOSING TAX PERIOD; (II) TAXES ALLOCATED AS
PROVIDED IN SECTION 5.10(D) TO THE PORTION OF A STRADDLE PERIOD ENDING ON THE
CLOSING DATE; (III) TAXES IMPOSED ON ANY MEMBERS OF SELLERS’ TAX GROUP
(INCLUDING UNDER SECTION 1.1502-6 OF THE REGULATIONS); AND (IV) TAXES
ATTRIBUTABLE TO SGC’S BREACH OF ITS OBLIGATIONS UNDER THIS AGREEMENT.


 


(L)                                     ANY DISPUTES REGARDING ANY MATTER
COVERED BY THIS SECTION 5.10 THAT THE PARTIES CANNOT RESOLVE SHALL BE DETERMINED
BY THE INDEPENDENT ACCOUNTING FIRM.


 


(M)                               SELLERS, PURCHASERS AND THEIR RESPECTIVE
AFFILIATES SHALL ELECT TO TREAT THE PURCHASE AND SALE OF AEI SHARES AS PROVIDED
IN SECTION 338(H)(10) OF THE CODE (AND SHALL ELECT TO APPLY ANY SIMILAR
PROVISION OF STATE, LOCAL OR FOREIGN TAX LAW).  PURCHASERS SHALL PREPARE AND
FILE ALL FORMS AND DOCUMENTS REQUIRED TO EFFECTUATE

 

97

--------------------------------------------------------------------------------


 


THE SECTION 338(H)(10) ELECTION.  AT THE REQUEST OF PURCHASERS, SELLERS SHALL
TIMELY AND PROPERLY PREPARE, EXECUTE, AND DELIVER TO PURCHASERS, IN COMPLETE AND
CORRECT FORM, ALL SUCH DOCUMENTS, FORMS AND OTHER INFORMATION AS PURCHASERS MAY
REASONABLY REQUEST TO MAKE THE SECTION 338(H)(10) ELECTION EFFECTIVE OR TO
FACILITATE THE ALLOCATION OF THE PURCHASE PRICE BY THE PURCHASERS.  NO LATER
THAN NINETY (90) DAYS BEFORE THE SECTION 338(H)(10) ELECTION IS REQUIRED TO BE
FILED, PURCHASERS SHALL DELIVER (OR SHALL CAUSE TO BE DELIVERED) TO SGC IRS
FORM 8023 (OR SUCCESSOR FORM).  SELLERS SHALL EXECUTE (OR CAUSE TO BE EXECUTED)
AND DELIVER (OR CAUSE TO BE DELIVERED) TO PURCHASERS SUCH FORM (INCLUDING
ADDITIONAL DOCUMENTS OR FORMS AS ARE REASONABLY REQUESTED TO PROPERLY COMPLETE
THE SECTION 338(H)(10) ELECTION) AT LEAST 30 DAYS PRIOR TO THE DATE SUCH
ELECTION IS REQUIRED TO BE FILED.  PURCHASERS SHALL PREPARE AND DELIVER TO SGC
THE ALLOCATION OF THE PURCHASE PRICE NO LATER THAN NINETY (90) DAYS BEFORE SUCH
ELECTION IS REQUIRED TO BE MADE.  SGC SHALL REVIEW THE PURCHASE PRICE ALLOCATION
AND NOTIFY PURCHASERS OF ANY DISAGREEMENT WITH THE ALLOCATION WITHIN THIRTY (30)
DAYS OF RECEIPT.  ALL TAX RETURNS AND REPORTS (INCLUDING IRS FORM 8883), FILED
BY PURCHASERS, SELLERS, AND THEIR RESPECTIVE AFFILIATES SHALL BE PREPARED
CONSISTENTLY WITH THE ALLOCATION SCHEDULE, UNLESS OTHERWISE REQUIRED BY LAW.


 


(N)                                 SELLERS AND PURCHASERS SHALL SHARE EQUALLY
ALL TRANSFER, CONVEYANCE OR SIMILAR TAXES APPLICABLE TO THE TRANSFER OF THE
INTERESTS.  EACH PARTY SHALL USE REASONABLE BEST EFFORTS TO CLAIM ANY AVAILABLE
EXEMPTION FROM SUCH TAXES AND TO COOPERATE WITH THE OTHER PARTIES TO OBTAIN SUCH
EXEMPTION.


 


(O)                                 SELLERS SHALL ENSURE THAT ANY TAX SHARING
AGREEMENT, INDEMNITY OBLIGATION OR SIMILAR CONTRACT OR ARRANGEMENT BETWEEN ANY
COMPANY AND THEIR SUBSIDIARIES AND THE SELLERS OR ANY AFFILIATE OF THE SELLERS
TERMINATES ON OR BEFORE THE CLOSING DATE.


 


(P)                                 ALL PAYMENTS MADE UNDER THIS AGREEMENT SHALL
BE MADE WITHOUT DEDUCTION OR WITHHOLDING UNLESS SUCH DEDUCTION OR WITHHOLDING IS
REQUIRED BY LAW.  IF SUCH DEDUCTION OR WITHHOLDING IS REQUIRED BY LAW, THE
AMOUNT OF ANY PAYMENT DUE (OTHER THAN PAYMENT DUE PURSUANT TO SECTION 2.7) SHALL
BE INCREASED TO AN AMOUNT WHICH (AFTER MAKING SUCH DEDUCTION OR WITHHOLDING)
LEAVES AN AMOUNT EQUAL TO THE PAYMENT WHICH WOULD HAVE BEEN DUE IF NO DEDUCTION
OR WITHHOLDING HAD BEEN REQUIRED.

 


SECTION 5.11                            SHAREHOLDER APPROVAL; SPORTECH EQUITY
OFFERING; DISPOSAL OF SPORTECH SHARES.

 


(A)                                  SPORTECH SHALL AS PROMPTLY AS PRACTICABLE
PREPARE AND FILE WITH THE UKLA A CIRCULAR TO BE SENT TO SPORTECH’S SHAREHOLDERS
IN CONNECTION WITH THE SPORTECH SHAREHOLDERS MEETING (AS DEFINED BELOW) (THE
“CIRCULAR”) CONTAINING (I) A NOTICE CONVENING THE SPORTECH SHAREHOLDERS MEETING;
(II) SUCH OTHER INFORMATION (IF ANY) AS MAY BE REQUIRED BY THE UKLA; AND
(III) SUCH OTHER INFORMATION AS SPORTECH SHALL REASONABLY DETERMINE TO BE
NECESSARY AND APPROPRIATE TO INCLUDE THEREIN.  SPORTECH SHALL INDEMNIFY AND HOLD
HARMLESS EACH OF THE SELLERS AND THEIR AFFILIATES FROM AND AGAINST ANY LOSS
SUFFERED OR INCURRED BY THE SELLERS AND THEIR AFFILIATES IN RESPECT OF ANY
ACTION BY ANY PERSON AGAINST ANY OF THEM TO THE EXTENT RESULTING FROM OR
ATTRIBUTABLE TO ANY

 

98

--------------------------------------------------------------------------------


 


INACCURACY IN ANY INFORMATION CONTAINED IN THE CIRCULAR OR SPORTECH’S FAILURE TO
COMPLY WITH APPLICABLE LAW IN CONNECTION WITH THE SPORTECH SHAREHOLDERS MEETING
(EXCEPT IN EACH CASE TO THE EXTENT RESULTING FROM OR ATTRIBUTABLE TO ANY
INACCURACY IN ANY SELLER PROVIDED INFORMATION) (“CIRCULAR LIABILITY”).


 


(B)                                 SPORTECH WILL TAKE ALL NECESSARY ACTION TO
CONVENE A GENERAL MEETING OF HOLDERS OF SPORTECH ORDINARY SHARES (THE “SPORTECH
SHAREHOLDERS MEETING”) AT WHICH RESOLUTIONS WILL BE PROPOSED TO APPROVE THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY INCLUDING THE SPORTECH EQUITY
OFFERING AND SUCH OTHER MATTERS AS MAY BE NECESSARY IN RELATION THERETO (THE
“SPORTECH VOTING PROPOSAL”) AS PROMPTLY AS PRACTICABLE AFTER THE CIRCULAR IS
APPROVED BY THE UKLA.  SUBJECT TO THE REQUIREMENTS OF LAW, THE SPECIFIC TERMS OF
THIS AGREEMENT AND TO THEIR GENERAL FIDUCIARY DUTIES, THE BOARD OF DIRECTORS OF
SPORTECH SHALL RECOMMEND TO ITS SHAREHOLDERS THE APPROVAL OF THIS AGREEMENT AND
THE TRANSACTIONS CONTEMPLATED HEREBY.  SPORTECH, IN ALL EVENTS, SHALL TAKE ALL
ACTION NECESSARY TO ENSURE THAT THE SPORTECH VOTING PROPOSAL IS SUBMITTED TO
SHAREHOLDERS AT THE SPORTECH SHAREHOLDERS MEETING, THAT SUCH SPORTECH
SHAREHOLDERS MEETING IS DULY ADJOURNED AND RECONVENED IF THE REQUISITE VOTE OF
THE SHAREHOLDERS OF SPORTECH IS NOT ORIGINALLY OBTAINED.  SPORTECH SHALL USE ITS
COMMERCIALLY REASONABLE BEST EFFORTS TO CAUSE THE ADMISSION OF THE SPORTECH
SHARES UPON OR AS SOON AS PRACTICABLE AFTER THE EXPECTED DATE THEREFOR IN THE
CIRCULAR.


 


(C)                                  THE CIRCULAR OR OTHER MATERIALS PREPARED BY
OR ON BEHALF OF PURCHASER OR ITS AFFILIATES IN CONNECTION WITH THE SPORTECH
SHAREHOLDERS MEETING AND THE SPORTECH VOTING PROPOSAL WHICH INCLUDE ANY
INFORMATION PROVIDED BY OR ON BEHALF OF ANY OF SELLERS OR THEIR AFFILIATES
(INCLUDING THE COMPANIES AND THEIR SUBSIDIARIES) SHALL, TO THE EXTENT PERMITTED
BY THE UKLA, INCLUDE A CONSPICUOUS DISCLAIMER TO THE EFFECT THAT NONE OF SELLERS
OR THEIR AFFILIATES (INCLUDING THE COMPANIES AND THEIR SUBSIDIARIES) ACCEPTS ANY
RESPONSIBILITY WHATSOEVER FOR THE CONTENT OF SUCH CIRCULAR AND DISCLAIMS ANY AND
ALL RESPONSIBILITY OR LIABILITY WHICH THEY MIGHT OTHERWISE HAVE IN RESPECT OF
THE CIRCULAR AND SHALL FURTHER INCLUDE A DISCLAIMER OF THE SAME NATURE WITH
RESPECT TO SELLERS OR THEIR AFFILIATES (INCLUDING THE COMPANIES AND THEIR
SUBSIDIARIES) IN ANY ORAL DISCLOSURE WITH RESPECT TO THE SPORTECH SHAREHOLDERS
MEETING AND THE SPORTECH VOTING PROPOSAL.  SGC SHALL BE AFFORDED A REASONABLE
OPPORTUNITY TO REVIEW AND COMMENT ON ANY REFERENCE THEREIN TO SGC OR ITS
AFFILIATES PRIOR TO THEIR USE.


 


(D)                                 SPORTECH SHALL USE ITS COMMERCIALLY
REASONABLE BEST EFFORTS TO COMPLETE, ON OR BEFORE THE CLOSING DATE, THE SPORTECH
EQUITY OFFERING, THE NET PROCEEDS OF WHICH SHALL BE AT LEAST SUFFICIENT TO FUND
THE CASH CLOSING CONSIDERATION.  SPORTECH SHALL INDEMNIFY AND HOLD HARMLESS EACH
OF THE SELLERS AND THEIR AFFILIATES FROM AND AGAINST ANY LOSS SUFFERED OR
INCURRED BY THE SELLERS AND THEIR AFFILIATES IN RESPECT OF ANY ACTION BY ANY
PERSON AGAINST ANY OF THEM TO THE EXTENT RESULTING FROM OR ATTRIBUTABLE TO ANY
INACCURACY IN ANY INFORMATION CONTAINED IN ANY DISCLOSURE BY SPORTECH TO
INVESTORS IN CONNECTION WITH, OR SPORTECH’S FAILURE TO COMPLY WITH APPLICABLE
LAW IN CONNECTION WITH, THE SPORTECH EQUITY OFFERING (EXCEPT IN EACH CASE TO THE
EXTENT RESULTING FROM OR ATTRIBUTABLE TO ANY INACCURACY IN ANY SELLER PROVIDED
INFORMATION) (“EQUITY OFFERING LIABILITY”).

 

99

--------------------------------------------------------------------------------


 


(E)                                  ALL MATERIALS PREPARED BY OR ON BEHALF OF
SPORTECH OR ITS AFFILIATES IN CONNECTION WITH THE SPORTECH EQUITY OFFERING WHICH
INCLUDE ANY INFORMATION PROVIDED BY OR ON BEHALF OF ANY OF SELLERS OR THEIR
AFFILIATES (INCLUDING THE COMPANIES AND THEIR SUBSIDIARIES) SHALL, TO THE EXTENT
PERMITTED BY THE UKLA,  INCLUDE A CONSPICUOUS DISCLAIMER TO THE EFFECT THAT NONE
OF SELLERS, THEIR AFFILIATES (INCLUDING THE COMPANIES AND THEIR SUBSIDIARIES) OR
THEIR RESPECTIVE REPRESENTATIVES HAS ANY RESPONSIBILITY FOR THE CONTENT OF SUCH
MATERIALS AND DISCLAIMS ALL RESPONSIBILITY THEREFOR.  SGC SHALL BE AFFORDED A
REASONABLE OPPORTUNITY TO REVIEW AND COMMENT ON ANY REFERENCE THEREIN TO SGC OR
ITS AFFILIATES PRIOR TO THEIR USE.


 


(F)                                    SGC AND ITS AFFILIATES SHALL CONSULT WITH
SPORTECH TO THE EXTENT REASONABLE IN THE CIRCUMSTANCES PRIOR TO DISPOSING OF ANY
SPORTECH SHARES.  EXCEPT WHERE SUCH PROPOSED DISPOSAL HAS RESULTED FROM A BREACH
BY SGC OR ITS AFFILIATES OF SECTION 5.17(A) OF THIS AGREEMENT, AND EXCEPT WITH
RESPECT TO ANY PROPOSED DISPOSAL TO THE EXTENT IT CONSTITUTES AN OFFER TO THE
PUBLIC, THE BOARD OF DIRECTORS AND SENIOR MANAGEMENT OF SPORTECH SHALL
REASONABLY COOPERATE WITH SGC, AT SGC’S SOLE EXPENSE, WITH A VIEW TO ACHIEVING
AN ORDERLY AND EFFECTIVE MARKETING OF SUCH SPORTECH SHARES, INCLUDING PROVIDING
REASONABLE ASSISTANCE WITH MARKETING EFFORTS.

 


SECTION 5.12                            EMPLOYEE MATTERS.

 


(A)                                  AFTER THE DATE HEREOF AND PRIOR TO CLOSING,
ON TERMS REASONABLY SATISFACTORY TO PURCHASERS TO THE EXTENT MATERIALLY
DIFFERENT FROM THOSE IN EFFECT ON THE DATE HEREOF, SGC SHALL CAUSE THE COMPANIES
AND THEIR SUBSIDIARIES TO SEEK TO CONTINUE TO EMPLOY ALL INDIVIDUALS WHO ARE
IDENTIFIED EMPLOYEES ON AND WITH EFFECT FROM NO LATER THAN THE CLOSING (SUCH
INDIVIDUALS, TO THE EXTENT EMPLOYED BY THE COMPANIES AND THEIR SUBSIDIARIES AS
OF THE CLOSING, COLLECTIVELY, THE “AFFECTED EMPLOYEES”).  NOTHING IN THIS
SECTION 5.12(A) SHALL CONSTITUTE A GUARANTEE OF EMPLOYMENT FOLLOWING THE
CLOSING.  IF PURCHASERS TERMINATE (OR CAUSE TO BE TERMINATED) ANY OF THE
EMPLOYEES INDENTIFIED AS “FINANCE EMPLOYEES” ON SCHEDULE 1.1(B) OF THE SELLER
DISCLOSURE SCHEDULE, PURCHASERS SHALL BEAR RESPONSIBILITY FOR ANY ASSOCIATED
TERMINATION LIABILITIES, EXCEPT TO THE EXTENT THAT ANY SELLER (OR AN AFFILIATE
OF ANY SELLER) HIRES ANY SUCH INDIVIDUAL WITHIN SIX (6) MONTHS OF SUCH
INDIVIDUAL’S TERMINATION AND WITHIN SUCH SIX (6) MONTH PERIOD PURCHASERS HAVE
NOT RELOCATED, OR ANNOUNCED PLANS TO RELOCATE, ALL OR SUBSTANTIALLY ALL OF THE
FINANCE FUNCTION OF THE COMPANIES AND THEIR SUBSIDIARIES AWAY FROM (OR OTHERWISE
DISCONTINUE SUCH OPERATIONS IN) THE ATLANTA, GEORGIA METROPOLITAN AREA, IN WHICH
CASE SELLERS SHALL REIMBURSE PURCHASERS FOR ANY SUCH TERMINATION LIABILITIES
ALREADY PAID OR WHICH PURCHASERS ARE REQUIRED TO PAY IN THE FUTURE (EXCLUDING
ANY LIABILITY FOR ANY “STAY BONUS” TO WHICH SUCH INDIVIDUAL MAY BE ENTITLED TO
THE EXTENT AGREED BY PURCHASERS BEFORE OR AFTER CLOSING).  SGC SHALL TRANSFER
SPONSORSHIP OF THE AUTOTOTE SYSTEMS, INC. PENSION PLAN FOR UNION EMPLOYEES AND
THE SCIENTIFIC GAMES RACING UNION PLAN TO SGR AS OF CLOSING.  FOR AVOIDANCE OF
DOUBT, THE AUTOTOTE SYSTEMS, INC. PENSION PLAN FOR UNION EMPLOYEES AND THE
SCIENTIFIC GAMES RACING UNION PLAN SHALL EACH BE A COMPANY PLAN.  PURCHASERS
SHALL, OR SHALL CAUSE THE COMPANIES TO, ESTABLISH A COMPARABLE PLAN TO THE
SCIENTIFIC GAMES 401(K) PLAN (THE “SGC 401(K) PLAN”), EFFECTIVE ON OR AS SOON AS
PRACTICABLE AFTER THE CLOSING DATE, FOR AFFECTED EMPLOYEES WHOSE ACTIVE
PARTICIPATION IN

 

100

--------------------------------------------------------------------------------


 


THE SGC 401(K) PLAN WILL END ON THE CLOSING DATE (THE “NEW 401(K) PLAN”).  THERE
SHALL BE NO TRANSFER OF ANY PORTION OF THE SGC 401(K) PLAN TO THE NEW
401(K) PLAN.  FURTHERMORE, SGC SHALL ENSURE THAT THE COMPANIES AND THEIR
SUBSIDIARIES CEASE AS OF THE CLOSING TO BE PARTICIPATING SPONSORS OF THE SGC
401(K) PLAN AND ANY OTHER PLANS SPONSORED BY SELLERS OR THEIR AFFILIATES (OTHER
THAN THE COMPANIES AND THEIR SUBSIDIARIES), AND THAT SELLERS AND THEIR
AFFILIATES (OTHER THAN THE COMPANIES AND THEIR SUBSIDIARIES) CEASE TO BE
PARTICIPATING SPONSORS OF ANY COMPANY PLANS.


 


(B)                                 FOR A 12-MONTH PERIOD FOLLOWING THE CLOSING
(THE “RESTRICTED PERIOD”), FOR SO LONG AS ANY AFFECTED EMPLOYEE REMAINS EMPLOYED
BY A PURCHASER OR ITS AFFILIATES, PURCHASERS SHALL NOT REDUCE, OR PERMIT TO BE
REDUCED, ANY AFFECTED EMPLOYEE’S BASE SALARY AS IN EFFECT IMMEDIATELY PRIOR TO
THE CLOSING, AND SHALL PROVIDE INCENTIVE COMPENSATION (OTHER THAN EQUITY
COMPENSATION) OPPORTUNITIES AND EMPLOYEE BENEFITS TO AFFECTED EMPLOYEES THAT ARE
NO LESS FAVORABLE IN THE AGGREGATE THAN THOSE PROVIDED TO SUCH AFFECTED
EMPLOYEES IMMEDIATELY PRIOR TO THE CLOSING; PROVIDED, HOWEVER, THAT IF PURCHASER
CAUSES THE AFFECTED EMPLOYEES TO INCUR ANY INCREASED COSTS ASSOCIATED WITH
INSURED WELFARE ARRANGEMENTS, SUCH INCREASED COSTS SHALL NOT CAUSE THE
ARRANGEMENTS TO FAIL TO BE COMPARABLE IN THE AGGREGATE TO THE BENEFITS PROVIDED
IMMEDIATELY PRIOR TO CLOSING. FURTHERMORE, NOTHING IN THIS SECTION 5.12 SHALL
ACT AS AN AMENDMENT TO ANY EMPLOYEE BENEFIT PLAN, PROGRAM, OR ARRANGEMENT,
AFFECT A PURCHASER’S RIGHT TO AMEND OR TERMINATE ANY EMPLOYEE BENEFIT PLAN,
PROGRAM OR ARRANGEMENT IN ACCORDANCE WITH THE TERMS OF SUCH PLAN, PROGRAM OR
ARRANGEMENT AND APPLICABLE LAW, REQUIRE THE PURCHASERS TO MAINTAIN ANY
PARTICULAR PLAN, PROGRAM OR ARRANGEMENT OR ANY TYPE OF PLAN, PROGRAM OR
ARRANGEMENT, OR GIVE ANY THIRD PARTY THE RIGHT TO ENFORCE THE PROVISIONS OF THIS
AGREEMENT.


 


(C)                                  PERIODS OF EMPLOYMENT WITH ANY OF THE
COMPANIES OR THEIR SUBSIDIARIES (INCLUDING ANY CURRENT OR FORMER AFFILIATE OR
PREDECESSOR THEREOF) SHALL BE RECOGNIZED FOR PURPOSES OF DETERMINING, AS
APPLICABLE, THE ELIGIBILITY FOR PARTICIPATION AND VESTING OF ANY EMPLOYEE, UNDER
ALL EMPLOYEE BENEFIT PLANS OFFERED BY ANY PURCHASER OR AN AFFILIATE OF ANY
PURCHASER TO THE AFFECTED EMPLOYEES, INCLUDING VACATION PLANS OR ARRANGEMENTS,
WELFARE PLANS, RETIREMENT SAVINGS PLANS AND ANY ENTITLEMENTS UPON TERMINATION OF
EMPLOYMENT PURSUANT TO ANY EMPLOYMENT CONTRACT, SEVERANCE PLAN OR AS REQUIRED BY
LAW, AS APPLICABLE.  SUCH SERVICE SHALL NOT BE TAKEN INTO ACCOUNT FOR PURPOSES
OF DETERMINING THE LEVEL OF BENEFITS TO WHICH A PERSON IS ENTITLED THEREUNDER,
EXCEPT TO THE EXTENT REQUIRED BY LAW.


 


(D)                                 IMMEDIATELY AFTER CLOSING A FULLY INSURED
MEDICAL PLAN SPONSORED BY THE COMPANIES, THEIR SUBSIDIARIES, PURCHASERS OR AN
AFFILIATE OF ANY PURCHASER SHALL OFFER MEDICAL COVERAGE TO THE AFFECTED
EMPLOYEES, AND SUCH MEDICAL PLAN SHALL GRANT CREDIT FOR AMOUNTS PAID BY
PARTICIPANTS UNDER THE PLANS DURING THE PORTION OF THE APPLICABLE PLAN YEAR
PRECEDING THE CLOSING DATE, AND, WITH RESPECT TO ANY AFFECTED EMPLOYEE, SHALL
NOT EXCLUDE COVERAGE FOR SUCH AFFECTED EMPLOYEE’S PRE-EXISTING CONDITIONS TO THE
EXTENT COVERAGE WAS PROVIDED WITH RESPECT TO SUCH AFFECTED EMPLOYEE’S
PRE-EXISTING CONDITIONS UNDER THE EXISTING PLANS.  SGC SHALL COOPERATE WITH
PURCHASERS AND USE REASONABLE BEST EFFORTS TO CAUSE ONE OR MORE OF THE
COMPANIES, AS DETERMINED BY

 

101

--------------------------------------------------------------------------------


 


PURCHASERS, TO ADOPT A FULLY INSURED MEDICAL PLAN AND SUCH OTHER WELFARE BENEFIT
PLANS (INCLUDING BUT NOT LIMITED TO WORKERS’ COMPENSATION, SHORT AND LONG TERM
DISABILITY, AND LIFE INSURANCE) AS DETERMINED BY PURCHASERS TO BE NECESSARY AND
APPROPRIATE TO SATISFY THE COMPARABLE BENEFIT REQUIREMENT OF SECTION 5.12(B),
EFFECTIVE AS OF THE CLOSING; PROVIDED, HOWEVER, THAT IF PURCHASER IS UNABLE TO
ESTABLISH AN INSURED MEDICAL PLAN FOR EMPLOYEES OF THE COMPANIES AND THEIR
SUBSIDIARIES (AND THEIR ELIGIBLE DEPENDENTS) AS OF CLOSING, SELLERS WILL PERMIT
THE AFFECTED EMPLOYEES TO CONTINUE TO PARTICIPATE IN SELLERS’ MEDICAL PLAN AT
THE SAME COST (WITHOUT REDUCTION FOR ANY GOVERNMENT SUBSIDY), AND SUBJECT TO THE
SAME ELECTION RESTRICTIONS, AS IF THEY HAD BEEN ENTITLED TO ELECT COBRA
CONTINUATION COVERAGE, UNTIL EITHER THE NEW INSURED COVERAGE IS IN PLACE OR, IF
EARLIER, THE FIRST ANNIVERSARY OF THE CLOSING DATE.  PURCHASERS ACKNOWLEDGE AND
AGREE THAT, NOTWITHSTANDING ANY PROVISION OF THIS SECTION 5.12, AFFECTED
EMPLOYEES (AND THEIR ELIGIBLE DEPENDENTS) ARE NOT ELIGIBLE FOR COBRA
CONTINUATION COVERAGE AS A CONSEQUENCE OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.


 


(E)                                  PURCHASERS ACKNOWLEDGE AND AGREE THAT THE
COMPANIES AND THEIR SUBSIDIARIES (OR, AS APPLICABLE, COMPANY PLANS) SHALL BE
SOLELY RESPONSIBLE FOR ALL OBLIGATIONS AND LIABILITIES ARISING OUT OF OR RELATED
TO PAYMENT OF BENEFITS DUE UNDER ANY COMPANY PLAN TO AFFECTED EMPLOYEES
(INCLUDING BENEFIT PAYMENT LIABILITIES ATTRIBUTABLE TO PERIODS PRIOR TO CLOSING)
OR BENEFITS DUE UNDER ANY COMPANY PLAN.  THE FOREGOING, HOWEVER, SHALL NOT LIMIT
PURCHASERS’ RIGHTS UNDER ARTICLE VIII FOR BREACHES OF REPRESENTATIONS,
WARRANTIES, COVENANTS AND AGREEMENTS.  NOTWITHSTANDING ANYTHING IN THIS
AGREEMENT TO THE CONTRARY, SGC SHALL PAY AND BE RESPONSIBLE FOR ALL WORKERS’
COMPENSATION AND DISABILITY BENEFIT CLAIMS OF AFFECTED EMPLOYEES WITH DATES OF
LOSS OR OCCURRENCE ON OR PRIOR TO CLOSING (INCLUDING ALL COSTS AND COLLATERAL
AND THE PAYMENT AND ADMINISTRATION OF SUCH CLAIMS), AND SHALL REIMBURSE
PURCHASERS, THE COMPANIES AND THEIR SUBSIDIARIES AND AFFILIATES FOR ALL LOSSES
RELATING TO OR ARISING FROM SGC’S FAILURE TO MAKE SUCH PAYMENTS.


 


(F)                                    SELLERS ACKNOWLEDGE AND AGREE THAT
SELLERS SHALL BE RESPONSIBLE FOR AND SHALL PAY OR CAUSE TO BE PAID TO THE
AFFECTED EMPLOYEES ELIGIBLE UNDER ANY BONUS PLAN BONUSES IN RESPECT OF THE 2009
CALENDAR YEAR IN GOOD FAITH IN ACCORDANCE WITH SUBSTANTIALLY THE SAME PROCEDURES
AND GUIDELINES, AND ON THE SAME BASIS, (SUBJECT TO APPLICABLE BUSINESS UNIT
TARGETS AND INDIVIDUAL PERFORMANCE) AND IN SUBSTANTIALLY THE SAME MANNER IN EACH
CASE AS IS APPLIED TO EMPLOYEES OF THE SELLERS AND THEIR AFFILIATES OTHER THAN
THE COMPANIES AND THEIR SUBSIDIARIES (EACH A “SELLER BONUS” AND COLLECTIVELY THE
“SELLER BONUSES”) AND IN ACCORDANCE WITH THEIR ENTITLEMENTS, IF ANY; (B) SELLERS
AND THEIR AFFILIATES (OTHER THAN THE COMPANIES AND THEIR SUBSIDIARIES) SHALL PAY
AND BE SOLELY RESPONSIBLE FOR ALL OBLIGATIONS AND LIABILITIES ARISING OUT OF OR
RELATED TO ANY COMPENSATION, BONUS OR BENEFIT TO AFFECTED EMPLOYEES DUE UNDER
ANY PLAN THAT IS NOT A COMPANY PLAN, AND FURTHER FOR ALL BONUSES, IF ANY, DUE
FOR THE 2009 YEAR (WHETHER OR NOT UNDER A COMPANY PLAN) AS PROVIDED IN (A); AND
(C) SELLERS AND THEIR AFFILIATES (OTHER THAN THE COMPANIES AND THEIR
SUBSIDIARIES) SHALL BE SOLELY RESPONSIBLE FOR THE ACCELERATION, IF ANY, OF ANY
COMPENSATION, BONUS OR BENEFIT PROVIDED TO ANY AFFECTED EMPLOYEE PURSUANT TO ANY
PLAN THAT IS NOT A COMPANY PLAN OR WHICH IS ACCELERATED OR BECOMES DUE IN
CONNECTION WITH THE CONSUMMATION OF THE TRANSACTION CONTEMPLATED BY THIS
AGREEMENT,

 

102

--------------------------------------------------------------------------------


 


WHETHER OR NOT UNDER A COMPANY PLAN (AN “ACCELERATED RIGHT”).  IN THE EVENT THAT
AFTER THE CLOSING DATE THE COMPANIES OR THEIR SUBSIDIARIES ARE REQUIRED TO PAY
ANY SELLER BONUS TO ANY AFFECTED EMPLOYEE, OR PAY ANY AMOUNT TO ANY AFFECTED
EMPLOYEE PURSUANT TO AN ACCELERATED RIGHT, SELLERS SHALL REIMBURSE THE COMPANIES
OR THE SUBSIDIARIES FOR THE AMOUNT OF ANY PAYMENT MADE BY PURCHASERS IN RESPECT
OF ANY SUCH SELLER BONUS OR ACCELERATED RIGHT (AND ALL COSTS, FEES AND EXPENSES
IN RESPECT THERETO) BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO AN
ACCOUNT OR ACCOUNTS DESIGNATED BY THE RELEVANT COMPANY OR SUBSIDIARY.


 


(G)                                 ALL MATERIAL DATA, PLAN DOCUMENTATION AND
OTHER RELEVANT INFORMATION IN THE POSSESSION OF SGC AND ITS SUBSIDIARIES (OTHER
THAN THE COMPANIES AND THEIR SUBSIDIARIES) NECESSARY FOR PURCHASERS AND THE
COMPANIES AND THEIR SUBSIDIARIES TO DISCHARGE THE OBLIGATIONS SET FORTH IN THIS
SECTION 5.12 AND OTHERWISE UNDER THE COMPANY PLANS SHALL BE DELIVERED TO
PURCHASERS AT LEAST THIRTY (30) DAYS PRIOR TO CLOSING, AND SUPPLEMENTED AS
REASONABLY APPROPRIATE THEREAFTER.


 


(H)                                 ON OR BEFORE NOVEMBER 30, 2010, SGC SHALL
TAKE ACTION WITH RESPECT TO THE GERMAN PENSION LIABILITY AS DESCRIBED IN (I) OR
(II) BELOW:


 


(I)                                     SGC MAY, AT ITS OPTION, PURCHASE OR
CAUSE TO BE PURCHASED AN ANNUITY OR OTHER REASONABLY SUITABLE INSURANCE PRODUCT
COVERING IN FULL THE GERMAN PENSION LIABILITY FROM A PROVIDER AND IN AN AMOUNT
REASONABLY SATISFACTORY TO SPORTECH (THE “GERMAN PENSION LIABILITY INSURANCE
PRODUCT”).  SGC WILL, AT ITS OWN EXPENSE, BE RESPONSIBLE FOR OBTAINING ANY
NECESSARY APPROVALS FOR SUCH PURCHASE, SUBJECT TO REASONABLE COOPERATION FROM
PURCHASERS AND THEIR AFFILIATES, INCLUDING BUT NOT LIMITED TO THE CONSENT OF
MR. KELDENICH.  IN THE EVENT THAT THE GERMAN PENSION LIABILITY INSURANCE PRODUCT
IS PURCHASED BY SGR GERMANY PRIOR TO CLOSING, SGR GERMANY SHALL USE ITS
RESTRICTED CASH BALANCE HELD IN RESPECT OF THE GERMAN PENSION LIABILITY (THE
“GERMAN PENSION CASH”) REMAINING AT THE TIME OF THE PURCHASE OF THE GERMAN
PENSION LIABILITY INSURANCE PRODUCT TO PURCHASE THE GERMAN PENSION LIABILITY
INSURANCE PRODUCT, AND TO THE EXTENT SGR GERMANY’S THEN REMAINING GERMAN PENSION
CASH IS INSUFFICIENT TO COVER THE COST OF THE GERMAN PENSION LIABILITY INSURANCE
PRODUCT, SGR GERMANY SHALL PAY IN CASH THE REMAINING AMOUNT OF SUCH COST PRIOR
TO CLOSING.  IN THE EVENT THAT THE GERMAN PENSION LIABILITY INSURANCE PRODUCT IS
PURCHASED BY A LEGAL ENTITY OTHER THAN SGR GERMANY PRIOR TO CLOSING, SGC SHALL
TRANSFER OR CAUSE TO BE TRANSFERRED THE GERMAN PENSION LIABILITY INSURANCE
PRODUCT TO SGR GERMANY BY CLOSING, AT WHICH TIME SGR GERMANY SHALL TRANSFER THE
THEN REMAINING GERMAN PENSION CASH TO SGC.  IN THE EVENT THAT THE GERMAN PENSION
LIABILITY INSURANCE PRODUCT IS PURCHASED FOLLOWING CLOSING, SGC SHALL EITHER
(A) PURCHASE OR CAUSE TO BE PURCHASED, AT SGC’S EXPENSE (INCLUDING ANY
REASONABLE THIRD PARTY COSTS INCURRED BY PURCHASERS AND/OR THEIR AFFILIATES),
THE GERMAN PENSION LIABILITY INSURANCE PRODUCT DIRECTLY AND TRANSFER THE GERMAN
PENSION LIABILITY INSURANCE PRODUCT TO SGR GERMANY SO THAT THE GERMAN PENSION
LIABILITY IS COVERED IN FULL, AT WHICH TIME SGR GERMANY SHALL TRANSFER THE THEN
REMAINING GERMAN PENSION CASH TO SGC; OR (B) COOPERATE, AT SGC’S EXPENSE

 

103

--------------------------------------------------------------------------------


 


(INCLUDING ANY REASONABLE THIRD PARTY COSTS INCURRED BY PURCHASERS AND/OR THEIR
AFFILIATES), WITH SGR GERMANY IN ORDER FOR SGR GERMANY TO PURCHASE THE GERMAN
PENSION LIABILITY INSURANCE PRODUCT DIRECTLY, AND TO THE EXTENT SGR GERMANY’S
GERMAN PENSION CASH REMAINING AT THAT TIME IS INSUFFICIENT TO COVER THE COST OF
THE GERMAN PENSION LIABILITY INSURANCE PRODUCT, SHALL PAY IN CASH THE REMAINING
AMOUNT OF SUCH COST TO SGR GERMANY.


 


(II)                                  SGC MAY, IN LIEU OF OBTAINING THE GERMAN
PENSION LIABILITY INSURANCE PRODUCT AS PROVIDED IN (I) ABOVE, SUBJECT TO
REASONABLE COOPERATION FROM PURCHASERS AND THEIR AFFILIATES, AT SGC’S OWN
EXPENSE (INCLUDING ANY REASONABLE THIRD PARTY COSTS INCURRED BY PURCHASERS
AND/OR THEIR AFFILIATES), TAKE OR CAUSE TO BE TAKEN ANY AND ALL NECESSARY
ACTIONS TO PROCURE THAT AS OF NOVEMBER 30, 2010 EITHER (X) THE GERMAN PENSION
LIABILITY HAS BEEN TRANSFERRED TO SGG OR ANOTHER GERMAN AFFILIATE OF SGC BY
INDIVIDUAL AGREEMENT IN A WAY THAT ENSURES A FULL DISCHARGE OF SGR GERMANY AND
IS ACCEPTED BY THE GERMAN STATUTORY INSOLVENCY PROTECTION FUND OR (Y) THE GERMAN
PENSION LIABILITY HAS BEEN TRANSFERRED TO SGG OR ANOTHER GERMAN AFFILIATE OF SGC
BY WAY OF A SPIN-OFF UNDER THE GERMAN TRANSFORMATION ACT IN A WAY THAT ENSURES A
FULL DISCHARGE OF SGR GERMANY AFTER THE COMPULSORY STATUTORY PERIOD OF JOINT AND
SEVERABLE DEBTORSHIP HAS LAPSED, AND IN THE CASE OF EITHER (X) OR (Y), SGR
GERMANY’S EXISTING GERMAN PENSION CASH SHALL BE TRANSFERRED TO SGG OR SUCH OTHER
GERMAN AFFILIATE OF SGC.  AT THE EXPENSE OF SELLERS (INCLUDING ANY REASONABLE
THIRD PARTY COSTS INCURRED BY PURCHASERS AND/OR THEIR AFFILIATES), PURCHASERS
SHALL ENSURE THAT AFTER CLOSING ANY ACTIONS OR STEPS REQUIRED TO BE TAKEN BY AE
AND/OR SGR GERMANY IN ORDER TO EFFECT SUCH TRANSFER SHALL BE TAKEN BY AE AND/OR
SGR GERMANY.


 

Purchasers shall not permit the German Pension Cash to be distributed or applied
for any purpose except in satisfaction of the German Pension Liability or as
otherwise provided in this Section 5.12(h), including any reasonable third party
costs in connection with the transfer of the German Pension Cash to SGC. 
Irrespective of Sellers’ compliance with their obligation to transfer the German
Pension Liability as provided in Section 5.12(h)(ii) above, in the event that a
German Pension Liability Insurance Product has not been acquired in accordance
with Section 5.12(h)(i) above, Sellers shall indemnify and hold harmless
Purchasers and SGR Germany from any Liability or reasonable third party costs to
the extent resulting from or attributable to the German Pension Liability and/or
the actions provided in this Section 5.12(h).

 


SECTION 5.13                            INTERIM FINANCIAL STATEMENTS.  FROM THE
DATE HEREOF UNTIL THE CLOSING (OR EARLIER TERMINATION OF THIS AGREEMENT), SGC
SHALL DELIVER TO PURCHASERS AN UNAUDITED CONSOLIDATED BALANCE SHEET OF THE
COMPANIES AND THEIR SUBSIDIARIES AS OF THE END OF EACH CALENDAR MONTH, AND THE
RELATED UNAUDITED CONSOLIDATED STATEMENT OF OPERATIONS OF THE COMPANIES AND
THEIR SUBSIDIARIES FOR THE MONTH THEN ENDED (IN EACH CASE, IN THE FORM PREPARED
IN THE ORDINARY COURSE), WITHIN THIRTY (30) DAYS AFTER THE END OF SUCH MONTH.

 

104

--------------------------------------------------------------------------------


 


SECTION 5.14                            EXCLUSIVITY.  FROM THE DATE HEREOF UNTIL
THE CLOSING (OR EARLIER TERMINATION OF THIS AGREEMENT), SELLERS SHALL NOT, AND
SHALL CAUSE THEIR AFFILIATES NOT TO, DIRECTLY OR INDIRECTLY, KNOWINGLY SOLICIT,
ENCOURAGE, NEGOTIATE, DISCUSS (OTHER THAN TO STATE THAT THEY ARE NOT PERMITTED
TO DISCUSS) OR PROVIDE ANY ASSISTANCE WITH ANY OFFERS, INQUIRIES OR PROPOSALS
FROM ANY PERSON (OTHER THAN PURCHASERS) RELATING TO, OR THAT COULD REASONABLY BE
EXPECTED TO LEAD TO, ANY PROPOSAL OR TRANSACTION INVOLVING, DIRECTLY OR
INDIRECTLY, THE ACQUISITION OF ALL OR ANY OF THE COMPANIES AND THEIR
SUBSIDIARIES, OR THE SALE OF ANY SECURITIES OF, OR ACQUISITION OF ANY RECORD
OWNERSHIP INTEREST IN, ANY OF THE COMPANIES AND THEIR SUBSIDIARIES, THE SALE OF
ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE BUSINESS OF THE COMPANIES AND
THEIR SUBSIDIARIES (INCLUDING ANY TRANSACTION STRUCTURED AS A MERGER,
CONSOLIDATION, BUSINESS COMBINATION, SHARE EXCHANGE, STOCK SALE OR OTHER SIMILAR
TRANSACTION) (OTHER THAN THE TRANSACTIONS CONTEMPLATED HEREBY).  FROM THE DATE
HEREOF UNTIL THE CLOSING (OR EARLIER TERMINATION OF THIS AGREEMENT), EXCEPT TO
THE EXTENT LEGALLY PROHIBITED, SGC WILL PROMPTLY NOTIFY PURCHASERS OF ALL
MATERIAL TERMS OF ANY SUCH INQUIRIES OR PROPOSALS RECEIVED BY SELLERS OR ANY OF
THEIR AFFILIATES.


 


SECTION 5.15                            NON-SOLICITATION.  FOR A PERIOD OF ONE
(1) YEAR FROM AND AFTER THE CLOSING DATE, EXCEPT AS OTHERWISE CONTEMPLATED BY
THIS AGREEMENT WITH RESPECT TO EMPLOYEES, NEITHER SELLERS OR THEIR AFFILIATES,
ON THE ONE HAND, OR PURCHASERS, THE COMPANIES AND THEIR SUBSIDIARIES, ON THE
OTHER HAND, WILL, WHETHER ALONE, JOINTLY WITH ANOTHER OR DIRECTLY OR INDIRECTLY,
SEEK TO ENTICE AWAY, SOLICIT FOR EMPLOYMENT, OFFER TO EMPLOY OR HIRE ANY PERSON
WHO IS AN EMPLOYEE OF THE OTHER AS OF THE CLOSING DATE; PROVIDED, HOWEVER, THAT
THE FOREGOING PROVISION SHALL NOT PRECLUDE ANY SUCH PERSON FROM (A) MAKING GOOD
FAITH GENERALIZED SOLICITATIONS FOR EMPLOYEES (NOT TARGETED AT EMPLOYEES OF THE
OTHER PARTY) THROUGH ADVERTISEMENTS OR SEARCH FIRMS AND HIRING ANY PERSONS
THROUGH SUCH SOLICITATIONS, PROVIDED, THAT SUCH PERSON DOES NOT ENCOURAGE OR
ADVISE OR CAUSE SUCH FIRM TO APPROACH ANY SUCH EMPLOYEE; OR (B) RESPONDING TO OR
HIRING ANY EMPLOYEE OF THE OTHER WHO CONTACTS SUCH PERSON AT HIS OR HER OWN
INITIATIVE WITHOUT ANY PRIOR DIRECT OR INDIRECT ENCOURAGEMENT OR SOLICITATION
(OTHER THAN AS PERMITTED BY SECTION 5.15(A)), (C) SOLICITING, OFFERING TO EMPLOY
OR HIRING ANY FORMER EMPLOYEE OF THE OTHER WHOSE EMPLOYMENT HAS BEEN TERMINATED
BY THE OTHER PRIOR TO SUCH SOLICITATION, OFFER OR HIRING, OR (D) IN THE CASE OF
SELLERS AND THEIR AFFILIATES, SOLICITING, OFFERING TO EMPLOY OR HIRING ANY
EMPLOYEE IDENTIFIED AS A “FINANCE EMPLOYEE” IN SCHEDULE 1.1(B) OF THE SELLER
DISCLOSURE SCHEDULE IN THE EVENT THAT, PRIOR TO SUCH SOLICITATION, OFFER OR
HIRING, PURCHASERS HAD DETERMINED TO RELOCATE THE FINANCE FUNCTION FOR SGR AWAY
FROM THE ATLANTA, GEORGIA METROPOLITAN AREA.


 


SECTION 5.16                            NON-COMPETITION.


 


(A)                                  FROM THE CLOSING DATE THROUGH THE THIRD
ANNIVERSARY OF THE CLOSING DATE, SGC SHALL NOT, AND SHALL CAUSE ITS SUBSIDIARIES
(OTHER THAN THE COMPANIES AND THEIR SUBSIDIARIES) NOT TO, DIRECTLY OR
INDIRECTLY, OWN, MANAGE, OPERATE OR ENGAGE IN ANY TOTE SYSTEMS BUSINESS (AN “SGR
COMPETING BUSINESS”).


 


(B)                                 NOTWITHSTANDING ANYTHING CONTAINED IN THIS
AGREEMENT OR THE ANCILLARY AGREEMENTS TO THE CONTRARY, THE RESTRICTIONS SET
FORTH IN

 

105

--------------------------------------------------------------------------------


 


SECTION 5.16(A) SHALL NOT IN ANY WAY PROHIBIT OR RESTRICT SGC OR ANY OF ITS
SUBSIDIARIES FROM, DIRECTLY OR INDIRECTLY:


 

(I)                                     ACQUIRING ANY INTEREST IN ANY PERSON OR
BUSINESS (HOWEVER SUCH ACQUISITION IS STRUCTURED) THAT, DIRECTLY OR INDIRECTLY
(INCLUDING WITHOUT LIMITATION, THROUGH ANY AFFILIATE OF SUCH PERSON OR BUSINESS)
OWNS, MANAGES, OPERATES, OR ENGAGES IN AN SGR COMPETING BUSINESS PROVIDED THAT
(A) SUCH BUSINESS DOES NOT CONSTITUTE THE PRINCIPAL BUSINESS OF SUCH PERSON OR
BUSINESS AND ITS AFFILIATES, TAKEN AS A WHOLE (BASED ON REVENUES DURING THE
PRECEDING FOUR (4) FULL CALENDAR QUARTERS) AND (B) IF SUCH SGR COMPETING
BUSINESS CONSTITUTES IN EXCESS OF TEN PERCENT (10%) OF SUCH REVENUES OF SUCH
PERSON OR BUSINESS AND ITS AFFILIATES, TAKEN AS A WHOLE, SGC SHALL CAUSE THE
DIVESTITURE OF THAT PORTION OF SUCH PERSON OR BUSINESS THAT ENGAGES IN SUCH SGR
COMPETING BUSINESS WITHIN 12 MONTHS AFTER SUCH ACQUISITION; OR

 

(II)                                  ACQUIRING OR HOLDING SECURITIES OR OTHER
EQUITY INTERESTS (A) REPRESENTING NOT MORE THAN FIVE PERCENT (5%) OF THE
OUTSTANDING VOTING POWER OF ANY PERSON WHICH HAS VOTING SECURITIES TRADED ON A
NATIONAL SECURITIES EXCHANGE, THE NASDAQ STOCK MARKET OR THE OVER-THE-COUNTER
MARKET, (B) IN ANY PERSON THROUGH ANY EMPLOYEE BENEFIT PLAN OR (C) IN SPORTECH
OR ANY SUCCESSOR PERSON.

 

Notwithstanding anything to the contrary in this Agreement or the Ancillary
Agreements, the restrictions set forth in this Section 5.16 shall not in any way
prohibit or restrict or otherwise apply to (i) any businesses or operations of
SGC or any of its Affiliates which are sold, transferred or otherwise disposed
of after the Closing to any Person that is not then an Affiliate of SGC from and
after such sale, transfer or disposal, or (ii) any Affiliates of SGC the capital
stock or equity interests representing a majority of the voting power of which
are sold, transferred or otherwise disposed of after the Closing to any Person
that is not then an Affiliate of SGC from and after such sale, transfer or
disposal.

 


(C)                                  EACH OF SELLERS ACKNOWLEDGES AND AGREES
THAT THE REMEDY AT LAW FOR ANY BREACH, OR THREATENED BREACH, OF ANY OF THE
PROVISIONS OF THIS SECTION 5.16 WILL BE INADEQUATE AND, ACCORDINGLY, COVENANTS
AND AGREES THAT EACH OTHER PARTY SHALL, IN ADDITION TO ANY OTHER RIGHTS AND
REMEDIES WHICH SUCH PARTY MAY HAVE AT LAW, BE ENTITLED TO EQUITABLE RELIEF,
INCLUDING INJUNCTIVE RELIEF, AND TO THE REMEDY OF SPECIFIC PERFORMANCE WITH
RESPECT TO ANY BREACH OR THREATENED BREACH OF THIS SECTION 5.16, AS MAY BE
AVAILABLE FROM ANY COURT OF COMPETENT JURISDICTION.  IN THE EVENT THAT ANY OF
THE COVENANTS CONTAINED IN THIS SECTION 5.16 SHALL BE DETERMINED BY ANY COURT OF
COMPETENT JURISDICTION TO BE UNENFORCEABLE FOR ANY REASON WHATSOEVER, THEN ANY
SUCH PROVISION OR PROVISIONS SHALL NOT BE DEEMED VOID, AND THE PARTIES AGREE
THAT SAID LIMITS MAY BE MODIFIED BY SUCH COURT AND THAT THE COVENANTS CONTAINED
IN THIS SECTION 5.16 SHALL BE AMENDED IN ACCORDANCE WITH SAID MODIFICATION, IT
BEING SPECIFICALLY AGREED BY THE PARTIES THAT IT IS THEIR CONTINUING DESIRE THAT
THE COVENANTS CONTAINED IN THIS SECTION 5.16 BE ENFORCED TO THE FULL EXTENT OF
ITS TERMS AND CONDITIONS, OR IF A COURT FINDS THE SCOPE OF ANY

 

106

--------------------------------------------------------------------------------


 


OF SUCH COVENANTS UNENFORCEABLE, THE COURT SHOULD REDEFINE SUCH COVENANT SO AS
TO COMPLY WITH APPLICABLE LAW.

 


SECTION 5.17                            RELEVANT BUSINESS.

 


(A)                                  IF, FROM THE CLOSING DATE THROUGH THE THIRD
ANNIVERSARY OF THE CLOSING DATE, SGC OR ANY OF ITS SUBSIDIARIES DIRECTLY OR
INDIRECTLY OWNS, MANAGES, OPERATES OR ENGAGES IN ANY POOLS BUSINESS (OTHER THAN,
IN THE CASE OF PARAGRAPH (II) OF THE DEFINITION OF “POOLS BUSINESS” TO, FOR OR
ON BEHALF OF (X) ANY PERSON THAT IS A LOTTERY / GOVERNMENT SPONSORED ENTITY
OR (Y) ANY OTHER PERSON BUT ONLY TO THE EXTENT SUCH OTHER PERSON OPERATES
POOLS GAMES FOR CONSUMERS IN GERMANY, ISRAEL, NORWAY, HUNGARY, ICELAND,
SWITZERLAND OR ARGENTINA FOLLOWING ANY LIBERALIZATION OF SUCH MARKET, AND ONLY
IN RESPECT OF THE OPERATIONS OF SUCH PERSON THEREIN) (A “RELEVANT
BUSINESS”), SPORTECH MAY, BY NOTICE TO SGC, REQUIRE SGC TO (AND TO CAUSE ITS
SUBSIDIARIES TO) SELL ANY SPORTECH SHARES THAT IT HOLDS, DIRECTLY OR INDIRECTLY,
UNLESS SGC SHOWS TO THE REASONABLE SATISFACTION OF SPORTECH THAT WITHIN 30 DAYS
OF NOTICE THEREOF SUCH OWNERSHIP, MANAGEMENT, OPERATION OR ENGAGEMENT BY SGC OR
ANY OF ITS SUBSIDIARIES IN ANY POOLS BUSINESS HAS CEASED (WHICH SALE SHALL BE
EFFECTED AS PROMPTLY AS REASONABLY PRACTICABLE CONSISTENT WITH AN ORDERLY AND
EFFECTIVE MARKETING OF SUCH SPORTECH SHARES).


 


(B)                                 NOTWITHSTANDING ANYTHING CONTAINED IN THIS
AGREEMENT OR THE ANCILLARY AGREEMENTS TO THE CONTRARY, THE RESTRICTIONS SET
FORTH IN SECTION 5.17(A) SHALL NOT IN ANY WAY PROHIBIT OR RESTRICT SGC OR ANY OF
ITS SUBSIDIARIES FROM, DIRECTLY OR INDIRECTLY:


 

(I)                                     ACQUIRING ANY INTEREST IN ANY PERSON OR
BUSINESS (HOWEVER SUCH ACQUISITION IS STRUCTURED) THAT, DIRECTLY OR INDIRECTLY
OWNS, MANAGES, OPERATES, OR ENGAGES IN A RELEVANT BUSINESS PROVIDED THAT
(A) SUCH BUSINESS DOES NOT CONSTITUTE THE PRINCIPAL BUSINESS OF SUCH PERSON OR
BUSINESS AND ITS AFFILIATES, TAKEN AS A WHOLE (BASED ON REVENUES DURING THE
PRECEDING FOUR (4) FULL CALENDAR QUARTERS) AND (B) IF SUCH RELEVANT BUSINESS
CONSTITUTES IN EXCESS OF TEN PERCENT (10%) OF SUCH REVENUES OF SUCH PERSON OR
BUSINESS AND ITS AFFILIATES, TAKEN AS A WHOLE, SGC SHALL CAUSE THE DIVESTITURE
OF THAT PORTION OF SUCH PERSON OR BUSINESS THAT ENGAGES IN SUCH RELEVANT
BUSINESS WITHIN 12 MONTHS AFTER SUCH ACQUISITION; OR

 

(II)                                  ACQUIRING OR HOLDING SECURITIES OR OTHER
EQUITY INTERESTS (A) REPRESENTING NOT MORE THAN FIVE PERCENT (5%) OF THE
OUTSTANDING VOTING POWER OF ANY PERSON WHICH HAS VOTING SECURITIES TRADED ON A
NATIONAL SECURITIES EXCHANGE, THE NASDAQ STOCK MARKET OR THE OVER-THE-COUNTER
MARKET, (B) IN ANY PERSON THROUGH ANY EMPLOYEE BENEFIT PLAN OR (C) IN SPORTECH
OR ANY SUCCESSOR PERSON.

 

Notwithstanding anything to the contrary in this Agreement or the Ancillary
Agreements, the restrictions set forth in this Section 5.17 shall not in any way
prohibit or restrict or otherwise apply to (i) any businesses or operations of
SGC or any of its Affiliates which are sold, transferred or otherwise disposed
of after the Closing to any Person that is not

 

107

--------------------------------------------------------------------------------


 

then an Affiliate of SGC from and after such sale, transfer or disposal, or
(ii) any Affiliates of SGC the capital stock or equity interests representing a
majority of the voting power of which are sold, transferred or otherwise
disposed of after the Closing to any Person that is not then an Affiliate of SGC
from and after such sale, transfer or disposal.

 


(C)                                  EACH OF SELLERS ACKNOWLEDGES AND AGREES
THAT THE REMEDY AT LAW FOR ANY BREACH, OR THREATENED BREACH, OF ANY OF THE
PROVISIONS OF THIS SECTION 5.17 WILL BE INADEQUATE AND, ACCORDINGLY, COVENANTS
AND AGREES THAT EACH OTHER PARTY SHALL, IN ADDITION TO ANY OTHER RIGHTS AND
REMEDIES WHICH SUCH PARTY MAY HAVE AT LAW, BE ENTITLED TO EQUITABLE RELIEF,
INCLUDING INJUNCTIVE RELIEF, AND TO THE REMEDY OF SPECIFIC PERFORMANCE WITH
RESPECT TO ANY BREACH OR THREATENED BREACH OF THIS SECTION 5.17, AS MAY BE
AVAILABLE FROM ANY COURT OF COMPETENT JURISDICTION.  IN THE EVENT THAT ANY OF
THE COVENANTS CONTAINED IN THIS SECTION 5.17 SHALL BE DETERMINED BY ANY COURT OF
COMPETENT JURISDICTION TO BE UNENFORCEABLE FOR ANY REASON WHATSOEVER, THEN ANY
SUCH PROVISION OR PROVISIONS SHALL NOT BE DEEMED VOID, AND THE PARTIES AGREE
THAT SAID LIMITS MAY BE MODIFIED BY SUCH COURT AND THAT THE COVENANTS CONTAINED
IN THIS SECTION 5.17 SHALL BE AMENDED IN ACCORDANCE WITH SAID MODIFICATION, IT
BEING SPECIFICALLY AGREED BY THE PARTIES THAT IT IS THEIR CONTINUING DESIRE THAT
THE COVENANTS CONTAINED IN THIS SECTION 5.17 BE ENFORCED TO THE FULL EXTENT OF
ITS TERMS AND CONDITIONS, OR IF A COURT FINDS THE SCOPE OF ANY OF SUCH COVENANTS
UNENFORCEABLE, THE COURT SHOULD REDEFINE SUCH COVENANT SO AS TO COMPLY WITH
APPLICABLE LAW.


 


SECTION 5.18                            BM DEFECT AND CS DEFECT. PURCHASERS
SHALL UPON THE REASONABLE REQUEST OF THE SELLERS REASONABLY COOPERATE WITH
SELLERS IN THE DEVELOPMENT AND IMPLEMENTATION OF PROGRAMS REASONABLY DESIGNED TO
MITIGATE THE BM DEFECT AND CS DEFECT AND/OR ALLEGED EFFECTS THEREOF INCLUDING
COMMUNICATIONS WITH CUSTOMERS OF SGR REGARDING SUCH MATTERS AS THE INSTALLATION
OR OPERATION OF TERMINALS; PROVIDED, HOWEVER THAT (I) SUCH COOPERATION SHALL NOT
UNREASONABLY INTERFERE WITH THE CONDUCT OF THE BUSINESS OF SPORTECH AND ITS
AFFILIATES (INCLUDING THE COMPANIES AND THE SUBSIDIARIES) INCLUDING THE
RELATIONSHIP BETWEEN ANY OF THEM AND THEIR CUSTOMERS; AND (II) WITH THE
EXCEPTION OF A COMBINED TOTAL OF $25,000 OF COST AND EXPENSE FOR SUCH PROGRAMS,
WHICH SHALL BE FOR THE ACCOUNT OF PURCHASERS, THE DEVELOPMENT AND IMPLEMENTATION
OF ANY SUCH PROGRAM SHALL BE CONDUCTED AT THE SOLE COST AND EXPENSE OF THE
SELLERS.


 


SECTION 5.19                            TRANSFER OF SG RACING.  PRIOR TO
CLOSING, SGR SHALL, AND SGC SHALL PROCURE THAT SGR SHALL, TRANSFER SGR’S
OWNERSHIP OF SG RACING FROM SGR TO AN AFFILIATE OF SGC (EXCLUDING THE COMPANIES
AND THEIR SUBSIDIARIES) SO THAT AT CLOSING SG RACING WILL NOT TRANSFER TO
PURCHASERS AS A SUBSIDIARY OF SGR (THE “SG RACING TRANSFER”).  SELLERS SHALL
AFFORD SPORTECH A REASONABLE OPPORTUNITY TO APPROVE THE DOCUMENTATION
IMPLEMENTING THE SG RACING TRANSFER (SUCH APPROVAL NOT TO BE UNREASONABLY
WITHHELD).


 


SECTION 5.20                            RELEASE OF EMPLOYEES.  SELLERS
ACKNOWLEDGE AND AGREE THAT FOR SO LONG AS ANY AFFECTED EMPLOYEE REMAINS AN
EMPLOYEE OF SPORTECH OR ANY OF ITS SUBSIDIARIES (INCLUDING THE COMPANIES AND
THEIR SUBSIDIARIES) AND WHETHER OR NOT SUCH AFFECTED EMPLOYEE HAS PROVIDED ANY
RELEASE TO SELLERS, SELLERS SHALL NOT, AND SHALL

 

108

--------------------------------------------------------------------------------


 


PROCURE THAT NONE OF THEIR AFFILIATES SHALL, ENFORCE ANY RESTRICTIVE COVENANTS
OR AGREEMENTS RELATING TO NON-COMPETITION, NON-SOLICITATION, USE OF INTELLECTUAL
PROPERTY OR USE OF CONFIDENTIAL INFORMATION OR ANY RESTRICTIONS OF SIMILAR
EFFECT IN EFFECT BETWEEN SUCH AFFECTED EMPLOYEE AND SELLERS AND ANY OF THEIR
AFFILIATES, TO THE EXTENT SUCH COVENANTS OR AGREEMENTS WOULD OTHERWISE LIMIT
SUCH AFFECTED EMPLOYEE’S PERFORMANCE OF HIS SERVICES AS AN EMPLOYEE OF SPORTECH
OR ANY OF ITS SUBSIDIARIES AND TO SUCH EXTENT SUCH COVENANTS OR AGREEMENTS SHALL
NOT APPLY; PROVIDED IN EACH CASE THAT SPORTECH AND ITS AFFILIATES (I) ARE IN
COMPLIANCE WITH THE PROVISIONS OF SECTION 5.3(B) OF THIS AGREEMENT, (II) ARE IN
COMPLIANCE WITH SECTION 2 OF THE SUPPLY AGREEMENT, SECTION 2 OF THE SOFTWARE
LICENSE AGREEMENT, AND ANY OTHER PROVISIONS OF THE ANCILLARY AGREEMENTS WHICH BY
THEIR TERMS LIMIT THE CONDUCT OF BUSINESS BY SPORTECH OR ANY OF ITS AFFILIATES,
WHETHER BY REFERENCE TO THE FIELDS OF USE OF LICENSES GRANTED TO OR BY SUCH
PERSONS, RESTRICTIVE COVENANTS, OR OTHERWISE, AND (III) HAVE NOT TAKEN ANY
ACTION THAT WOULD ENTITLE SGC PURSUANT TO SECTION 2(E) OR 2(F) OF THE INVESTORS’
AGREEMENT TO TERMINATE ITS OBLIGATIONS UNDER SECTION 1 OF THE INVESTORS’
AGREEMENT; PROVIDED FURTHER THAT IN THE EVENT OF SUCH NON-COMPLIANCE BY SPORTECH
OR ITS AFFILIATES, WITHOUT LIMITING THE REMEDIES AGAINST SPORTECH OR ANY OF ITS
AFFILIATES, SGC SHALL ONLY ENFORCE ANY SUCH COVENANT OR AGREEMENT BETWEEN SUCH
AFFECTED EMPLOYEE AND SELLERS OR ANY OF THEIR AFFILIATES, AND ANY SUCH COVENANT
OR AGREEMENT SHALL ONLY APPLY, TO THE EXTENT OF SUCH NON-COMPLIANCE. EACH
AFFECTED EMPLOYEE SHALL BE AN EXPRESS THIRD PARTY BENEFICIARY OF THIS
SECTION 5.20.  TO THE EXTENT THAT ANY AFFECTED EMPLOYEE PROVIDES A GENERAL
RELEASE TO SELLERS PRIOR TO CLOSING, SGC SHALL USE ITS COMMERCIALLY REASONABLY
EFFORTS TO PROCURE THAT SUCH RELEASE SHALL INCLUDE SGR AND ITS AFFILIATES AS
EXPRESS THIRD PARTY BENEFICIARIES.


 


SECTION 5.21    CREDIT AGREEMENT.  SGC SHALL USE ITS BEST EFFORTS TO OBTAIN ANY
AMENDMENT OF, OR CONSENT UNDER, THE CREDIT AGREEMENT AS MAY BE REASONABLY DEEMED
NECESSARY OR APPROPRIATE TO UNAMBIGUOUSLY CONFIRM THAT SGC (ON BEHALF OF
SELLERS) MAY RECEIVE THE CONSIDERATION DUE TO IT PURSUANT TO ARTICLE II HEREOF
IN CONSIDERATION FOR THE PURCHASE OF THE INTERESTS AND THE SOFTWARE ASSETS BY
PURCHASERS WITHOUT BEING IN BREACH OF THE CREDIT AGREEMENT (THE “CREDIT
AGREEMENT AMENDMENT”).  SGC SHALL KEEP SPORTECH REASONABLY INFORMED OF THE
NATURE AND CONTENT OF ANY MATERIAL DISCUSSIONS WITH ITS BANKS WITH RESPECT TO
THE CREDIT AGREEMENT AMENDMENT, AND SHALL AFFORD SPORTECH A REASONABLE
OPPORTUNITY TO PARTICIPATE IN DISCUSSIONS, FROM TIME TO TIME, WITH SGC PERSONNEL
IN ATTENDANCE, WITH THE ADMINISTRATIVE AGENT UNDER THE CREDIT AGREEMENT WITH
RESPECT TO THE STATUS OF THE CREDIT AGREEMENT AMENDMENT, PROVIDED THAT SPORTECH
SHALL NOT IN ANY WAY IMPAIR OR IMPEDE THE PROCESS FOR OBTAINING SUCH AMENDMENT
(IT BEING UNDERSTOOD THAT THE FACT THAT SUCH DISCUSSIONS SHALL BE HELD SHALL NOT
OF ITSELF BE CONSIDERED AS IMPAIRING OR IMPEDING SUCH PROCESS).  NOTWITHSTANDING
THE FOREGOING, SGC’S OBLIGATIONS UNDER THIS SECTION 5.21 SHALL CEASE FROM AND
AFTER SUCH TIME, IF ANY, AS SGC IRREVOCABLY WAIVES THE CONDITION SET FORTH IN
SECTION 6.3(G).

 

109

--------------------------------------------------------------------------------


 


ARTICLE VI.

 


CONDITIONS OF CLOSING

 


SECTION 6.1                                   CONDITIONS TO OBLIGATIONS OF
PURCHASERS AND SELLERS.  THE RESPECTIVE OBLIGATIONS OF SELLERS AND PURCHASERS TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT ARE SUBJECT TO THE
SATISFACTION OF EACH OF THE FOLLOWING CONDITIONS:

 


(A)                                  THERE SHALL NOT BE ANY LAW IN EFFECT MAKING
ILLEGAL THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY, AND THERE
SHALL NOT BE ANY GOVERNMENTAL ORDER IN EFFECT PROHIBITING THE CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED HEREBY;

 


(B)                                 ADMISSION SHALL HAVE BECOME EFFECTIVE, AND
THE PLACING AGREEMENT SHALL NOT HAVE BEEN TERMINATED BEFORE ADMISSION (THE
“ADMISSION CONDITION”);


 


(C)                                  THE REQUIRED GOVERNMENTAL APPROVALS SHALL
HAVE BEEN OBTAINED;


 


(D)                                 THE SPORTECH VOTING PROPOSAL SHALL HAVE BEEN
DULY ADOPTED AND APPROVED BY RESOLUTION OF THE SHAREHOLDERS OF SPORTECH TO THE
EXTENT SUCH APPROVAL IS REQUIRED BY LAW, REGULATION OR APPLICABLE UKLA RULE; AND


 


(E)                                  THE PLACING AGREEMENT SHALL HAVE BECOME
UNCONDITIONAL IN ALL RESPECTS (EXCEPT FOR ANY CONDITIONS RELATING TO ADMISSION)
AND SHALL NOT HAVE EXPIRED.

 


SECTION 6.2                                   ADDITIONAL CONDITIONS TO
OBLIGATIONS OF PURCHASERS.  THE OBLIGATION OF PURCHASERS TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT IS SUBJECT TO THE SATISFACTION OF
EACH OF THE FOLLOWING CONDITIONS (ANY OR ALL OF WHICH MAY BE WAIVED IN WRITING
BY PURCHASERS IN WHOLE OR IN PART IN THEIR SOLE DISCRETION):

 


(A)                                  THE REPRESENTATIONS AND WARRANTIES OF
SELLERS SET FORTH IN SECTIONS 3.4(A) (EXCEPT THE FIRST SENTENCE, AND CLAUSES
(III) AND (V) OF THE FOURTH SENTENCE, THEREOF), 3.4(B) (EXCEPT THE FIRST
SENTENCE, AND CLAUSES (III) AND (V) OF THE THIRD SENTENCE, THEREOF) AND
3.4(C) AND 3.4(E) SHALL BE TRUE AND CORRECT, WITHOUT GIVING EFFECT TO
QUALIFICATIONS AS TO MATERIALITY WITHIN ANY SUCH REPRESENTATIONS AND WARRANTIES,
ON AND AS OF THE CLOSING DATE IN ALL MATERIAL RESPECTS;


 


(B)                                 THE REPRESENTATIONS AND WARRANTIES OF
SELLERS SET FORTH IN ARTICLE III, OTHER THAN THE REPRESENTATIONS AND WARRANTIES
SET FORTH IN SECTION 3.4 TO THE EXTENT DESCRIBED IN SECTION 6.2(A) ABOVE, SHALL
BE TRUE AND CORRECT, WITHOUT GIVING EFFECT TO QUALIFICATIONS AS TO MATERIALITY
OR COMPANIES MATERIAL ADVERSE EFFECT WITHIN ANY SUCH REPRESENTATION OR WARRANTY
(BUT TAKING INTO ACCOUNT ANY DOLLAR LIMITATION THEREIN), ON

 

110

--------------------------------------------------------------------------------


 


AND AS OF THE CLOSING DATE (EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND
WARRANTIES SHALL HAVE BEEN EXPRESSLY MADE ONLY AS OF AN EARLIER DATE, IN WHICH
CASE SUCH REPRESENTATIONS AND WARRANTIES SHALL HAVE BEEN TRUE AND CORRECT AS OF
SUCH EARLIER DATE) EXCEPT WHERE ANY FAILURE OF SUCH REPRESENTATIONS AND
WARRANTIES TO BE SO TRUE AND CORRECT, INDIVIDUALLY OR IN THE AGGREGATE, WOULD
NOT HAVE A COMPANIES MATERIAL ADVERSE EFFECT;


 


(C)                                  ALL REQUIRED WAITING PERIODS (INCLUDING ANY
EXTENSION THEREOF) APPLICABLE TO THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT IDENTIFIED ON EXHIBIT J HERETO SHALL HAVE
TERMINATED OR EXPIRED;


 


(D)                                 SELLERS SHALL HAVE PERFORMED OR COMPLIED IN
ALL MATERIAL RESPECTS WITH ALL AGREEMENTS AND COVENANTS REQUIRED BY THIS
AGREEMENT TO BE PERFORMED OR COMPLIED WITH BY SELLERS AT OR PRIOR TO CLOSING;


 


(E)                                  SPORTECH SHALL HAVE RECEIVED A CERTIFICATE
OF AN EXECUTIVE OFFICER OF SGC THAT THE CONDITIONS SET FORTH IN SECTION 6.2(A),
(B), (D) AND (F) HAVE BEEN SATISFIED;


 


(F)                                    SINCE THE DATE OF THIS AGREEMENT, THERE
SHALL NOT HAVE BEEN A COMPANIES MATERIAL ADVERSE EFFECT;


 


(G)                                 SGC (OR AN AFFILIATE THEREOF, AS THE CASE
MAY BE) SHALL HAVE EXECUTED AND DELIVERED EACH OF THE ANCILLARY AGREEMENTS;


 


(H)                                 THE THIRD PARTY CONSENTS IDENTIFIED IN
SECTION 6.2(H) OF THE SELLER DISCLOSURE SCHEDULE SHALL HAVE BEEN OBTAINED, IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO PURCHASERS;


 


(I)                                     SGC SHALL HAVE DELIVERED TO SPORTECH
EVIDENCE OF (A) THE PAYMENT IN FULL AND DISCHARGE OF ALL INDEBTEDNESS (OR, IF
SUCH INDEBTEDNESS CONSISTS OF A GUARANTEE, EVIDENCE OF THE RELEASE OR
TERMINATION OF SUCH GUARANTEE) AND RELEASE OF ANY ENCUMBRANCES ON ASSETS OR
PROPERTY OF THE COMPANIES AND THEIR SUBSIDIARIES ARISING UNDER SUCH INDEBTEDNESS
IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO PURCHASERS AND (B) THE
SETTLEMENT IN FULL OF ALL INTER-COMPANY ACCOUNTS BETWEEN ANY OF THE SELLERS AND
THEIR AFFILIATES (OTHER THAN THE COMPANIES AND THEIR SUBSIDIARIES) ON THE ONE
HAND, AND ANY OF THE COMPANIES AND THEIR SUBSIDIARIES ON THE OTHER HAND, IN THE
MANNER CONTEMPLATED BY EXHIBIT I OR OTHERWISE IN A MANNER REASONABLY
SATISFACTORY TO PURCHASERS; AND


 


(J)                                     SGC SHALL HAVE DELIVERED TO SPORTECH
EITHER (X) A DULY EXECUTED CERTIFICATE FROM THE APPROPRIATE SELLER THAT SUCH
SELLER IS NOT A FOREIGN PERSON WITHIN THE MEANING SET FORTH IN SECTION
1.1445-2(B)(2)(III)(A) OF THE REGULATIONS OR (Y) A CERTIFICATE THAT THE
RESPECTIVE SELLER IS NOT A U.S. REAL PROPERTY HOLDING COMPANY WITHIN THE MEANING
OF SECTION 897 OF THE CODE, IN EACH CASE CONSISTENT WITH SAMPLE CERTIFICATE IN
THE REGULATIONS PROMULGATED UNDER SECTION 1445 OF THE CODE.

 

111

--------------------------------------------------------------------------------


 


SECTION 6.3                                   ADDITIONAL CONDITIONS TO
OBLIGATIONS OF SELLERS.  THE OBLIGATION OF SELLERS TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT IS SUBJECT TO THE SATISFACTION OF
EACH OF THE FOLLOWING CONDITIONS (ANY OR ALL OF WHICH MAY BE WAIVED IN WRITING
BY SELLERS IN WHOLE OR IN PART IN THEIR SOLE DISCRETION):

 


(A)                                  THE REPRESENTATIONS AND WARRANTIES OF
PURCHASERS SET FORTH IN SECTIONS 4.9(A) (EXCEPT CLAUSE (C) OF THE SECOND
SENTENCE THEREOF) AND 4.9(B) SHALL BE TRUE AND CORRECT, WITHOUT GIVING EFFECT TO
QUALIFICATIONS AS TO MATERIALITY WITHIN ANY SUCH REPRESENTATIONS AND WARRANTIES,
ON AND AS OF THE CLOSING DATE IN ALL MATERIAL RESPECTS;


 


(B)                                 THE REPRESENTATIONS AND WARRANTIES OF
PURCHASERS SET FORTH IN ARTICLE IV, OTHER THAN THE REPRESENTATIONS AND
WARRANTIES SET FORTH IN SECTION 4.9 TO THE EXTENT DESCRIBED IN
SECTION 6.3(A) ABOVE, SHALL BE TRUE AND CORRECT, WITHOUT GIVING EFFECT TO
QUALIFICATIONS AS TO MATERIALITY OR PURCHASERS MATERIAL ADVERSE EFFECT WITHIN
ANY SUCH REPRESENTATION OR WARRANTY, ON AND AS OF THE CLOSING DATE (EXCEPT TO
THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES SHALL HAVE BEEN EXPRESSLY MADE
ONLY AS OF AN EARLIER DATE, IN WHICH CASE SUCH REPRESENTATIONS AND WARRANTIES
SHALL HAVE BEEN TRUE AND CORRECT AS OF SUCH EARLIER DATE) EXCEPT WHERE ANY
FAILURE OF SUCH REPRESENTATIONS AND WARRANTIES TO BE SO TRUE AND CORRECT,
INDIVIDUALLY OR IN THE AGGREGATE, WOULD NOT HAVE A MATERIAL ADVERSE EFFECT ON
THE PURCHASER’S ABILITY TO PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT OR
CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY OR HAVE A PURCHASERS MATERIAL
ADVERSE EFFECT;


 


(C)                                  PURCHASERS SHALL HAVE PERFORMED OR COMPLIED
IN ALL MATERIAL RESPECTS WITH ALL AGREEMENTS AND COVENANTS REQUIRED BY THIS
AGREEMENT TO BE PERFORMED OR COMPLIED WITH BY PURCHASERS AT OR PRIOR TO CLOSING;


 


(D)                                 SGC SHALL HAVE RECEIVED A CERTIFICATE OF AN
EXECUTIVE OFFICER OF SPORTECH THAT THE CONDITIONS SET FORTH IN SUBSECTIONS (A),
(B), (C) AND (E) OF THIS SECTION 6.3 HAVE BEEN SATISFIED;


 


(E)                                  SINCE THE DATE OF THIS AGREEMENT, THERE
SHALL NOT HAVE BEEN A PURCHASERS MATERIAL ADVERSE EFFECT;


 


(F)                                    SPORTECH (OR AN AFFILIATE THEREOF, AS THE
CASE MAY BE) SHALL HAVE EXECUTED AND DELIVERED EACH OF THE ANCILLARY AGREEMENTS;
AND


 


(G)                                 THE CREDIT AGREEMENT AMENDMENT SHALL HAVE
BEEN OBTAINED.


 


SECTION 6.4                                   SATISFACTION OF CONDITIONS. 
SPORTECH SHALL USE ITS COMMERCIALLY REASONABLE BEST EFFORTS TO CAUSE THE
CONDITIONS TO THE OBLIGATIONS OF SGC IN SECTION 6.1(A) TO BE SATISFIED AS
PROMPTLY AS REASONABLY PRACTICABLE.  SGC SHALL USE ITS COMMERCIALLY REASONABLE
BEST EFFORTS TO CAUSE THE CONDITIONS TO THE OBLIGATIONS OF SPORTECH IN
SECTION 6.1(A) TO BE SATISFIED AS PROMPTLY AS REASONABLY PRACTICABLE AND TO

 

112

--------------------------------------------------------------------------------


 


OBTAIN EACH THIRD PARTY CONSENT AS PROMPTLY AS REASONABLY PRACTICABLE, SUBJECT
TO SUCH COOPERATION FROM PURCHASERS AS SGC MAY REASONABLY REQUEST.

 


ARTICLE VII.

 


TERMINATION

 


SECTION 7.1                                   TERMINATION OF AGREEMENT.  THIS
AGREEMENT MAY BE TERMINATED AT ANY TIME PRIOR TO THE CLOSING DATE AS FOLLOWS:

 


(A)                                  BY MUTUAL WRITTEN CONSENT OF SPORTECH AND
SGC;


 


(B)                                 BY THE WRITTEN NOTICE OF SGC TO SPORTECH IF
THE CLOSING SHALL NOT HAVE OCCURRED ON OR BEFORE THE DATE 240 DAYS FOLLOWING THE
DATE HEREOF (THE “OUTSIDE DATE”); PROVIDED, HOWEVER, THAT THE RIGHT OF SGC TO
TERMINATE THIS AGREEMENT UNDER THIS SECTION 7.1(B) SHALL NOT BE AVAILABLE TO SGC
IF THE FAILURE OF ANY SELLER TO FULFILL ANY OBLIGATION UNDER THIS AGREEMENT
SHALL HAVE BEEN THE CAUSE OF, OR SHALL HAVE RESULTED IN, THE FAILURE OF THE
CLOSING TO OCCUR ON OR PRIOR TO SUCH DATE;


 


(C)                                  BY THE WRITTEN NOTICE OF SPORTECH TO SGC IF
THE CLOSING SHALL NOT HAVE OCCURRED ON OR BEFORE THE OUTSIDE DATE; PROVIDED,
HOWEVER, THAT THE RIGHT OF SPORTECH TO TERMINATE THIS AGREEMENT UNDER THIS
SECTION 7.1(C) SHALL NOT BE AVAILABLE TO SPORTECH IF THE FAILURE OF ANY
PURCHASER TO FULFILL ANY OBLIGATION UNDER THIS AGREEMENT SHALL HAVE BEEN THE
CAUSE OF, OR SHALL HAVE RESULTED IN, THE FAILURE OF THE CLOSING TO OCCUR ON OR
PRIOR TO SUCH DATE;


 


(D)                                 BY SGC OR SPORTECH, BY WRITTEN NOTICE TO THE
OTHER, IF THERE SHALL BE A LAW IN EFFECT MAKING ILLEGAL THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY, OR THERE SHALL BE IN EFFECT A FINAL AND
NON-APPEALABLE GOVERNMENTAL ORDER PROHIBITING THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY; PROVIDED, HOWEVER, THAT THE RIGHT TO TERMINATE
THIS AGREEMENT UNDER THIS SECTION 7.1(D) SHALL NOT BE AVAILABLE TO SUCH PARTY IF
THE FAILURE OF SUCH PARTY TO FULFILL ANY OBLIGATION UNDER THIS AGREEMENT SHALL
HAVE BEEN THE CAUSE OF, OR SHALL HAVE RESULTED IN, SUCH LAW OR GOVERNMENTAL
ORDER;


 


(E)                                  BY SPORTECH IF THERE SHALL HAVE BEEN (I) A
BREACH OF ANY OF THE REPRESENTATIONS AND WARRANTIES OF SELLERS SET FORTH IN THIS
AGREEMENT, WHICH BREACH WOULD CAUSE THE CONDITION SET FORTH IN SECTION 6.2(A) OR
(B) NOT TO BE SATISFIED; OR (II) A BREACH OF ANY OF THE COVENANTS OR AGREEMENTS
ON THE PART OF SELLERS SET FORTH IN THIS AGREEMENT, WHICH BREACH WOULD CAUSE THE
CONDITION SET FORTH IN SECTION 6.2(C) NOT TO BE SATISFIED (AND, IN THE CASE OF
EITHER (I) OR (II) ABOVE, SUCH BREACH IS NOT CURED WITHIN FIFTEEN (15) BUSINESS
DAYS AFTER SGC’S RECEIPT OF WRITTEN NOTICE THEREOF FROM SPORTECH OR IS INCAPABLE
OF BEING CURED BY SELLERS BY THE OUTSIDE DATE);


 


(F)                                    BY SGC IF THERE SHALL HAVE BEEN (I) A
BREACH OF ANY OF THE REPRESENTATIONS AND WARRANTIES OF PURCHASERS SET FORTH IN
THIS AGREEMENT, WHICH BREACH WOULD CAUSE THE CONDITION SET FORTH IN
SECTION 6.3(A) OR (B) NOT TO BE SATISFIED, OR

 

113

--------------------------------------------------------------------------------


 


(II) A BREACH OF ANY OF THE COVENANTS OR AGREEMENTS ON THE PART OF PURCHASERS
SET FORTH IN THIS AGREEMENT, WHICH BREACH WOULD CAUSE THE CONDITION SET FORTH IN
SECTION 6.3(C) NOT TO BE SATISFIED (AND, IN THE CASE OF EITHER (I) OR
(II) ABOVE, SUCH BREACH IS NOT CURED WITHIN FIFTEEN (15) BUSINESS DAYS AFTER
SPORTECH’S RECEIPT OF WRITTEN NOTICE THEREOF FROM SGC OR IS INCAPABLE OF BEING
CURED BY PURCHASERS BY THE OUTSIDE DATE);


 


(G)                                 BY SGC IF PURCHASERS BREACH THEIR
OBLIGATIONS UNDER SECTION 2.3(C)(I) OR (II) IN ANY RESPECT AND SUCH BREACH IS
NOT CURED WITHIN FIVE (5) BUSINESS DAYS AFTER SPORTECH’S RECEIPT OF WRITTEN
NOTICE THEREOF FROM SGC; OR


 


(H)                                 BY SGC OR SPORTECH, BY WRITTEN NOTICE TO THE
OTHER, IF AT THE SPORTECH SHAREHOLDER MEETING (INCLUDING ANY ADJOURNMENT OR
POSTPONEMENT THEREOF), AT WHICH A VOTE ON THE SPORTECH VOTING PROPOSAL IS TAKEN,
THE REQUISITE VOTE OF THE SHAREHOLDERS OF SPORTECH IN FAVOR OF THE SPORTECH
VOTING PROPOSAL SHALL NOT HAVE BEEN OBTAINED (PROVIDED THAT THE RIGHT TO
TERMINATE THIS AGREEMENT UNDER THIS SECTION 7.1(H) SHALL NOT BE AVAILABLE TO ANY
PARTY SEEKING TERMINATION IF AT SUCH TIME SUCH PARTY IS IN BREACH OF OR HAS
FAILED TO FULFILL ITS OBLIGATIONS UNDER THIS AGREEMENT AS ARE DUE AT THAT TIME,
AND SHALL NOT BE AVAILABLE TO SPORTECH IF THE ORDINARY SHARES SUBJECT TO THE
SPORTECH VOTING AGREEMENTS HAVE NOT BEEN VOTED IN FAVOR OF THE SPORTECH VOTING
PROPOSAL FOR ANY REASON UNLESS SPORTECH SHALL HAVE SATISFIED ITS OBLIGATIONS
UNDER SECTION 5.11(B)).


 


SECTION 7.2                                   EFFECT OF TERMINATION.  IN THE
EVENT OF TERMINATION OF THIS AGREEMENT BY A PARTY PURSUANT TO SECTION 7.1,
WRITTEN NOTICE THEREOF SHALL FORTHWITH BE GIVEN BY THE TERMINATING PARTY TO THE
OTHER PARTY, AND THIS AGREEMENT SHALL THEREUPON TERMINATE AND BECOME VOID AND
HAVE NO EFFECT, AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE ABANDONED
WITHOUT FURTHER ACTION BY THE PARTIES WITH NO LIABILITY OR OBLIGATION ON THE
PART OF ANY PARTY HERETO (OR ANY OF ITS AFFILIATES OR REPRESENTATIVES), EXCEPT
THAT THE FOLLOWING PROVISIONS OF THIS AGREEMENT SHALL SURVIVE THE TERMINATION:

 


(A)                                  SECTION 5.2;


 


(B)                                 SECTION 5.3;


 


(C)                                  THIS SECTION 7.2;


 


(D)                                 ARTICLE I (TO THE EXTENT TERMS DEFINED IN
SUCH ARTICLE ARE REQUIRED FOR THE APPLICATION OF THE OTHER PROVISIONS WHICH
SURVIVE TERMINATION PURSUANT TO THIS SECTION 7.2); AND


 


(E)                                  ARTICLE IX.


 

Nothing in this Section 7.2 shall be deemed to release any party to this
Agreement from any liability for any breach by any party to this Agreement of
the terms and provisions of this Agreement, including Purchasers’ failure to
perform their obligations to sell back the Software Assets pursuant to
Section 2.2 or to deliver the Purchase Price upon satisfaction or waiver of the
conditions to Purchasers’ obligations to effect the Closing set forth in
Article VI, or to impair the right of any party to compel specific performance
by any

 

114

--------------------------------------------------------------------------------


 

other party of that party’s obligations under this Agreement in accordance with
the terms of Section 9.14.

 


ARTICLE VIII.

 


INDEMNIFICATION

 


SECTION 8.1                                   SURVIVAL.

 


(A)                                  SUBJECT TO SECTION 8.1(D), THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN ARTICLE III AND ARTICLE IV SHALL
SURVIVE THE CLOSING UNTIL JUNE 30, 2011, AFTER WHICH TIME SUCH REPRESENTATIONS
AND WARRANTIES SHALL TERMINATE AND HAVE NO FURTHER FORCE OR EFFECT (AND NO CLAIM
ARISING FROM, RELATING TO OR OTHERWISE IN RESPECT OF A BREACH THEREOF MAY BE
MADE); PROVIDED, HOWEVER, THAT (I) SELLERS’ REPRESENTATIONS AND WARRANTIES (AND
ANY CLAIM ARISING FROM, RELATING TO OR OTHERWISE IN RESPECT OF A BREACH THEREOF)
SET FORTH IN SECTIONS 3.1 (ORGANIZATION AND GOOD STANDING) (OTHER THAN CLAUSES
(C) AND (D) THEREOF), 3.2 (AUTHORIZATION), 3.4(A) (EXCEPT THE FIRST SENTENCE,
AND CLAUSES (III) AND (V) OF THE FOURTH SENTENCE, THEREOF), 3.4(B) (EXCEPT THE
FIRST SENTENCE, AND CLAUSES (III) AND (V) OF THE THIRD SENTENCE, THEREOF), AND
3.4(C) AND 3.4(E) (CAPITAL STRUCTURE), THE FIRST TWO SENTENCES OF 3.13(A) (BUT
ONLY TO THE EXTENT THAT SUCH SENTENCES ARE IN RESPECT OF MATERIAL COMPANY PLANS)
(EMPLOYEE BENEFIT PLANS), AND 3.21 (NO RELIANCE) (“SELLERS FUNDAMENTAL
REPRESENTATIONS”), AND PURCHASERS’ REPRESENTATIONS AND WARRANTIES (AND ANY CLAIM
ARISING FROM, RELATING TO OR OTHERWISE IN RESPECT OF A BREACH THEREOF) SET FORTH
IN SECTIONS 4.1 (ORGANIZATION AND GOOD STANDING (OTHER THAN CLAUSES (C) AND
(D) THEREOF), 4.2 (AUTHORIZATION), 4.8 (NO RELIANCE) AND 4.9(A) (EXCEPT CLAUSE
(C) OF THE SECOND SENTENCE THEREOF) AND 4.9(B) (CAPITAL STRUCTURE) (“PURCHASERS
FUNDAMENTAL REPRESENTATIONS”), SHALL SURVIVE INDEFINITELY AND (II) SELLERS’
REPRESENTATIONS AND WARRANTIES (AND ANY CLAIM ARISING FROM, RELATING TO OR
OTHERWISE IN RESPECT OF A BREACH THEREOF) SET FORTH IN SECTIONS 3.11 (TAXES) AND
3.13 (OTHER THAN THE FIRST TWO SENTENCES THEREOF TO THE EXTENT THAT THEY ARE IN
RESPECT OF MATERIAL COMPANY PLANS) (EMPLOYEE BENEFIT PLANS), SHALL SURVIVE UNTIL
THE DATE THAT IS NINETY (90) DAYS FOLLOWING THE EXPIRATION OF THE APPLICABLE
STATUTE OF LIMITATIONS (INCLUDING ANY EXTENSION THEREOF), AFTER WHICH TIME SUCH
REPRESENTATIONS AND WARRANTIES SHALL TERMINATE AND HAVE NO FURTHER FORCE OR
EFFECT (AND NO CLAIM ARISING FROM, RELATING TO OR OTHERWISE IN RESPECT OF A
BREACH THEREOF MAY BE MADE).


 


(B)                                 SUBJECT TO SECTION 8.1(D), UNLESS A
SPECIFIED PERIOD IS SET FORTH IN THIS AGREEMENT LIMITING THE TIME IN WHICH
CLAIMS MAY BE MADE IN RESPECT OF A BREACH OF SUCH COVENANT (IN WHICH EVENT SUCH
SPECIFIED PERIOD SHALL CONTROL AND ANY CLAIM ARISING FROM, RELATING TO OR
OTHERWISE IN RESPECT OF A BREACH OF SUCH COVENANT SHALL SURVIVE ONLY FOR SUCH
PERIOD), AND EXCEPT FOR THE COVENANTS SET FORTH IN SECTION 5.4(A) (WHICH SHALL
NOT SURVIVE THE CLOSING), ALL COVENANTS AND AGREEMENTS CONTAINED HEREIN SHALL
SURVIVE THE CLOSING INDEFINITELY.


 


(C)                                  THE OBLIGATION OF SGC TO INDEMNIFY ANY
PURCHASER INDEMNIFIED PARTY PURSUANT TO SECTION 8.2(A)(IX) SHALL SURVIVE UNTIL
THE DATE THAT IS TEN (10) YEARS FROM THE DATE OF THIS AGREEMENT, AFTER WHICH
TIME SUCH OBLIGATION TO INDEMNIFY

 

115

--------------------------------------------------------------------------------


 


SHALL TERMINATE AND HAVE NO FURTHER FORCE OR EFFECT.  FOR THE AVOIDANCE OF
DOUBT, THE OBLIGATION OF SGC TO INDEMNIFY ANY PURCHASER INDEMNIFIED PARTY
PURSUANT TO SECTIONS 8.2(A)(II) TO 8.2(A)(XII) (OTHER THAN SECTION 8.2(A)(IX))
SHALL SURVIVE INDEFINITELY.


 


(D)                                 THE PERIOD OF TIME A REPRESENTATION OR
WARRANTY OR COVENANT OR AGREEMENT SURVIVES THE CLOSING PURSUANT TO THIS
SECTION 8.1 SHALL BE THE “SURVIVAL PERIOD” WITH RESPECT TO SUCH REPRESENTATION
OR WARRANTY OR COVENANT OR AGREEMENT.  IN THE EVENT NOTICE OF ANY CLAIM FOR
INDEMNIFICATION UNDER THIS ARTICLE VIII SHALL HAVE BEEN GIVEN WITHIN THE
APPLICABLE SURVIVAL PERIOD (AND WITH REASONABLE SPECIFICITY) AND SUCH CLAIM HAS
NOT BEEN FINALLY RESOLVED BY THE EXPIRATION OF SUCH SURVIVAL PERIOD, THE
REPRESENTATIONS OR WARRANTIES OR COVENANTS OR AGREEMENTS THAT ARE THE SUBJECT OF
SUCH CLAIM SHALL SURVIVE UNTIL SUCH CLAIM IS FINALLY RESOLVED.

 


SECTION 8.2                                   OBLIGATIONS OF SGC.

 


(A)                                  SUBJECT TO THE TERMS OF THIS ARTICLE VIII,
SGC SHALL BE LIABLE FOR AND INDEMNIFY AND HOLD HARMLESS EACH PURCHASER, ITS
AFFILIATES (INCLUDING THE COMPANIES AND THEIR SUBSIDIARIES) AND THEIR RESPECTIVE
REPRESENTATIVES (EACH A “PURCHASER INDEMNIFIED PARTY” AND COLLECTIVELY, THE
“PURCHASER INDEMNIFIED PARTIES”) FROM AND AGAINST ANY LIABILITIES, LOSSES,
JUDGMENTS, CLAIMS, SETTLEMENTS, DAMAGES, COSTS, FEES AND EXPENSES (INCLUDING ANY
EXPENSE OF ENFORCEMENT OF OBLIGATIONS UNDER THIS AGREEMENT, REASONABLE
ATTORNEYS’ FEES AND ANY REASONABLE EXPENSES INCURRED IN CONNECTION WITH THE
INVESTIGATION, DEFENSE AND SETTLEMENT THEREOF OR IN CONNECTION WITH THE
ENFORCEMENT OF ITS OBLIGATIONS WITH RESPECT THERETO) (COLLECTIVELY, “LOSSES”)
SUFFERED OR INCURRED BY ANY PURCHASER INDEMNIFIED PARTY TO THE EXTENT ARISING
FROM, RELATING TO OR OTHERWISE IN RESPECT OF (I) ANY BREACH OR INACCURACY OF ANY
OF THE REPRESENTATIONS OR WARRANTIES OF SELLERS CONTAINED IN ARTICLE III
(DISREGARDING ALL QUALIFICATIONS AND EXCEPTIONS CONTAINED THEREIN RELATING TO
MATERIALITY, COMPANIES MATERIAL ADVERSE EFFECT OR WORDS OF SIMILAR IMPORT OR
EFFECT, INCLUDING DISREGARDING FOR THE PURPOSES OF SECTION 3.6 ANY DOLLAR
THRESHOLD, FOR PURPOSES OF DETERMINING THE AMOUNT OF APPLICABLE LOSSES, BUT NOT,
FOR THE AVOIDANCE OF DOUBT, DISREGARDING SUCH MATTERS FOR PURPOSES OF
DETERMINING WHETHER A REPRESENTATION OR WARRANTY HAS BEEN BREACHED OR IS
INACCURATE) OTHER THAN THE SELLERS FUNDAMENTAL REPRESENTATIONS; (II) ANY BREACH
OR INACCURACY OF ANY OF THE SELLERS FUNDAMENTAL REPRESENTATIONS (DISREGARDING
ALL QUALIFICATIONS AND EXCEPTIONS CONTAINED THEREIN RELATING TO MATERIALITY,
COMPANIES MATERIAL ADVERSE EFFECT OR WORDS OF SIMILAR IMPORT OR EFFECT FOR
PURPOSES OF DETERMINING THE AMOUNT OF APPLICABLE LOSSES, BUT NOT, FOR THE
AVOIDANCE OF DOUBT, DISREGARDING SUCH MATTERS FOR PURPOSES OF DETERMINING
WHETHER A REPRESENTATION OR WARRANTY HAS BEEN BREACHED OR IS INACCURATE);
(III) ANY BREACH OF ANY OF THE COVENANTS OR AGREEMENTS OF SELLERS CONTAINED IN
THIS AGREEMENT; (IV) THE SPECIFIC LIABILITIES IDENTIFIED AND UP TO THE AMOUNT
SPECIFIED IN SECTION 8.2 OF THE SELLER DISCLOSURE SCHEDULE; (V) ANY QP
LIABILITY; (VI) ANY NY LIABILITY; (VII) ANY SHORELINE EARNOUT LIABILITY;
(VIII) ANY IRISH ASSET TRANSFER LIABILITY; (IX) ANY BM LIABILITY; (X) 50% OF ANY
PZ LIABILITY (PROVIDED, HOWEVER THAT EACH PARTY SHALL BEAR ITS OWN LEGAL FEES
AND EXPENSES, INCURRED IN CONNECTION WITH ANY PZ LIABILITY); (XI) ANY CS
LIABILITY PROVIDED THAT SGC SHALL NOT BE RESPONSIBLE FOR THE FIRST $100,000 OF
SUCH LOSSES; AND (XII) ANY ROBERTS LIABILITY (PROVIDED, HOWEVER THAT ANY ROBERTS

 

116

--------------------------------------------------------------------------------


 


LIABILITY SHALL NOT INCLUDE ANY LIABILITY TO THE EXTENT RESULTING FROM OR
ATTRIBUTABLE TO THE BREACH AFTER CLOSING OF THE NON-COMPETITION,
NON-SOLICITATION AND CONFIDENTIALITY AND PROPRIETARY INFORMATION PROVISIONS SET
OUT IN ARTICLE XI OF THE ROBERTS AGREEMENT OR IN THE DATA COMMUNICATIONS JOINT
VENTURE AGREEMENT MADE, ENTERED INTO AND EFFECTIVE AS OF FEBRUARY 28, 2007, BY
AND BETWEEN, INTER ALIA, ROBERTS AND SGR TO THE EXTENT APPLICABLE TO SGR, ANY OF
THE OTHER COMPANIES OR THEIR SUBSIDIARIES, OR ANY OF THEIR RESPECTIVE CONTROLLED
AFFILIATES, WITH RESPECT TO WHICH SGR OR SUCH PERSONS SHALL REMAIN LIABLE IN
ACCORDANCE WITH THE TERMS THEREOF).  NOTHING CONTAINED IN THE SELLER DISCLOSURE
SCHEDULE SHALL QUALIFY, LIMIT OR EXCLUDE THE OBLIGATIONS PURSUANT TO SECTIONS
5.10(K), 8.2(A)(III), (IV), (V), (VI), (VII), (VIII), (IX), (X), (XI) AND (XII)
EXCEPT, WITH RESPECT TO SECTION 8.2(A)(III), TO THE EXTENT IT IS REASONABLY
APPARENT FROM A READING OF SUCH DISCLOSURE THAT SUCH DISCLOSURE IS RELEVANT TO
THE COVENANT OR AGREEMENT IN QUESTION.


 


(B)                                 OTHER THAN ARISING OUT OF OR IN CONNECTION
WITH FRAUD, FOR WHICH THE LIMITATIONS UNDER THIS SECTION 8.2(B) SHALL NOT APPLY
BUT WHICH SHALL, IN ANY CASE, BE SUBJECT TO THE PROVISIONS OF SECTIONS 3.28 AND
4.8, THE OBLIGATION OF SGC TO INDEMNIFY ANY PURCHASER INDEMNIFIED PARTY FOR
LOSSES SHALL BE SUBJECT TO THE FOLLOWING LIMITATIONS: (I) NO PURCHASER
INDEMNIFIED PARTY SHALL BE ENTITLED TO MAKE A CLAIM AGAINST SGC FOR
INDEMNIFICATION UNDER SECTION 8.2(A)(I) (A “PURCHASER CLAIM”) UNLESS AND UNTIL
THE AGGREGATE AMOUNT OF LOSSES SUFFERED OR INCURRED BY ALL PURCHASER INDEMNIFIED
PARTIES WITH RESPECT TO AN EVENT OR OCCURRENCE AND ALL OTHER EVENTS OR
OCCURRENCES ARISING FROM, RELATING TO OR OTHERWISE IN RESPECT OF THE SAME
CIRCUMSTANCES EXCEEDS $25,000 (A “PURCHASER BASE CLAIM”); (II) SGC SHALL NOT BE
REQUIRED TO PROVIDE INDEMNIFICATION TO ANY PURCHASER INDEMNIFIED PARTY PURSUANT
TO SECTION 8.2(A)(I) UNLESS THE AGGREGATE AMOUNT OF LOSSES INCURRED BY ALL THE
PURCHASER INDEMNIFIED PARTIES IN RESPECT OF ALL PURCHASER CLAIMS CONSTITUTING
PURCHASER BASE CLAIMS EXCEEDS $950,000 (THE “BASKET”), AND THEN THE PURCHASER
INDEMNIFIED PARTIES SHALL BE ENTITLED TO INDEMNIFICATION FOR ONLY THE AMOUNT OF
LOSSES IN EXCESS OF THE BASKET; AND (III) IN NO EVENT SHALL THE AGGREGATE AMOUNT
OF LOSSES FOR WHICH SGC IS OBLIGATED TO INDEMNIFY THE PURCHASER INDEMNIFIED
PARTIES PURSUANT TO SECTION 8.2(A)(I) EXCEED $19 MILLION (THE “CEILING”).

 


SECTION 8.3                                   OBLIGATIONS OF SPORTECH.

 


(A)                                  SUBJECT TO THE TERMS OF THIS ARTICLE VIII,
SPORTECH SHALL BE LIABLE FOR AND INDEMNIFY AND HOLD HARMLESS SELLERS, THEIR
AFFILIATES AND THEIR RESPECTIVE REPRESENTATIVES (EACH A “SELLER INDEMNIFIED
PARTY” AND COLLECTIVELY, THE “SELLER INDEMNIFIED PARTIES”) FROM AND AGAINST
LOSSES SUFFERED OR INCURRED BY ANY SELLER INDEMNIFIED PARTY TO THE EXTENT
ARISING FROM, RELATING TO OR OTHERWISE IN RESPECT OF (I) ANY BREACH OR
INACCURACY OF ANY OF THE REPRESENTATIONS OR WARRANTIES OF PURCHASERS CONTAINED
IN ARTICLE IV (DISREGARDING ALL QUALIFICATIONS AND EXCEPTIONS CONTAINED THEREIN
RELATING TO MATERIALITY, PURCHASERS MATERIAL ADVERSE EFFECT OR WORDS OF SIMILAR
IMPORT OR EFFECT FOR PURPOSES OF DETERMINING THE AMOUNT OF APPLICABLE LOSSES,
BUT NOT, FOR THE AVOIDANCE OF DOUBT, DISREGARDING SUCH MATTERS FOR PURPOSES OF
DETERMINING WHETHER A REPRESENTATION OR WARRANTY HAS BEEN BREACHED OR IS
INACCURATE) OTHER THAN PURCHASERS FUNDAMENTAL REPRESENTATIONS; (II) ANY BREACH
OF ANY OF THE PURCHASERS FUNDAMENTAL REPRESENTATIONS (DISREGARDING ALL
QUALIFICATIONS AND EXCEPTIONS CONTAINED THEREIN RELATING

 

117

--------------------------------------------------------------------------------


 


TO MATERIALITY, PURCHASERS MATERIAL ADVERSE EFFECT OR WORDS OF SIMILAR IMPORT OR
EFFECT FOR PURPOSES OF DETERMINING THE AMOUNT OF APPLICABLE LOSSES, BUT NOT, FOR
THE AVOIDANCE OF DOUBT, DISREGARDING SUCH MATTERS FOR PURPOSES OF DETERMINING
WHETHER A REPRESENTATION OR WARRANTY HAS BEEN BREACHED OR IS INACCURATE);
(III) ANY BREACH OF ANY OF THE COVENANTS OR AGREEMENTS OF PURCHASERS CONTAINED
IN THIS AGREEMENT; (IV) ANY PURCHASER EMPLOYEE LIABILITY; (V) ANY EQUITY
OFFERING LIABILITY; (VI) ANY CIRCULAR LIABILITY; AND (VII) ANY DIRECT TRANSFER
LIABILITY.


 


(B)                                 OTHER THAN ARISING OUT OF OR IN CONNECTION
WITH FRAUD, FOR WHICH THE LIMITATIONS UNDER THIS SECTION 8.3(B) SHALL NOT APPLY
BUT WHICH SHALL, IN ANY CASE, BE SUBJECT TO THE PROVISIONS OF SECTIONS 3.21 AND
4.14, THE OBLIGATION OF SPORTECH TO INDEMNIFY ANY SELLER INDEMNIFIED PARTY FOR
LOSSES SHALL BE SUBJECT TO THE FOLLOWING LIMITATIONS: (I) NO SELLER INDEMNIFIED
PARTY SHALL BE ENTITLED TO MAKE A CLAIM AGAINST SPORTECH FOR INDEMNIFICATION
UNDER SECTION 8.3(A)(I) (A “SELLER CLAIM”) UNLESS AND UNTIL THE AGGREGATE AMOUNT
OF LOSSES INCURRED BY ALL SELLER INDEMNIFIED PARTIES WITH RESPECT TO AN EVENT OR
OCCURRENCE AND ALL OTHER EVENTS OR OCCURRENCES ARISING FROM, RELATING TO OR
OTHERWISE IN RESPECT OF THE SAME CIRCUMSTANCES EXCEEDS $25,000 (A “SELLER BASE
CLAIM”); (II) SPORTECH SHALL NOT BE REQUIRED TO PROVIDE INDEMNIFICATION TO ANY
SELLER INDEMNIFIED PARTY PURSUANT TO SECTION 8.3(A)(I) UNLESS THE AGGREGATE
AMOUNT OF LOSSES INCURRED BY ALL THE SELLER INDEMNIFIED PARTIES IN RESPECT OF
ALL CLAIMS UNDER THIS ARTICLE VIII CONSTITUTING SELLER BASE CLAIMS EXCEEDS THE
BASKET, AND THEN THE SELLER INDEMNIFIED PARTIES SHALL BE ENTITLED TO
INDEMNIFICATION FOR ONLY THE AMOUNT IN EXCESS OF THE BASKET; AND (III) IN NO
EVENT SHALL THE AGGREGATE AMOUNT OF LOSSES FOR WHICH SPORTECH IS OBLIGATED TO
INDEMNIFY THE SELLER INDEMNIFIED PARTIES PURSUANT TO SECTION 8.3(A)(I) OF THIS
AGREEMENT EXCEED 50% OF THE CEILING.


 


(C)                                  IN CONSIDERATION FOR THE INDEMNIFICATION
RIGHTS PROVIDED IN THIS SECTION 8.3, EACH SELLER HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY CLAIM UNDER APPLICABLE LAW THAT SUCH SELLER MIGHT
OTHERWISE HAVE IN CONNECTION WITH SGC’S ACQUISITION OF THE SPORTECH SHARES TO
THE EXTENT ARISING FROM, RELATING TO OR OTHERWISE IN RESPECT OF ANY INFORMATION
CONTAINED IN OR OMITTED FROM OR OTHERWISE IN RESPECT OF THE CIRCULAR OR ANY
OTHER DOCUMENTS PUBLISHED BY SPORTECH IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREBY.

 


SECTION 8.4                                   INDEMNIFICATION PROCEDURES AND
LIMITATIONS.

 


(A)                                  IN THE EVENT THAT ANY ACTION IS COMMENCED
BY A THIRD PARTY INVOLVING A CLAIM FOR WHICH A PARTY REQUIRED TO PROVIDE
INDEMNIFICATION HEREUNDER (AN “INDEMNIFYING PARTY”) MAY BE LIABLE TO A PARTY
ENTITLED TO INDEMNIFICATION (AN “INDEMNIFIED PARTY”) HEREUNDER (AN “ASSERTED
LIABILITY”), THE INDEMNIFIED PARTY SHALL PROMPTLY NOTIFY THE INDEMNIFYING PARTY
IN WRITING OF SUCH ASSERTED LIABILITY (THE “CLAIM NOTICE”); PROVIDED, THAT NO
DELAY ON THE PART OF THE INDEMNIFIED PARTY IN GIVING ANY SUCH CLAIM NOTICE SHALL
RELIEVE THE INDEMNIFYING PARTY OF ANY INDEMNIFICATION OBLIGATION HEREUNDER
EXCEPT TO THE EXTENT THAT THE INDEMNIFYING PARTY IS PREJUDICED BY SUCH DELAY AND
NO CLAIM NOTICE NEED BE FILED WITH RESPECT TO THE SPECIFIC MATTERS IDENTIFIED IN
SECTION 8.4(A) OF THE SELLER DISCLOSURE SCHEDULE.  ANY CLAIM NOTICE SHALL SET
FORTH, WITH REASONABLE SPECIFICITY THE BASIS OF THE CLAIM FOR THE LOSSES, THE
SECTION(S) OF

 

118

--------------------------------------------------------------------------------


 


THIS AGREEMENT WHICH FORM THE BASIS FOR SUCH CLAIM, AND, TO THE EXTENT
REASONABLY PRACTICABLE, AN ESTIMATE OF THE AMOUNT OF THE LOSSES THAT HAVE BEEN
OR MAY BE INCURRED BY THE INDEMNIFIED PARTY (WHICH ESTIMATE SHALL NOT LIMIT THE
RIGHTS OF THE INDEMNIFIED PARTY HEREUNDER).  THE INDEMNIFYING PARTY, UPON GIVING
NOTICE TO SUCH INDEMNIFIED PARTY, SHALL BE ENTITLED TO ASSUME THE DEFENSE OF
SUCH ASSERTED LIABILITY WITH COUNSEL OF ITS OWN CHOOSING (REASONABLY
SATISFACTORY TO THE INDEMNIFIED PARTY) AND, IN SUCH AN EVENT (I) THE
INDEMNIFYING PARTY WILL BE ENTITLED TO PROSECUTE, APPEAL, NEGOTIATE, RESOLVE,
SETTLE, COMPROMISE, ARBITRATE OR OTHERWISE PURSUE SUCH ASSERTED LIABILITY, IN
WHOLE OR IN PART; AND (II) THE INDEMNIFYING PARTY SHALL HAVE NO OBLIGATION TO
INDEMNIFY OR PAY FOR OR REIMBURSE ANY INDEMNIFIED PARTY FOR ANY ATTORNEYS’ FEES,
INVESTIGATION COSTS OR LITIGATION OR OTHER DEFENSE EXPENSES INCURRED BY THE
INDEMNIFIED PARTY AFTER THE ASSUMPTION OF THE DEFENSE OF SUCH ASSERTED
LIABILITY; PROVIDED, HOWEVER, THAT THE INDEMNIFYING PARTY SHALL NOT, WITHOUT THE
PRIOR WRITTEN CONSENT OF THE INDEMNIFIED PARTY, SETTLE, COMPROMISE OR CONSENT TO
THE ENTRY OF ANY JUDGMENT IN RESPECT OF ANY ASSERTED LIABILITY IF (A) ANY
INDEMNIFIED PARTY IS A PARTY TO THE APPLICABLE CLAIM OR HAS BEEN ACTUALLY
THREATENED TO BE MADE A PARTY THERETO, UNLESS SUCH SETTLEMENT, COMPROMISE OR
CONSENT INCLUDES A COMPLETE AND UNCONDITIONAL RELEASE OF EACH INDEMNIFIED PARTY
FROM ALL LIABILITY ARISING OUT OF SUCH CLAIM; OR (B) SUCH SETTLEMENT, COMPROMISE
OR CONSENT WOULD LEAD TO ANY MATERIAL LIABILITY OR CREATE ANY MATERIAL FINANCIAL
OR OTHER OBLIGATION ON THE PART OF THE INDEMNIFIED PARTY FOR WHICH THE
INDEMNIFIED PARTY IS NOT ENTITLED TO INDEMNIFICATION HEREUNDER AND, PROVIDED
FURTHER, THAT THE INDEMNIFYING PARTY SHALL NOT BE ENTITLED TO ASSUME THE DEFENSE
OR SETTLE, COMPROMISE OR CONSENT TO THE ENTRY OF ANY JUDGMENT IN RESPECT OF ANY
ASSERTED LIABILITY IF THE RELEVANT THIRD PARTY ACTION WOULD (I) IMPOSE MATERIAL
INJUNCTIVE OR OTHER EQUITABLE RELIEF AGAINST THE INDEMNIFIED PARTY OR
(II) REQUIRE THE ADMISSION OF CRIMINAL OR CIVIL WRONGDOING BY ANY INDEMNIFIED
PARTY OR (III) CONSTITUTE A SPECIAL INDEMNIFICATION CLAIM.  IF THE INDEMNIFYING
PARTY UNDERTAKES TO DEFEND AGAINST SUCH ASSERTED LIABILITY, THE INDEMNIFIED
PARTY SHALL FULLY COOPERATE WITH THE INDEMNIFYING PARTY AND ITS COUNSEL IN THE
INVESTIGATION, DEFENSE AND SETTLEMENT THEREOF, INCLUDING PROVIDING REASONABLE
ACCESS TO THE INDEMNIFIED PARTY’S PERSONNEL, BOOKS AND RECORDS FOR THE PURPOSES
THEREOF, MAKING SUCH PERSONNEL AVAILABLE TO TESTIFY, AND MAKING SUCH BOOKS AND
RECORDS AVAILABLE FOR USE IN SUCH LITIGATION.  NOTWITHSTANDING THE FOREGOING,
THE INDEMNIFIED PARTY SHALL HAVE THE RIGHT TO CONTROL, PAY OR SETTLE ANY
ASSERTED LIABILITY WHICH THE INDEMNIFYING PARTY SHALL HAVE UNDERTAKEN TO DEFEND
SO LONG AS THE INDEMNIFIED PARTY SHALL ALSO WAIVE ANY RIGHT TO INDEMNIFICATION
THEREFOR BY THE INDEMNIFYING PARTY. SAVE IN RESPECT OF A SPECIAL INDEMNIFICATION
CLAIM, THE INDEMNIFYING PARTY SHALL NOT BE LIABLE FOR ANY SETTLEMENT OF ANY
ASSERTED LIABILITY BY AN INDEMNIFIED PARTY WITHOUT THE INDEMNIFYING PARTY’S
WRITTEN CONSENT (NOT TO BE UNREASONABLY WITHHELD OR DELAYED).  THE INDEMNIFIED
PARTY AT ITS OWN EXPENSE SHALL BE ENTITLED TO PARTICIPATE IN (BUT NOT CONTROL)
THE DEFENSE OF ANY ASSERTED LIABILITY AND TO EMPLOY COUNSEL OF ITS CHOICE FOR
SUCH PURPOSE; PROVIDED, HOWEVER, THAT THE REASONABLE FEES AND EXPENSES OF SUCH
SEPARATE COUNSEL SHALL BE BORNE BY THE INDEMNIFYING PARTY (I) TO THE EXTENT, IF
ANY, LEGAL REPRESENTATION IS REASONABLY REQUIRED BY THE INDEMNIFIED PARTY
BETWEEN THE TIME THE ASSERTED LIABILITY IS FIRST ASSERTED AND THE DATE UPON
WHICH THE INDEMNIFYING PARTY NOTIFIES THE INDEMNIFIED PARTY THAT THE
INDEMNIFYING PARTY HAS ASSUMED THE DEFENSE OF SUCH ASSERTED LIABILITY;
(II) WHERE THERE ARE OR ARE REASONABLY LIKELY TO BE LEGAL DEFENSES AVAILABLE TO
THE INDEMNIFIED PARTY THAT ARE MATERIALLY DIFFERENT FROM OR ADDITIONAL TO THOSE
AVAILABLE TO THE INDEMNIFYING PARTY OR

 

119

--------------------------------------------------------------------------------



 


THERE EXISTS ANY OTHER CONFLICT BETWEEN THE INTERESTS OF THE INDEMNIFYING PARTY
AND THE INDEMNIFIED PARTY THAT, IN EITHER SUCH CASE, WOULD MAKE IT INAPPROPRIATE
IN THE REASONABLE JUDGMENT OF THE INDEMNIFIED PARTY (UPON AND IN CONFORMITY WITH
THE OPINION OF COUNSEL) FOR THE SAME COUNSEL TO REPRESENT BOTH THE INDEMNIFIED
PARTY AND THE INDEMNIFYING PARTY; OR (III) THE EMPLOYMENT OF SUCH COUNSEL AT THE
EXPENSE OF THE INDEMNIFYING PARTY HAS BEEN SPECIFICALLY AUTHORIZED BY THE
INDEMNIFYING PARTY IN WRITING.  IN NO EVENT SHALL THE INDEMNIFYING PARTY BE
REQUIRED TO PAY THE FEES AND EXPENSES OF MORE THAN ONE SEPARATE COUNSEL FOR ALL
INDEMNIFIED PARTIES. IN RESPECT OF SPECIAL INDEMNIFICATION CLAIMS, THE
INDEMNIFYING PARTY SHALL PAY THE AMOUNT OF ANY ASSERTED LIABILITY UPON
CONFIRMATION THAT THE RELEVANT AMOUNT HAS BEEN PAID OR IS WITHIN FIVE
(5) BUSINESS DAYS TO BE PAID BY THE PURCHASER INDEMNIFIED PARTY.


 


(B)           IN CALCULATING AMOUNTS PAYABLE TO AN INDEMNIFIED PARTY, THE AMOUNT
OF ANY INDEMNIFIED LOSSES SHALL BE (I) DETERMINED WITHOUT DUPLICATION OF ANY
OTHER LOSS WHICH HAS BEEN PAID UNDER ANY OTHER REPRESENTATION, WARRANTY,
COVENANT, OR AGREEMENT; AND (II) COMPUTED NET OF (A) PAYMENTS ALREADY RECOVERED
OR RECOVERABLE WITHOUT UNREASONABLE EFFORT AND EXPENSE BY ANY INDEMNIFIED PARTY
UNDER ANY INSURANCE POLICY WITH RESPECT TO SUCH LOSSES (NET OF ALL COLLECTION
EXPENSES); (B) ANY PRIOR RECOVERY BY ANY INDEMNIFIED PARTY FROM ANY PERSON WITH
RESPECT TO SUCH LOSSES (NET OF ALL COLLECTION EXPENSES); AND (C) ANY TAX BENEFIT
RECEIVED, OR RECEIVABLE WITHOUT UNDUE EFFORT OR EXPENSE, BY ANY INDEMNIFIED
PARTY WITH RESPECT TO SUCH LOSSES.  IF ANY INDEMNIFIED PARTY REALIZES A TAX
BENEFIT OR RECEIVES AN AMOUNT UNDER INSURANCE COVERAGE WITH RESPECT TO LOSSES
SUSTAINED AND FOR WHICH INDEMNIFICATION HAS BEEN PROVIDED AT ANY TIME SUBSEQUENT
TO THE TIME SUCH INDEMNIFICATION IS PROVIDED PURSUANT TO THIS ARTICLE VIII, THEN
SUCH INDEMNIFIED PARTY SHALL PROMPTLY REIMBURSE THE APPLICABLE INDEMNIFYING
PARTY FOR ANY PAYMENT MADE BY SUCH INDEMNIFYING PARTY IN CONNECTION WITH
PROVIDING SUCH INDEMNIFICATION UP TO SUCH AMOUNT REALIZED OR RECEIVED BY SUCH
INDEMNIFIED PARTY WITH RESPECT TO SUCH LOSSES (NET OF ALL COLLECTION EXPENSES).


 


(C)           NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, IN NO EVENT
SHALL ANY INDEMNIFIED PARTY BE ENTITLED TO INDEMNIFICATION PURSUANT TO THIS
ARTICLE VIII, OR TO MAKE A CLAIM FOR BREACH OF ANY OTHER PROVISION OF THIS
AGREEMENT OR TO ANY OTHER REMEDY AT LAW OR IN EQUITY, (I) WITH RESPECT TO ANY
LIABILITY TO THE EXTENT EXPRESSLY SET FORTH IN THE FINAL NET WORKING CAPITAL OR
ANY AMOUNT THAT WAS CORRECTLY THE SUBJECT OF A DISPUTE SUBMITTED TO, AND
RESOLVED BY, THE INDEPENDENT ACCOUNTING FIRM PURSUANT TO SECTION 2.4(H) OR THAT
WAS RESOLVED BY WRITTEN AGREEMENT OF THE PARTIES PURSUANT TO SECTION 2.4(H) OR
(II) AS TO ANY MATTER TO THE EXTENT SPECIFICALLY REFLECTED ON OR REASONABLY
APPARENT FROM THE FACE OF THE FINANCIAL STATEMENTS OR THE SPORTECH FINANCIAL
STATEMENTS, AS THE CASE MAY BE.  EACH INDEMNIFIED PARTY SHALL TAKE COMMERCIALLY
REASONABLE STEPS TO MITIGATE ANY LOSSES UPON AND AFTER BECOMING AWARE OF ANY
FACTS, MATTERS, FAILURES OR CIRCUMSTANCES THAT WOULD REASONABLY BE EXPECTED TO
RESULT IN ANY LOSSES THAT ARE INDEMNIFIABLE HEREUNDER.  FOR THE AVOIDANCE OF
DOUBT, THE REASONABLE COST OF AN INDEMNIFIED PARTY’S MITIGATION OF A LOSS
SUBJECT TO INDEMNIFICATION HEREUNDER SHALL BE INCLUDED IN CALCULATING THE AMOUNT
OF THE INDEMNIFIED LOSS.

 

120

--------------------------------------------------------------------------------



 


(D)           NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, IN NO EVENT
SHALL SELLERS OR PURCHASERS BE LIABLE UNDER THIS ARTICLE VIII FOR ANY
(I) PUNITIVE OR TREBLE DAMAGES; OR (II) SPECIAL, INDIRECT, INCIDENTAL OR
CONSEQUENTIAL DAMAGES IN EACH CASE THAT ARE NOT A REASONABLY FORESEEABLE
CONSEQUENCE OF THE RELEVANT BREACH.


 


(E)           EXCEPT WITH RESPECT TO ACTUAL FRAUD (WHICH SHALL, IN ANY CASE, BE
SUBJECT TO SECTIONS 3.21, 3.28, 4.8 AND 4.14), AND EXCEPT AS TO ANY REMEDIES SET
FORTH UNDER ANY ANCILLARY AGREEMENTS, THE REMEDIES PROVIDED IN THIS ARTICLE VIII
AND THE PAYMENT MECHANICS AND INDEMNITIES SET FORTH IN SECTIONS 2.5, 5.4, 5.6,
5.7, 5.8, 5.9, 5.10, 5.11, 5.12 AND 5.17 SHALL BE DEEMED THE SOLE AND EXCLUSIVE
REMEDIES OF THE PARTIES, FROM AND AFTER THE CLOSING DATE, WITH RESPECT TO THIS
AGREEMENT OTHER THAN SECTIONS 2.4 AND 2.6 AND THE TRANSACTIONS CONTEMPLATED
HEREBY.  NOTHING HEREIN SHALL PREVENT A PARTY FROM SEEKING INJUNCTIVE RELIEF AS
PROVIDED IN SECTION 9.14.


 


(F)            TO THE EXTENT THAT THE INDEMNIFYING PARTY MAKES ANY PAYMENT
PURSUANT TO THIS ARTICLE VIII IN RESPECT OF LOSSES FOR WHICH THE INDEMNIFIED
PARTY OR ANY OF ITS AFFILIATES HAS A RIGHT TO RECOVER AGAINST A THIRD PARTY
(INCLUDING AN INSURANCE COMPANY), THE INDEMNIFYING PARTY SHALL BE SUBROGATED TO
THE RIGHTS OF THE INDEMNIFIED PARTY OR ANY OF ITS AFFILIATES TO SEEK AND OBTAIN
RECOVERY FROM SUCH THIRD PARTY.  EXCEPT WITH RESPECT TO ANY RIGHT OF SUBROGATION
TO SEEK AND OBTAIN RECOVERY AGAINST THE MANUFACTURER OF ANY MECHANISM THAT IS
SUBJECT TO THE BM DEFECT, THE INDEMNIFYING PARTY SHALL ONLY SEEK AND OBTAIN
RECOVERY FROM ANY THIRD PARTY PURSUANT TO THIS SECTION 8.4(F) TO THE EXTENT THAT
PURSUING SUCH RECOVERY WOULD NOT REASONABLY BE EXPECTED TO MATERIALLY ADVERSELY
AFFECT ANY MATERIAL ON-GOING BUSINESS RELATIONSHIP BETWEEN SUCH THIRD PARTY AND
THE INDEMNIFIED PARTY OR ITS AFFILIATES.


 


(G)           ANY INDEMNIFICATION PAYMENT MADE UNDER THIS AGREEMENT SHALL BE
TREATED AS AN ADJUSTMENT TO THE PURCHASE PRICE FOR TAX PURPOSES.


 


(H)           FOR PURPOSES OF THE INDEMNIFICATION PROVISIONS OF THIS
ARTICLE VIII, A PERSON’S “REPRESENTATIVES” SHALL NOT INCLUDE SUCH PERSON’S
STOCKHOLDERS OR MEMBERS.


 


ARTICLE IX.


 


MISCELLANEOUS


 


SECTION 9.1                                   ASSIGNMENT; BINDING EFFECT.  THIS
AGREEMENT AND THE RIGHTS AND OBLIGATIONS HEREUNDER ARE NOT ASSIGNABLE OR
OTHERWISE TRANSFERABLE UNLESS SUCH ASSIGNMENT OR TRANSFER IS CONSENTED TO IN
WRITING BY BOTH PURCHASERS AND SGC; PROVIDED, HOWEVER, THAT PURCHASERS MAY
ASSIGN ANY RIGHTS (BUT NOT OBLIGATIONS) UNDER THIS AGREEMENT TO ANY AFFILIATE
(INCLUDING, SUBJECT TO THE PROVISIONS OF SECTION 2.5, ANY DESIGNATED PURCHASER)
OF ANY PURCHASER AND FOR COLLATERAL SECURITY PURPOSES TO ANY PERSON PROVIDING
FINANCING FOR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  SUBJECT TO THE

 

121

--------------------------------------------------------------------------------



 


PRECEDING SENTENCE, THIS AGREEMENT AND ALL THE PROVISIONS HEREOF SHALL BE
BINDING UPON AND SHALL INURE TO THE BENEFIT OF THE PARTIES AND THEIR RESPECTIVE
SUCCESSORS AND PERMITTED ASSIGNS. ANY ATTEMPTED ASSIGNMENT IN VIOLATION OF THIS
SECTION 9.1 SHALL BE NULL AND VOID AND OF NO EFFECT.


 


SECTION 9.2            CHOICE OF LAW.  THIS AGREEMENT AND ALL DISPUTES ARISING
HEREUNDER OR RELATING TO THE TRANSACTIONS CONTEMPLATED HEREBY AND ALL MATTERS
ARISING OUT OF OR RELATING IN ANY WAY WHATSOEVER (WHETHER IN CONTRACT, TORT OR
OTHERWISE) TO THE SUBJECT MATTER OF THIS AGREEMENT SHALL BE GOVERNED BY AND
INTERPRETED AND ENFORCED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


 


SECTION 9.3            WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY PROCEEDING ARISING
OUT OF OR RELATED IN ANY WAY WHATSOEVER (WHETHER IN CONTRACT, TORT OR OTHERWISE)
TO THIS AGREEMENT OR THE OTHER TRANSACTIONS CONTEMPLATED HEREBY.


 


SECTION 9.4            CONSENT TO JURISDICTION AND SERVICE OF PROCESS.  ALL
JUDICIAL ACTIONS BROUGHT AGAINST THE PARTIES ARISING OUT OF OR RELATING TO THIS
AGREEMENT, OR ANY OBLIGATIONS HEREUNDER, SHALL BE BROUGHT IN ANY STATE OR
FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE OF NEW YORK, COUNTY OF NEW
YORK.  BY EXECUTING AND DELIVERING THIS AGREEMENT, THE PARTIES IRREVOCABLY: (A)
ACCEPT GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF
THESE COURTS; (B) WAIVE ANY OBJECTIONS WHICH SUCH PARTY MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT BROUGHT IN THE COURTS REFERRED TO IN THE FIRST
SENTENCE OF THIS SECTION 9.4 AND HEREBY FURTHER IRREVOCABLY WAIVE AND AGREE NOT
TO PLEAD OR CLAIM IN ANY SUCH COURT THAT SUCH ACTION BROUGHT IN ANY SUCH COURT
HAS BEEN BROUGHT IN AN INCONVENIENT FORUM; (C) AGREE THAT SERVICE OF ALL PROCESS
IN ANY SUCH ACTION IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED
MAIL, RETURN RECEIPT REQUESTED, TO SUCH PARTY AT THEIR RESPECTIVE ADDRESSES
PROVIDED IN ACCORDANCE WITH SECTION 9.5; AND (D) AGREE THAT SERVICE AS PROVIDED
IN SECTION 9.4(C) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER SUCH
PARTY IN ANY SUCH ACTION IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE
AND BINDING SERVICE IN EVERY RESPECT.


 


SECTION 9.5            NOTICES.  ALL NOTICES, REQUESTS, DEMANDS AND OTHER
COMMUNICATIONS UNDER THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE DEEMED TO
HAVE BEEN DULY GIVEN (A) WHEN RECEIVED IF DELIVERED PERSONALLY, (B) WHEN SENT BY
CABLE, TELECOPY, TELEGRAM OR FACSIMILE (WHICH IS CONFIRMED BY THE INTENDED
RECIPIENT), AND (C) WHEN SENT BY OVERNIGHT COURIER SERVICE OR WHEN MAILED BY
CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, WITH POSTAGE PREPAID TO
THE PARTIES AT THE FOLLOWING ADDRESSES (OR AT SUCH OTHER ADDRESS FOR A PARTY AS
SHALL BE SPECIFIED BY LIKE NOTICE):

 

122

--------------------------------------------------------------------------------


 

if to Purchasers or any Designated Purchaser, to:

 

Sportech Plc

101 Wigmore Street

London

W1U 1QU

United Kingdom

Fax: +44 20 7493 8445

 

with copies, in the case of notice to Purchasers, to:

 

Freshfields Bruckhaus Deringer US LLP
520 Madison Avenue
34th Floor
New York, NY 10022
United States

Attention: Julian M. Pritchard, Esq.

Facsimile: +1 212 277 4001

e-mail address: julian.pritchard@freshfields.com

 

Freshfields Bruckhaus Deringer LLP

65 Fleet Street

London

EC4Y 1HS

United Kingdom

Attention: Martin Taylor

Facsimile: +44 20 7832 7001

e-mail address:martin.taylor@freshfields.com

 

if to any of Sellers, to:

 

Scientific Games Corporation

750 Lexington Avenue, 25th Floor

New York, New York 10022

Attn:                    General Counsel

Fax:                           +1 212 754 2372

 

with copies, in the case of notice to any of Sellers, to:

 

Kramer Levin Naftalis & Frankel LLP

1177 Avenue of the Americas

New York, New York 10036

Attn:                    Peter G. Smith, Esq.

Fax:         +1 212 715 8000

 

123

--------------------------------------------------------------------------------



 


SECTION 9.6                                   HEADINGS.  THE HEADINGS CONTAINED
IN THIS AGREEMENT ARE INSERTED FOR CONVENIENCE ONLY AND SHALL NOT BE CONSIDERED
IN INTERPRETING OR CONSTRUING ANY OF THE PROVISIONS CONTAINED IN THIS AGREEMENT.


 


SECTION 9.7                                   FEES AND EXPENSES.  EXCEPT AS
OTHERWISE SPECIFIED IN THIS AGREEMENT, EACH PARTY SHALL BEAR ITS OWN COSTS AND
EXPENSES (INCLUDING INVESTMENT ADVISORY AND LEGAL FEES AND EXPENSES) INCURRED IN
CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY;
PROVIDED THAT (A) (I) ALL TRANSFER TAXES (AS WELL AS THE OBLIGATION FOR FILING
OF ALL TAX RETURNS WITH RESPECT THERETO); AND (II) THE FILING FEES IN CONNECTION
WITH ANY FILING IN RESPECT OF ANY ANTITRUST OR COMPETITION LAW OUTSIDE OF THE
U.S., IN EACH CASE, SHALL BE SHARED EQUALLY AMONG SGC AND SPORTECH, AND (B) ANY
FEES AND EXPENSES INCURRED IN CONNECTION WITH THE REQUIRED GOVERNMENTAL
APPROVALS SHALL BE PAID BY SPORTECH, EXCEPT THAT SGC SHALL PAY (I) 50% OF ANY
FILING FEES RELATING THERETO; (II) SUCH PORTION OF SUCH EXPENSES AS MAY BE
DIRECTLY ATTRIBUTABLE TO BONA FIDE REGULATORY INVESTIGATION OF INDIVIDUALS WHO
ARE CURRENTLY OFFICERS, DIRECTORS OR EMPLOYEES OF SGC AND ITS AFFILIATES
(INCLUDING THE COMPANIES AND THEIR SUBSIDIARIES); AND (III) 50% OF OTHER FEES
AND EXPENSES RELATING THERETO, UP TO A MAXIMUM OF $25,000.


 


SECTION 9.8                                   ENTIRE AGREEMENT.  THIS AGREEMENT
(INCLUDING THE EXHIBITS AND SCHEDULES) CONSTITUTE THE ENTIRE AGREEMENT BETWEEN
THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDES ALL PRIOR
AGREEMENTS AND UNDERSTANDINGS BETWEEN THE PARTIES WITH RESPECT TO SUCH SUBJECT
MATTER; PROVIDED, HOWEVER, THIS AGREEMENT SHALL NOT SUPERSEDE THE TERMS AND
PROVISIONS OF THE CONFIDENTIALITY AGREEMENT, WHICH SHALL SURVIVE AND REMAIN IN
EFFECT UNTIL EXPIRATION OR TERMINATION THEREOF IN ACCORDANCE WITH ITS TERMS AND
THIS AGREEMENT.


 


SECTION 9.9                                   INTERPRETATION.


 


(A)           ANY DEFINITION OF OR REFERENCE IN THIS AGREEMENT TO ANY AGREEMENT,
CONTRACT, DOCUMENT, INSTRUMENT OR OTHER RECORD HEREIN SHALL BE CONSTRUED AS
REFERRING TO SUCH AGREEMENT, CONTRACT, DOCUMENT, INSTRUMENT OR OTHER RECORD AS
FROM TIME TO TIME AMENDED, SUPPLEMENTED, RESTATED OR OTHERWISE MODIFIED (SUBJECT
TO ANY RESTRICTIONS ON SUCH AMENDMENTS, SUPPLEMENTS OR MODIFICATIONS SET FORTH
HEREIN).


 


(B)           WHEN A REFERENCE IS MADE IN THIS AGREEMENT TO ANY PERSON SUCH
REFERENCE SHALL BE CONSTRUED TO INCLUDE SUCH PERSON’S SUCCESSORS AND PERMITTED
ASSIGNS.


 


(C)           THE WORD “WILL” IN THIS AGREEMENT SHALL BE CONSTRUED TO HAVE THE
SAME MEANING AND EFFECT AS THE WORD “SHALL”.


 


(D)           WHEN A REFERENCE IS MADE IN THIS AGREEMENT TO AN ARTICLE, SECTION,
EXHIBIT OR SCHEDULE, SUCH REFERENCE SHALL BE TO AN ARTICLE, SECTION, EXHIBIT OR
SCHEDULE OF OR TO THIS AGREEMENT UNLESS OTHERWISE INDICATED.

 

124

--------------------------------------------------------------------------------



 


(E)           WHENEVER THE WORDS “INCLUDE,” “INCLUDES” OR “INCLUDING” ARE USED
IN THIS AGREEMENT, THEY SHALL BE DEEMED TO BE FOLLOWED BY THE WORDS “WITHOUT
LIMITATION”.


 


(F)            WHEN A REFERENCE IN THIS AGREEMENT IS MADE TO A “PARTY” OR
“PARTIES,” SUCH REFERENCE SHALL BE TO A PARTY OR PARTIES TO THIS AGREEMENT
UNLESS OTHERWISE INDICATED.


 


(G)           UNLESS THE CONTEXT REQUIRES OTHERWISE, THE TERMS “HEREOF,”
“HEREIN,” “HEREBY,” “HERETO”, “HEREUNDER” AND DERIVATIVE OR SIMILAR WORDS IN
THIS AGREEMENT REFER TO THIS ENTIRE AGREEMENT.


 


(H)           UNLESS THE CONTEXT REQUIRES OTHERWISE, WORDS IN THIS AGREEMENT
USING THE SINGULAR OR PLURAL NUMBER ALSO INCLUDE THE PLURAL OR SINGULAR NUMBER,
RESPECTIVELY, AND THE USE OF ANY GENDER HEREIN SHALL BE DEEMED TO INCLUDE THE
OTHER GENDERS.


 


(I)            REFERENCES IN THIS AGREEMENT TO “DOLLARS” OR “$” ARE TO U.S.
DOLLARS.


 


(J)            THIS AGREEMENT WAS PREPARED JOINTLY BY THE PARTIES AND NO
RULE THAT IT BE CONSTRUED AGAINST THE DRAFTER WILL HAVE ANY APPLICATION IN ITS
CONSTRUCTION OR INTERPRETATION.


 


(K)           ANY REFERENCE IN THIS AGREEMENT TO SHARES OF CAPITAL STOCK AND/OR
STOCK SHALL FOR THE PURPOSES OF ANY SELLER, COMPANY OR SUBSIDIARY WHICH IS A
PRIVATE LIMITED COMPANY INCORPORATED IN IRELAND BE DEEMED TO BE A REFERENCE TO
THE ISSUED AND/OR TO BE ISSUED SHARE CAPITAL OF THE RELEVANT COMPANY.


 


SECTION 9.10                            DISCLOSURE SCHEDULES.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY IN THIS AGREEMENT, A FACT, MATTER OR CIRCUMSTANCE SHALL
ONLY BE DEEMED TO BE DISCLOSED AGAINST, AND SHALL ONLY BE DEEMED TO QUALIFY, ANY
SECTION OF THIS AGREEMENT (A) IF IT IS CLEARLY IDENTIFIED IN THE CORRESPONDING
SECTION OF THE SELLER DISCLOSURE SCHEDULE OR PURCHASER DISCLOSURE SCHEDULE, AS
THE CASE MAY BE, OR (B) TO THE EXTENT THAT SUCH FACT, MATTER OR CIRCUMSTANCE IS
CLEARLY IDENTIFIED AND IT IS REASONABLY APPARENT FROM A READING OF THE
DISCLOSURE IN ANY OTHER SECTION OF THE SELLER DISCLOSURE SCHEDULE OR PURCHASER
DISCLOSURE SCHEDULE, AS THE CASE MAY BE, THAT SUCH DISCLOSURE IS RELEVANT TO
SUCH SECTION OF THIS AGREEMENT.  THE INCLUSION OF ANY INFORMATION IN ANY
SECTION OF EITHER DISCLOSURE SCHEDULE SHALL NOT BE DEEMED TO BE AN ADMISSION OR
ACKNOWLEDGMENT TO ANY PERSON OR OTHERWISE IMPLY THAT SUCH INFORMATION IS
REQUIRED TO BE INCLUDED IN ANY SECTION OF SUCH DISCLOSURE SCHEDULE OR THAT ANY
SUCH MATTER RISES TO EITHER A COMPANIES MATERIAL ADVERSE EFFECT OR PURCHASERS
MATERIAL ADVERSE EFFECT, AS THE CASE MAY BE, OR IS MATERIAL TO OR OUTSIDE THE
ORDINARY COURSE OF BUSINESS OF ANY OF THE PERSONS TO WHICH SUCH DISCLOSURE
SCHEDULE RELATES (OR THAT ANY SUCH MATTER IS ABOVE ANY SPECIFIED THRESHOLD). 
MATTERS REFLECTED IN EITHER DISCLOSURE SCHEDULE ARE NOT NECESSARILY LIMITED TO
MATTERS REQUIRED BY THIS AGREEMENT TO BE REFLECTED IN SUCH DISCLOSURE SCHEDULE. 
SUCH ADDITIONAL MATTERS ARE SET FORTH FOR INFORMATIONAL PURPOSES AND DO NOT
NECESSARILY INCLUDE OTHER MATTERS OF A

 

125

--------------------------------------------------------------------------------



 


SIMILAR NATURE.  ALL REFERENCES IN EITHER DISCLOSURE SCHEDULE TO THE
ENFORCEABILITY OF AGREEMENTS WITH THIRD PARTIES, THE EXISTENCE OR NON-EXISTENCE
OF THIRD-PARTY RIGHTS, THE ABSENCE OF BREACHES OR DEFAULTS BY THIRD PARTIES, OR
SIMILAR MATTERS OR STATEMENTS, ARE INTENDED ONLY TO ALLOCATE RIGHTS AND RISKS
BETWEEN PURCHASERS AND SELLERS AND ARE NOT INTENDED TO BE ADMISSIONS AGAINST
INTERESTS, GIVE RISE TO ANY INFERENCE OR PROOF OF ACCURACY, BE ADMISSIBLE
AGAINST ANY PARTY TO THIS AGREEMENT (OR ANY OTHER PERSON) BY ANY PERSON WHO IS
NOT A PARTY TO THIS AGREEMENT, OR GIVE RISE TO ANY CLAIM OR BENEFIT TO ANY
PERSON WHO IS NOT A PARTY TO THIS AGREEMENT (OTHER THAN AFFILIATES AND
REPRESENTATIVES OF SELLERS AND PURCHASERS TO THE EXTENT ENTITLED TO
INDEMNIFICATION PURSUANT TO ARTICLE VIII).  IN ADDITION, THE DISCLOSURE OF ANY
MATTER IN EITHER DISCLOSURE SCHEDULE IS NOT TO BE DEEMED AN ADMISSION TO ANY
PERSON THAT SUCH MATTER ACTUALLY CONSTITUTES NONCOMPLIANCE WITH, OR A VIOLATION
OF LAW, ANY PERMIT OR CONTRACT OR OTHER TOPIC TO WHICH SUCH DISCLOSURE IS
APPLICABLE.  IN NO EVENT SHALL THE DISCLOSURE OF MATTERS IN THE DISCLOSURE
SCHEDULES OR THE ELECTRONIC DATA ROOM BE DEEMED OR INTERPRETED TO BROADEN
SELLERS’ REPRESENTATIONS AND WARRANTIES, OBLIGATIONS, COVENANTS, CONDITIONS OR
AGREEMENTS CONTAINED IN THIS AGREEMENT.  THE HEADINGS CONTAINED IN THE
DISCLOSURE SCHEDULES ARE FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT BE
DEEMED TO MODIFY OR INFLUENCE THE INTERPRETATION OF THE INFORMATION CONTAINED IN
THE DISCLOSURE SCHEDULES OR THIS AGREEMENT.


 


SECTION 9.11         WAIVER AND AMENDMENT.  THIS AGREEMENT MAY BE AMENDED,
MODIFIED OR SUPPLEMENTED ONLY BY A WRITTEN MUTUAL AGREEMENT EXECUTED AND
DELIVERED BY SELLERS AND PURCHASERS.  EXCEPT AS OTHERWISE PROVIDED IN THIS
AGREEMENT, ANY FAILURE OF ANY PARTY TO COMPLY WITH ANY OBLIGATION, COVENANT,
AGREEMENT OR CONDITION HEREIN MAY BE WAIVED BY THE PARTY ENTITLED TO THE
BENEFITS THEREOF ONLY BY A WRITTEN INSTRUMENT SIGNED BY THE PARTY GRANTING SUCH
WAIVER, BUT SUCH WAIVER, OR DELAY IN OR FAILURE TO INSIST UPON STRICT COMPLIANCE
WITH SUCH OBLIGATIONS, COVENANT, AGREEMENT OR CONDITION SHALL NOT OPERATE AS A
WAIVER OF, OR ESTOPPEL WITH RESPECT TO, ANY SUBSEQUENT OR OTHER FAILURE TO SO
COMPLY.


 


SECTION 9.12         COUNTERPARTS; FACSIMILE SIGNATURES.  THIS AGREEMENT MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH WHEN EXECUTED, SHALL BE
DEEMED TO BE AN ORIGINAL AND ALL OF WHICH TOGETHER SHALL BE DEEMED TO BE ONE AND
THE SAME INSTRUMENT BINDING UPON ALL OF THE PARTIES NOTWITHSTANDING THE FACT
THAT ALL OF THE PARTIES ARE NOT SIGNATORY TO THE ORIGINAL OR THE SAME
COUNTERPART.  FOR PURPOSES OF THIS AGREEMENT, FACSIMILE SIGNATURES SHALL BE
DEEMED ORIGINALS.


 


SECTION 9.13         THIRD-PARTY BENEFICIARIES.  EXPECT FOR THE SELLER
INDEMNIFIED PARTIES AND THE PURCHASER INDEMNIFIED PARTIES, WHO SHALL BE INTENDED
THIRD PARTY BENEFICIARIES WITH RESPECT TO ARTICLE VIII WITH THE RIGHT TO
DIRECTLY ENFORCE THE SAME AGAINST THE PARTIES AS IF SIGNATORIES HERETO, AND AS
EXPRESSLY PROVIDED IN SECTION 5.20, THIS AGREEMENT IS FOR THE SOLE BENEFIT OF
THE PARTIES AND THEIR SUCCESSORS AND PERMITTED ASSIGNS AND NOTHING HEREIN
EXPRESS OR IMPLIED SHALL GIVE OR BE CONSTRUED TO GIVE TO ANY PERSON, OTHER THAN
THE PARTIES AND SUCH SUCCESSORS AND PERMITTED ASSIGNS, ANY LEGAL OR EQUITABLE
RIGHTS HEREUNDER.


 


SECTION 9.14         SPECIFIC PERFORMANCE.  THE PARTIES AGREE THAT IF ANY OF THE
PROVISIONS OF THIS AGREEMENT WERE NOT PERFORMED IN ACCORDANCE WITH THEIR
SPECIFIC TERMS

 

126

--------------------------------------------------------------------------------



 


OR WERE OTHERWISE BREACHED, IRREPARABLE DAMAGE WOULD OCCUR, NO ADEQUATE REMEDY
AT LAW WOULD EXIST AND DAMAGES WOULD BE DIFFICULT TO DETERMINE, AND THAT THE
PARTIES SHALL BE ENTITLED TO SPECIFIC PERFORMANCE OF THE TERMS HEREOF, IN
ADDITION TO ANY OTHER REMEDY AT LAW OR IN EQUITY.


 


SECTION 9.15         SEVERABILITY.  WITHOUT PREJUDICE TO THE PROVISIONS OF
SECTIONS 5.3(B), 5.16(C) AND 5.17(C), IF ANY PROVISION OF THIS AGREEMENT OR THE
APPLICATION OF ANY SUCH PROVISION TO ANY PERSON OR CIRCUMSTANCE SHALL BE HELD
INVALID, ILLEGAL OR UNENFORCEABLE IN ANY RESPECT BY A COURT OF COMPETENT
JURISDICTION, SUCH INVALIDITY, ILLEGALITY OR UNENFORCEABILITY SHALL NOT AFFECT
ANY OTHER PROVISION HEREOF.

 

127

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
the day and year first above written.

 

 

SCIENTIFIC GAMES CORPORATION

 

 

 

 

 

By:

/s/ Jeffrey S. Lipkin

 

 

Name:

Jeffrey S. Lipkin

 

 

Title:

Vice President and Chief Financial Officer

 

 

 

SCIENTIFIC GAMES INTERNATIONAL, INC.

 

 

 

 

 

By:

/s/ Jeffrey S. Lipkin

 

 

Name:

Jeffrey S. Lipkin

 

 

Title:

Vice President

 

 

 

SCIENTIFIC GAMES RACING, INC.

 

 

 

 

 

By:

/s/ Jeffrey S. Lipkin

 

 

Name:

Jeffrey S. Lipkin

 

 

Title:

Vice President and Treasurer

 

 

 

SCIENTIFIC GAMES GERMANY GMBH

 

 

 

 

 

By:

/s/ John Donahue

 

 

Name:

John Donahue

 

 

Title:

Managing Director

 

 

 

SCIENTIFIC GAMES LUXEMBOURG HOLDINGS SARL

 

 

 

By:

/s/ Ira H. Raphaelson

 

 

Name:

Ira H. Raphaelson

 

 

Title:

Manager

 

 

 

SCIENTIFIC GAMES HOLDINGS LIMITED

 

 

 

By:

/s/ Ira H. Raphaelson

 

 

Name:

Ira H. Raphaelson

 

 

Title:

Director and Secretary

 

--------------------------------------------------------------------------------


 

 

SCIENTIFIC GAMES RACING, LLC

 

 

 

 

 

By:

/s/ Jeffrey S. Lipkin

 

 

Name:

Jeffrey S. Lipkin

 

 

Title:

Manager

 

--------------------------------------------------------------------------------


 

 

SPORTECH PLC

 

 

 

 

 

By:

/s/ Ian Penrose

 

 

Name:

Ian Penrose

 

 

Title:

Chief Executive Officer

 

 

 

SPORTECH HOLDCO 1 LIMITED

 

 

 

 

 

By:

/s/ Steve Cunliffe

 

 

Name:

Steve Cunliffe

 

 

Title:

Finance Director

 

 

 

SPORTECH HOLDCO 2 LIMITED

 

 

 

 

 

By:

/s/ Steve Cunliffe

 

 

Name:

Steve Cunliffe

 

 

Title:

Finance Director

 

--------------------------------------------------------------------------------